                                                                '                                                    .       -
                                                        .


        Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 1 of 130
    l
    l        -.                                                     .




                                            U NITED STA TES DISTR IC T C OU RT
                                            SOU TH ERN DISTR ICT OF FLO RIDA

                                CASE N O .9:20-C V-80147-RO SENBER G W INH AR T
                                        '
                                    .

             JAN E KOE,                                                                                                                      .

                   plaintq.f                                                                    FILED By A< 1 sc .                           ...           z
             V.                 '
                                t               .
                                                                                .
                                                    '                                                                                              / ..
             AM AR CHAN DER M AINI                                                  .           i.
                                                                                                .
                                                                                                '.
                                                                                                 3
                                                                                                 ),-q)     Jd  L 22 202-'                  1k-,).'J1.
                                            ,
                                                            .
                                                                                                     ,
                                                                                                     .
                                                                                                     ,-.
                                                                                                       ,;
                                                                                                        :
                                                                                                        t
                                                                                                        .,
                                                                                                         ,.
                                                                                                          t,t yy:y.,--():k.-y,-,.--,y,jy,y.
                                                                                                             ,:
                                                                                                              ,.
                                                                                                               ,..               ,
                                                                                                                                     ,   .
                                                                                                                                             ,

                   Defendant.'                                              '                           'ANàSLAs.xoBës                             .
                                                    .
                                                            j                                            CL
                                                                                                         s   ERol
                                                                                                            o.a
                                                                                                                 I
                                                                                                                 <rtJ   sD-ls
                                                                                                                     lik,           ytr
                                                                                                                                      y.pc,s'  c       ,




                               PLAINTIFFISM OYION FOR DEFAULT JUDGM ENT
                                        O N TH E TH IR D AM ENDED CO M PLM NT

                   COMESNOW PlaintiffJaneKoe(ûtplaintiff'l,prtlse,arecentLLM graduatein
             InternationalCom m ercialLaw . A privateGgure,èlainti
                                                                 ffrespectfullymovestheCourttoenter
             adefaultjudgmentagainstsoleremainingdefendantAmarChanderM aini(û1Maini'')pursuantto
             Rule55(b)(2)oftheFederalRulesofCivilProcedureandRule7.1'bftheSouthernDistrictof
!            Florida LocalRules. M ainialso usesthç aliasesK enneth W .,G allantvK ,A m arCM 4,
                                                                                                                         .


             AmarcM 2,VikramKM s,Vikram KumarM ansingh,Vikram Kum ar,Vilcram Kumar

E
             Ma nsingh,Kat,Jo,JoSmith,BillyBobThornton,Eki,Anonymous,Sam,AmarChander,
             Anthony Balderon
I                              ,   Pad-rhaiFanboy,IEatsoyDaily,etc.
i

                                                                EXH IBIT DIR ECTOR Y
              ExhibitA         Service                                      .

              ExhibitB         Unanswered Discove Questions
!             ExhibitC         Haute Couturelnvitation and Exam le Em broide
i             ExhibitD         AffidavitofSum Certain
i
         ,    ExhibitE         M etabolic Health Concerns
              ExhibitF         D slexia
              ExhibitG         FraudulentM isre resentation SocialM edia Profiles
              VxhibitH         Plaintiffsu orte'
                                               d M ainiem otionall when hewasunem lo ed
              ExhibitI      Plaintiffsu orted M ainib sur risin him atwork w ith hercookin
              ExhibitJ      Evidence ofU nha iness
              ExhibitK      D eath Threats
              ExhibitL      M atchm akin Contracts
              ExhibitM    ' Revised ListofEx ertW itnessè's
              ExhibitN         Recei tfrom SanctaSo hiaColle e

    :                                                                                       .
    i                                                                   '
    à

    j
    ,                                                                                                                                                      '
    1
    $                                                                                   .                                                                      .
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 2 of 130




                                          INTRO DU CTIO N
            Plaintiffcom m enced thisaction on Jénuary 31,2020,w ith the Com plaintGled January
     3l,2021(DocketNo.l),theFirstAmendedComplaintfiledFebruary3,2021(DocketNo.7),
     theSecondAmendedComplainttiledApril29;2021(DoçketNo.15),andtheThirdAmended
     ComplaintfiledJanual'y4,2021(DocketNo.74).PlaintiffservedM ainionJanuary29,2021
                                                  '

     withtheSummonsandalltilings,includingthçYhirdAmendedComplaintandFirstSet
     Discovery,viaprocesssel
                           wicecompanyServeDocPtyLtdofAqstralia(DocketNos.76,77,78,
     79).SeeExhibitsA andB.PlaintifpsThirdAmendedCpmplaintalleged,interalia,thatAmar
     ChanderM ainiengaged in horrific dom esticviolence againstPlaintiffincluding fraudulent
     m isrepresentation catfishing,em otionalabuse,physicalabuse atrestaurants,food-related abuse
     by intentionalpeanutand gluten poisoning,health abuse by stealing herEpipensand inducing
     M etronidazole antibiotic resistance,com puterhacking,horrific tinancialabuse spanning years
     post-breakup,and traum atic psyclzologicalabuse thathasforced Plaintiffto revealherrare
     m etabolic disease thatsheovercam e,herm any food allergiesw hich require Epipen usage in '
     em ergencies,and herlifelong dyslexia to the world. See ExhibitC. Despite acknow ledging he
     dow nloaded allfilingsfrom PACER and from aD ropBox link sentto him overa Google V oice
     exchange in N ovem ber2020 and again in January 2021,M ainifailed to tim ely appearand till
     date has neitherentered any appearance in thiscase norotherwise responded to theThird
     Am ended Com plaint. The Clerk entered a defaulton A m arChanderM ainion June23, 2021
     (DocketNo.83);seeExhibitA.
            Plaintiffreqùeststhatthe Courtehterthe proposed D efaultJudgm entand Orderfor
    PermanentInjunction,CivilM onetaryPenalties'
                                               ,à'
                                                 ndEquitableRelief(Cr efaultJudgmenf')
    againstAmarChanderM aini.TheDefaultJudgmentaward should include(1)acivilmonetary
    penalty,(2)anequitablemonetaryjudgment,(3)civilpenalties,(4)injunctiverelief,and(5)
     costsagainstAm arChanderM aini.
                                            AR GUM ENT
     1. STA NDA RD O F REVIEW
           AccordingtoRule12(a)(1)(A)(i)oftheFederalRulesofCivilProcedure,adefendant
    mustfileanappearanceandideallyalsoaresjonsivepleadingwithintwenty-onedaysafter
    being served w ith both a sum m onsand a com plaint. Rule 55 ofthe FederalRulesofCivil
    Procedure and Southern D istrictofFloridaLocalRule 7 explain thetwo-partprocessfor
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 3 of 130




     obtainingdefaultjudgmentagainstanonresponsivepartyorparties:(1)clerk'sentryofdefault
     and(2)entryofdefaultjudgment.
             Rule55(a)oftheFederalRulesofCivilProcedurestates,ltwhenapartyagainstwhom a
    judgmentforaffirmativereliefissoughthasfailedtopleadorotherwisedefend,andthatfailure
     isshown by affidavitorotherwise,theclerk muitenterthepao 'sdefault.'' Thisprocessoccurs
     by the Clerk ofCourt,w ithoutthe Judge. Plaintiffprovided notice to the Clerk ofCourton June
    23,2021(DocketNo.)thatshecompliedwithRule4oftheFederalRulesofCivilProcedure
    whenservingAmarChanderMaini(DocketNo.andExhibitA),andtheClerkbnteredaDefault
    onJune23,2021(DocketNo.)
             Afterobtaining a Clerk'sEntry ofDefault,only then m ay a Plaintifft5le a separate
    motionfordefaultjudgment.AsperRule7.l(a)(1)oftheSouthernDistrictofFloridaLocal
    Rules,Iastupdated on D ecem ber 1,2020,a M em orandum atLaw isnotrequired w hen seeking a
    M otion forD efaultJudgm ent. Plaintiffhasfollow ed the properprocedure forClerk-obtained
    entryofdefaultoutlined inRule55(a)theCourt-obtainedmotionfordefaultjudgmentoutlined
    inRule55(b),aswellasanOrderfrom theJudgemandatingthatPlaintiffenteraM otionfor
    DefaultJudgmenttoavoidadismissalwithoutprejudice(DocketNo.) SeeExhibitA.
            AsperBuchananv.Bowman,820F.2d359,361(11thCir.1987)obtainedat
    https.//casetext.cona/ctlse/tnuchflllall-vr-bclNNrlplan,(iby defaulting, the(defendantis1deemed'
         '
                                                                                                   tohave
    ûadmitltedltheplaintiffswell-pleadedallegationsoffact'forpurposesofliability.''Thecase
    seta precedentforCoton v.Televised Visualx-ography,Inc,740 F Supp.2d 1299,1307 (M .D.
                                                                          .



    Fla.2010),TycoFiredrSec,LLC v.Alcocer,218Fed.App'x 860,863(11thCir.2007),
    ShandongAirlinesCo.v.CAPT LLC,650F.Supp.2d1202,1206(M .D.Fla.2009),andothers.
    2. STATUTO RY AN D REG ULATO RY PR O VISION S
             PlaintiffsThird A m ended Com plaintassertsw ell-pled and m eritoriousclaim sagainst
    AmarChanderMainifor:(1)fraudulentmisrepresentation,(2)defamation,(3)Iibel,(4)invasion
    ofprivacy,(5)computerfraudand abuse,and(6)tortiousinterferencewith advantageous
    businessrelationship. A sa result,the Courtshould proceed to determ ine appropriate dam ages
    foreach ofthose claim s.
    (#JFraudulentM isrepresentation
             ln herThird A m ended Com plaint,Plaintiffpm ved the follow ing five elem entsof
    fraudulentmisrepresentation:(a)amisrepresentationofamaterialfact;(b)whichtheperson
I                                  .

    Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 4 of 130
g
i
                                                       '




j
i       makingthemisrepresentation(Mainilknew tobefalse;(c)thatthemisrepresentationwasmade
1       withthepurposeofinducinganotherpersèntorelyuponit;(d)thatPlaintiffreliedonthe
l                                      .
        misrepresentation to herdetriment;(e)thatthisreliancecaused dam ages.SeealsoStandardlury
1
,       lnstructions CivilCases(No.99-23,777So.2d378,381(Fla.2000),Standardlury
        Instructions CivilCases(1.0,6.14 MI8),6l3So.2d1316,1317(Fla.l993),American
        InternationalLandCorp.v.Hanna,323So.2d567,569(Fla.1975),andHufgtetlerv.OurHome
1       ffeIns.Co.,65So.I(Fla.l914).                   .
                By catfishing and conning Plaintiffand herparentsw ith the aliasV ikram K um ar
        M ansingh,M ainipretended to be an age28 investm entbankeratU BS w ith an M BA obtainqd
!
I       from the elite London Business school. M ainiknew thesem aterialfactswere false,and as
        everything in ExhibitG show s clearly,he fabricated a w orld of liesto m anipulate Plaintiffinto
        settling forhim ,via private profileson Pinterest,Skype,and lnstagram .M ainim ade gllofthese

l       misrepresentationswiththepurposeofinducingPlaintifftorelyuponthem tosettleformarrying
        him when she deselwesthe bestand he is notit. Plaintiffrelied on these m isrepresentationsto
        herdetrim ent,thinking she was building a relationship w ith an upstanding m em berofhercaste
        and subcaste from
                        ' the rightbackground. M ainiknow ingly and m aliciously m isrepresented his
         identity a m aterialfact--on top ofknowing doing so would cause Plaintiff'sDad to give
        perm ission to perm itcourtship,and M ainialso knew itw ould causePlaintiff'sfatherto deliver
I       an all-cash dowry and eventually green card citizenship.

         (B)Defamation
                ln herThird A mended Com plaint,Plaintiffproved the follow ing five elem entsof
I
,        defamation:(a)publication;(b)falsity;(c)actormustactwithknowledgeorrecklessdisregard
         astothefalsityoratIeastnegligentlyonamatterconcerningaprivateperson' ,(d)actual
         damages;(e)statementsmustbedefamatory.    'RefertothecasesJew ForJesus,Inc.v.Rapp,991
1
,        So.2d 1098,1106(Fla.2008)andCooperv.MialniHeral4 31So.2d382,384(Fla.1947).
         Since Plaintiff'sdecision to end the relationship w ith M ainiin January 2017,M ainihasengaged
         in adeliberate,maliciouscam paign to hurtPlaintiffby starting and spreading countlessrum ors,
         lies,and falsitiesto m em bersofPlaintiff's network asw ellasto random bystanderson the
         Internet. These lalm ors,lies,and falsities have spread like w ildtire and have caused Plaintiffto
         beretriggered and l-etraum atized by thousands oftrolls. Plaintiff's life hasbeen on hold for
I        yearsasaresultofMaini'scontumaciousdisrejardforthetruth.
i
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 5 of 130




           MainiwrotehisdefamationtoforcePlaintifftodout'herselffortwohealthmatters:(l)
     herdyslexiaand(2)herraredermatologydiseasethatshedevelopedasaresultofabsolutely
     horrific,life altering m edicalm alpractice thatoccurred w hen she w asin m iddle school. Plaintiff
     isnow loutofthe health cabinet'so to speak,asa resultofthepathetic Am arChanderM aini
     and the grotesqueM ahim a Chablani. Plaintiffhasstruggled w ith dyslexia herentire life,and
     before she handed in herseniorthesis a requirem entatherschoolto graduate w ith
     departmentalhonors shehiredGradesavertoeditit.Gradesaver(Ns/qsrNs,
                                                                      '.t
                                                                        m
                                                                        yl-adesavel'.coln)isa
     reputable essay editing company thathelped Plaintiffcorrectpunctuation,date,etc.related
     m istakesthatarise as a resultofherdyslexia. Plaintiff'stalentand skillsethasalw ays been in
     otherareas painting,draF ing,sew ing,em broidery,etc. butshe stillw anted a liberalarts
     education forthe challenge ofovercom ing herdyslexia,and she wanted to geta good grade on
     herseniorthesiswhich w asa requirem entto graduate. H erdepartm entaladvisorw as aw are that
     she paid Gradesaverfortheirediting services and supported herdecision. H iring a reputable
     essay editing com pany isneitherllcontractcheating''norhaving anyone fallin lovew ith her
     and/ordate her. M ainihacked Plaintifpsem ailaccountduring theirrelationship and he acted
     with know ledge and reckless disregard asto the falsity aboutPlaintiff,a private person.

     (0 Libel
            ln herThird A m ended Com plaint,Plaintiffhasproven thatthepublication ofallof
     Maini'slibelexceedstheelements:(a)falseanddefamatorystatementsofandconcerninga
     privateperson,(b)withoutreasonablecareastothetnlthorfalsityofthosestatements,and(c)
     resulting in actualdam ageto thatprivate perspn. M ostconcerning to Plaintiffon an em otional
     Ievelisthe accusation ofEtw illuseyou foryourm oney and anything else she can getoutofyou,''
     when Plaintiffstood by M ainithroughoutunemploym entand helped him getahead
     professionally by helping him earn entry into elite private clubs. Referto ExhibitH . Plaintiff
     livedinb0thW omen'sCollegeandSanctaSophiaCollege(ExhibitN)andisanabstinentvirgin
     (ExhibitM ,ExhibitO).M ainiactedwithoutreasonablecareastothetruth andfalsity ofallof
     hisstatem ents. H e hacked Plaintiff'sem ailduring the relationship and afterthe relationship. H e
     know sit'salIIibel. Plaintiffhas suffered a lotin life,butnothing hasbeen m orepainfulthan the
     absolute betrayalcaused by M aini,w ho has neverdeserved a girlofherstatureatany point.
     Plaintiffsuffered trem endous,actualdam xge in business in the m illions. Shew orksin ahighly
     im age-oriented related profession,and the factthatshe hashad to tout'herselfforherdyslexia
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 6 of 130




     and hervariousfood allergiesand rfletabolic digestion issues speaksvolumesabouttheparticular
     kind ofscum bag thatisAm arChanderM aini.

     (D)Invasionofprivacy
                                                   .   J:
            In Plaintiff's Third Am ended Com plaint,.she proved the following three elem entsfor
     invasionofprivacy:(a)appropriation,theunauthorizeduseofaperson'snameorlikenessto
     obtainsomebenedt;(b)electronicintrusionintoone'sprivatequarters;(c)publicdisclosureof
     private facts,m eaning the dissem ination oftruthfulprivate inform ation which a reasonable
     personwouldGndobjectionable.Plaintiffhaslosthermedicalprivacyfortherestofherlifedue
     to Am arChanderM aini. Shew illneverknow whatitfeels liketo achievefam e and fortune
     w ithin the fashion industry w ith a Cnorm al'im age,and his libel,defam ation,and related
     dom estic violence abuse hasforced herto sharqiherstory on a globalscale. Behind-the-scenes
     sabotage from M ahim a Chablanihasn'thelped. Plaintiffw illneverknow w hatitfeels liketo
     have absolute norm alcy. N oteven three m onths aftershe gotherhealth back undercontrolin
     2017,M ainistarted attacking and sabotaging her.N otto m ention,over4.5 years afterPlaintiff
     leftM aini,he can'tletgo:he continuesto electronically intrude into Plaintiff'sprivate quarters,
     shifting the focus aw ay from Plaintiff's achievem entsand resilience to m anaging hisabuse.

     (E)ComputerFraudandAbuse
            ln Plaintiff's Third Am ended Com plaint,she proved thatM ainiconspired to com m itand
     attemptedtocommitviolationsof18U.S.C.j1030(a)(7)(B)and18U.S.C.j1030(a)(7)(C)inviolation
     of18U.S.C.j 1030(b).Hisconducthascausedalossasdefinedin.U.S.C.j1030(e)(11)ofmorethan
     $5,000toPlaintiffduring aone-yearperiod.M ainihashacked and spied onalIofPlaintiff'stechnology
     foryears,ranging from herem ailto herlaptop to herm obilephone. Changing herSlM cardshasnot
     given herany m easure ofprivacy,norhas m oving acrossthe w orld,hiding outin hotels,etc. H e always
     m anagesto find her,w hich iswhy Plaintiffhad to sw iych to Proton M ailand starteducating herselfon
                                                        '
                                              .

     the computersciencew orld.

     (&)TortiousInterfkrencewithAdvantageousBusinessRelationshi    p
             ln Plaintiff'sThird Amended Complaint,sheprovedthat(a)there istheexistenceofabusiness
     relationship,notnecessarily.evidencedbyanenforceablecontract;(b)knowledgeoftherelationshipon
     thepartoftheDefendant;(c)anintentionalandunjustifiedintelferencewiththerelationshipbythe
     Defendant'
              ,(d)damagetothePlaintiffoccurredasaresultofthebreachoftherelationship.Maini
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 7 of 130




     intentionally,orw ith substantialcertainty,interfered w ith dae relationship between Plaintiffand her
     clienteleby stealingand libeling herandherfamilyto Bashing W ebsites,causingmany ofhercouture
     clientele and businessaward comm ittees to end theirrelationship w ith Plaintiffand w ithdraw hernam e
     from award Gnalistlists. M ainiisthe reason Plaintiffhqsnotyetentered GuestM em berstat'us in the
     Cham bre Syndicale de la H aute Couture.

     3. THE FA CTS ALLEG ED IN TH E TH IRD AM END ED CO M PLM N T ESTABLISH
        M AIN I'S LIA BILITY
    ,4) ProfessionalSabotage
            ln M arch 20l9,Plaintiffbecam e theyoungestAm erican in history and thefirstlndian
    A m erican in history to be invited to becom e a G uestM em berofthe Cham bre Syndicale de la
    H aute Couture. H ertwo-yearinvitation tim eline-zol7 to 2019--rem ainsfasterthan any other
     couturedesignel-inalloffashion(ExhibitC).Togiveapointofreference,ittookTamaraRalph
     ofRalph and Russo overeightyearsto be considered;Plaintiffhad no senior-levelconnections
     atthetim e ofherinvitation and stillsurpassed herclosestcompetitorin couture. The Cham bre
     discovered Plaintifftwo w eeksafterher27thbirthday in M arch 2019 outofhertalentand skillin
     both painting and em broidery while shew aspresenting quietly atParisFashion W eek. Plaintiff
     m astered traditionallndian techniquesfrom an early age,preserving hercaste and fam ily
    traditionsoftam bourem broidery savoirfaire,partiçularly w ith beads,sequins,and feathers.
    M aini'storture cam paign and sabotage efforts have prevented Plaintifffrom assum ing her
     rightfulplace w ithin haute couture from theA W 2019 season. Plaintiffsoughtto raise additional
     investm entto ensure she could com pete w ith otherdesigners on allfrontsas luxury goods isa
     fiercely competitive,w inner-take-allm arket. M aini'sunyielding sabotage efforts from 2017 to
    2021have affected Plaintiff's ability to fundraise allofw hatshe needsforhergoalsw ithin
     luxury goodsaswellashernonprofitfunding progressin supportofherupdated approach to
     enzym e replacem enttherapy.

    B) HealthSabotage
            FoodAllergvAbuse. D uring thçircourtship from Hell,M ainihad a patlern ofabusing
    Plaintiffw ith food,specifically peanutsand gluten. W hile M ainidid investatrem endous
     am ountofm oney taking Plaintiffto allthe m ostexclusive restaurants in Sydney on theirdinner
                                    '
                                                                                         j
     outings,M ainineverIetPlaintiffprderherow n m ealsand intentionally,m aliciously sneaked
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 8 of 130




    peanuts into dishes,on top ofordering hel'soy-containing and gluten-containing foods. M aini
     knew from the startoftheircourtship thatPlaintiffis deathly allergicto peanuts,soy,and gluten,
    andinspiteofawarenessaboutherneedforEpipensandaspecificdiet(seeExhibitsE andN)
    andcontinuedtotlauntherhealthconcernsforhisenjoyment.M ainistoleover85ofPlaintifrs
    Epipens(epinephrine),causingPlaintifftobeescortedoutofrestaurantsinambulancesand
     adm itted to num erotls hospitalem ergency room sthroughoutthe entire courtship. M aini
    prom ised Plaintifps parents to take care ofher,and he consistently failed to protectherfood
     allergies.
            M etabolic HealthAbuse. Plaintiffdisclosed herm etabolic health condition to M ainiafter
    they discussed m arriage on the second dinnerouting. She explained thatshem anaged her
     condition through the use ofsupplem entsfrom hernaturopath,Dr. A lexisShields,N D,and one
     antibiotic called M etronidazoleused exclusively during hermenstrualcycles. Plaintiffalso
     disclosed thatshe had worked in m ultiple top labsfrom age 12 to find a supplem entthatcould
    help herdigestcheese,egg yolks,and othercholine and carnitine-containing foods. M aini
     appeared to understand the im portance ofPlaintifffollow ing a specific dieta11the tim e,taking
    hersupplem entsatprecisetim eàthree tim esperday,and taking M etronidazole during herperiod
     cyclesto elim inate allsymptoms.H e also claim ed to be supportive ofherscientific research
    goalsand lab w ork,conducted on avoluntary basisforyears i.e.since 2004- priorto their
    courtship. M ainilcnew from the beginning ofcourtship thatPlaintiff'sparentsnurtured m ore
    thanjustherartistictalent:theyputherinlabstodevelophardscienceresearchskillsand
    training from m iddle school. H eunderstöod thepersonalim portance Plaintiffplaceson good
    health.
            DespiteM aini'svocalclaim sofddcaring aboutherw ellbeing,''he interfered with
    Plaintiff'shealth in alife-threatening and lifblendangering way by stealing herentiresupply of
    M etronidazole. Plaintiff'scondition W asfully undercontrolfrom early 2016 thanks to the
     introductionofM etronidazolebeyondtheNIH jiotocolofsupplements.Aftermanipulating
    Plaintiff into hçlping him w ith hiseconom etricsproblem setatthe library, M ainiwentin her
    backpack and stole aIlofherM etronidazole m edication prescribed by herderm atologistin Utah.
    H isselfish,maliciousaction led Plaintiffto develop a severe case ofantibiotic resistance
    (ExhibitE).M etronidazoleistheonly medicationonthemarketthatcanaddressPlaintiff's
    specific symptom spresentonly on herperiod cyèlés.Plaintiffw asleftin a terrible position of
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 9 of 130




    having to create a supplem entusing archaebacteria m uch rasterthan anticipated outofnecessity
     due to perm anent,lifelong gutm icroflora dam age caused by M aini. A ftershe noticed her
    symptomsdeclining,Plaintiffhad absolutely nowheretoturnastherewasnotreatment
    available:hercondition isso rare,so ignored by the medicalestablishm ent,thatPlaintiffhad no
     choice butto help herself.
            Initially,Plaintiffim ported DM B from China,thinking drinking a purified version ofthe
     structuralanalog w ould solve herm enstrualsym ptom s,butshe soon discovered thatachieving
     99.9999% pharm aceutical-gradepurity from hertiny room w as impossible. The disruption she
    caused to hercasualaccom m odation DM B ishighly tlam m able led herto have to m ove to
     Sancta Sophia College,anothercasualaccom m odation provideropen to foreigners. After
    Plaintiffnearly died in Decembei2016duetocomplicationsfrom herspecifichealth-related diet
    andongoingcomplicationswithhermetabolichealth(ExhibitC),shechosetoadaptanon-
    fundedproposalfrom Dr.JohnChristodoulou,MD (ExhibitE)tocreateaprivatelabeluseofthe
    archaebacteria M ethylophilus methylotrophus,on top ofcontinuing to acquire enzym esfrom
     relevantacademicresearchers(ExhibitE).Sheachievedoutcomesquickly,withinmonths,and
    returned to Sydney to initiate a patentapplication procedure.
            lfM ainihad leftherM etronidazole alone,Plaintiffneverw ould have had to reach for
    archaebacteria in the firstinstance. She wasresearching use forcom m ercialreasonsforpatients
    otherthan herselt,and arelaxedR&D timelinewasstoten from her.Plaintiffcanno longertake
    any amountofM etronidazoletoconirolmenstrualsymptoms;sheisresistantfortherestofher
    life due entirely to M aini'sabuse and hasto spend thousands am onth on a personalsupplem ent
    madejustforherbyauniversity-based,compoundingpharmacy.W hilePlaintiffishighly
    resilientand resourcefuland took care ofthe obstacle M ainiputin herlife, w hathe did w as
    beyond unethicaland costPlaintiffm onthsofherlifetesting outsolutionswhen she could have
    beenatthebeachsurfingandenjo#ingherlifelikeotherzo-somethings.SeeExhibitE.
          Post-Relationship DijclosureAbuse. DuetothenatureofM aini'slibe'tPlaintiffhashad
    to disclose hertwo biggestem barrassing health conditionsto the w orld atIarge:herrare
    dermatologydiseasethatsheovercameyear'
                                         sago(ExhibitE)andherdyslexia(ExhibitF)right
    atthe stal'tofhercareer. Plaintifftrusted M ainiwould guard hertwo biggesthealth secretseven
    afterthe conclusion oftheircourtship and thatviolation ofherrightto absolute m edicalprivacy
    issom ething thatw illrem ain w ith herforthe restofherlife. W hilePlaintiffisno longer
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 10 of 130




     asham ed ofspeaking aboutwhatshe has had to dealw ith,she suffered intense em otionaldistress
     foryearsbefore ûcom ing outofthe health cabinet,'scito speak. Being ûforced out'in the m anner
     M ainiorchestrated was incredibly traum aticand required 200 hours ofY oga TeacherTraining to
     handle effectively. Plaintiffhas com e to term sw ith thd reàlity thatherm edicalprivacy isgone
     forthe restofherlife and she w illplay the cards she hasbeen dealtas she hasdone herentire
     life,butitdoesnotchange the factthatM ainiinvaded herprivacy. M ainiprom ised her,looking
     in hereyes,thathew ould neverdisclose hérdyslexiato anyone.

     Q FinancialSabotage
     Plaintiffhas lostherreputation,standing,and m ultiple relationships in the businessw orld asa
     resultofM aini'snonstop tinancialsabotage and com puterhacking. Plaintiffhasalso Iosther
     name,tinancialidentity,andgoodcrediiscorestandingof11yearsofadulthood,having to use
     FederalTrade Com m ission services,SocialSecurity Adm inistration services,dom estic kiolence
     victim advocacy selwices,Address Confidentiality Program selwices, and m oreto help her
     rebuild hercredithistory from ground zero due to nonstop hacking. Brietly,thesebank accounts
     include,butare notlim ited to:
            . PN C Bank
            @ W ells Fargo Bank
            . Goldm an Sachs
            @ Fidelity lnvestm ents
            * H SBC Bank
            @ Revolut
            @ TransferW ise
              Barclays
            @ Paypal
              Venm o
            @ Chim e Bank
            . Sim pleBank
     Given the nature ofPlaintiff'sFTC and dom estic kiolenceprotections,she haselected to notdisclose
     furtherinform ation regarding accountnum bers etc. Furtherevidence can be m ade privately to the Court
     underseal.

     D) ArrangedM arriageSabotage
            M aini's libelhas prevented Plaintifffrom obtaining an arranged m an-iage w ith parental
     supportand sponsorship- as iscustom in hercaste and tradition in both sidesofherfam ily
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 11 of 130




     causingPlaintiffto seek outexterna)iuaîchmakingagellciesin contractsexceeding $560,000 in
     value(ExhibitL).Plaintiff'swifesklllachievementssurpasseveryoneinhercasteineveryarea
     wherewomenarejudged:(l)vil-tue,(2)cooklnjskill,(3)generaldomesticskill,(4)knowledge
     ofHinduprayersalidKshatriyacastetfaditions,(5)culturalachievement,(6)educational
     attainment,(7)professionalachievelnent,(8
                                             ,)fal
                                                 p ilyloyaltyanddharma,and(9)appearance.
      Virtue                      1.   100% abstinentvirgin
                                  2.   Personalcourageand honor
                                  3.   V olunteerrecord intheJuniorLeagueandAm nesty lnternational
                                  4.   Founded ahealth-focused human ri htsnon- rofitata e 18
      CookingSkill                l. ValedictorianofProfessionalCookingDiploma(number1school)
                                  2. ValedictorianofVejetarianCookingDiploma(numberlschool)
                                  3.   Cel-tificatesinSushl,Hibachi,Seafood,Paella,Pastl'
                                                                                        y,etc.
                                  4.   VolunteerChefatthe Ronald M cDonald Housesince2010
                                  5.   W on nuinerousbakesales and cooking competitionssince age 6
                                  6.   In chargeofprasadgmaking anddistributionatallRamayaneventssinceage7
                                  7.   Cateredmultiplepartieshostedby M orh to ravereviews
                                  8.   Catered multipleDemocraticParty fundraisershostedby both parents
                                  9.   Authoredakosher aleocookbookforraredisease atientsatacre25
      GeneralD om estic Skill     1.   Assisted w ith household m anagementfrom age3
                                  2.   Graduated from tinishing school
                                  3. Cel-titicateinInternationalEtiquet'
                                                                       te(20countries)
                                  4. Certificatein InternationalProtocol(20countries)
                                  5.   Hosted Galasto su orttheo era ofallsizes from 2016
      K now ledgeofH indu         l.   M astered theBhagvadGita from age5
      prayersand Kshatriya        2.   M astered the Vedas from age 6
      caste traditions            3.   M astered allchalisasti'om age9
                                  4. MasteredtheRamaqlanafrom age12
                                  5. Co-hostedcommun! -wideRama answithM om from a e 10
      CulturalAchievementin       1. Bharatanatyam - Arangetram 1010
      lndian DanceandM usic       2. Kathak- Kanj'a20l7
                                  3.   Bhangra- RecreationalatW eddings
                                  4.   Gazals                 '
      EducationalAttainm ent      1.   Fashion Design .
                                  2.   Accessory Design
                                  3.   Jewelry Design
                                  X. Law        .
                                  5. BusinessM anagement
                                  6. Microbiolog
                                  7. PoliticalPhlloso 1
                                                      : andEconomics
      ProfessionalA chievem ent   l. Authoredm ultiplebogksfrom an earlyage
                                  2. Forbçs30 Urlder30     ''
                                  3. W orldEconolnicForum GlobalShaper
                                  4. Fellow oftheRoyalSociety oftheArts
                                  5. TEDX Speàker
                                  6. NominatedtbbeçohzeaIiulbrightScholarinFashion
                                  7. lnvifedtobecomeaGpestM emberoftheChambreSyndicaledelaHaute
                                     Couture and a memberoftheBritish Fashion Council
                                  8. M efnberofmultiIeelite rivatem emberclubs
      FamilyLoyaltyand            1. Reducedfamil:taxburdento12% (from 39%)
      Dharm a                     2. Im roved famil businessEBITDA b 4x forM & A u oses
'

            I                                             '
            j   Case 9:20-cv-80147-RLR Document:.86 Entered
                                                         ' on FLSD Docket 07/06/2021 Page 12 of 130
            j                                 '      . 'N
            I
            l
            I

            J                                                                                                 ',
            J
            !                                   3. lncreasedt'
                                                                           .-----r-..-c.'
                                                             tumiiycommerûla!atki.
                                                                                                          .. -..
                                                                                 lresidentialrealestatevaluations40% on
    .                                                 averagr
                                                            !throughself-taughtinteriol'designskillsetandschool-taughtfinancial
                                                   modelillg savoirfaire
                                                4. Helping parcnturetirefronl20l9
                                                5. Care'iyilljtoparentsfrolu 2021
                       Appearance               l. Impecqablepersopy.lstyle.tlaw lessgroom ing,and photogenic face
            '
            !                                   2. NamedDebutantebtttheYearil12012
            j                                   3. Modelddone-pieceswimsuitsprot-
                                                                                essionallyin2016
            j
            .
                                                4. Wo na s
                                                         tat
                                                           ewid ebeautypageantin 2016
                                                5. Curedararediseasein2017duetàM ainiinducingalztibioticresistance
                                                6. Invited tobethecovergirlofl0UK.m a azinesduetotalentandlooks

                            Despitetrem endousIibelfrom M ainiin the Bashing Sites and Rem ovalSitesracketeering
                     ring(seerelevantAffidavit),sheremainsthemosteligiblebacheloretteinhercasteduetoher
                     excellence in each ofthe nine categories.N o othergirlhasexcelled atthetop ofeach category.
                     Plaintiffw asdriven to be num ber lfrom age l Ipnd strategized accordingly when herD ad
                                                                 ,. '                            ;h,.,
                                                                                                     ..

            l
            I        explainedhowi
                                 mportantitisthatshesucceedink
                                                             p
                                                             rrrangedmarriageMainidoesnothave
                                                             a                                   .

                                                                                                                           .


            .        achievem entsthatcorrespond to w ife ofPlaintiff's level,w hich m akes hiscatfishing and
                     fraudulentm isrepresentation m uch m ore unacceptable,since she isabove him and she deserves
                     an M BA husband educated at:neofthe top
        l         ' uniformlyachieveM BA husbandsfrom''topt
                                                          bwoinsech
                                                           pj     sso
                                                                    oal
                                                                    f s.lA
                                                                      mi iel
                                                                           sl
                                                                            lnd
                                                                            inVi
                                                                               an
                                                                                a-
                                                                                 no
                                                                                  gr
                                                                                   ei
                                                                                    g
                                                                                    di
                                                                                     nbreraiu
                                                                                     ma      ty
                                                                                             .



                                                                                            ag qu
                                                                                              e.Te
                                                                                                 he
                                                                                                  ns
                                                                                                  eonly
                     reason Plaintiffparticipated in beauty pageénts in the firstplacew asto w in in arranged m arriage.
                     N otwithstanding the em otionaldijtresj tollofM aini'sactions on Plaintiffpersonally,both ofher
                     parentsare ata pointw herethey seek to retire soon and require Plaintiff,the firstborn,to m arry
                                                                           k                                                   q   y
                     asperherculturalcustom sand traditlons.
                                                           ..M ainiwrote libeldesigned to lower Plaintiffs
                     rankingandestimationintheeyeso'fhel-e'asie'co'mmtinitytoYanipulateherintosettlingfor
        i            him,despitehim beingrankedmuch,muchlowerthanwhatshedeservesobjectivelyand
                     subl'ectively.Hisnetworthisin'the'eight'figures,'
                                                                     butitl
                                                                          Jsnoê
                                                                              t'from rejutable,honestbusiness
                     acum en;the m alorit'
                                         y ofM'aini'k nd '
                                                         w tilbti-
                                                                 tisfrom con artistry,rendering the évalue'ofa1lluxury
                     goodsgiftshepa(veto PlaintiffWblkhlissfrom anhbnorjtandpoint. M ainihaspeitherearned a           '
                                        .

                     topM BA norachieved enough in businessorlnpèliticsto desEl'
                                                                               veawifeatPlaintiff'sIevel. He
                     know sthis,W hich isw hy itrem ainsoutofline thatM ainicontinues to abuse and stalk herand
                     herfam ily in the hope she m ight'
                                                      settle fof.hith otitofoption losses. Plaintiffhashad to avail
        !
                     herselfofnum erous dom estic violefice rebourcesfrom the largerSouth A sian com m unity,a

        I
                     state-based dom estic violenée advöc':te, an'
                                                                 dherfamil#justtosurvivehisrelentlesstorment.
                                                                                             .                .

                     M aini'spatternofabuseleftPlaintiffin arfl
                                                              igile,vulnerableposition,opento furtherroundsof


        I                                             ,        .           :. J   ' .


                                                                   '                    't       %
                                                  .
                                                          .'
                                                           .
                                                                       .
                                                                           . .    :          5 .'. : '    .       '   .'
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 13 of 130




     re-traum atization abuse from narcissigtsotherthan him :JessDunderdale,Edw ard Lucas,Chloe
     Colson,M ahim a Chablani,etc.
            Som etim esfateisIil
                               teasmallsandstorm tllatlteepschanging directions.Youchangedirectionbutthe
            sandstorm chases).ou.Yotlturnagaln,butthestorm adjusts.Overandoveryouplaythisout,likesome
                              '

            omi nousdancewithdeathjustbefcli'     edaNyq.5VJ   .:
                                                                !y? Becausetliisstornlisn'tsom ethillg thatblew in from
            taranray,sometlling thathasnothingtodoNkitl       i'ybu.Thisstorm isyou.Voiuethinginsideofyou.SoaI1
            you can do isgike'in to it step rigllt'
                                                  insîde tlle storm , closing youreyesaljd plugging up yourearsso the
            sanddoesn'tgetin,andwalkthrough it,siepbystep.There'snosunthere,nolnoon.no direction,no sense
            oftinle.Justfinewhite:
                                 sandswirlinjupintotheskylikepulverizedbones.That'sthekindofsandstorm
            you Ileed to imagine.                                      .
            And you really w illhave to mal
                                          te it'through thatviolent,m etaphysical,symbolicstorm .No m atterhow
            m etaphysicalorsym bolic itm ightbe.'  m ake no m istake abotltit:itw illcutthrough tlesh Iikea thousand
            razorblades. Peoplew illbleed there,andyouw illbleed too. Hot,red blood.You'lIcatch thatblood in
            JiourI
                 lands,yourownblbodanllthebloodofothers. '                 '. .
                                                                              '
            And oncethe storm isoveryou wolt' tremelhberIlow you fnade itthrough;how you managed to stlrvive.
            A'ou won'
                    teven be sure,in fact,whetherthe storm isreally over.Butonething iscel -tain. W'hen you com e
            outofthestorm you won'tbetile' sa
                                            'm'epprso'l
                                                      )
                                                      '
                                                        qvho'
                                                            q r
                                                              alked in. That'
                                                                            s whatthi
                                                                                    s storm'sal1about.
                                           .
            from Kqtka tm tltesW/rf?by HarultiM uralibmi
                                                      .'
                                                       .

     lttookPlaintiffuntillateJune2021ioridherselfofallterrifying,recurringnightmaresandto
     achieve full,complete innerpeace aftertbcused effol'
                                                        tand concentration. Finding calm outof
     nonstop chaosw asnoteasy,and costa trem endousam ountoftears,tim e,effort,and energy.
                                                                  '
                                                  .

     Plaintiffwillnotachievean arranged rnarriagedespiteheràard workand consistentexcellence.
     lnstead,Plaintiffhashadtoturnto$560,000inelitematchmakingretainerfees(ExhibitL)to
     achieve an M BA husband atthe levelsheotherwise w ould have been able to obtain via arranged
     marriageforthecostof$390. Specifically:$3 in chai,$39 in iùgredientsforherhomemade
     biscuits,$8 in tamarind and koshersaltingfedientsforherhomemadechutney,$40 in
     ingredientsforherhomemadegluten-freesamosas,and $300 infabricforsewingand
     em broidering hersignature,big boW ,princessseam ,form fitting anarkalis.
                                                      '       u            .
                                                          .

        THE FA CT S ALLEG ED IN TH E TH IRD AM END ED CO M PLM N T ESTABLISH
        THAT PLAINTIFF ISEXTITLED TO #HE RELIEF REQUESTED
            A tabsljlute m inim um ,Plaintiffrequeststhb Courtform onetary reliefagAinstM ainiin
     the.amountoften m illion sixihundredfourteen th
                                                   . ousand andfivehundred dollars($10,614,500)
     asexplainedinthetablesbelow andintheatlachedaffidavit(ExhibitE).Below aretheabsolute
     m inim um amountofcom pensable dam ages,though Plaintiffdeserves much m ore. M ainihasa
     netw orth in the m id eightfigures.

     M INIM UM ReliefforCausesofAction:$79800,000.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 14 of 130




      CauseofAction                                    j
                                                       '
                                                       l
                                                         Coinpensàble.
                                                                     '
                                                                     e
                                                                     .llzzllf
                                                                            zrex                              Exemplaty Dantages
      FraudulentMisrepresentation                      jJ
                                                        yf1
                                                          )0,000                                              $1,000,000
      D                                          - -   +                                  .-- - . -
       efalnation          .                           '$200,000
                                                       !                                                      $1,000,000
      Libel                                             $200,000                                              $1,000,000
                                                           '                                  .2
      Invasion ofPrivacy                                   $200,004                                           $1,000,000
      ComputerFraudandAbuse                                $100,000                                    ' $1,000,000
                                                                                                              (Slt
                                                                                                                 pported:J?Ay davit)
      Tortiouslnterferencew ith Ad.vantageous              '$100,000                                   ' ' $1,500,000
      BusinessRelationship                             '                                                      (Supported byWJJWJW/J
      SUM                                    '             $1.300,000                                         $6300.000

     M INIM UM Ful-therReliefforPlaintiff:$2,814,500.
      TypeofRelief                                                       (! t1qf . AmountofRelief
                                                                              ' .
                                                                         ..
      Extol
          -tiveRemovalSiteFeesffom 20l7-2020                                      '       $75,000
      SEO CampaignServices                                                                $96,000
      Health,W ellbeing,andM edicalExp:nses                                               $560,000
      PrivateInvestigatorExpenses                                                         $7,500
                                                                                                   '
      RelationshipConsultationExpenses           .'                      ...              $60,000.      . .



      Costsasprovided by23U.S.C.92412                  )                                ..
                                                                                         $16,000
                                                            .. L.                   à
      Stolen Cash and Gold Dowry .                     :         .
                                                                     .        .
                                                                                          $2,000,000
                                                                                         ..



      SUM                                    .                       .                    $2,814300

     M INIM UM TOTAL R ELIEF R EOUESTED:$10.614.500.
      Com pensableDam ages                                                              $1,300,000
      Exem plaryDam ages                               .                          . $6,5001000
      FurtherRelief                                    '                                $2,814,500        '
      SUM                                                                               $10.614.500

             PlaintiffrequestsjudgmentagainstM ainiinfavorofPlaintiffforeachofthe
     aforementione?lCausesofAction. SheseeksjudgmcntthatM ainiandanyothefpersonsor
                                                 .



     entitiesworkir!g in concelrto4in participation w ith hi
                                        .'
                                                            m
                                                           ! been
                                                                joinedduringthependency ofthis.
                                    ,

     action andthereafterpermanenfly from cxtortingPlaintifforPlaintiffsfam ily;emailing,calling,
     ormailingPlaintifforPlaintiff'sfamilykûsinganyimage,Word,phonenumber,orother
     identifying informationcollectedfrom awardwebsites,jersonalwebsites,newsarticles,orany
     websitesw hatsoeveraboutPlàintiffforany purpose;a
                                                     'écessing any ofPlaintiff'sprivate and
     businesssocialmediaprdfilesnow and iqthefbtvre,including butnotlimited toLinkedln,
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 15 of 130




     Facebook,Soundcloud,Tw itter,V ero, Tik-lbk,Snapchat,Goodreads,and Instagram ;otherwise
     colnpeting unfairly with Plaintiffsdejign businesjendeavors in any m anner;continuing to
     perform inanymannerwhatsoeveranfoftheotheractscotnplainedofinherThirdAmended
      Complaint.PlaintiffâlsùseeksjudglùentthatM aini,withinfou'
                                                               rteen(14)daysafterserviceof
     thejudgmentrequestherein,berequiredtofilewiththisCourtandtoserveuponPlaintiffa
     writtenreportunderùathsettingforthindetailtàemannerinwhichithascompliedwiththe
     judgment,compensatePlaintiffforalIcostsrelatingtopayinjforRemovalW ebsitesbetween
     2017tothepresent.PlaintiffhopesjudgmentsandorderswillforceMainitorefrainfrom
                               .       .*   .


     postingandrepostinganythingaboutPlaintiffinthefuture.flaintiffseeksrestitutionforallof
     herexpensesrelatingioremovalofpriorposis,SEO campaign services, and psychotherapy bills
     arisingf-rom suicideattemptsasaresultot-thissituation,alongs'
                                                                 iheallactualdamagesand/or
     statutory dam agesallowed,punitivedamages,l
                                   .
                                                 iercostsasprovidedby28U.S.C.52412,andall
     otherinjunctivereliefastheCourtdeemsjustandproper.
     5. CON CLUSIO N
            Fortheforegoingreasons,PlaintiffmovestheCourttoenterafinaldefaultjudgment
     againstAmarChanderMaini:(1jacivil     .monetarypen?1ty,(2)anequitablemonetaryjudgment,
                                                             .


     (3)civilpenalties,(4)injunctiverelief,and(5)costs.lncompliancewithOrder(DocketNo.),
     theproposedjudgmentandtheproposedorderhavebeenemaileddirectlytoJudgeRobin
     RosenberginM icrosoftW ordformatasperLocalRule7.l(a)(2).
                                                 .           *




            RESPECTFULLY SU BM ITTED and DATED this2ndday ofJuly 2021.


                                                                 By:
                                                                 Jane K oe,PlaintiffPro Se
                                                                 7750 OkeechobeeBlvd.,Ste.4-48l
                                                                 W estPalm Beach,FL 3341l
                                                                 United StatesofAm erica
                                                                 l             .   lrzicloud-cona
                                                                 -alnelcoelitigatiol
                                                                 Phöne:(929)400-7746
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 16 of 130




                                    CERTI/ICATE OF SERVICE

     Iherebycertifythatatrueandcorrectcop)' oftlleforègoingwasservedinpersonbyprocess
     serveronJuly2,2021attheSouthern'DlstrictofFlorida MrestPalm Beach Clerk ofCourt
                                                    .



     Office. PA CER electronic recordsw illbe updated in due course and sentto the party on record.
                                           :


     lnternationalSelwice List:
                                                '

     AmarChanderM aini,9JamberooAve,Bàultham Hills,NSW 2153Australia
     A m arChanderM aini,Regus,Level20 & 21,Tow er2,D arling Park,Sydney,N SW 2000
     A ustralia                       '

     A m arChanderM aini,Law path,2/23 Foster'
                                             Strect,Surry H ills,N SW 2010 Australia

     Courtesy Em ailsentto allzarcllandernlaillizh
                                                 ,
                                                 lql
                                                   nall.conz



                                                               By:
                                                               Jane Koe,PlaintiffPro Se
                                                               7750 OkeechobeeBlvd.,Ste.4-481
                                                               W estPalm Beach,FL 33411
                                                               Uni
                                                               -
                                                                     ted StatesofAm erica
                                                               llllzelcoelitit
                                                                             mzatioll@ -iclotld-com
                                                               Phone:(929)400-7746
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 17 of 130




                                 ExhibitA
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 18 of 130




       AOZSIB(Rtv.B6.
                    iI7)SummonsinôCi
                                   vlAdion(Nge2)                                                         .
                                                       #L7'
                                                          =   *=eI*=zrJz1?-                      œ<'**..r= M4':::
       Civi!ActionNo4 9.
                       .2n.cv-2o.
                                j47.Rl
                                     .R

                                                                   ; j                             .             '
                                                     PF.boF oFseR&'îcE
                       (Thisseefi/ashoulda/lJi<.fiiwv
                                                    ttkvitlttheetml/ttnlesr1qqulredây Feï R.Clv.Z 4fl
                                                                                                    X
              Thissummonsfértnamee/fadfyfdx,
                                           tnndutle.'
                                                    /Wmq: AMARCHANDERMxNj
                                                    !                                                                                                    .-   .

       wasreceivtd by mvon(date)   a JANUARV 2w j- - - .. .

               O lpersonallyserved'
                                  thesummonsontheindividualat(plaa)
                                                                                                          on (dqte)                           ;or
               O Ileftthtsummonsattheicdividual'sRsidenteorusualplactofabodewith(name)
                                                     ,apersonofsuitableageanddiscretionwhoresidestbtrt,
               On(date)                 ,Andmailtdacopytotheindividuat'slastknownaddress;or
               O IservedIhesummonson(numeqpkldfvidalp                                                                                               .whois
                designatedby law toacceptserviceofprocess1
                                                         % hehalfof(nameolorganuadon)
                                                                                                          on (
                                                                                                             date)                            :or
               O leetum ed tlzesummonsunexecuted because                                                                                              ;or

               @ otherlspechl:


               Myfeesare$                      foreaveland$                                                      forservicts.foratotaiof$                     .
                                  ..       .       .           .                       .,   .        .       .
                                                                                            .,
               Ideclaretmderpenaltyofperjuryihattiisinfonnationiseue.
                                               .                                                                                 . .-
                                                                                                                     .


        Date: J? Jzwzar 21                                                    .    .
                                                                                                                           Smm r'sxfplafure

                                                                                                                     SHAWN EALLESI .
                                                                         ,.. .                                        Pvintedy-meandtitle


                                                                                  C/-ServedocPN Ltdttevel5T,MLC Centre,19.29Martl
                                                                                                                                nPlax,
                                                                    'P
                                                                    :
                                                                         ..       ëdq?ys-mF AUSTR
                                                                                            -
                                                                                            .
                                                                                                    .A.k#-2u?!?.. ... . -... .- . -                    - ..
                                                                                   .
                                                                                                                           &,wy..4addrqss

       Additionalinfonmatidnregardingatt
                         .   '
                                       èmpteëàez.rki.cketc.:)
                                       J2 ' '.'
                                       .
                                                                              .                  %
                                                                                                                     e.'     .

        *On29January202111sel
                            vedthesummont
                                        lontheindi
                                                 vi
                                                  dualbywayofl
                                                             eavi
                                                                n:thedocumentsut9JambmooAvenuej
        BAULKBAM HILLS,NSW 2153.                                     ' '
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 19 of 130




       AO440(lNv,06/12)Summonsi:qCivilAction(Pagez)
        CivilActionNo. s.  .a -
                              cv-acl47-Ruq

                                                      PROOF OFSERVICE
                        qhuJecfftm shouu notJ,#lt;éwlthfAeeourtuntessreçldrdgbyz'
                                                                                ea R.cfv..
                                                                                         P.4fp?
               n issummonsfor(nantnopndîvidualandti
                                                  tlep#any) AjjyqCHANDER m INI                                  ..     -   -   .


        wmsrectivedbymeon(date)      28JANCJARVx aj         .

                O Ipersnnallyservedtl!esummonsontheinditidualat(place           ,

                                                         .                 on (date)                      ;or
                O Iltftthesummonsatthtindividual'sresidenceorusualplaceofabodewith(name)
                                                       #:personofsuitabltageanddiscrttionwhoresidesthere,
                on(date)                 .andmailedacopytctheindividual'slastknownaddress;or
                O lservedlhesummonson(nametpnzf/vidll
                                                    tzp .                                                            ,whois
                designatedbylAw toacceptserviceofprocessonbehalfof(namco-/lrgtlad
                                                                                ztz/feaz
                                                                    onldatcl                              ;or
                O lretmuedthesumm'onsuntxecutedbecause                                                                 ;or

                1
                # Otller(sp.c#): *


                M yfeesare$                    fortraveland$                  forservices,foratotalofS                         .

                Ideclareunderpunaltyofperjurythatthisinfornutionistrue.

        oate:    J? Lùwt
                       f+v z-t
                             )p                                                        ö'
                                                                                        ezver'
                                                                                             ,si
                                                                                               gnature
                                                                                    SHAWN SALLESI
                                                          ' '                        Printednamemtddtle


                                                              C# SelvedccRyLtd,L:v4I57,MLC Centre.19-29MadinRace,
                                                          -   l-
                                                               y-
                                                                dney,NSW AUSTRALt
                                                                                A2000
                                                                                  se'w kuddfea,
        Additionalinformationrtgardingattemptedservice,etc:
                                                          .


        *0n29January2021.lservedthesummnnsonthelndivi
                                                    dualbywayofleavingthedx umantsw1t
                                                                                    hanemployeeattawpath'.
        2/23FosterSkeet SURRY HI
                               LLS,NSW AUSTRALIA 2010.             .
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 20 of 130




       A64.10(Rev.06/12)Summensi nûCivilAttiop(Ngr2)
        CivilActionNo. g.   .2(>cv.80147-Rl.R

                                                          PROOFOF SERVICE
                          (ThlsJee#/zlshouldzldtbejilèd.
                                                       withthecx zrfllkld'
                                                                         u t'equîredâ.gFed.#.Clv.Z 4/*
               n issummonsfor(nameopndiyldualondtitie, ?
                                                       p ny) AvAq.gy
                                                                   'jANrzsMxxl                                           ... .                .
        wasrettived by meon(date) ''28JANUARY 2021           .
                                                                    --


                O Ipersonallyservedthesummôns(m thtindividualatnlace)                          '
                                                                                       on (dct6)                       ;or
                O IIehthesummonsattheindividual'srtsidtnceorusualplac:ofabodewith( aam*)
                                                       aptrscnofsuitablcageanddiscretiûnwhoresidesthere,
                on(dat
                     e)                 ,andmailedacopytotheindividual'slastknownzddress;or
                O Istrvedthesnmmonson(nam.ofindividuan ' .                                                                        .   Whois
                                                          .c.
                                                            -    ..                                                    ..-.-.--
                designatedbylaw toacceptserviceofprocess(inbebalfoftnamce./oeggafxf
                                                                                  /oa.
                                                                                     l
                                                                                       on (date)                       ;or
                O Irentrnedthesummonsunexecutedbecause                                                                                 ;or

                # Otber(&pee#l: *


                Myfeesare$                      fortraveland$                                ftrserdces.foratotalof$                          .




                ldeclareunderpenaltyofpvrjtuythaltlkisiriforjnatidnistrue.

        Date: 2j Sdu 2.
                      c%         -
                                                                                                Server's,fzalrure
                                                            .
                                                                );.... .                      SHAWNSALLESI
                                                                                               erîntedaameandtitie
                                                                         '
                                                                    .    Jl:,            '
                                                                   cI-SpfvedocRyLtd'Level67.MLC Cqnlre,1129MartinPlacs,
                                                                   %tdnv '
                                                                    .    oswALJSTRALIA2000
                                                                 ... .   .       . .            .   dervdr!raddren
                      .
                          !
        Additionalinformationregardingattempkd. 'sewice;ùtc:
        won28January2021,IsefvedthebummoàsorltheA i
        Level20& 21Tower2DarlingParkSYDNEY
                                                  vièualbywàfdfIéavfng'
                                                                      thgdotumant:wiù anempl
                                                                                           oyeeat'Regus'
                                                                                                       ,
                                                 . NSW   20c:.               .
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 21 of 130




                           UN ITED S'IW TE S D ISTR ICT C O U RT
                                              sytf.
                                  SOUTtIEM DlsTm c'roF FLoltm A
                              CASENO.9:2:-CV-8:i47-ROSENBERdW IW RT
       JANE KOE,

              Plaiptift


        M IAR CHANDER M M NI,
              Defendant.


                                        AFFIOAW I'ovs>mvlcE
        1,ShawnSallesi,being dulyswom,state:

        1am 18yearsorolderandnotapartytothisaction.1residtati1XW-Z3/*/*AC S5iM4VW VJJ/-MPW
        Iam acertiitdorappointedprocessserverinthecountyinwhichthisdefendnntorwimtsswasstrved. JJ 4
        lreceivedtilefollowingdoolmentson January2% 2020al11:15am:
              (a) CivilCoverSheet
              (b) Stam ped Summons in a CivilAction
              (c)ComjaintatLaw
              (d) Exhiblts
              (e) Receipt
              (9 Motionto Seal
              (g) FirstAmended Compl  aintatLaw
              (lt) Exhibits
              (i) Motionto Recei ve Notices by Electronic Filing
              (j) Motionto Proceed Undera Pseudonym
              (k) OrderofInstructionsto Pro Se Litigants
              (1) AnswerMotion forPermissi   onforElectronic Case Filing
              (m)MotionforAltemative Sewice
              (n) Second Amended ComplaintatLaw
              (o) Motion to SealExhibitin Filing 1-1
              (p) ProofofServiceAttachments
              (q) ProofofService
              (r) Motion forExtension ofTime '' .              .
              (s) Notice ofVoluntary Di
                                      smissalofOnly DefendantMichaelSchern
              (
              (t
               u)
                )De
                 Def
                   tend
                    en an
                      dan!
                         tKevfi
                          Ma  cn
                               aAn
                                 Glgi
                                    leal
                                   ob  ri--Mo
                                           Mott
                                              ii
                                               onttooDi
                                               on    Di
                                                      sml
                                                      srjss
                                                         ss
              (v) DefendantMafca Global- Memorandum ofLaw
              (w)DefendantPierreZaroklan- Motionto Dismiss
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 22 of 130




             (x) Motion to DismissOnly Deféndans,Pierre Zarokian
             (y) Motion to Dismiss Only Dt
                                         afendantRepze
             (z) Motion to Submit3ruAmerlued Corùplaint
             (aa)OrderGranting Defendanj/'Motion to DismissforLack ofPefsonalJurisdiction
             (bblorderGranting PlaintiffsMotion to Amend
             (cc)Third Amended Com plaintatLaw
             (dd)Exhibits                        -
             (ee)PlaintifrsRequestsforAûmissiontoDefendantAmarChanderMaini
             (ff)Plaintiffs RequestsforProduction to DefendantAmarChanderMaini
             (gglplaintiffs lnterrogatoriesto DefendantAmarChanderMaini,
             (collectively,MtheDocumehtse).
       On January 28 2021 at3:24pm AEDT,Iserved the Documtn? on AmarChanderM aini.the Defendant by
       leaving them with a femaltemployeeatsRegus',Ltvel20 & 21Tower2 Dading Pmk,Sydney in the Stateof
       New South W alesin Australia.
       On January 29 2021at19:35a AEbT,lservedtheDocumentsonAmarChanderMaini,theDefendnnt,by
       leaving them witlla femaleemployee at'Lawpath',2/23 FosterStreet Surry Hillsin the Slte ofNew South
       W alesin Australia.            .
       OnJanuary 29 atl1:38a AEDT,lservedthe DoctmwntsonAmarChanderMaini,theDefendlmt,by leaving
       them at9JamberooAvenue,Baulkham Hillsin theStateofNew SoutlzW altsin Ause ia.

       lDECLARE UNDER PENALTY OF PERJURY THAT THE FACTS HEREIN ARE TRUE AND CORRECT.
       NotarynotrequiredpttrsuanttoFloridaStapte92.525.

       Bxecutedin sydney.NSW ,Ausealia
       on 23-X v-d 2021.


       SignatureofProcessServer:
       NameofProceasSewer:         uL'
                                     J- 4 A zw /'

       SEKVEDOC
       ServeDocAddress;Level57,M LC Cenke,19-29M artinPlace,NSW ,Aus% lia
       ServeDocPhoneNumbtr;1300918851
       ServeDocEmail:admin@servedoc.comxau
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 23 of 130




     A0 440(Rev.06/12)Stnlutk
                            tjnsintlCivllAcli
                                            ollt'
                                                Pagc2)
      CivilActionN o.                                    '

                                                             .   PROOF UF SERVICE
                        lThisâ'
                              t?r/zt?zlsltoulda//âr//e:witkt7lécnurtrfp/tlk
                                                                          ursquiredbyFed.R.Civ.P.4t7
                                                                                                   X
             Thissutnmonsfor(notneofindividualtplfftitle
                                                       ',ytzzw.l                           AMAR CHANDER MAINI
      wasreceived by tne on tdaiq p..saaouary2:21            . .

               O Ipersonally senredthestttnm onsontlleindividualatnilace)
                                                                                            ()11
                                                                                               2('
                                                                                                 t
                                                                                                 ft;1.:)                                 ;f;r
               O Ile& tilesunzmonsattheindividual'sresidenceorttsualplaceofabodewith(name)
                                                        ,a pe
                                                            rson ofsuitableage and discretion who residea there,
               on(dot
                    e)                    ,andm ailedacopy totheindividual'slastknown address;or
               I
               D Isenred thesununonson (hamef
                                            py-f
                                               apfwflvzzp                                                                                       ,who is
                designatedby1aw to acceptscrviceofprocessonbehalfof(hameoforganitatîon)
                                                                                             o!1(date)
               O 1remrnedthesummonslmtxecuted because

               O Other(speckv): on29Januar
                                         y2:21at..z
                                                  f
                                                  e':.
                                                     %-7 .- -pm AEDT,lsewed thesummonsupontheAttorney-General'sDepadment.
                                    PrivatelntemationalLaw Divisionat3-5 Nationalcircuit,Barton,AGT.Australia,byhandingacopyto an
                                    authorisedemplcyee attheaddcess,

               My feesare$                        fbrtraveland$

               ldeclareunderpenaltyofperjtuythatthisinformationistrue.                                                    .
                                                                                                                          --'
                                                                                   '


                                                                          J'
                                                                                       .
                                                                                                               1                     /
                                                                                                                                     .
                                                                                                                   y...
     llate-
          .2.
            qtI(,
                z.t
                                                                  . ' .   ,                              Jalvar:rsignature
                                                                               j '
                                                                                 ?ciïd:z.n,q /' Qx ?o coçïtlvo'o t.- '                            .

                                                                                                     PrinlledzIt7??fe(z??(irtitlLt



                                                                      t'
                                                                       I Cro   '                 C.
                                                                                                  -ccs
                                                                                                  .   'cx #
                                                                                                     Jwaw.-
                                                                                                            ,.--x,-.-e-v-<,
                                                                                                            w...
                                                                                                          saalre-
                                                                                                                          ew Ac.T
                                                                                                                                --zét%
     Additionalinfonuation regardingattemptedservice,etc:'
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 24 of 130




                                                                                              ''
                      .


                          U NITED STz'
                                     k.
                                      '
                                      -'l'li
                                           .
                                           'S D -
                                           u    tS''
                                                   I'1FtlCT C OURT
                                                                                   for'k'
                                                                                        hé à                    .
                                                  sou-rHt'u sls-l-ltlt-'roF FLORIDA
                                      '                                     . .    .; , .

                                      CASE NO.9:20iCV280147-ROSENB7RGW INHART

   JX'
     h'
      l'
       EKOE,
          Plaintiff,



   AM AR CHANDER M AIN I,

          Defendant.
                                              /

                                                            AFFIDAVIT OF SERVICE

   1,Naomi'
          W oodward,being duly swonl,state:

   Iam 18yearsorolderand nota party tothisaction. 1am cm ployed at3CroisCrescent,Spence in the
   Australian CapitalTerrisory. Iam a cettified jmd-apppipted processserverirltheAtlstralian CapitalTenitory,
   Australia,which isthecount/ inwhichthis.defendantwasserved.1am asubcontractoroftheAustralian
   CapitalTen'itory Division ofServeDoc,located atLevel1,TheRealm ,18NationalCircuit,Barton in the
   Atlstralian CapitalTerritory.ServeDocPty Ltd.isa leading Australian processserving and documentcourier
   companywithcentralprocessingofflcesoniheGoldCoajfofQueensland,Australia.ServeDoùPty Ltdserves
   coun documentsacrossAustrali:from anycourtjurijdiçtion in linewiththefollowing rulel;
      * Art.541)(2),10,l2,and 18pfthe' HagueConvefttidn MethodsofSel-viceforAustralia
          High Coul Rules2004 intheHighCourtofAustratia
         Fam ily Law Regulations 1984,PartIIAB intheFam ily CogrtofAtlstralia andtheFederalCircuitCourt
         ofAustralia
       . FederalCourtRules20l1,Pal4 10 in the FederalCourtofAustralia
       . Uniform CivilProcedurc Rules2005 in New South W ales
         SupremeCourt(GeneralCivilProcedure)
                                           .Rules2015inVictoria
         Uniform CivilProcedureRules1999inQueensland
       * RulesofjypremeCoun l97lin WesternAustralia
         SupremeCi?ttrtCivilRules2006inSouthAustralia
          Supreme CourtRules2000 in Taslnania
                          '
       * CoullPloqedureRuies2006inAustralianCapitalTerritory
                  '


       . Supreme CourtRulesin Northern Tetnitory .' .                                                      ''
          A 11ForeignJurisdictionrules,includingkule4oftheFederalRulesofcivilProcedureintheUSA
    1receivedthefollpw ing documbntson 29 Jantlary 202lat2:00pm AEDT:
                  .
                                                             ..                    .          (        .
    CivilCùverSàeet                                   . .                              . ..        .

    StampedSummonsinaCivilAciion .,
    Comp aintatLaw                                           .
    Exhibiks                                                      -r--.
                                                                      ) .
                                                  .                ....''
                                                                             :.i
                      m                   .
                      hhwi..--v   V,)
                                  .               .    yy.,p.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 25 of 130




   Receipt
   M otion to Seal
   FirstAm ended ComplaintatLaw
   Bxhibits           ' '                               '
   MotiontûReceiveNoticesbyElectronicFiling
   M tltion to Proceed Undeta Pseudonyri ..          ,
   OrderofInstnwtionsto Pro SeLitigants ' ' .' ,.'
   AnswerM otion for,perm ission forElectm nic Ca4e Eiling
                  .

   MotionforAltenlqtiveSeljce                       '. :.;. è ..:..  ..
   Second Amended'ComplaintatLaw
   MotiontoSealEkhiàitinFilingl-i
   ProofofServiceAttqchments
   Pr0ofofService     '   .

   M otion forExtensicm of'time
   NoticeofVoluntary Dism isjalofOnly DefendantM icttgelSchem .
   DefendantKevinAngileri-M otionioDismiss                                     '
   DefendantM arca Global- M otionto Dism iss
   DefendantM arcaGlobal- M emomndum ofLaw
   DefendantPierre Zarokian- M otion to Dism iss
   M otionto Dism issOnly DefendantPien':Zarokian                              .   !(
   Mo
   M tiontoDismissOnlyDefendantRepze
    otion to Subm it3rdAm ended Complaint                      .kt'
                                                                                   t,
                                                                                    2
                                            -                                          '
                                   .
   OrderGrantingDefendants'Nlotion to DismissforLaèk ofPersonallurisdiction
   OrderGranting PlaintiffsM otion toAmend
   Third Amended ComplaintatLaw
   Exhibits
   PlaintiffsRequestsforAdm issionto DefendaùtAm arChanderM aini
   Plaintiff'sRequestsforProduction to DefendantAmatChanderM aini
   Plaintiffslnterrogatoriesto DefendantAmaiChanderM aini

   IservedthesedoculnentsontheAttornl
                                    zy-General'sDepartment,PrivjteIntcrnationalLaw Sectionon29
   January 202lat2:37 pm at3-5 NationalCircvit,Baftèn in theAustrallan CapitalTen-itory by handing the
   docum enttoM atthew Snowbar,am aleem ployee..
   AdditionalInformatlon:Geolocation ofServe is -35.30928039550781,149.13339233398438

   1DECLARE UN DER PENALTY OF PERJURY THAT Ti!E FACTS HEREm Al?.E TRUE AND CORRECT .

   Notary notrequired purstldnttoFloridaStattltq92.525.

   Executed in Canberrg,Australian CapitalTen'ito . , Acuraliaon29 January 2021.
                               .                             ,            y'
                              çz                            '         .e.
                                                                        .-
   SignatureofProcessSerskr:           .-
                                                -   '
                                                             .
                                                                 -

                                                        .        '        .        .

   NameOfProcessSelver: NYO trDz'''
                                  p'n/                           -
                                                                  (NIC C CI&X.zC4#:Y
                                                                                 ;.
                                                                                   ;i.



   SERW DOC
   ServeDoc Address:Level1,TlleRealm,18NationalCircuit,Barton ACT
   SenzeDoc PhoneNum ber:l300'918851 ,
   ServeDocEmail:admin/lselNedoc.com.au
Case 9:20-cv-80147-RLR Document:86' Entered'on FLSD Docket 07/06/2021 Page 26 of 130
                                       '.


   Case 9:20-cv-80147-RLR Docum ef'/t83 E
                                        -ntered C)n FL-SD Docket06/23/2021 Page 1 of2

                                      UNITED STATES DIST1?1-
                                                           f>,T COURT
                                      SOU'
                                         I'HERN DISTRICT OF FLORIDA


     JANE KOE                                              CASENIIMBER
                                                             9:20-cv-80147-1kLR
                       PLAINTIFFIS)


     AM AR CHANDER M AINI,etal.,

                                                                  DEFAULT BY CLERK F.R.Civ.
                                                                                          P35(a)
                                                                      'i

                      DEFENDANTIS).



                                             Clerk's D efault
                                                     $
         ltappearingthatthedefendantts)herein,is/areindefaultforfailurktoappear,answer,orotherwiseplead
     tothecomplaintfiledhereinwithirithJtimerequiiedbylaw.
     Defaultisherebyenteredagainstdefçndantts)   .
     Am arChanderM aini




     asofcourse.on thedate June 23,2021.
                                                           Angela E .Noble
                                                           CLERK oF COURT
                                                     j''
                                                           By /s/M ary-FvasEtienne
                                                           Deputy Clerk

     cc:JudgeRobin L.Rosenberg
         JaneKoe
         7750 Okeechobee Blvd
     Suite4-481
        W estPalm Beach.FL
     33411
                                ;       . 'l
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 27 of 130
   C ase 9:20-cv-80147-R LR Docunlerit8-
                                       J ,
                                         'Entered 01)FLSD Docket06/23/2021 Page 2 of2
                                    i
                                    'bEI'
                                    .
                                        -
                                        Xt;iJrBYCLERKF'
                                                      .
                                                      R.Civ.P35(a)
     CV-37(l0/0l)
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 28 of 130




                                  E xhibitB
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 29 of 130


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                         CA SE NO .9:20-C V-80147-RO SENBERG W INH AR T

JAN E KOE,
       Plaintf
V.
AM AR CHAND ER M AIN I,
       Defendant.
                              /


      èLV N'fIFF'j/IItW INYEW OXATUW ES'
                                       fO DEF>X bXW AM XR PtIXMbEé V V Nt
INTERR O GA TO R Y 1:Please stateyourfullnam e', currentresidence address,currentw ork address,work and
hom etelephone num ber,date ofbirth,socialsecurity num ber,and allprofessionallicensing num bers.

AN SW ER :



INTERR O GA TOR Y 2:Please setforth in detailthe trea,tmentts)you rendered to Pl
                                                                               aintiff,stating:
(a)           W henyouenteredintoapatient-therapeuticrelationshipwiththePlaintiff;
(b)           Thetreatmentselected!andwhy itwasselected,includingany andallsigns,symptoms,or
conditionsdem onstrated by Plaintiff;

(b)           Alternativepl-ocedure/treatmentmodalitiesavailableand,ifalternativesexistedandwereruled
out,w hy those alternativeswere ruled out;

(c)           Everyreasonknowntoyouforthatcare,treatmentand/oroperation.
A NSW ER :



INTERR O G ATO RY 3:Describe in detailaIlsym ptoms,physicalsigns,x-ray results,laboratory testresults,
electrocal-diographicresults,andothertestresultswhicàyoureferredto,considered,and/orrelieduponin
makingyourdecisiontoutilizethetreatmentts)describedinyourresponsetotheprecedingInterrogatory.
A NSW ER :


                                             t   '' '
INTERRO G ATO RY 4:ldentify allhealth care providers,including physicians,nurses,and/orassisted you in
rendering medical,psychological,and therapeutic servicesto Plaintiff.

A N SW ER :
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 30 of 130


INTERR O GATO RY 5:Atthe tim e ofthe cccurrence in qtlestioll,ifyou w ere associated with,em ployed by,
orinvolved in any w ay w ith any partnershiprpçofussionalcorposation,orotherm edicalpractitioner, please
identify each such person orentity,the effective dates ofthe arrangement,w hethersuch an-angem entw asoral
orw ritten,and detailsofsuch arrangem ent,illuluding,foreach protessionalcorporation orprofessional
association,the state ofincorporation,the registered agent'snam e alld address,the date ofincorporation, and the
date ofdissolution,ifapplicable.

AN SW ER :



INTERROGATORY 6:lfyouhavebeenconvicted,withinthelastfol-tpone(41)years,ofafelonyora
crim inaloffense,state the nature ofeach such offense,and the date and placew hereyou w ere charged or
convicted ofeach such offense.

AN SW ER :



INTERROGATORY 7:Statethenamets)andaddreskes)ofeachhospital,clinic,orotherhealthprofessional
facility orinstitution w ith which you hold orhave rverheld psychology orsocialw ork staffprivilegesorother
affiliation,including yourservice asa student,house officer,socialw ork, orpsychology staffm em ber,and asto
each such hospital,clinic,orotherhealth,facility orinstitutiop,.indicate the nature ofyourm edicalstaff
                                                .

privilegesoraffiliation,theinclusivçdatesthereofqndyourtitlets).Alsostateifanyofyourprivilegeshave
everbeen denied,suspended,revoked,am ended,restricted,altered,orm odified in any m annerwhatsoever,
regardlessofwhetherthemodification,amendment,etcz,wastnwritingororal.
AN SW ER :



INTERR O GATO RY 8:Ifyou have everhad a com plaintorgrievance filed againstyou w ith ordnlg licensing
orcertifyingagency,boardorentityoranymedical,society,associationororjanization,thenstate:
(a)         thenamets),addresstes)andtelçphopenumberts)ofthe.organlzationts)whereeachcomplaintor
grievancewasfiled,andthedatets)eaçhcomplaintorgriçvancewastiled;
(b)           thenamets),addresstes)andtelephonenumberts)ofeachpersonorentitywhofiledeach
complaintorgrievance againstyou;

              a detailed description ofthe nature ofeach com plaintorgrievance againstyou;and

              theGnaldispositionofeachcompl>intorgrievapce,andthedatets)ofeachsqchdisposition.
AN SW ER :


                    ,            '                  '
                                       .   .            .          j
INTERROGATORY 9:ListaIlscieniifc,    articleitjçurnals,treatises,medicalbooks,abstracts,speeches,
and/orpresentationsthatyouhaveautàoredanà/orcontribu 'tedto,includlngthefulllibrarycitationforeach.
AN SW ER :
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 31 of 130




INTERRO G ATO RY 10:State the nam e and adtlress ofeach and every m edicaldoctor,osteopath,orother
practitionerofthe healing arts,specifically inclgding butnotlim ited to psychiatrists,psychologists,orother
                                                                     .

counselorsseenbyyouinthefortpone(41)yearsperiodprior'totheincidentinquestion.Thisalsoincludes
recordsregarding child attraction and/orchild pornography usage.

ANSW ER :



INTERROGATORY 11:lfyou have been examined.and/brtreated fUrany alcohol-related,drug-related or
substanceabuse-relatedproblem inanycountry includingIndia- withinthepastforty-one(41)years,then
pleasestatethe nature ofsaid problem and the dales ofsaid exam ination and/ortreatm ent.

AN SW ER :

'                                                .. ..          :
                                                                .
                                                        '
                                                            f
INTERROGATORY 12:Statethefollowingwithregarétoyourqualificationsasadoctor,and/orother
professionalstatus:
(a)           Nameandaddressesofallcollegesand/oruniversitiesattended,datesofattendance,andwhether
you graduated ornot;and

(b)           Namets)andaddresstes)ofsocialworkschoolts),medicalschoolts),businessschoolts),law
schoolts),psychologyschoolts),and/orotherprof
                                            .essionalschoolts)attended,datets)ofattendance,dateof
graduationifrelevant,andanydegreets)orcertificatets)youreceived;and
(c)         Namets)andaddresstes)ofallhospitalsorotherinstitutionswhereyouservedaclinicalsocial
workoraclinicalpsychologyinternshipanddatets)ofinternshiptrainingandcompletion;and
(d)            Stateanddescribeanyotherpost-doctoraleducationand/ortraining,includingany
residencyties),fellowshipts),preceptorshipts)orothertraining,whichyouhavereceivedinmedicineorany
otherfield,thedatets)ofsucheducationand/ortraining,thedatets)ofcompletion,andanydegreets)and/or
certificates)youreceived;apd                         '.
(e)           Stateanddescribeanyothermedical,clinicalsocialwork,psychological,and/orother
professionalqualificationsand training which you have acquired,and w hich is notdescribed above,including,
butnotlim ited to,allcontinuing m edicaland/orprofessionaleducation ordevelopm entprogram sw hich you
have attended orin which you have participated;and

(9          Pleasestateifyou,receivedagradeofû1C7''''D'''or''F''(ortheirequivalent)whileattendingthe
                                      .   .         .

LLB program attheUniversityofSydneyLaw Schooi.          '
AN SW ER :



INTERR O GATO RY 13:Please state thè dyte on which ypu,oranyoneacting in yourbehalf,firstnotified
yourprofessionalliability insurance carrierofthe occurrence in question,and/orthe possibility thata claim
arising outofthe occurrence in question m ightbe m ade.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 32 of 130


AN SW ER :



IN TERR O GA TO RY 14:Otherthan yourlalyers and insurance ctïm pany representatives,identify every
personwithwhom youhavediscussed,orwitllwhom you havecoi'rtsponded,regardingPlaintiffscase,care,
treatment,injuries,condition,and/orIawsuit.
AN SW ER :



INTERROGATORY 15:Ifyouconsumedanyalcoholicbeveragesordnlgswithintwentpfour(24)hoursof
interacting with Plaintiffw hile rendering ûttherapeutic treatm ents,''then please state the nature ofthe alcoholic
beverage and/ordrugs,the quantity consum ed,and the identity ofthosepeople presentatthe tim e ofsaid
consum ption.

AN SW ER :



INTERR O GA TO RY 16:lfyou have everbeen apal't'       y in a lawsuit,including a professionalm alpractice
law suit,otherthan thiscase,then identify each law suitby nam e ofthe parties and the courtnum ber,the place
(stateandcounty)whereeachsuitwasfiled,andthenatureanddateofeachlawsuit.
AN SW ER :



INTERR O GA TO RY 17:Statew hetheryou oranyone in youroffice discussed the consultation orsurgical
procedure in question any m emberofthe Patient'sfam ily,and,ifso,please identify each person involved in
each such conversation,state the tim e and place ofeach and evel-y such occasion,and statew hatwassaid by
each person involved in said conversation.

AN SW ER :



INTERROGATORY 18:Identifyanyandalldocumentsrelatingtotheincidentts)describedinPlaintiffs
pleadingthathavebeendestroyed,lost,oraltered(i.e.,changedinanymannerafterthedocumentwasdated)
sincetheincidentts)occurred,andstatewhenandunderwhatcircumstancesthedestrdéjion,loss,oralteration
occurred.

AN SW ER :



INTERR O GA TOR Y 19:
(a)            ForeachBoardcertificationthatyouhold,statethespecialty,thecorrectnameandbusiness
address ofthe granting entity,thedateyou firstachieved this statusand datesofany subsequentrenew als.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 33 of 130

                                              '
                                          x
(b)         Ifyouhaveeverunsuccesstull)?sttemptedBoardcertification,statethespecialty,thecorrect
nameandbusinessaddressofthecorrespondingcertificationentity,thedatets)oftheunsuccessfulattemptts)
and thereason each wasunsuccessful.

(c)            Foreachcertificatiopthatyouhold(including,butnotlimitedto,BCLS,ACLS,orATLS),state
the type ofcertitication,the correctnam e and businessaddress ofthc conferririg entity, the dateyou Grst
achieved the certification,and datesofany stlbsequentrenew als.
                                                           .i

(d)          lfyouhaveeverunsuccessfullyattemptedanycertifibation(including,butnotlimitedto,BCLS,
                                                       .

ACLS,orATLS),statethetypeofceqification,thecorrectnameandbujinessaddressoftheconferringentity,
thedatets)oftheunsuccessfulattemptts)andthereasoneachwasunsuccessful.
AN SW ER :


INTER RO GA TOR Y 20:Describe whatifany criteria you use to assessw hethera patientisofsound m ind to
requesttreatm ents,whatyourview ofPlaintiff's state ofm ind w aspriorto rendering therapeutic treatm ents,and
whatstepsyou took to ascertain Plaintiff's state ofm ind.

AN SW ER :



INTER RO GA TOR Y 21:ldentify every writin'
                                          g associated w ith thepatient-therapistrelationship w ith Plaintiff
and the custodian foreach such w riting.

AN SW ER :



INTER RO GA TOR Y 22:D, o you contend thatyourundertaking to treatPlaintiffw as in any m annerlim ited
withPlaintifpsagreementatthetimeyouwùreconsulted? Ifso,describethatIimitation.Include(a)thedate
thelimitationwassetforth;(b)whetheritwassetfpl-thorallyorinwriting;and(c)identifyanywritingrelated
to thatIim itation and the custodian ofthatw riting.

AN SW ER :



INTERR O GA TOR Y 23:State whetheryou discussed the consultation w ith any otherm edicalprofessionalor
l
nentalhealth professional,and,ifso,please identify each person involved in each such conversation,statethe
tim e and place ofeach and evely such occasion,and statew hatwassaid by each person involved in said
conversation.

AN SW ER :



INTER RO GA TOR Y 24:Concerning each talk therapy treatm entyou provided to Plaintiff,provide:
      (a)Thenatureofthetreatment;
      (b)Thedateofthetreatment;
      (c)Thenameofeachpersonwhowasawitness'totheprocedure;
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 34 of 130


   (d)Setfortheachstepinvolvedinthetrçclmçntthatyouprovided;
   (e)W hetheryouobservedanycondition(hatincreasedtheriskofproceedingwithany nextstep;
   (9 WhetherPlaintiffexperiencedanythefapeuticcomplication,andifso,thenatureofthatcomplication
       and whatyou did to addressthatcom plication.

A NSW ER:


INTERR O G ATOR Y 25:Setforth each procedure you undertook to manage Plaintiff'spostoperative care,
including:
   (a)Thedatethatpostoperativecarewasrendered;
   (b)Thepersonwhorenderedpostoperativecare;
   (c)What,ifany,complicationsdevelopedthataffectedPlaintiff'spostoperativecare;
   (d)Whatyoudidtoaddressthesecomplications',
   (e)Anywritingidentifyingtheanswertosubsections(a)-(d);
A NSW ER :


INTERRO GA TO RY 26:D id you obtqin the consentofPlaintiffto the course oftreatm entyou undertook? lf
so,setforth:
   (a)Thedatetheconsentwasobtained;'
   (b)Eachriskinvolvedinthecourseoftreatmentthat.youdisclosedto.plaintiff;
   (c)Thefrequencywithwhichanysuchriskoccurs;
   (d)Identifyanywritingthatpertainstosubsection(a)-(c).
A NSW ER :



INTERR O GA TOR Y 27:Do you contend thatplaiptifffailed to disclose to you any sym ptom sorconditions
necessary forthe perform ance offree-of-charge talk therapy servicesthatDefendantforced Plaintiffto receive?

AN SW ER :



INTERROGATORY 28:DoyoucontendthatPlaintiffsinjuriesresultedfrom Plaintiffsfailuretofollow any
directionsyou gave? Ifso,specify the directionsand how Plaintifffailed to follow them .

AN SW ER :



INTERR O GA TOR Y 29:Do you.contend thatPlaintiffsrecovery in thisaction should be reduced asa result
ofPlaintiffs receiptofany benefitreceived from any
                                                 ' third party? Ifso, please setforth theam ountby w hich
the recovery should be reduced.

AN SW ER :
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 35 of 130


                                   UNITEDISTATES DIS7'RIC'T COURT
                                   SOU TH ERN D ISTR IC T O F FLO RID A

                           CASE NO.9:20-CV-80j47-7OSENBERGW INH V T
JAN E K OE,
       Plaintt
V.
AM AR CH AN D ER M A IN I,
       Defendant.
                               /


èEA #TIFF'SèIRST ltEotœ s'rslibiièktm tlè'rlö# '
                                               lko bàikil bkx'fAM AR cilà#bàltV kî#I                   .




Pursuantto FederalRules ofCivilProcedure Rules 33,34,and 37,PlaintiffJane Koe requeststhatDefendant
AmarChanderMainiproduceandpermitPlaintifftoinspectandcopythefollowingmaterialswithinsixty(60)
days ofform alservice.

REQUEST 1:True,correct,and notarized copiesofyourbirth certifcate,citizenship status,passport,and
drivers license.
ANSW ER :

REQUEST 2:True,correct,and notarized copiesofyourcurriculum vitae,work history,employmenthistory,
and citizenship history w ith detailsaboutany and allsupervisors.
ANSW ER :

REQUEST 3:A true,correct,and notarized copy ofyourlicenseto practicepsychodynamictalktherapy.
ANSW ER :

REQUEST 4:A true,correct,and notarizedcopy ofyourtraining certificatetopracticeDialecticalBehavior
Therapy.
ANSW ER :

REQUEST 5:Anyand alImedical,psychological,chemicalimportation,academ ic,financial,receipt,and
emailrecordspertainingtoPlaintiffwhichareinyourpossessionorsubjecttoyourcontrol,obtainedvia
legitim ateand illegitim ate m eans.
AN SW ER :

REQUEST 6:AnyandaIlwrittenstatementsmadebythePlaintifforPlaintiffsfamilymemberstoyouorany
person in yourfam lly.
ANSW ER :

REQUEST 7:Originalsofany psychologicaldiagnostictesting performed onPlaintiff.
AN SW ER :
                                             ''       .             ''
                                                      .

REQUEST 8:Anyand a1lclinicalsocialwork and clinicalpsychology recordsgeneratedin connectionwith
the treatm entgiven to Plaintiff,including butnotlim ited to office notes,form scompleted by ypu for
submissiontoanythirdparty (otherthan#ourattorney),diagnosticstudiesandreports,prescriptionrecords,any
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 36 of 130


correspondence from you orany person on yourbehalf,alIstaternelatsofcharges,invoicesorreceiptsw ith
respectto the treatm entw hich Plaintiffreceived t'
                                                  rom you,Defkrldéra.
AN SW ER :

REQUEST 9:A trueandcorrectcopy orcotnjletelistofeachlicenbe,certification,oraccreditation issued to
Defendantatany time from attending university,sbci'
                                                  alw ork schöol,clinicalpsychology school, business
school,law school,medicalschool,residency,and fellowship,including butnotlimited to information
regarding staffprivilegesatany hospitalsor:
                                          6tierhealth care institutions.Officialsealsandnotarypublicproof
ofverificationarerequiledintheeventofgrabuation.
                        -


AN SW ER :

REQUEST 10:A trueandcorrectcopyofeachapplicationforlicensetopracticeclinicalsocialworkand
clinicalpsychology. Asw ell,each application form em bership in a professionalassociation which Defendant
hascom pleted.
AN SW ER :

REQUEST 11:A copy ofDefendant'sclinicalsocialwork andclinicalpsychology schooltranscriptsshowing
the grades m ade by D efendantw hile attending both dlinicalsocialwork and clinicalpsychology school.
AN SW ER :

REQUEST 12:ThecompletemedicalrecordsofDefendantforthelastthirty(30)years,includingallrelevant
stintsin alçoholrehabilitation centers.
AN SW ER :                                     ..;        .

REQUEST 13:Licensets)orCertificatets)todispenseand/orseltand/orprescribecontrolledsubstancesand/or
otherdrugs issued to D efendantby regionalauthorities in N ew South W ales,A ustralia.
ANSW ER :

REQUEST 14:Anyandallcertificatesanp.otherdocumentsrelatingtoDefendant'sspecialtyand/orsub-
specialty board certifications in any field ofclinicqlspcialW ork,clinicalpsychology,m edicine,law ,business
m anagem ent,orotherprofession including,butnotlip ited to the follow ing:
(a)    Applicationforcertification;
(b)    Certificatets)ordocumentts)ofBoardCertification;
(c)    Suspension,revocationorrefusalofwpeFal,ofanycertificatets);
(d)    By-laws,rules,regulationsor.ethicalcodesorstandgrdsofanys'pecialtygnd/orsub-specialtyboardin
which Defendantisorhasapplied forand/orbeen issued a certificate;and
(e)    Correspondencewithspecialtyorsub-specialtyboardsregardinganyoftheabove..
AN SW ER :

REQUEST 15:Any and alIdocuments,m emorapda,.r.
                                             ecords,manuals,bookletsorwrigenmaterialofany kind
usedby ownedbyyouonorbeforethedateyoufirstdecidedtoperform psychodynamictalktherapy and
D ialectlcalBehaviorTherapy on Plaintiffsetting forth orpertaining to the procedures,m ethods,techniques,or
guidelinesw ith regard to treating patients exhibiting the signs.and sym ptom s exhibited by Plaintiff.


REQUEST 16:Alldocum entswhich accurately reflectDefendant'spresentnetworth,includingthesum total
ofalIassets located w orldw ide.
AN SW ER :

REQUEST 17:Anyyudio recordingsofany psychodynamictalk therapy andDialecticalBehaviorTherapy
treatm entsperform ed on Plairltiff.           .. '.
AN SW ER :
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 37 of 130



REQUEST 18:Any videotapesorrecordingèkt'
                                       ksed to explaifkot'denlonstrateyourtalktherapy experiencewith
yourpatients.
ANSW ER :

REQUEST 19:Alldocuments,notes,records,reports,orwritten materialsofany kindpertaining to any
investigation orinquiry into yourconductby any hospitalcom m ittee,any healthcare exam ining board,any
agency dealing w ith substance abuse,any alcoholrehal
                                                    silitation center,and/orany governm entagency.
AN SW ER :

REQUEST 20:Anyandallpublishedtreatises,perigdièals,books,orpamphlets(orportionsorexcerpts
therefrom)thatyourefertoorreferredto,copcerpingtreatmentofpatientsexhibitingsignsandsymptoms
sim ilarto those ofPlaintiff.
AN SW ER :

REQUEST 21:AlIdocuments,notes,records,reports,orw ritten m aterialsofany kind w hich support
                                           .

Defendant'scontentions in thiscase,nam ely thatM ainihasa license in eitherclinicalsocialw ork orclinical
psychology and com pleted DBT lnstitute certificationsto offerD ialecticalBehaviorTherapy asa service.
AN SW ER :

REQUEST 22:Anyand alIofficeproceduremanualsconcerning patientcaregnd treatmentin Defendant's
office atthetim esrelevantto the lawsuitin question.
AN SW ER :

REQUEST 23:Alldocuments,notes,records,orwrtttenmaterialsofanykindpertainingtotheprivileges
grantedyoubyanyhospital(andineffectatthetimeoftheoccurrencemadethebasisofthissuit).
AN SW ER :

REQUEST 24:A1Idocumentspertaihingtothereputation,character,credibility,arrest,trial,orconviction of
the Patientorany Plaintifforany m em berofth8 fam ily ofthe Patientorany Plaintiff,orany person listed by
any Plaintiffasa person with know ledge ofrelevantfa
                                                   'cts orasone ofPlaintiffsw itnesses.
AN SW ER :

REQUEST 25:Evel-  ydocumentandtangiblethipg(includingallexhibitsordrmonstrativeaids)you intendto
offerintoevidenceordisplaybeforethçjul'
                                      y duringanyphaseofthetrialofthiscase.
AN SW ER :

REQUEST 26:A fullIistofnamesofDefendant'scurrent;ndpreviousromantic,sexual,and tlirtation
partners,from age l7 to the present,undera1laliasesand utilizing various SlM cards.


REQUEST 27:A fullrecordofallcommunicationsDefendanthashadwith SakhiforSouth Asian W omen.
AN SW ER :

REQUEST 28:YourpersonnelGlewith any entity withwhom youwereemployed atthetimeoftheincident
in question.
AN SW ER :

REQUEST 29:AIlcorrespondencebetween youand any otherhealth careproviderwhotreatedPlaintiff.
A NSW ER :

REQUEST 30:AIlcorrespondencebetween Plaintiffandyou.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 38 of 130


ANSW ER :
                                                        '
                                                      J, . l '                                     .

REQUEST 31:Allcol-respondencebetweel!nt: istressesthrouc.houttherelationship,aswellasanaccuratetotal
                                                            '
                                                                     .
                                                                                            '-''
                                                                                                   ,
offinancialamountsspent.byyouon al1ofsâid rnlstresses,inciuding butnotIimitedto dinnerreceipts,
shopping receipts,m ovie theaterreceipts,etè.

REQUEST 32:AIIlearnedtreatisesyou may offet'atthetim eoftrial.
A NSW ER :                                                                   :   ,,.
                                                                                       .:



REQUEST 33:Any and allcontracts,agreements,documents,reports,memoranda,records,orwritlen
m aterials ofany kind w hich specify the contractuglrelationship thatexisted on the date ofthe incidentm ade the
basisofthisIawsuitbetweenyouand any othermedicalpractitioner,health careinstitution,medical
corporation,professionalcorporation,è.A.,P.C.,orhealth carepractitioner.
ANSW ER :

REQUEST 34:Alldocuments,records,transcripts,recordings,and/ormem orandayou provided gram itously to
anyhospitalcomlnittee,peerreview committee,meàicalorganizationcommittee,orsimilargroupthatreviewed
the m edicalrecordsofPlaintiffand any docum ents,letters,orm em oranda between you and any such
(
2:(2
   11
    -1-
      11-
        1
        -1ittee.                                   y)y),
AN SW ER :

REQUEST 35:AlIincidentrepol-ts,unusualoccurrencereportsorsimilarreportsrelatingtothe careand
treatm entofPlaintiff.
AN SW ER :
                                   ; '.                     . ..
REQUEST 36:Allapplicationsand renewglporrespqqdepcç,including butnotlimitedto,supporting
inform ation such aslettersofrecom m endation and reference,subm itted by you in applying and/orthe
m aintaining ofm edicalstafforotherprivilegesatany hospitalw ith whom you presently have privileges.
AN SW ER :

REQUEST 37:AIIadverseReactionRepol'tsorsimilarreportsrelatingtothecareandtreatmentofPlaintiff.
AN SW ER :                                              ,        .                                         .


                                                                     Q                             '               '
                                              .                                                        .

REQUEST 3#:W ritten,tapedortranscriàedstatementsi-
                                                 m m Plaintiffand/orPlaintiffsfamily.
AN SW ER :                                                                                                 .

REQUEST 39:AIldocum entsyou contendbearsPlaintiffshandwriting and/orsignaturewhichrelatetothe
incidentin question.                                                       .
AN SW ER :                                                               '' ( J
                                                                         .   .
                                                                             .                                 ;
                                                                                                               '
                         ..                       .                          . 2$'.

REQUEST 40:AIldocumentsyoucontendbearsthetlanbwritingand/orsignatureofanymemberofPlaintiffs
fam ily.
AN SW ER :
                         .                xa :.                 ..                      .
REOUEST 41Photocraphs.eic.:Photographs,slides,illustrations,motion picturesand/orvideotapeswhich
relate to ordepictthe follow ing:  '
        a.     Any aspectofyourcare and treatm entofPlaintiffthroughoutentire psychologicaland m edical
        history;                  . .. , ..       l.
                                                      ..
                                                       ,                                      .        .

         b.   TheconditionofPlaintiff?brfùreand
                                              v
                                                /oraf,tertheoccurrenceformingthebasisofthisIawsuit;
         c.   Dem onstrating the occnrrençe form ing the basisofihislaw suit;
     .   d.   Dem onstrating any occurrence sim ilarto the occurrence form ing the basisofthislaw suit;and
         e.   Otheroperations,procedures ortreatntentslike orsim ilarto thatperform ed on Plaintiff.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 39 of 130



AN SW ER :

REQUEST 42:A list,written inventory orothçl'wfitten record ofthevideotapes,slides,etc.whichyou
m aintain in yourvideo/audio Iibrary.
AN SW ER :

REQUEST 43:Anywritten medical,hospital,anestheticorsurgiculinformationorliteraturegivento Plaintiff
byyou,oravailablçtoPlaintiff,inyouroffice.(Example:medical/hospitalbrochures).

REQUEST 44:AllIistsofmedicalterminology abbreviationsused by you,forthecareofpatientsIikeor
sim ilarto Plaintiffw ith conditions like orsim ilarto those forw hich they w ere adm itted to thehospital.
AN SW ER :

REQUEST 45:Thefollowing documentsrelatingtoyourchargesforprofessionalservicesrenderedand
m edicaland dl'ug products furnished to Plaintiff: . . '
       a.      Billorstatem entoffees;
       b.      Ledger;              '
       c.      Health insurance claim form s;
       d.      Charge slips,charge tickets,billing m em oranda and othersupporting docum entation relating to
       the chargesorbillsassessed by you to Plaintiff;and
       e.      Listofexplanationsofbilling codesw hich you use in bills,ledgers,statem entoffees,
       correspondence,checks,receiptsorotherm aterialsrelating to yourbilling system .
AN SW ER :

REOUEST 46 InsuranceAcreementsorlnformationRecardineSelf-lnsurance:Any policy orpoliciesof
liability orprofessionalliability insurance,prim ary,excess orotherwise againstw hich Defendanthasm ade or
m ay m ake a claim fora defense and/orcoverage because offactsalleged by Plaintiffson file in this cause, as
wellasany docum entation orinform ation regarding self-insurance arrangem entsofDefendant.lfany such
policy isan aggregate lim itspolicy,then produce the correspondence from any claim antand suitpapersfor
claim s broughtw ithin the policy year.
AN SW ER :

REOUEST 47SummariesandVoluminousW ritings.Etc.:(a)Anycharts,summariesorcalculationsofthe
contentsofany volum inouswritings,recordingsorphotographsas defined by TEX .R.EVID .1001,which
cannotconveniently be exam ined in court,and w hich yotlm ay offerasevidence atthe trialofthis cause
pursuanttotheTEX.R.EVID.1006oranyotherlaw;and(b)thecontentsofvoluminouswl  itings,recordings
orphotographswhichyoumaypresentintheform ofsuchsummaries,chartsorphotographsasdescribedin(a)
above.
ANSW ER :

REQUEST
implicateany48:Ifyouareawareofany factso!'information2orify
                                                        .     .ouhold any opinion,whichdoesormight
             pre-existing,co-exlstingorsubsequently existlngcondition orconductwhich caused or
contributedtocausetheoccurrencets)inquestipnmadethebasisofthislawsuit,thenanymaterialsand
documentsincluding,butnotIimitedtoallletters;documents,reports,memos,notes,photographs,objectsor
othertangiblethingwhichinanywayrelatets)tothefacts,informationoropinioninquestion.
AN SW ER :

REQUEST 49:AIldocumentsregarding,discussihg,orpertaining in anyway,to any policy orprocedure
m anualspertaining to any care procedure,caresefvice,orm edication adm inistered to Plaintiff.
AN SW ER :
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 40 of 130



REQUEST 50:AIldocumentsregarding,discusjipg,orpertaining inanyway to any internalorexternal
standards,policies,procedures,orrequirem ellts follow ing by vou orobserved by you during the course ofyour
care ofPlaintiff.                           .'               -
ANSW ER:

REQUEST 51:AnyandaIlpersonalnotesorlogbookskeptbyanypersonwhotreatedorprovidedany
therapeutic orm edicalcare to Plaintiff.
AN SW ER :

REQUEST 52:A copy ofthepersonnelfileofallnursesand techniciansorotheremployeeswhocaredforor
were presentduring the psychodynam ictalk therapy care ofPlaintiff.


QEQUEST 53:A copy ofany BDSM membershipcardstoattend group orgies,mostnotably duringthesame
tim e asPlaintiffsballetclassesand Plaintifps tçN utcracker''balletrecitalwhere she perform ed a solo asthe
SugarPlum Fairy to astanding ovation.
AN SW ER :
                                                          '
                                                      .

QEQUEST 54:A true,certified,and notarized copy ofa11BDSM activitiesparticipated in sinceage 17,
particularly thebondage ofunderaged girlsw ho w ere sexually trafficked into prostitution.
AN SW ER :

REQUEST 55:True,cellified,andnotarizedcopiesanymaniagecertificatets),whetherbigamywas
com m itted ornot.                                    .
AN SW ER :

REQUEST 56:True,cefified,and notarizedcopiesofallkeyloggercomputerprogramsused to stalk and
harassPlaintiff,herfam ily,hertheb-boss,and hçrcolleagues.
AN SW ER :
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 41 of 130


                                     UNITED STATESDISTZ CT COURT
                                     SOUTH ERN DISTR IC T O F FLO RID A

                           CASE NO.9:20rC5T-8ù147-ROSENBERGW INHV T
JAN E K OE,
       Plaintf
V.
AM AR CH AN D ER M A IN I,
       Defendant.
                                 /


     iAINTi/F'SFIRST REOUESTS#(iliXbMIjSiON TO Dk/ix biW XM AR pHA#btA V AO
PursuanttoFederalRulesofCivilProcedureRulesl6(e),26(b)(1),29,36,and37,PlaintiffJaneKoerequests
thatDefendantA m arChanderM ainiproduceand perm itPlaintiffto inspectand copy the follow ing m aterials
withinsixty(60)daysofformalservice.

REQUEST 1:Admitthatyou,AmarChanderM aini,areacitizen ofAustraliaand haveneverbeen acitizenof
lndia.
AN SW ER :

REQUEST 2:Admitthatyou,AmarChanderM aini,usedoneofyouraliases,Vikram KumarM ansingh,with
accom panying usernamesgallantvk and vikram km s,to dupe Plaintiffinto a relationship.
AN SW ER :

REQUEST 3:Admitthatyou,AmarChanderM aini,opened socialmediaprofileson Skype,lnstagram ,
Facebook,and Pinterest,to furtherdupePlaintiffinto a relationship.
AN SW ER :

REQUEST 4:Admitthatyou,AmarChanderM aini,adm itted to cheatingonPlaintiffwhen shewas
hospitalized on bedrestbetw een M ay 1to 22,20l6,furtherverified by aPlenty ofFish dating profile you w ere
using actively atthattim e.
AN SW ER :

REQUEST 5:Admitthatyou,AmarChanderM aini,admittéd to cheating on PlaintiffagainduringaJuly 4,
20l6 conversation in a Darlinghurst,N SW ,AustraliaIndian restaurant.
M SW ER :

REQUEST 6:Admitthatyou,AmarChanderM aini,claimedto beemployed asanSsinvestmentanalyst''fora
bank.
AN SW ER :

REQUEST 7:Adm itthatyou,AmarChanderM aini,claim edto beemployed asanGçinternationalspy''working
forthe tllndian governm ent.''
AN SW ER :

REQUEST 8:Admitthatyou,AmarChanderM aini,claim edtobeemployed asan ûçexperienced healerand
saviorw ith expertise in talk therapy.''
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 42 of 130


A NSW ER :
                                               I    .
                                               ..   .       '   '

REQUEST 9:Admitthatyou,AmarChandel
                                 'liz
                                    failli,claimtdtoonî
                                                      ,y ûtwantwhatisbestfor''Plaintiffand
w ould ûskeep allconfidences,''w hile going dutofyùut
                                                    -w ay to backstab Plaintiffto herthen-boss,then-
colleagues,and otherrelevantparties.
ANSW ER :

REQUEST 10:Admitthatyou,AmarChanderM aini,backstabbed Plaintifftoherthen-bossby inform ing said
bossthatPlaintiffandherAustralianintellectuplproperW solicitorwereworkingonathermophilicanaerobes
patentapplication.
AN SW ER :

REQUEST 11:Admitthatyou,AmarChanderV aini,ighored over300ceaseand desistnoticessentby
Plaintiffand herfam ily to you obtained betw een N ovem
                                                      'ber26, 20l6 to the present.
AN SW ER :

REQUEST 12:Admitthatyou,AmarChanderM aini,haveviolated over18differentrestraining orders,
apprehendedviolenceorders,stalkinginjunctions,andcyberstalkinginjunctionsobtainedbetweenNovember
26,2016 to the present.
AN SW ER :

REQUEST 13:Admitthatyou,AmarChanderM aini,believethatmen havedsmoralauthority''overwomen.

'REQUEST 14:Admitthatyou,AmarCh
                              .;andenM aini,wereunableto becomeabarrister.
                                         .          '. ''   .

AN SW ER :

REQUEST 15:Admitthatyou,AmarChanderM aini,wereunableto becomean investmentbanker.
AN SW ER :
                                                    :
REQUEST 16:Admitthatyou,AmarChanderM aini,wereunableto become aninternationalspy.
AN SW ER :
        Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 43 of 130


    l



    /
    /
                                         ExhibstC
    l
l
t                                                                                      .




/
/
r
;
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 44 of 130



                                               '
                                                                           j
                FEDERATION DE LA HAUTE COtJTURE ET DE LA M ODE
                                     <(W3'àli-DEzvAzrc?ltajy

                                                     ,-i
                                                       ',!
            M onsieurRalph TOLEDANO - PrlsidentdelaFédération de laHauteCouture etde laM ode
            M onsieurPietro BECCARI-M aisollCHRISTIAN DIOR

            M adameFrancescaBELLETTIN I- M aison SAINT LAURENT

            M onsieurGeoffroy de laBOURDONNAYE -M aison CHLOE
            M onsieurEtienne BOURGOIS - M aison AGNES B

            M onsieurM ichaelBURKE - M aison LOUIS VUITTON
                                                     .p 1
            MonsieurCédricCHARBIT- M aisonbALENCIAGA
            M adame SophieDURUFLE -M aison ISABEL M ARAN T

            M onsieurDidierGRUM BACH

            MonsieurJean-philipp'
                                eHECQ.
                                     UET=cM aisonLANVIN
            M onsieurJean-M arcLOUBIER - M aisop SONIA RYKIEL
            M onsieurBruno PAVLOVSKY -M aison CHANEL

            M adam eIsabelRIBEIRO - M aisonPAUL SM ITH
                                      .;                     .   '

            M onsieurN icolasSANTI-W EIL - M aison AM I

            M onsieurGuillaumede SEYNES -M aison HERM ES
            M onsieurSidney TOLEDANO - LVM H Fashion Group représentantlam aison CELm E
            '
            .                    .         .   > .                   . .       .

            M onsieurDanielTRIBOUILLARD - M aison LEONARD

            M onsieurVincentVANTOM M E - M aison DRIES VAN NOTEN
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 45 of 130




                                                '
                                           .
                                      ;!:'. '' '

                      CHAM PRE SYNDICALE DE LA JIW TE COUTURE
                                         ' L-                 .
                                               COM ITE
                                                    't.   k




     M onsieurRalph TOLEDAN O - Présidentde la Cham bre Syndicale de Ia H aute Couture

     M onsieurPietro BECCA RI-M aison CHRISTIAN DIOR


     M adame D elphineBELLIN I- M aison SCHIAPARELLI


     M adam eRiccardo BELLIN I- M AISON M AR GIELA


     M onsieurPhilippe FORTUN ATO -M aison GIV EN CHY

     M onsieurBruno PAVLOV SKY -M aison CHAN EL


     M adam e Sophie W A IN TRAUB - M aison JEAN PAU L GAULTIER
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 46 of 130



   From:AlexiaTREMBASIEWICZal
                            exia.trembasiewl
                                           cz@filcrn.pafi
                                                        sQ
  Subject:Re:Membership
    Date: Februaly 12,2019at10:29 AM
      To: mkaura@mac.com

        DearM isha,

       Thankyou foryouremail.

       The applications forthe OfficialCouture CalendarofJuly 2019 are now open.

        Do nothesitate to tellus ifyou are interested in receiving the application process.

        Bestregards,

          Hc            FIDIRATION
                   DE LA HAUTE COUTURE
           M           ETL)ECAMODE

        Alexia Trem baèiew icz
        Pôle Développement,Communicationetivènements
        100-102 rue du Faubourg Saint-Honoré
        75008 Paris
        www.fhcm.paris



                                       R EDA CTING FO RM A L INVITATIO N
                                       SENT IN M ARC H 2019
                                       FO R PRIVA GY R EASO NS
'




    Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 47 of 130




                     .
                                                                                                        :. . .   !p.. 3,                                  '                                +                      .        r1e.$.
                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                   a
                                                                                                                                                                                                                                                   .t
                                                                                                                                                                                                                                                    oq%
                                                                                                                                                                                                                                                      A.
                                                                                                                                                                                                                                                                 #
                                                                                                                                                                                                                                                       :j; auajw 4                          . y.
                                                                                                                                                                                                                                                                                                    o,                                                                                        .. .
                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                             y.
                                                                                                                                                                                                                                                                                                                                                                                             .  , . z.,,
                                                                                                                                                                                                                                                                                                                                                                                                         fr
                                                                                                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                                                                                                          .
       .
       u'
       '
        jj ;y *'
               .:yM
                  .                            ' 11.          1j'..
                                                                  ,'                                                                                                                                                                 '
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     !                                                              .                   '                             .? l
                                                                                                                                                                                                                                                                                                                                                      '  jjp
               .'    k.4:      #. s
                                  jl A:tlr
                                         J!!!'..'.m
                                         :
                                                             ). w ...:'                                                                                                                                                   . ',.;jjj.
                                                                                                                                                                                                                                   js.è..A.j dk                                                     .
                                                                                                                                                                                                                                                                                                    jj
                                                                                                                                                                                                                                                                                                     'àjàà
                                                                                                                                                                                                                                                                                                         'j4
                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                           u
                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                            .           ,                      .
                                                                                                                                                                                                                                                                                                                                               W.                  .
                                                                                                                                                                                                            )
                                                                                                                                                                                                            .                   .'
       .%z.''       %.
                     =9..
                     /   I
                         '
                         lj
                          !    jj ''$jjj.        r1
                                                  9-'ovs.
                                                  '      .
                                                         lbX
                                                           sL$                                                                                                                      . jjjjy... '                                   '                                                             ,,..q,
                                                                                                                                                                                                                                                                                                      !jpà
                                                                                                                                                                                                                                                                                                         rj
                                                                                                                                                                                                                                                                                                          .)
        .
              '' ''       ,1
                           'j. :,
                            'g       <              ?
                                                    à
                                                    .q
                                                     (
                                                     )(
                                                      '$zï jt
                                                           ',.yk,'
                                                              ' .'('
                                                                  ''b
                                                                    't
                                                                     fu '$:     t ;
                                                                                  ..z  :tr
                                                                                       .   .
                                                                                           'j
                                                                                            '.
                                                                                             ,
                                                                                             '4. y
                                                                                                 s
                                                                                                 ,.
                                                                                                  ;                                                                         .                                                                                                                   y ,
                                                                                                                                                                                                                                                                                                ,        n
                                                                                                                                                                                                                                                                                                         .sâ
                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                           b
                                                                                                                                                                                                                                                                                                           kj
                                                                                                                                                                                                                                                                                                            . q
                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                            r          1
                                                                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                                                                       ,h
                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                        .5''y '      y
                                                                                                                                                                                                                                                                                                                                     j,;       .%
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                y          o jj   y
                                   ,$  .
                                       t
                                       ,;
                                        .
                                        j
                                        I
                                        lj
                                         )
                                         ;
                                         .
                                         E              ,
                                                        .
                                                        ï
                                                        ig
                                                         .
                                                         '
                                                         4j
                                                          g
                                                          !
                                                          '
                                                          C
                                                          t
                                                          ,u  '
                                                              .y
                                                               '
                                                               :
                                                               h
                                                               , '
                                                                 .
                                                                 ; f' .. .'. 'u:.:. i
                                                                   ...'p.             .. a :
                                                                                           j,.)f
                                                                                               ,.' u.                                                                                                                     .'                                                                     h. .
           '                i,.
                        '...'
                              is. .k                           .. .
                                                                  x;
                                                                   .
                                                                        '           :R,
                                                                                                                                                                                                                      ,            ,..
                                                                                                                                                                                                                                              .    .
                                                                                                                                                                                                                                                    .                                            ,  . yjs      llk
                                                                                                                                                                                                                                                                                                                 ,j'h''k jZ j.
                                                                                                                                                                                                                                                                                                                             j:
                                                                                                                                                                                                                                                                                                                              j:
                                                                                                                                                                                                                                                                                                                               j'
                                                                                                                                                                                                                                                                                                                               ùj'
                                                                                                                                                                                                                                                                                                                                 j.
                                                                                                                                                                                                                                                                                                                                 ;h,;, zt,frt.           !
                                                                                                                                                                                                                                                                                                                                                         s        :
                                                                                                                                                                                                                                                                                                                                                                  .
        ' )    1
               2
                .
                ).q
                  i
                  p.
                   p
                   '    :
                     .. ,
                    1l
                     k
                     -.
                      à
                      '
                      b..
                        i. 9
                         , ,
                           V'.'
                            '
                            .
                                     .
                                     .     a
                                           j
                                           ,. '<
                                           .
                                           d    ;
                                                j
                                                4
                                                g,j
                                                  .
                                                  '
                                                  .t.
                                                   p
                                                   ,0
                                                    .. 1
                                                       j.
                                                        l
                                                        ,
                                                        j.
                                                        'jj
                                                         l
                                                         '
                                                         ?lïm
                                                            ; .'
                                                               o
                                                               C
                                                               :
                                                               (h,
                                                                ,
                                                                '.. ..
                                                                    ,
                                                                    ,
                                                                     +
                                                                     @'
                                                                     ,
                                                                     !t)t  ,
                                                                           j(
                                                                            ,
                                                                            ',.-  .) ,).
                                                                                     >  j
                                                                                        ,k
                                                                                         .jjj
                                                                                         .    r,+.
                                                                                                 p                                                                                                                                                                                                 .,
                                                                                                                                                                                                                                                                                                   4.yjtjtk .          .-
                                                                                                                                                                                                                                                                                                                        .j  f
                                                                                                                                                                                                                                                                                                                            .v jdr    <j
                                                                                                                                                                                                                                                                                                                                       .                           t
                                                                                        r t'
         . y
         .
             .. y : .,.
                 ..    r. .                x
                                           t
                                           ,rY . ..'?
                                                    .ijy a .     '.   y,   g
                                                                           .
                                                                           vy.:..s a
                                                                            r           . y,                                                                                                                                         .
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                              .                       y..<.        f,. ...,
                                                                                                                                                                                                                                                                                                                                                 . .       ..
                                                                                                                                                                                                                                                                                                             '                    '      '
        :
        1
        ,
        j
        r ,.., .  :
                  ?
                  .
                  9
                  1.
                   k .. '.                    ''.       . *si. '''''ib V.'<:  1
                                                                              i
                                                                             é'j4
                                                                                G- x     j
                                                                                         td'
                                                                                           .                                                                                                                                                                                                                                      .              >J
                                                .                                                                                                                           .                  .                                                            .
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                              .                   .  .            !
                                                                                                                                                                                                                                                                                                                                                  jj
                                                                                                                                                                                                                                                                                                                                                  r .
                                                                                                                                                                                                                                                                                                                                                    2
                                                                                                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                                                                                                    j$ j
                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                       à
                                                                                                                                                                                                                                                                                                                                                       'b
                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                        L '. '1.
                                                                                                                                                                                                                                                                                                                                                               1.
                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                4'
                                                                                                                                                                                                                                                                                                                                                                )j.
                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                  .                  ,

                                                                                                        '                                          t !
                                                                                                                                                     'i                                                                              . ,' *.
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                     p,.v..n...
                                                                                                                                                                                                                                              5. .zu                                              a'-                                                                                    w. *Ask*.
       ..                                                                                             LLL..'                                          *
                                                                                                                                                      '                              .x.u                                                  .
                                                                                                                                                                                                                                                    z , r.
                                                                                                                                                                                                                                                         y'. ,-.
                                                                                                                                                                                                                                                               'F.
                                                                                                                                                                                                                                                                 ',                                                       .?.. ....., o                                                  v.
                                                                                                                                                                                                                                                                                                                                                                                          r '.<                                    x
                                                                                                      ;q
                                                                                                       .
                                                                                                       ;
                                                                                                       ,g.                       x
                                                                                                                                 .                 .x                                      j
                                                                                                                                                                                           $                          '
                                                                                                                                                                                                                      ï
                                                                                                                                                                                                                      :                  .k
                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                         ,j
                                                                                                                                                                                                                                          P
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                          ,;
                                                                                                                                                                                                                                           jj
                                                                                                                                                                                                                                            ,.
                                                                                                                                                                                                                                            k ,
                                                                                                                                                                                                                                              ).#
                                                                                                                                                                                                                                              . .' *:
                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                    .(j
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                    *.
                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                      p
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                      y                                                               #;
                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                       à
                                                                                                                                                                                                                                                                                                                       q
                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                       .3q
                                                                                                                                                                                                                                                                                                                         b
                                                                                                                                                                                                                                                                                                                         3
                                                                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                                                                         l             s
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                       ï
                                                                                                                                                                                                                                                                                                                                       . @
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                         .                       x
                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                               ., .                                  $            j7'. a'
                                                                                                                                                                  .                                                       j .:9x
                                                                                                                                                                                                                          :    1.,a                                               t$
                                                                                                                                                                                                                                                                                   v
                                                                                                                                                                                                                                                                                   ''                                    .7
                                                                                                                                                                                                                                                                                                                         W.
                                                                                                                                                                                                                                                                                                                          # .-.3'3,,' .
                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                      ?
                                                                                                                                                                                                                                                                                                                                      I.'
                                                                                                                                                                                                                                                                                                                                        V'
                                                                                                                                                    .                                                                                                           ..
                                                                                                          $,.
                                                                                                          . t.
                                                                                                             4'y
                                                                                                               1,.. .' . .                                        ..                           .414
                                                                                                                                                                                                  tt.
                                                                                                                                                                                                    h                                                           t...                 .h44..                                           -. '                                                                                         .3t
                                                                                              *..                                                                          ..                                             .                                                                  pfp.
                           a
                                                                                 .  &x v'e.'T.é
                                                                                              e.
                                                                                               'y'.' x
                                                                                                     . 2 .vz+
                                                                                                            v;.*                                                            *.                                                               <
                                                                                                                                                                                                                                             ve.
                                                                                                                                                                                                                                               Ah
                                                                                                                                                                                                                                               . c%                                                          #,u'<
                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                       V ;.,j')' .'% &1 q
                                                                                                                                                                                                                                                                                                                                                ,w    .
                                                                                                                                                                                                                                                                                                                                                                                                               eg. ., *.'
                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                               ..

                        :
                        ....                 u p#                            j ..                           . ' c.'
                                                                                                                  +                                       y                           e!                                                            w?: *'                    g>                               *' !e                              W
                                                                                                                                                                                                                                                                                                                                                  ' b.4.
                                                                                                                                                                                                                                                                                                                                                       '.                                                        '-
                                                                                                                                                                                                                                                                                                                                                                                                                  y   #
                        p       $                                                                           ..                                                                                                    ..
                                                                                                                                                                                                                   .< 1,                                 ,q                    :$?g
                                                                                                                                                                                                                                                                              .g                                                                  1r.       Ix       ..
                                                                                                                                                                                                                                                                                                                                                                      #
         '
         11
          19'l
          ,
             il
              r-..(      . v    u
                                         '.''                                                                                                               .''.
                                                                                                                                                            '
                                                                                                                                                            k  '.i-j.
                                                                                                                                                               # ..
                                                                                                                                                                       j!                                                                               a
                                                                                                                                                                                                                                                        :.$.                                                                      1.
                                                                                                                                                                                                                                                                                                                                   V-'. .     w. -.
                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                  ..        aL
                                                                                                                                                                                                                                                                                                                                                             f .a
          p.. .t
               ;
               'l
               !  k '
                  : k
                    ,
                    .
                    jkk
                      , '
                        .
                        4
                        ;i
                         ï . ,
                             .
                             L
                             '.
                              ;.a                                                                                                         ,
                                                                                                                                          .
                                                                                                                                          :
                                                                                                                                          1..1
                                                                                                                                             ,r
                                                                                                                                                                                                       '
                                                                                                                                                          ,-. ./,   ,,                                                                                   ..                                                  .
                                                                                                                                              ;
       : .
       #                                                                                                                                       jj
                                                                                                                                               .;
                                                                                                                                                .-.'..
                                                                                                                                                     .
                                                                                                                                                     ..
                                                                                                                                                      #.
                                                                                                                                                       jyj.
                                                                                                                                                    .. N
                                                                                                                                                                                                                                                                                                                           .                      .
                                                                                                                                                                                                                                                                                                                                                  -j.j'
                                                                                                                                                                                                                                                                                                                                                      j.
                                                                                                                                                                                                                                                                                                                                                       j . w-. ,         .
                                                                                                                                                                                                                                                                                                                                                                        .. 6
           .
               4
               '.jr..'
                     .'
                                     .

                                                                                           i
                                                                                           jj                    .                                  .       .          .ut
                                                                                                                                                                       .                       .                                                                                                                                  .w
                                                                                                                                                                                                                                                                                                                                   ,,                    ,.        .
                                                                                              .u
                                                                                            jjk              rtj
                                                                                                               g.                    .j
                                                                                                                                      jç
                                                                                                                                      tj
                                                                                                                                       i;
                                                                                                                                        j
                                                                                                                                        ;                .. x           (.:
                                                                                                                                                                        < .,,                                                                 rj                              .                                                   .
                                                                                                                                                                                                                                                                                                                                  >
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                  ys
                                                                                                                                                                                                                                                                                                                                   :,.o
                                                                                                                                                                                                                                                                                                                                   j  ,jj;,!p                    g ,
                                                                                                                                                                                                                                                                                                                                                               yjj '
                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                   ,  j
                                                                                                                                                                                                                                                                                                                                                                      .jj
       Ee
        i9.                              %v:''m
                                             ' '              'X.
                                                              w                                                  4'+                                                            4.                                .                                                 .à'. #'  =.                                                        i'':
                                                                                                                                                                                                                                                                                                                                          .:t                                                                         .+
                                                                                                                                                                                                                                                                                                                                                                                                                       .
                    ,
                    !*.                                       &.
                                                              ,.                                                                  .
                                                                                                                                                                      +,'                                       %'N                           t     .
                                                                                                                                                                                                                                                                 w, ....
                                                                                                                                                                                                                                                                       v.,
                                                                                                                                                                                                                                                                       .'
                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                           '.
                                                                                                                                                                                                                                                                          .è ,..0,w*t
                                                                                                                                                                                                                                                                             *                                   p                     .. .
                                                                                                                                                                                                                                                                                                                                       '                    .;                               ',...
                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                             #
                                                                                                                                                                                                                                                                                                                                                                                                                       .

            u                                      .
                                                   w
                                                   *                                .                                 x.
                                                                                                                      . 4 .
                                                                                                                          '
                                                                                                                          j;.
                                                                                                                          ,
                                                                                                                        w#' .N,,
                                                                                                                            -  #,*                                                             N                               k                   e
                                                                                                                                                                                                                                                   *X                        'iL. '
                                                                                                                                                                                                                                                                                  :-
                                                                                                                                                                                                                                                                                   *ej
                                                                                                                                                                                                                                                                                     '                                                                        1'm
                                                                                                                                                                                                                                                                                                                                                              .                                 - .'
                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                   y                                        .
                             t.
                             :                                 N.uA                       4.
                                                                                           -                            ë. ..wy.                            u.                             ,u.                    u                                     .
                                                                                                                                                                                                                                                        )                            +..                 .                               x.
                                                                                                                                                                                                                                                                                                                                          .y,    g4,                                                  6, .'.
                                                                                <                                                                                                                                                                        gk:                               ,,                    ..-                        ..,, ,a<tr                  xà
                                                                                                                                                                                                                                                                                                                                                                       4ô ..
                                                                                                                                                                                                                                                                                                                                                                         3?
                                                                                                                       '.s
                                                                                                                       .                                   '*                             .l                                         v
                                                                                                                         .                                 .d.!jk.                         .,                                      4#J-
                                                                                                                                                                                                                                      .                 é. '                                                         )
                                                                                                                                                                                                                                                                                                                     ,                      J x'.H.                    Nx*'
                         X **>y
                              :
                              t.
                                                                              *
                                                                              33?
                                                                                /
                                                                                .' V k . o.. .' jil
                                                                                 VX . (.'              ..
                                                                                                                       .
                                                                                                                       .                                          .
                                                                                                                                                                  ,
                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                              x              i
                                                                                                                                                                                                                                                                                             J.
                                                                                                                                                                                                                                                                                              s.... jy
                                                                                                                                                                                                                                                                                                     ;, j
                                                                                                                                                                                                                                                                                                    . o
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                           o
                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                            *o
                                                                                                                                                                                                                                                                                                             ij       !. ''
                                                                                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                                                                                                                                       :               .
                                                                                          , .
                                                                                                                                                                                                                     ;..                                               y.s
                                                                                                       .                                                                                                                                                                                                                                 .

                         w.. V +L                                                       . xj.
                                                                                        . . .. .jrjtjjs
                                                                                                      ;
                                                                                                      .
                                                                                                                                                            , ,.
                                                                                                                                                                                                                  jj;u
                                                                                                                                                                                                                  ,    '
                                                                                                                                                                                                                       .. y
                                                                                                                                                                                                                       .                                             g
                                                                                                                                                                                                                                                                     rur
                                                                                                                                                                                                                                                                       &;.s
                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                          j.
                                                                                                                                                                                                                                                                           :u (
                                                                                                                                                                                                                                                                              4
                                                                                                                                                                                                                                                                              jj
                                                                                                                                                                                                                                                                              .  jy
                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                 .. .  .
                                                                                                                                                                                                                                                                                       ;   j
                                                                                                                                                                                                                                                                                           y,
                                                                                                                                                                                                                                                                                            5<   ..  .
                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                     ' ,
                                                                                                                                                                                                                                                                                                       ..t     qy
                                                                                                                                                                                                                                                                                                                jj
                                                                                                                                                                                                                                                                                                                 y ..
                                                               %k
                                                               .
                                                                            .
                                                                                     .
                                                                                              ,
                                                                                                                            ..       .         .     ..     *d.                                        .#         .N.' ,4 F                                                  'a*%*    . .3.    h
                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                          : . '.   w  .
                                                                                                                                                                                                                                                                                                      ,  ,
                                                                                                                                                                                                                                                                                                         4      .,.. .
                    xdi;
                       r,. az                                        .
                                                                     :
                                                                     4
                                                                     i.   '
                                                                          .
                                                                          >
                                                                          ç
                                                                          i
                                                                          '
                                                                          j
                                                                          !j
                                                                           '
                                                                           .'
                                                                           7d
                                                                            .'
                                                                             r
                                                                             'r ..
                                                                                 j4
                                                                                  i
                                                                                  $
                                                                                  ,if                                                                                                                        q -s: .
                                                                                                                                                                                                                   é
                                                                                                                                                                                                                   !
                                                                                                                                                                                                                   t
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                   ej
                                                                                                                                                                                                                    z:
                                                                                                                                                                                                                     !
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     k
                                                                                                                                                                                                                     .y
                                                                                                                                                                                                                     :.:
                                                                                                                                                                                                                       f
                                                                                                                                                                                                                       (.,z,+ .      t
                                                                                                                                                                                                                                     Z
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     ;.3
                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                       6
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       b
                                                                                                                                                                                                                                       3,,
                                                                                                                                                                                                                                         .m . ll
                                                                                                                                                                                                                                               r1, ..1k:i
                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                        d
                                                                                                                                                                                                                                                        là
                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                         ko
                                                                                                                                                                                                                                                          .;.,    '
                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                  I1.!F'. +
                                                                                                                                                                                                                                                                       E      5.                                                                     ... .. s    .,:... ,+ ..
                                                                                                                                                                                                                                                                                                                                                                            '-
                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                              ' -    .'
                        ....                                                                                                                                                                                          q.                         . ... tj'                                                                                                  .
       .'                                                                           ...                                                                                                                             ?
       -                                                             .,
                                                                      '-.
                                                                                                                       ..:q
                                                                                                                          . .        q.                                                                               -$-e
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                      #i.$d,.
                                                                                                                                                                                                                         ,  ;.
                                                                                                                                                                                                                            y!(
                                                                                                                                                                                                                              r.
                                                                                                                                                                                                                        *E '''';i;
                                                                                                                                                                                                                                 ','                          ;..y.(/,
                                                                                                                                                                                                                                                           çjki
                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                           .         tjij
                                                                                                                                                                                                                                                                        ddt..    ..
                                                                                                                                                                                                                                                                                 =
                                                                                                                                                                                                                                                                                       î...'   . -V                                              . ..
                                                                                                                                                                                                                                                                                                                                                 . .  'we
                                                                                                                                                                                                                                                                                                                                                            j.
                                                                                                                                                                                                                                                                                                                                                             j:
                                                                                                                                                                                                                                                                                                                                                              .j
                                                                                                                                                                                                                                                                                                                                                               EE.j..
                                                                                                                                                                                                                                                                                                                                                               y      ..4.
                                                                                                                                                                                                                                                                                                                                                                          ' s,
                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                 '''
                                                                                                                                                                                                                                                                                                                                                                                      -,'.
                                                                                                                                                                                                                                                                                                                                                   ' $,  jjy
                                                                                                                                                                                                                                                                                                                                                         r .-' .         - . E .4
                                                                                                                                                                                                                                                                                                                                                                                jj
                                                                                                                                                                                                                                                                                                                                                                                '1q
                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                  .1
                                                                                                                                                                                                                                                                                                                                                                                   q.
                                                                                                                                                                                                                                                                                                                                                                                    $
                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                    )'
                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                          -                                                                                   .                .
                                                                                                                       F
                                                                                                                       .l;
                                                                                                                         k
                                                                                                                         .
                                                                                                                         j
                                                                                                                         k
                                                                                                                         I,
                                                                                                                          .
                                                                                                                          j                                                     ...
                                                                                                                                                                                  q
                                                                                                                                                                                  /
                                                                                                                                                                                  pt
                                                                                                                                                                                   .r
                                                                                                                                                                                   ,       .                                                 ...                                           . .  .                    z3,. ;
                                                                                                                                                                                                                                                                                                                          yy                     q
                                                                                                                                                                                                                                                                                                                                                 3
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                 .3
                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                  ï
                                                                                                                                                                                                                                                                                                                                                  'f
       ,
       '-. .,, -...
                  ,                                                                                          ..                           .         .     -.-.....
                                                                                                                                                          .       .'i
                                                                                                                                                                  # ..
                                                                                                                                                                  . -, ...
                                                                                                                                                                    k.-*.
                                                                                                                                                                        .. #. . s .-   .,k z.- -- . .      w.?,.ë
                                                                                                                                                                                                                .
                                                                                                                                                                                                                '
                                                                                                                                                                                                                ' -
                                                                                                                                                                                                                '.'w,
                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                  .'              4
                                                                                                                                                                                                                                  .                                                                                                                         ..     .           .                                                        .   .
       ' .      .''.                                      4:,/
                                                          -                               .
                                                                                          .                           .-                                   .      qw .. V +. J  E
                                                                                                                                                                                .                              ,'
       hp
        ' y.
           '
           'ç -u-
           .
                                 .
                                                                                Jjjp
                                                                                   '.
                                                                                     +.a.q -
                                                                                    ,p                                              .
                                                                                                                                    '
                                                                                                                                    j
                                                                                                                                    y.y
                                                                                                                                      .#
                                                                                                                                      9q%
                                                                                                                                       11
                                                                                                                                       . t
                                                                                                                                         .w. ,      :
                                                                                                                                          444.,,.,. t
                                                                                                                                        ..5          !
                                                                                                                                                     -
                                                                                                                                                     1)k
                                                                                                                                                     .
                                                                                                                                                   .''., ;. 1$yï
                                                                                                                                                                # s.
                                                                                                                                                                   %o
                                                                                                                                                                'J..k,
                                                                                                                                                                           o
                                                                                                                                                                      .'. a:.   A'
                                                                                                                                                                              , jjjj
                                                                                                                                                                             .' .     ,,
                                                                                                                                                                                         .F
                                                                                                                                                                                         y xlE
                                                                                                                                                                                             :
                                                                                                                                                                                            i.
                                                                                                                                                                                             k
                                                                                                                                                                                             p
                                                                                                                                                                                             lW
                                                                                                                                                                                              y?
                                                                                                                                                                                               r
                                                                                                                                                                                             fj .. s
                                                                                                                                                                                             s
                                                                                                                                                                                             .           b'. . .'    ,
                                                                                                                                                                                                                     y.
                                                                                                                                                                                                                      h. . -      ,g
                                                                                                                                                                                                                                   p
                                                                                                                                                                                                                                   t          .                      .
                                                                                                                                  ;                                                                                                                                                                                                    . '                                                                '       '
            :14>14.*...
                      11.                                                   .
                                                                            h                                                 .
                                                                                                                              1   '
                                                                                                                                  $                    '           w :
                                                                                                                                                                     .      .         .   <
                                                                                                                                                                                          .,   .  . ,                       .
        ; '.. ,.-                                                                                                              ,.
                                                                                                                                ?
                                                                                                                                F .                    :
                                                                                                                                                       io          .-       -             .
                                                                                                                                                                                          .   e
                                                                                                                                                                                              i
                                                                                                                                                                                              jll  ,
                                                                                                                                                                                                   !
                                                                                                                                                                                                   -
                                                                                                                                                                                                   jt         x
                                                                                                                                                                                                              .
                                                                                                                                                                                                              -
                                                                                                                                                                                                              j
                                                                                                                                                                                                              p,
                                                                                                                                                                                                               '
                                                                                                                                                                                                               r
                                                                                                                                                                                                               ji
                                                                                                                                                                                                                .    . .   ..     .
                        f                .
                                                                                                                                                                                                   u                 ,
                                                                                                                                                                                                              - .   #.vl     '. ...
                                                                                                                                                    w. w
                                                                                                                                                    .                '.w           .j'
                                                                                                                                                                                     pl                                                      , .
                                 .
                                                                        .
                                                                        g                         ..                         ,.,.                   ,.
                                                                                                                                                    g
                                                                                                                                                    .  : s
                                                                                                                                                         ..:
                                                                                                                                                           b.  ss.'. ' v        v,;* y,.
                                                                                                                                                                                      rs      G . .
                                                                                                                                                                                              '       $,.
                                                                                                                                                                                                        .,
                                                                                                                                                                                                        g
                                                                                                                                                                                                        1,
                                                                                                                                                                                                        ,y v   ..
                                                                                                                                                                                                                c'  mm x .., .
                                                                                                                                                                                                                       .                                                                               #                                           '               '                                 :;       '
                                                                                                                                                                                                                                                            wS)                            toQ .
             .. .' .
             ;'#,
           '..
                                                                        M'                                                       ..
                                                                                                                                  v .. :
                                                                                                                                       yt                                                          '=
                                                                                                                                                                                                    '' 'h ya                                                p                                                                     sv                                                                          J' *
                                                                                                                                                                                                                                                                                                                                                                                                              k
       v#., y
            à                                                           %                         +.                                                                                                                                                                                           w'.                                                                                                   .                ..
                                                                                                                                                                                                                                                                                                                                                                                                                       , N
                                                                                                                                                                                                                                                                                                   . .
        ..
            ..+*
              ..ï.)8                                                                                                                                                                               v                       :'a
                                                                                                                                                                                                                          '..
                                                                                                                                                                                                                                              um..                                .''.           . .'                                                                       '. .
                                                                                                                                                                                                                                                                                                                                                                           #.   , )..'. .
                                                                                                                                                                                                                                                                                                                                                                              .x'
                             .                                                                                                                                                                                            .... .'                                                                                                                                          .
                        +,                         .
                                                              .                                       . 6                                                         -
                                                                                                                                                                      ''u. ''
                                                                                                                                                                            ..                                  '.          .                      ''''                           , .
                                                                                                                                                                                                                                                                                   :.:
                                                                                                                                                                                                                                                                                  ,'                h',.         .
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                    . ..                                                           .'
                                                                                                                                                                                    1'
                                                                                                                                                                                    .1:
                                                                                                                                                                                     .1. a. ï
                                                                                                                                                                                           . Y
                                                                                                                                                                                             k
                                                                                                                                                                                             ..
                                                                                                                                                                                             7                                       .
                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                     b
                                                                                                                                                                                                                                     ...'  ..o.                                                      .'          .'  jj. j
                                                                                                                                                                                                                                                                                                                         je                             yt6
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                          3
                                                                                                                                                                                                                                                                                                                                                          â3
                                                                                                                                                                                                                                                                                                                                                           .j
                                                                                                                                                                                                                                                                                                                                                            q,ok,y
                                                                                                                                                                                                                                                                                                                                                                 p
                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                 h.L
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                  2                                                       n,(
                                                                                                                                                            !;
                                                                                                                                                             fk
                                                                                                                                                             .
                                                                                                                                                            .          .,
       S
       â
       '                kl;.                     ,.                                                              .,1233               ujjk.               .q '
                                                                                                                                                             ;                          (+'                                        n E
                                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                     é
                                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                      ' e.t
                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                          jj
                                                                                                                                                                                                                                           ji.                                                                    ljj.                             p
                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                   .pjj,.
                                                                                                                                                                                                                                                                                                                                                        j .        1
                                                                                                                                                                                                                                                                                                                                                                   )
                                                       ..                            4* ,,r ex..                             (:
                                                                                                                              jjjy
                                                                                                                                 'j
                                                                                                                                  ..                      .::
                                                                                                                                                            #
                                                                                                                                                            .i
                                                                                                                                                             ..
                                                                                                                                                              j
                                                                                                                                                              4.
                                                                                                                                                               j
                                                                                                                                                               c,r.
                                                                                                                                                                  . . y..                                  1, ,.:)
                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                  .r;
                                                                                                                                                                                                                    ... *jo kjk.
                                                                                                                                                                                                                    '                                                                  ,
                                                                                                                                                                                                                                                                                       0:
                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                        j,jy
                                                                                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                                                                                            kt a
                                                                                                                                                                                                                                                                                               yy
                                                                                                                                                                                                                                                                                                qj
                                                                                                                                                                                                                                                                                                 ktpjyu -v.                            .. Ii,;(
                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                                                                                                                1!::
                                                                                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                                                                                                                    ..   ,x.!i
                                                                                                                                                                                                                                                                                                                                                             ;z
                                                                                                                                                                                                                                                                                                                                                              j'  ..,-
                                                                                                                                                                                                                                                                                                                                                                     ..jjj                                    aqou
                                                                                                                                                                                                                                                                                                                                                                                                                 Aw
                                                                                                                                                                                                                                                                                                                                                                                                                  jj.
                                                                                                                                                                                                                                                                                                                                                                                                                    j.
                                                                                                                                                                                                                                                                                                                                                                                                                     jjjj.
                                                                                                                                                                                                                                                                                                                                                                                                                         jjy.
                                                                                                                                                                                                                                                                                                                                                                                                                            a..
                                                   .                                                                    .
               ..'.                                                                         ..                          ..                                  z                                                                                                                          ,.   4
                                                                                                                                                                                                                                                                                            .                                                                 . j::
                                                                                                                                                                                                                                                                                                                                                                .
        !                                        ''R..'.I.F                                                                       .            .
               .)
               j.                                                                   .     .                                  .                                    r
                                                                                                                                                                  jyj. ..j
                                                                                                                                                                         (
                                                                                                                                                                         r
                                                                                                                                                                         jj
                                                                                                                                                                          y
                                                                                                                                                                          . J
                                                                                                                                                                            j
                                                                                                                                                                            .
                                                                                                                                                                            jy
                                                                                                                                                                             ,
                                                                                                                                                                             I;y.
                                                                                                                                                                                j.
                                                                                                                                                                                 j
                                                                                                                                                                                 y!k
                                                                                                                                                                                   .x
                                                                                                                                                                                   s.
                                                                                                                                                                                    ,. .. . .
                                                                                                                                                                                            g.. y
                                                                                                                                                                                                t
                                                                                                                                                                                                y
                                                                                                                                                                                                j,                                                                                                                                      a
                                                                                                                                                                                                                                                                                                                                        jjj
                                                                                                                                                                                                                                                                                                                                        y  d.. .;.    yjjj,.,  .... jsjj,j                                            ..
       i
       .
       ' V                                               x                           #      .M                                                       .
                                                          #'                          .,z 8 '
                                                                                          ... .
                                                                                              :
                                                                                              ,w.      $.,..         .kj'
                                                                                                                        ..
                                                                                                                         .f.'-
                                                                                                                             '
                                                                                                                             .
                                                                                                                             tv'..'..
                                                                                                                                    -.      ,. k.
                                                                                                                                            #        '#
                                                                                                                                                      .. 0.
                                                                                                                                                     ' -N,
                                                                                                                                                         v.#v
                                                                                                                                                            .
                                                                                                                                                            A
                                                                                                                                                            '
                                                                                                                                                            ., '., '
                                                                                                                                                                   k.*A..
                                                                                                                                                                       'w 4jV .
                                                                                                                                                     .,
                                                         .à
                                                          j
                                                          :y
                                                           '
                                                           ?.           +.'
                                                                          #,             4
                                                                                         :'   '        ,'.    .
                                                                                                              #.
                                                                                                               .. a     ;         Ga xr      ..'   .4
                                                                                                                                                    ,     .
                                                                                                                                                          z r...# &% p x. ...
                                                                                                                                                                            'y
                                                                                                                                                                             #.
                                                                                                                                                                              .
                                                                          '%.s                                                                              1                   ,.
                                                                                                                                                                                 ,
                                                         .. .,.                                                                                                                                                            .                        ..                                                                                       '
                                                                                                                                                                        '                                                 .                                                                                           .
                                                       4'
                                                        ët
                                                         h.''
                                                            V.''X.,,. >.     :
                                                                             V
                                                                             ' ':h        4
                                                                                 .A.. r'' , .kyq.t.;c
                                                                                 '                             'e
                a-
                 ('
                  1.ii                                 .  dv.                                       ;-. -V
                                                                                                      --
                                                                                                         '.
                                                                                                         6 '-- .hitjk.
                                                                                                                 ..
                                                                                                                     v . 'v'        *i!?!lk'. .-'.
                                                                                                                                                 :
                                                                                                                                                   ' a          ' p:  .
                                                                                                                                                                      ..
                                                                                                                                                                      j
                                                                                                                                                                      ,
                                                                                                                                                                      I
                                                                                                                                                                      11
                                                                                                                                                                       !
                                                                                                                                                                       q
                                                                                                                                                                       ,..a
                                                                                                                                                                         é.
                                                                                                                                                                          j
                                                                                                                                                                          j
                                                                                                                                                                          :j 'j
                                                                                                                                                                              ''''ld
                                                                                                                                                                                   1
                                                                                                                                                                                   .
                                                                                                                                                                                   l
                                                                                                                                                                                   k
                                                                                                                                                                                   .;-
                                                                                                                                                                                    '              '
                                                                                                                                                                                                            .             ... .
                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                          '.. '                                            .

       t
       X@                                  y,#        /
                                                      :         j WE     ; e         '.            .'                 .                       . y     x                  y y.    <..
                                               .*.:
                                                  % k>.  o .. . . .          e +..s .' .                       .
                                                                                                                              :.';. v os. ..
                                                                                                                                                  x. w . #. .      y:
                                                                                                                                                                    > .             'e
                                                                                                                                                                                    .
                                         .
                                         *. ' X....:
                                                   *.. .' . '.,, ..'#'..
                                                                     ..
                                                                              .. A ,+''.''t.' ...   k. -
                                                                                                          .
                                                                                                          V .    #
                                                                                                                 E           .o''
                                                                                                                                -'..                  .'.
                                                                                                                                                        '
                                                                                                                                                        S
                                                                                                                                                        .
                                                                                                                                                        o '            x. . .                                                        .       .

                                 ,
                                     tk
                                      . *x                     %                                       ''.i             '' .     ... .
                                                                                                                                     W'.'.                    '   ,
                                                                                                                                                                  p .'                                                     .
                                                                                                                                                                                                                           'j                                                                       .            k
                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                 y .                         ..
                                                                                                                                                                                                                                                                                                                            '...
       .         ..                                                                                                                                  .
                                                                                                      .
                                                                                                                                                    j.
                                                                                                                                                     y ... F
                                                                                                                                                           ',.
                                                                                                                                                           : i
                                                                                                                                                             k. ,
                                                                                                                                                                j,
                                                                                                                                                                 y
                                                                                                                                                                 j,                                                                          .
                                                                                                                                                                                                                                             'p +%.
                                                                                                                                                                                                                                                  ,,yr o                                                         .
                                                                                                                                                                                                                                                                                                                 '.'
                                                                                                                                                                                                                                                                                                                   . .#
                                                                                                                                                                                                                                                                                                                      ,, 4. a
                                                                                                                                                                                                                                                                                                                      '        ,,, g .,
       1V
        j1l:.1
             .m- k a
                   xd'g#
                       i.                                                     m',
                                                                                x
                                                                                ..x k
                                                                                    ->>K '...yE'
                                                                                    '          ..            Xzg Edy.4$8!!.
                                                                                                                       '-'* *   8jjr
                                                                                                                                '                  .. '
                                                                                                                                                      v
                                                                                                                                                      i ' .  ..  '
                                                                                                                                                                 V''
                                                                                                                                                                   3b    .                                                                                                                                                                                                         .
       '
       '' jvjr j' .+                                                u 3ijhq. ,.,
                                                                    a          jjj
                                                                                 4
                                                                                                                          . ..                                    .     yj
                                                                                                                                                                         .
                                                                                                                                                                         '
                                                                                                                                                                         jj j.;g,,,,).    y
                                                                                                                                                                                          .VIjé.
                                                                                                                                                                                               V                                                                         ,                                                                                                         *.b :.   ..
         '
        ..
               <                 t                 !$',                                   jjj..,.
                                                                                                .
                                                                                                s.
                                                                                                .,
                                                                                                 i
                                                                                                 l .
                                                                                                 .sl
                                                                                                    ,
                                                                                                   .f
                                                                                                    q.           .. ..,:.,y
                                                                                                                          :
                                                                                                                          jj.
                                                                                                                            y
                                                                                                                            j qs
                                                                                                                            ,      j
                                                                                                                                   ljr.
                                                                                                                                     ;a
                                                                                                                                      l
                                                                                                                                      g
                                                                                                                                      #
                                                                                                                                      '.
                                                                                                                                      r* 'j
                                                                                                                                          .     <
                                                                                                                                                .
                                                                                                                                                j
                                                                                                                                                jj
                                                                                                                                         , 6'tW.- . 1   .
                                                                                                                                                    i,r'.t
                                                                                                                                                    .
                                                                                                                                                    '
                                                                                                                                                         l'
                                                                                                                                                          )
                                                                                                                                                          .
                                                                                                                                                          $  a .
                                                                                                                                                          ' . . ''' .uyj
                                                                                                                                                                       '    ,         j<j
                                                                                                                                                                                        '
                                                                                                                                                                                        j. <-.,jj                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                   jjyro,
                                                                                                                                                                                                                                                                                                                                                                                        .:0..:
                                                                                                                                                                                                                                                                                                                                                                                             .:,
                                                                                                                                                                                                                                                                                                                                                                                               ,,
                                                                                                                                                                 . '.
                                                                                                                                         ..
                                                                                 :
                                                                                 .                     '' ' ' ....         'F..:*                                '            d         '                                                                                                                                                                                                            %.':'''
               t!.tt ,:,y.?''',.                   ?
                                                   )
                                                   z'                       '
                                                                            .
                                                                            #.'
                                                                              @
                                                                              . :
                                                                                '.;                                                            .                      ''
                                                                                                                                                                      .   .?
                                                                                                                                                                           .;
                                                                                                                                                                            fiq
                                                                                                                                                                              bkk
                                                                                                                                                                                ':.'.       '''':          .. .'
                                                                                                                                                                                                               4
                                                                                                                                                                                                               0
                                                                                                                                                                                                               .
                                                                                                                                                                                                               4
                                                                                                                                                                                                               87:
                                                                                                                                                                                                                 A,,,$
                                                                                                                                                                                                                 .   ?
                                                                                                                                                                                                                     /
                                                                                                                                                                                                                     'jj                                                                   )'
                                                                                                                                                                                                                                                                                            .,:
                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                              1,
                                                                                                                                                                                                                                                                                               4
                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                               .'.               ,        .
                                                                                                                                                                                                                                                                                                                           ..                                                                     ..;r6'#9E'y,.a.
                                                                                                                                                                                                                                                                                                                                                                                               ,.. .. ..


                                                              = .
           .                                                                    .             ,
                                                                                              +
       ',
       !.
         F
         ':w.*..:.
                 )
                 ' ju  ,
                       ....
                          ..(
                          $
                          ' .                                                    ..n.
                                                                                    .'
                                                                                    # .
                                                                                      .k.
                                                                                     ..         '. :    .. ,n.' :        q
                                                                                                                         k
                                                                                                                         jl
                                                                                                                          aV '...     'd,'    lt
                                                                                                                                               s
                                                                                                                                               ë,. k;
                                                                                                                                                    j
                                                                                                                                                    r
                                                                                                                                                    y
                                                                                                                                                    '...!
                                                                                                                                                        u
                                                                                                                                                        r.:
                                                                                                                                                          ',..
                                                                                                                                                             t
                                                                                                                                                             .
                                                                                                                                                             C
                                                                                                                                                             k
                                                                                                                                                             '  ,.
                                                                                                                                                                 j .L
                                                                                                                                                                    ? ,..'$)'j.jkk.yjj . ..y,'fA...k.' ..,
                                                                                                                                                                                                         .j'.              #,
                                                                                                                                                                                                                            jj.
                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                              y
                                                                                         h.
                                                                                          *.j'
                                                                                             .,. .'' ,
                                                                                                     ''         ?.,
                                                                                                                  kg.'
                                                                                                                     .
                                                                                           :          .         '
                                                                                                                                       +,,.,j4.,.''
                                                                                                                                                  > .
                                                                                                                                                    '     z
                                                                                                                                                          .  .'A.
                                                                                                                                                                'V*
                                                                                                                                                                 '..'#.                                 * aF :. . $jj'jjjx
                                                                                                                                                                                                                         '   .
                     Ip1
                     ' /'        '                             '                              '             . ',               '                                                                                                                                              '                                                                                                                                                ''
       l >k,k. . ,  p.      :.                      ,,                                .
                                                                                         ,..
                                                                                      r ::    ..        .      ,     P    <jj.                    ,                                 ..                            .      a,$,
                                                                                                                                                                                                                         j     .                                                   .                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                         ,                     .
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                               . ,,
        ; '
          r
        lt'
        '    :4a
             jjjj
               '
               )r '*  ...  N
                                     .

                                                                                v.
                                                                                ,.:.p
                                                                                    ,..v'    -,'
                                                                                             >               s
                                                                                                             '.
                                                                                                         Ls.. ,
                                                                                                               ,p.+.   .''ys ,.1.
                                                                                                                                jj
                                                                                                                                 .
                                                                                                                                 ..j,,',:;,g:k.
                                                                                                                                 F
                                                                                                                                 4
                                                                                                                                 '             j
                                                                                                                                               ,
                                                                                                                                               y
                                                                                                                                               ,
                                                                                                                                               .
                                                                                                                                               'q
                                                                                                                                                f
                                                                                                                                                j
                                                                                                                                               ''
                                                                                                                                                jq
                                                                                                                                                 j
                                                                                                                                                 .l
                                                                                                                                                  j
                                                                                                                                                  )
                                                                                                                                                  j
                                                                                                                                                  .         .,
                                                                                                                                                             .
                                                                                                                                                             -,,'
                                                                                                                                                            ''  . '*
                                                                                                                                                                â  -.
                                                                                                                                                                    ,' w@    a y
                                                                                                                                                                               .j'j
                                                                                                                                                                                  y ,.     ,, ,w.,..; :.
                                                                                                                                                                                                       ,. jj
                                                                                                                                                                                                           'y. u r j
                                                                                                                                                                                                            ,. x, .* u
                                                                                                                                                                                                                        y,
                                                                                                                                                                                                                         ;j
                                                                                                                                                                                                                          .s                                                                                 .
                                                                                .                                                                          ., ,,,,,                                               ,                                              .                                   .

         ''              '
                                            r
                                            E
                                            II
                                            .
                                                               S, x aç;.c., '.'.'..vi
                                                                                    ip
                                                                                     <di11
                                                                                         .d
                                                                                          ,C
                                                                                           .k.:.                                                                                                                                                                                  +                                                                                                     #                             y
          r..
       ' :i
       k
            ..
            .
            *'.,.,kj,
            ,.
            .
                    '.y
                    .
                    ;
                     #
                      '
                      v%'kv.
                      .,
                            ...
                            .
                              .' . j..
                                   ,
                                   .kT
                                     ,.
                                      .
                                      w:
                                       ...
                                         .,.
                                          W.
                                           w,.I'(+.
                                                 .4
                                                  ..r
                                                    :
                                                     d
                                                     l
                                                     ,j
                                                      y
                                                      s
                                                      .
                                                      '
                                                      7'u o
                                                        ,
                                                          'R
                                                          .
                                                           1
                                                           >
                                                           j
                                                           .
                                                           ,
                                                           j
                                                            11
                                                             l
                                                             j
                                                             ; ,y'.
                                                             '
                                                             .   ,.u,.. . j h
                                                                p,
                                                                                ..
                                                                                j
                                                                                                                      .. .
                                                                                                                                                                        ., j. xp y ,
                                                                                                                                                                        y                            .
                                                                                                                                                                                                     ,
                                                                                                                                                                                                     #ass
                                                                                                                                                                                                     j
                                                                                                                                                                                                     ,
                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                  s:
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                  Q.j.
                                                                                                                                                                                                                                                                                     !m
                                                                                                                                                                                                                                                                                      .k .
                                                                                                                                                                                                                                                                                   - . .w,
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                             ..,y+
                                                                                                                                                                                                                                                                                                                                                 .w '
                                                                                                                                                                                                                                                                                                                                                    m
                                                                                                                                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                                                                                                                                    '. '
                                                                                                                                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                                                                                                                                       çs
                                                                                                                                                                                                                                                                                                                                                        b
                                                                                                                                                                                                                                                                                                                                                        é
                                                                                                                                                                                                                                                                                                                                                        ê                                                             ù
                                                                                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                      kl'.         .

       ?                                      ..
               i
               41
               ..
                 kg
                  '
                  ,:      j  ..4
                                             . ï-
                                                . .  , .  -  ...  .  4.j.   ,..,
                                                                               1
                                                                               .
                                                                               j.
                                                                                jjw..-
                                                                                     1:
                                                                                      !
                                                                                      -
                                                                                      L'
                                                                                       .
                                                                                       <
                                                                                       #
                                                                                       $
                                                                                       .
                                                                                       kq
                                                                                        1
                                                                                        j
                                                                                        )r
                                                                                         A '
                                                                                         (  v.z :.''' ,. , ., J
                                                                                                              d
                                                                                                              r
                                                                                                           œ..-..
                                                                                                                c
                                                                                                                );
                                                                                                                 )
                                                                                                                 /
                                                                                                                 ,
                                                                                                                 '.
                                                                                                                  j, !
                                                                                                                     jk
                                                                                                                      .
                                                                                                                      ;
                                                                                                                      ?
                                                                                                                      .
                                                                                                                      vb
                                                                                                                       t
                                                                                                                     .. J
                                                                                                                        ,.k. .
                                                                                                                           , .,
                                                                                                                           . , .
                                                                                                                               i
                                                                                                                               .:
                                                                                                                                è
                                                                                                                               ,- ,
                                                                                                                                  .;
                                                                                                                                   :
                                                                                                                                   . ...  y
                                                                                                                                          h
                                                                                                                                          I
                                                                                                                                          Ei,
                                                                                                                                           .$
                                                                                                                                           t g
                                                                                                                                             .
                                                                                                                                             $ .
                                                                                                                                              j:
                                                                                                                                               .  ., .  - .     zp
                                                                                                                                                                 ...
                                                                                                                                                                  -.
                                                                                                                                                                   ,y .
                                                                                                                                                                      '
                                                                                                                                                                      ,
                                                                                                                                                                      -
                                                                                                                                                                      1
                                                                                                                                                                      $-          .
                                                                                                                                                                                  .    .  .
                                                                                                                                                                                        - - . y.,
                                                                                                                                                                                                4.
                                                                                                                                                                                                . $
                                                                                                                                                                                                  .
                                                                                                                                                                                                  g
                                                                                                                                                                                                 1<
                                                                                                                                                                                                  ,y
                                                                                                                                                                                                   y
                                                                                                                                                                                                  ., ,
                                                                                                                                                                                                  j  ...
                                                                                                                                                                                                       x                                                                                                                                                                                                              .
                                                 ' .' .                                                                                                                                                                                                                                              ,
                                                                        'F...%.. 1 )
                                                                                   '
                                                                                   1,
                                                                                   j1
                                                                                    .
                                                                                    l1
                                                                                     )
                                                                                     '
                                                                                     r..:
                                                                                        5
                                                                                        .. E k...' 1 .
                                                                                                     11*
                                                                                                       j
                                                                                                       /.'.r
                                                                                                       .   'âL#
                                                                                                              D
                                                                                                              r.)
                                                                                                                4
                                                                                                                â
                                                                                                                v .  T.  ',
                                                                                                                          .
                                                                                                                          ,
                                                                                                                          .'... ,
                                                                                                                                '
                                                                                                                                1
                                                                                                                                f
                                                                                                                                'iç
                                                                                                                                  l
                                                                                                                                  jj
                                                                                                                                   ?
                                                                                                                                   .'r
                                                                                                                                     ; ,
                                                                                                                                       ' ''
                                                                                                                                          a
                                                                                                                                          .,r,..zjdj'  tk .
                                                                                                                                                          a
                                                                                                                                                          M
                                                                                                                                                          ..:'' 56
                                                                                                                                                                 51
                                                                                                                                                                  flt    W.s     .' ë'.w
                                                                                                                                                                                       '
                                                                                                                                                                                       .f:
                                                                                                                                                                                         .
                                                                                                                                                                                         '
                                                                                                                                                                                         l'llj.
                                                                                                                                                                                              :
                                                                                                                                                                                              r;
                                                                                                                                                                                               jj 4 .''
                'A*
       .
        '
        ip'
          I
          j'lj, trd.r.'...
           1'                                .
                                             '
                                               :. ,...f*:..z,rr
                                                       .      s1.jljsjjj.
                                                              ,
                                                              '                               ,ç              '        ' &
                                                                                                                       .,
                                                                                                                                  '   .
                                                                                                                                         , '.       :,.u
                                                                                                                                                    .  . .. .              k.xc 3'  ''.
                                                                                                                                                                                         ll
                                                                                                                                                                                          :
                                                                                                                                                                                          i
                                                                                                                                                                                          '
                                                                                                                                                                                          iF
                                                                                                                                                                                           j   ,
                                                                                                                                                                                                           '. .
                                                                                                                                                                                                                                         .                               .
                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                           ..,,      ,.
       . .
       y,,.
         ,>         5
                    4j
                    @F
                     . .
                       ,
                       ..j
                       j 1
                         9
                         j1
                          ,
                          .
                          t
                          '..
                            '
                            :
                            91
                            '!
                             ''
                             ..p
                               'E
                                .'..<
                                    q
                                    $
                                    .:...
                                     ,
                                     '                                                                           .     .             ,.     .  .
                                                                                                                                               :                      .,.,
                                                                                                                                                                                           '
                                                                                                                                                                                           i,
                                                                                                                                                                                           c'.
                                                                                                                                                                                               . '
                                                                                                                                                                                               '
                                                                                                                                                                                               +                           ''
                                                                                                                                                                                                                            R
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                            F
                                                                                                                                                                                                                            t)j
                                                                                                                                                                                                                              i
                                                                                                                                                                                                                              k
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                              ç
                                                                                                                                                                                                                              .k                                             ,
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             r                           d
                                                                                                                                                                                                                                                                                                         '(
                                                                                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                                                                                          b                   .: .l,..
                                                                                                                                                                                                                                                                                                                                     y.,t
                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                        k                                  .
                                                                                                                                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                                                                                                                                          ..%
                                                                                                                                                                                                                                                                                                                                                                                            .. (
                                                                                                                                                                                                                                                                                                                                                                                            y  .
                                                                                                                                                                                                                                                                                                                                                                                               '. .
       @'.ù'.'<.w''..,r,.. ..... . ..:....:.,hç ,,''.' -'
                                     .>                                                           '
                                                                                                  .j,.:>
                                                                                                       ':.'
                                                                                                        .   1;':..'?                                              '        ''<t!j,tpà.                 4
                                                                                                                                                                                                       jj.
                                                                                                                                                                                                         j
                                                                                                                                                                                                         I
                                                                                                                                                                                                         jër
                                                                                                                                                                                                           .
                                                                                                                                                                                                           E't
                                                                                                                                                                                                             .
                                                                                                                                                                                                             j.
                                                                                                                                                                                                              j
                                                                                                                                                                                                              s
                                                                                                                                                                                                              %>
                                                                                                                                                                                                               q
                                                                                                                                                                                                               ., x
                                                                                                                                                                                                                  W...xh                                                                                                               .(.. .'                         ;
                                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                       .; @.'.                 y                                       '
                                                                                                                   k'
                                                                                                                    1l.
                                                                                                                      ).
                                                                                                                       .,..,                               EE
                                                                                                                                                            L'
                                                                                                                                                             j,
                                                                                                                                                              k
                                                                                                                                                              .                                                                                                          :, .. oorx,r.<.
                                                                                                                                                              ...s 4
                                                                                                                                                                  .pk,
                                                                                                                                                                     .j
                                                                                                                                                                      j
                                                                                                                                                                      pj
                                                                                             ,                                                                                                         ,                                                                                                              , ..                                              . :
       i                                      4                                      ... ..            .: .
                                                                                                          ..           C                                          ,
                                                                                                                                                                         j;.. .........'.
                                                                                                                                                                       jj;                               .
                                                                                                                                                                                                         . .      . ,, .                                                  ç .,;                                       .
                                                                                                                                                                                                                                                                                                                     .,               .        .
                                                                                                                                                                                                                                                                                                                                        .. .: . ...,
                                                                                                                                                                                                                                                                                                                                      p1k2
                                                                                                                                                                                                                                                                                                                                      ,..                  h$,ik        ...
                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                   ,.
       ..        . ...'' ?N....... <,'.4..
                     )                                                                    .J'.                                'a
                                                                                                                               Fi
                                                                                                                               .'                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                       ,                                                                      .
                                                                                                            ..               .       j
                                                                                                                                     /
                                                                                                                                     jjjy                       :
                                                                                                                                                                jj
                                                                                                                                                                 xo
                                                                                                                                                                  ù
                                                                                                                                                                  jsa<:                                                         ,
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                é'
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 ,y
                                                                                                                                                                                                                                 jjjjjj
                                                                                                                                                                                                                                  ,   .J
                                                                                                                                                                                                                                       t'
                                                                                                                                                                                                                                        q                                 .r .u.                                           '.
                                                                                                                                                                                                                                                                                                                            s aNx
                                                                                                                                                                                                                                                                                                                                u                                              ..
                                                                                                                                                                                                                                                                                                                                                                                44
                                                                                                                                                                                                                                                                                                                                                                                 6
                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                 3)
                                                                                                                                                                                                                                                                                                                                                                                  /                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                               jj
                                                                                                                                                                                                                                                                                                                                                                                                                                s
       '
       y. .. ''.:
                E.'' <.
                      ;@'   jjju.
                        (jjj'   ....
                                   .'j
                                     's, r
                                       . :'','.
                                              .. , y: .' 'iih'.(.1' =
                                              ,T                    .v                                                 2 * '' .
                                                                                                                            ''        ,q ,
                                                                                                                                        < ç .                . n .y Ju.1l
                                                                                                                                                                       .jr
                                                                                                                                                                         j
                                                                                                                                                                         f
                                                                                                                                                                         ',                     .           ,,.. , : 'k
                                                                                                                                                                                                                      ,..E
                                                                                                                                                                                                                         Lr
                                                                                                                                                                                                                          .,...
                                                                                                                                                                                                                              ;. ,
                                                                                                                                                                                                                                'E
                                                                                                                                                                                                                                 I/T  !',                                    .. '                                                        .                          ;A ,y.:jjj                                        &.
                                                                                                                                                                                                                                                                                                                                                                                                                      .
           ..''.
           '
                 .. .
           ''4. y jjj.
                     %-:36
                         è3:.
                            7.
                             bL .                                  .r'-'' ?1'9. ' ''-.-..'.E'' E'j...kFt''' ''
                                                                     ,
                                                                                                                        . ''          - . +* * . -'4tj'-.'*         ....
                                                                                                                                                                       ', N.
                                                                                                                                                                           k..;''      d'lljkjy
                                                                                                                                                                                       '              '' a' ' ,'''','. .' '' .    l:.Fj/
                                                                                                                                                                                                                                 1S
                                                                                                                                                                                                                                 '      '.
                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                        :                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                       :a
                                                                                                                                                                                                                                                                                                                                                        Rj
                                                                                                                                                                                                                                                                                                                                                         'j
                                                                                                                                                                                                                                                                                                                                                          1ù
                                                                                                                                                                                                                                                                                                                                                           1y
                                                                                                                                                                                                                                                                                                                                                            I.
                                                                                                                                                                                                                                                                                                                                                             h.e$
                                                                                                                                                                                                                                                                                                                                                             i  'z
                                                                                                                                                                                                                                                                                                                                                                 X:,
                                                                                                                                                                                                                                                                                                                                                                   j'y,
                                                                                                                                                                                                                                                                                                                                                                      ql.
                                                                                                                                                                                                                                                                                                                                                                        h '111jj
                     -.          +
                                 ''-
                                   ''..
                                   .  '
                                      ..#
                                        *
                                        .
                                        ''
                                         .'                        . ,  ,')
                                                                          (
                                                                          .q
                                                                          'u-.u
                                                                           .. j. ,,.
                                                                                   ;,:.j.. ....j.E
                                                                                                 ---.L.$.ç..-...(
                                                                                                  ..             k-ys
                                                                                                                .-
                                                                                                                                    '@
                                                                                                                                            yL . ,.,?-j;ky....... .
                                                                                                                    j4;j;.. .... . . .. .. ,j                     ,
                                                                                                                                                                        c,ô     y
                                                                                                                                                                                ,jjj , ,..a.. y.<,',...
                                                                                                                                                                                 k'                       : t, , u ..,,j,...1
                                                                                                                                                                                                      PSyI,., .             f
                                                                                                                                                                                                                            .r
                                                                                                                                                                                                                             ,L         7.
                                                                                                                                                                                                                                         1k
                                                                                                                                                                                                                                         4.                                                                                       ).,
                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                    ..4
                                                                                                                                                                                                                                                                                                                                      % $.,
                                                                                                                                                                                                                                                                                                                                          *.'
                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                            ',
                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                             ,.
                                                                                                                                                                                                                                                                                                                                             k':'t
                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                 k'i
                                                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                   .t
                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                                                                                                    : #
                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                      ir
                                                                                                                                                                                                                                                                                                                                                       .                                                                   ,
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 48 of 130




                                 éXhlbtto
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 49 of 130


                                 UNITED STATESDISTZ /T COURT
                                 SOUTHERX UISTRICT OF FLORIDA
                         CASE NO.9:20-CV-à0147-ROSENBEkGW INHV T
JANE K OE,
       Plaintf

AM AR CH AN DER M A IN I,
       Defendant.
                                 I

                                     A FFIDA W T ofSUM CERT AIN

1,M isha Sophia Kaura,being firstduly sw orn,state thatfrom m y ow n personalknow ledge,ifcalled to testify,l
can truly and com petently testify to the followiqg:
                                                     Ty'
                                                     . ;.
                                                        ,,
   1,M isha Sophia Kaura,am the Plaintiff,Jane Koe,in thiscause ofaction againsttheD efendant,Am ar
   ChanderM aini. 1'm amentall# fitand colnpetentadult.
   1requestadefaultjudgmentagainstAmarChanderM ainiforfailuretoappear. Theclaim againstthe
   defendant,A marChanderM ainipal
                                 -ty isfora sum ,which by com putation can be m ade certain. Irequest
   judgmentfordamages,costs,andfeesasoutlinedbelow.Theamountrequestedfordamagesisnotgreater
   than the am ountstated in the com plaint.
3. Thedefaulted party,Am arChanderM aini,isneitheran infantorincom petentperson norin the m ilitary
   service.
   Thisrequestism ade on my personalknow ledgeand,ifsw orn asa w itness,1can testify com petently to the
   facts in thisrequest.
   Ideclareunderthepenaltiesofpeljurythatthisrequesthasbeenexaminedbymeandthatitscontentsare
   trueto the bestofmy inform ation,know ledge,and belief.

M INIM UM R elieffor Causes ofA ction:$7,800,000.
 CauseofAction                                 CompensablèDamages        ExemplaryD amages
 FraudulentM isl-epresentation                 $500,000:                 $1,000,000
 Defamation                                    $200,000                  $l,000,000
 Libel                                         $200 000                  $1000,000
 lnvasion ofPrivacy                            $200,000                  $1,000,000
 ComputerFraud and Abuse                       $100,000                  $1,000,000
                                                                         (SupportedbyAy davio
 TortiouslnterferencewithAdvantageous '$100,000                          $1,500,000
 BusinessRelationship                      .                             (SupportedbyW.#3ltzvf/,)
 SUM                                           $1.300.000                $6.500,000
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 50 of 130


'
                                               ' ;;l1
                                                    .   .
M IN IM UM Further Relieffor Plaintiff:$2,814,500.
    TypeofRelief                                                      Apltllzzlf'ofRelief
    ExtortiveRemovalSiteFeesfrom 2017-2020              '             $75,000
    SEO Cam paign Services                         .                  $96,400
    Health,W ellbeing,and M edicalExpenses         ''       ''        $560,000
    PrivatelnvestigatorExpenses                                       $7,500
    Relationship ConsultationExpenses '                               $60,000                      '
    Costsasprovidedby28U.S.C.j2412                 '                  $16,000
    Stolen Cash and Gold Dowry                     '        '         $2,000,000
    SUM                                                               $2.814300
                                          t                     .




MINIM UM TOTAL RELIEF REOUESTED:$10,61ï
                                      ..500.
    Com pensable Dam ages                                           $1,300,000
    Exemplary Damages                                               $6,500,000
    Further Relief                                                  $2,814,500
                              .                 z 1:
    SUM                                        .                    $10.614.500



RESPECTFULLY SUBM ITTED andDATED onthis2nddayofJuiy2021.
                                              FURTHER AFFIANT SAYETH NOT.

                                                                      B :
                                                                      M lsha Sophia Kaura
                                                                      Jane Koe,PlaintiffPro Se
                                                                      7750OkeechobeeBlvd.,Ste.4-481
                                                                      W estPalm BeachjFL 33411
                                                                      U
                                                                      '
                                                                        nited StatesofA m erica
                                                                      lanekoelitim
                                                                                 uationt
                                                                                       l ,icloud-com
                                                                      Phone:(929)400-7746
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 51 of 130




                                 EkhibitE
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 52 of 130

 H      .
            E k
              jg
               xjk
                 so
                  ks
                   n
                   '
                   nv s
                   t  jQxj
                         r-
                         fvA t
                          .  '
                             k
                             /
                             o*
                              YL
                               '-$
                                 A,
                                  4e7*SR
                                       '
                                       Kve v
                                           k'
                                            4,
                                             h.
                                             ').
                                               )
                                               -*
                                                );
                                                 u
                                                 !
                                                 %.j
                                                  .uj
                                                    '
                                                    qez;
                                                       j,
                                                        P*
                                                       zt
                                                        w0'
                                                          T.
                                                          k v. i
                                                               j
                                                               7
                                                               j.k
                                                               - .
                                                                 x'
                                                                  '
                                                                  kt
                                                                  z
                                                                  z;4
                                                                   u /t
                                                                      :'
                                                                       %
                                                                       >
                                                                       .
                                                                       a %î
                                                                        .tm
                                                                          -WS ''' FA lo
                                                                          z
                                                                          u
                                                                          .           ()%         '
                                                                                                  tz
                                                                                                   2
                                                                                                   ',ci
                                                                                                      temls)-().t
                                                                                                                )f)(t
                                                                                                                    .

                                                                                             FEEDBA CKS




                                                       C Ha
                                            HaC                        OH
                                                       C Ha




 3,3-DIM ETHYL-I-BUTA N O L,98%
 CAS Number:624-95-3
 M olecularFormula:C6H14O
 M olecularW eight:102.17
 IUPAC Name:r
            syt3-lzlimethylbutan-l-ol
 OtherNames'
           .Sjy Dimethyl-l-butanol,tert-hexylalcohol

 (.
  '
  lf
   hS 1%.ur'
           i
           qbel
              ''
               .624.
                   .2:
                     5.
                      -3


 25100 f
 Productwei
          ghtorvolume

     1Om I




 c PAYMENT
 W e acceptVisa & M astercard.

                              +                                                             a
                              Prev                                                          Top

 !e BESTF>RICEGUARANTEE
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 53 of 130
 fronïllro pEril                                                                                                             Eolvolual-
 M lcno Blol-o o y                                                                                                qq
                                                                                                                doi
                                                                                                                  .t'
                                                                                                                    .
                                                                                                                    i
                                                                                                                    jkikifo
                                                                                                                          mqcle
                                                                                                                              .kgqlr
                                                                                                                                   .
                                                                                                                                   r/jk:   .,
                                                                                                                                            L,
                                                                                                                                             ;L,
                                                                                                                                               '
                                                                                                                                               i
                                                                                                                                               L
                                                                                                                                               ,,
                     K
 M echanlsm s OTranll
                   .
                   s.wDI
                      j.mOII
                          ,.C F6)Si
                                  mStanCf
                                     .




 JunLinJ,KunihikoNishinoz.M arilvn C.Robertsh Marcelo Tolm aske,Rustam 1.Aminovsand
 Lixin Zhange*                                                       '
 'DepartmentofAnimalScience. The UniversitvofTennessee.Knoxville,TN.USA
 2lnstituteofScientificandlndustri
                                 alResearch.OsakaUniversitv bsaka.Japan
 SDepartmentofEnvironmentaland OccupatlboalHeaIth Sciences,Urljkxerskp'bfWashington,Seatle,kSM,USA
 4CenterforApplied BiotechnologvStudies.DepartmentofBiological-science.CaliforniaState Universitv Fldlerton,CA.USA
 SSection forBacteriologv Pathologv and Parasitologv NationalVeterinarvInstitute. TechnicalUniversi
                                                                                                  tvofDenmark.Frederiksberg,Denmark
 6IM 5'Kev LaboratorvofPathogenic Microbiologvand Im'munologv lnstltute ofMicrobiologp Chinese Academ vofSciencesp 8ef/  fng,China
 *correspondence:Izhango3@gmàil.com                                               '
 Edited by;
 CharlesW Snapp,UniversitvotStrathclvde.UK
 Reviewed bv:
 Stefania Sïefani.UniversitvofCatania,ltalv

 Keywords:antibiotics,resistance,mechanism s,resistance reservoirs,m etagenom ics,combination therapy


 Antibiotic.srepresentoneofthem ostsuccessfulformsoftherapy                  byUsuid al.f
                                                                                        '2013)andDengeta.
                                                                                        x               L(2Ol3)furtherillustratedthe
 in medicine.Buttheeë ciency ofantibioticsiscom prom ised by                 com plexity ofregtllation ofm ultidrug efflux system s.However,
 a growing number ofantibiotic-resistantpathogens.Antibiotic                 the im portanceofm ultidrugefflu system m ay notbeoverstated
 resistance, which is im plicated in elevated morbidity and                  for a specilk antibioticor organism ,which is supported by the
 m ortality rates as well as in the increased treatm ent costs,is            fndingsofBatlclheron etal.t '2014).
 consideredtobeoneofthemajorglobalpublichealth threats p-lactam antibiotics,whichinhibitthebiosynthesisofbaderial
 (- .who.int/drugresistance/en/) and the magnitude ofthe cellwall:are themostwidelyavailableantibioticsused to treat
 problem recently prompted a num ber of international and anumberofbacterialinfections.Resistance toâ-lactam antibi-
 nationalbodies to take actions to protectthe public (http: // otics,however,has becom e a worldwide health care problem .
 ec-europa.
          eu/dgs/health consumer/docs/road-m ap-am r en.pdf: Producti
                           -                                     -     onofp-lactamasesisamajorandthreateningresistance
 http://- .who.int/drugresistance/am r global action plan/en/; mechanism toward l-lactam antibiotics.Epidemiologicalwork
                                              -      -       -

 http://- -whitehouse-gov/sites/default/ses/docs/carb- nation-               by (-'
                                                                                  .lumaeta1.(201
                                                                                               .3)demonstrated a recentemergenceofj-
 al- strategy.pdo.Understandingthemechanismsbywhichbacté-                    lactam ase-mediated cefotnxim e resistance in Salmonella enetrica
 ria successfully defend them selves against the antibiotic assault          SerovarInfantis.Tocounteractp-lactam resistanceinpathogenic
 representthem ain them eofthiseBook published as'a Research                 bacteriayextensiveresearch in thepastthreedecadeshasfocused
 Topic in Frontiers in M icrobiology:Antitnicrobials,.Resistance,            onthediscoveryofnovelcompoundsinhibitingthep-lactamase
 and Chemotherapy.Thearticlesin theeBook updatethereader                     function.î'
                                                                                       Niltltinsetal.(2O13)reviewed thenovelj-lactamase
 on various aspects and m echanism s of antibiotic resistance.A              inhibitorsthatare closeto being introduced in theclinicalprac-
 better understanding ofthese m echanism s should facilitate the             tice.Despitethesuccessfuldevelopmentofp-lactamaseinhibitors
 development of m eans to potentiate the eflkacy and increase                forthecombinationtherapy,theuseofp-lactamaseinhibitorsis
 the lifespan of antibiotics while minim izing the em ergence of             stillchallengedbythevariableafsnityofinhibitorstodifferentp-
 antibioticresistance.                                                       lactamasesandbythevastquantityofj-lactamasesproduced by
     The m ultidrug efflux system s contribute signiscantly to the           theresistantstrains.To addressthisissueand optimizetheexist-
 increased resistanceto multipleantibioticsin bacteria.A major ing p-lactam-based therapy,Zengand Lin (2t)l3)proposed to
 challenge in developing efficacious antibiotics against drug- inhibittheinduction ofp-lactamasesbytargetingthekeyplayers
 resistantpathogensisto identify com poundsthatcan counteract requiredforp-lactamaseinduction,such aslrictransglycosylase.
 theeffllzx ftmctions.Thewealth ofbacterialgenom icsinform a-         Aminoglycosides are another class of clinically important
 tion availablesuggeststhepresenceofavariety ofeftlu iystems antibiotic,     sfortreating variousbacterialpathogens.Theincreas-
 in bacteria.Even asinglebacterium maypossessmultipk eff.     lux  ing resistance ofclinicalisolatesagainstam inoglycosides,how-
 transportersofdifferentfamilies,with the overlapping stàbstrgte ever,hascomprom ised theeffectivenessofthisclassofantibiotics.
 spectra.Accumulating evidence has indicated thatthe M exxry A majormechani          sm ofaminoglycosideresistanceistheproduc-
 multidrug efflux system isa prim ary determ inantofam inogly- tion ofami      noglycoside-modiNingenzymes.Two enzymeswith
 cosideresistanceinPseudomonasaeruginosa.szloritaetal.(2012) am inoglycoside-m odifyingactivitiesarediscussedin thisresearch
 provided atimely review on.  theJ!aeruginosa M exxqrpump and topic.Shieta.      l.(20.13)providedacomprehensiveoverview ofthe
 otheram inoglycoside efflu pum psin arange ofdifferentbacte- structure of aminoglycoside ldnase and reported on the recent
 ria.Theexpression ofbacterialm ultidrug efflux system isusually progress in the discovery ofaminoglycoside phosphotransferase
 controlled by transcriptionalregulatorsthateitherrepress.
                                                         oracti- inhibitors using structure-guided strategies. Am inoglycoside
 vate thetranscription ofthem ultidrug effltlx genes.The- articles 6/-N -acetyltransferase type Ib is another clinically im portant


 www.frontiersin-org                                                                                             Februaw20151Volume6IAni
                                                                                                                                       cl
                                                                                                                                        e3411
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 54 of 130


                                                          ! . . j1                       '
                                                                                         . '
 enzymeprevalentin awidevarietyofGram-negativepathogens. .(e.
                                                            g.)aninlalnzanure,soil,water,wastewaterlagoons),thegutof
 Ramirezetal.(2013)reviewed theunique sequent.e;genomics humansand Jood animals,and even ancientsoils.The diverse
 and functionalfeaturesofthistypeofam inoglycosidtym odifyi
                                                          -ng rangc ofnowltantibiotic resistance genescould be accessible to
 enzym es.They also provided an insightful discussiop. o11the clinicallyrele'
                                                                            k
                                                                            zantbacteriaandplayacriticalroleilztheem ergence
 developmentofinnovativeantisensetechnologiesto cdnlbatthis ofantibiotjcresistanceamongpathogens.P
                                                                                                 .ehrsson etal.(2013)
 typeofam inoglycosideresistance.                                .   1
                                                                                 prokided an insightfulreview for'
                                                                                                                 thenovelresistance functions
    Severalarticlesarefocused on thediscovery ofinnovarive tmcoveredQmgthefunctionalmetagenomicexaminationofvar-
 antimicrobialsbyharnessingourknowledgeinbacterlalpàysil' iousresistantereservoirs.Municipalbiosolidsthatareproduced
 ologyandpathogenesis.Quorum sensingisauniquecell-to-cell duringtheadtivatedsludgetreatmentarealsoasigniscantreser-
 com m urlication thatm odulatestheexpression ofantibioticres'is-                voir ofantibiotic resistance as assessed by Kaplan et al. (201.3).
 tanceaswellasvirulencegenes.Thus,thekey com poundsm edi-                        Burch et ai. t20.
                                                                                                 13)explored an alternative approach,aerobic
 atingquorum sensingsuch asacylated homoserine'    lactonehave                   digestion,to reducethe quantity ofantibiotic resistance genes
 been attractivetargetsforantim icrobialchem othera'
                                                   py. Hirakawa                  in wastewater solids.The occurrence of antibiotics resistance
 :
 311(1'Fomita (201.
                  3)reviewed recentprogressin thediscoveryof genesin fmfsh aquacultureenvironmentsisfurtherdiscussedby
 acylated homoserinelactoneinhibitozs/m odulatorsand diicussed l
                                                               .
                                                               $liran'da eta1. (20l3).Thepresenceofantibioticresistancegenes
 thefeasibility oftargetingotherm olecularcomponentsinvolyed in thc aquatic environm entisalso dem onstrated by Fahrenl
                                                                                                                      kld
 in signaltransduction (e.
                         g.,regulatory elements)to modulate et.al.(
                                                                  .201.
                                                                      $)andSuzukietkll.(20l3).Toaddressthekeyissuecon-
 quoyum sensing.Oli xdresetai.('
                               v20l 3)provided a tim ely review cerning theroleofenvironm entalresistancegenereservoirin the
 to analyze recent works on the intrinsic resistom e,that.is the em ergence ofclinically importantresis
                                                                                                      'tantpathogens,Perry and
 concerted activity ofelementsrequired forthe intrinsic resis- s'
                                                                Vright(201
                                                                         .3)reviewedrecentworkssuggestinggeneticexchange
 tanceinE.coliandftaeruginosa.Thefeasibilityofusingintrinsiè betweentheenvironm entalandclinicalresistomes.Comm unitr
 resistomeinhibitorsforpotentiatingtheeffectsofclinicaldrugs acquiredmethicillin-resistantStaphylococcusaureus(M RSA)has
 isalsodiscussedinthisreview.1i!)()eta1.(20l31usedalarge- emergedasamajorcauseofdiseaseinthegeneralpoplzlation.
 scalefemtoliterdropletarray forsingleccellanalysisto assessthe .                Robertsetal.(2013)examined 55environmentalM RSA isolates
 heterogeneity among the individualcells,enabling the identih-                   from 805 samplesand found that98% ofthem arealso resistant
 cation ofthe novelorunconventionalm echanismsofantibiotic                       to otherclassesofantibioticsin addition to m ethicillin,thusm ost
 resistanceorresistanceagainstnovelgntibiotics.. .. . . . .                      likely repçesepting theantibioticresistancegenepoolin the envi-
    This research topic also includes a panelofarticles focusqd                  ronm ent.Clearly,with the aid of high-throughput sequencing
 on specisc resistance m echanisms in different pathogens!                       and m eyagenomicsapproaches,recentstudies ofnaturalantibi-
 Tuberctllosis(TB)isnotoriouslyknownforitsresistancvtomfll- oticresistancegenereservoirshaverevealed amuch higherlevel
 tiple drugs.Green and Gal -tletttl-'l'
                                      stldil
                                           stlszit(2()13)focused on ofdivvsityand noveltythan anticipated.However,thereisstill
 variousm echanism sofresistance to thecurrently availableanti-                  a sigpifcantknowledge gap regarding the m echanism sofhori-
 TB drugsand provided perspectivesfornovelstrategiesand lead                     zontalgene transferthat aye involved in the exchange ofgenes
 scaffolds/compoundsthatare aim ed atdeterringtheseresistance                    am ong differentecologicalcom partm ents.A betler understand-
 m echanism s.Inanefforttoreduceem ergingmsistance,çqmbina-                      ingofthese.in situ processes isrequired in order to controlthe
 tionsofsmallm oleculesand ahigh-throughputsynergyscreenipg                      developm ent transmissiom and evolution ofantibioticresistant
 havebeen also explored (Zhang etal.,2007).Ilinaetal.(201
                                                        .3) genes.                          '
 observed thatam utation in the ribosom alprotein 55 isrespqu-                    .1n.summ ary,the articles within this eBook address various
 sible for the resistance ofNeisseriqgonorrlmeae.stryinsggain#t timelyissuesrelatedtoantibioticresistancemechanisms.Clearly,
 multipledrugsincluding thedecreased susceptibilltyto specti- discovel'
                                                                      y ofnew antimicrobialsaswellasfnding strategiesto
 nomycin,ce6xime and ceftriaxone.Zaheeret'al.(2, 5).foqpd expand !heusefullifeofexistingantibiotic,sisim portantto com -
                                               01.                           .

 thatb0th therapeutic and subtherapeuyic macrolide adminis- battheever-inçreasing antim icrobialresistance.Bacteria,how-
 tration signihcantly increased the proportion oferythrpmycin ever,possessan enorm'ousdiversity ofgenrsthatallow them,
 resistantenterococcibut hadsno effect on. the developm entpf                    joonerorlater,to counteracttheaction ofnewlyinvented antibi-
 m acrolideresistance in h4annheimia haemol      ytica,boyh.isolatîd.            otics.As reflected irl,many articlesin thiseBook the natural
                           'J'
 from thenasopharynx.jtt   n,et'al..(e-à01.,3)reported thatsterol.C-             resistomesarecommonandexistin,divbrseenvironmentalniches.
 22 desaturase ERGS,which ishighly copàerved .        am ong variouj             M isuse ofantibiotics,in term s ofapplication and dosage,is an
 fungalspecies,isinvolved in azole resistance arld may serve as.    :            additionalcpntributing factorforthe developm entofantibiotic
 noveltargetforantifungaldrugs,in partictllaragainstNevrqspora resistance (Nosanchuk eta1.>2014).Consequently,to mitigate
 crassa and Fusarium veçticillioides.
                                    .
                                      Using thepo
                                                l
                                                  pulation-baded antibioticresistance,we should cautiously useantibioticsfrom
 multivariateanalysis,Abbesetal.t20l3)obseqvçd thatfluçonar aOneHealthperspective(http://- -onehealthinitiative-com/).
 zoleresistance in Candida gl
                            abratainvolvescom plex interaqtions On theotherhand,asitisalso reflected in thisResearch Topic,
 between drugresistancegeneexpression and/orcopynum ber.        in parallelto the developmentofnew ofantibiotics,itisimpera-
    Recentmetagenomicsand f'
                           unctionalgenomisa studkshaye tivetpsm dyt
                                                                   .hemoleclzlarbasisofresistancedevelopmentsothat
 provided a com pelling evidence thatantibiotic resistancegepçs we can preventand overqom e antibiotic resistance by targeting
 are widespread and .  the naturalresel-voirs.of potential
                                                         .a.
                                                           argibi- resistan'
                                                                           cemechanisms  '.which willmakethe existingand novel
 otic resistance include m any ecosystelps such as .in agriculture antibioticsm oreeffectiveand sustainable.
                                                                         '
                                            .        .,     .




 FrontiersinMicrobiologyIAntimicrobial
                                     s,Resi
                                          stance'qr
                                                  ld'
                                                    Chehnothe/apy                          '                     February20151Volume6IArli
                                                                                                                                         cl
                                                                                                                                          e3412
        Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 55 of 130
         LinetaI.                                                                                '                                      Mechanismsofantibiotic resistance
!
                                             ..                     :        .    'L .




         ACKNOW LEBGMENTS                                   '                                    invrstisations.of resistance reservoirs. Front. Microbiol. 4:145. doi:
         Thiswork wassupported in partby grantsfrom the.g
                                                        '73.p:f
                                                              ag
                                                               -r
                                                                '
                                                                 am                              1t).3389/111c:.
                                                                                                               ).2013.00145                          ,,        ,,
         2013C8734000, and the NationalNaturalScience Fimndation.of Pe
                                                                     .rl y 1.A.,andlf
                                                                                    vright,G.D.(2013).Theantibioticresistance mobilome:search-
                                                                       ing forthellllk between environmentand clinic.Front.M icrobio;.4:jaa.doi:
         China31125002.                                    ' ''         jtl%89/tiuict
                                                                                    ).20l3.(m138
                                               '
                                             .                      Ramirez.M,b.  ,Nikolaidis,N.,andToimasky,M.E.(2013).Riseanddissemination
         BEFERENCES                                          '           '        .'             ofaminogt
                                                                                                         ycosideresistance:theaac(6')-Ibparadigm.Front.Microbiol.4:121.
         Abbes,S. yMars C.,Selami,H.     ,Michel-NguyenyA..AyadiyA.   ,and 1 kinque,    doi:10.3389/fmicb.20l3.00121
            s.(2013).lnteractionsbetween copy numberand expressi   thl
                                                                     '
                                                                     !'levelofsencs. Roberts.M'.C?:
                                                                                                  'Soge,0.O.,andNo,D.(2013).Comparisonofmulti-drugresistant
            involvedin fluconazoleresistancein Calkdidaglabrata.Frot't.CCILhk     fqçt. environmentalmethicillinuresistantStaphylococcusaureusi
                                                                                                                                              solatedfrom recre-
           M icrobiol.3:74.doi:10.3389/6c1mb.2013.00074                         .    .! jtionalbeachesand high touchsurfacesin builtenvironments.Front.M icrobiol.
         Baucheron,S..Monchaux,I.  ,Le,H.S. ,Weill,F.X.,andCfoeckaertyA.(201*
                                                                            4).lmck     4:74,doi:10.3389/111cb.2113.00074
            ofefflttxmediatedquinol
                                  oneresistahceinSallttonell
                                                           aelllerfcflseiovars'-
                                                                               r
                                                                               'yphi jhi'
                                                                                        yK.
                                                                                          zCaldwell
                                                                                                  ,S.J.
                                                                                                      ,Fong,D.H.,a
                                                                                                                 'ndBerghuis,A.M.(2013).Prospectsforcir-
            andParatyphiA.Front.Microbiol.5:12.doi:10..
                                                      5389/6m1cb.2014.00012           ''         cumventingbminoglycosidekinasemediated antibioticresistance.Front.Cell.
         Burch,T.R.
                  ,Sadowsky,M.J.yand'l-
                                      apara,T.M.(2013).Aerobicdigestionreduces                   Il
                                                                                                  ï
                                                                                                  fect.Microbiol.3:22.doi:10.
                                                                                                                            3389/11mb.201.
                                                                                                                                         5.00022
            thequantityofantibiotic resistancegenesin residgalmunicipalwqstewayer sun;X.,Wang,W.,Wang,K.
                                                                                                       ,YuyX.,'Liu,J.,ZhouzF.,eta1.(2013).Sterol
           solids.Frol't.M icrobiol.4:17.doi:10.3389/fm 1cb.2013.00017                      .    C-27. desaturase .ERGS mèdiates the sensitivity to antifungal azoles in
         Chuma,T.,Miyasako,D.,Dah.shari,'    H.,TakayamayT.   yNakamoto,Y.,SlGhada:F..           kettrospora cr'
                                                                                                               assa '
                                                                                                                    and Fusorit'
                                                                                                                               tly verticillioides.Front.Microbiol.4:127.doi:
            eta1.(2013).Chronologicalchangeofresistancetobeta-LactamsinSal
                                                                         tttott
                                                                              ella               10.
                                                                                                   3389/6m1+.
                                                                                                            2013.
                                                                                                                00127' '
            entericaserovarinfantisisolatedfrom broilersinJapan.Front.Microbiol.4:1l5. SuzukiyS.,Ogo,M.,Miller,T.W.,Shimizu,A.,Takada,H.,and Siringan,M.
           doi:10.3389/* 1cb.2013.00113                               ,.                         A.(2013).Whopossessesdrugresistancegenesintheaquaticenvironment?:
         Denp Z.,Shan,Y.,Pan,Q.   ,GaozX.&andYan,A.(2013).Anaerobicexprçssion                    sulfamethoxazole(SMX)resi
                                                                                                                         stancegenesamongthebacterialcommunityin
            ofthegadE-mdtEF multidrugefflux operon isprim arily regulated bythetwo-              waterenvironmentofMetro-M anila,Philippines.Front.M icrobiol.4:102.doi;
            componentsystem ArcBA throughantagonizingtheH-NS mediatedrepressibn.                 10.3389/f11c5.2013.00102
            Front.Microbi
                        ol
                         .4:194.doi:10.
                                      3389/fm1cb.
                                                2013.
                                                    00194                   '' Usui,M.,Nagai,H.yHiktM.
                                                                                                     yTamura,Y.yandAsai,T.(2013).Effectofantimicro-
         Fahrenfeld,N.yMa,Y.,O'Brien,M.yand Pruden,A.(2013).Reclaimed wateras    bialexposureonAcrAB.ExpressioninSaltnonell
                                                                                                                          a entericasubspeciesenterica
            a reservoirofantibioticresistancegenes:distribution system and irrigation            serovarcholeraesuis.Front.M icrobiol.4:53.doi:10.3389/fm1cb.2013.00053
            implications.Froltt.Microbiol.4:130.doi:10.
                                                      3389/fm1cb:2013.00130          Watkins,R.R.yPapp-Wallace,K.M.,Drawz,S.M.yand Bonomo,R.A.(2013).
         GreenyK.D..and Garneau--rsodikova,S.(2013).Resistance in tuberculosis:. Novelbeta-lactamase i       nhibitors:atherapeutichope againstthescourgeof
            whatdo we know and where can we go? Frolli.Microbiol.4:         208.doi:   multidrugresistance.Front.Microbiol.4:392.doi:10.3389/fm2b.2013.00592
            10.3389/1-m2b.2013.00208                                                       Zaheer,R.,Cook,S.R.,Kiima,C.L.,Stanford,K.,Alexander,T.,Topp,E.,eta1.
         HirakawayH.yand TomitayH.(2013).lnterferenceofbacteri
                                                             alcell-to-cellcom-                  (2013).Effectofsubtherapeuti
                                                                                                                            cvs.therapeuticadministration ofmacrolides
            munication:anew conceptofantimicrobialchemotherapybreaksantibiotic                   onantimicrobialresistanceinM atknheilniahaemolyticaandenterococciisolated
            resistance.Fr0?l!.M icrobiol.4:1l4.doi:10.3389/fmicb.2013.00114                      from beefcattle.Front.M icrobiol.4:133.dpi:10.3389/fm1(6.2013.00133
         Iino>R*
               >Matsumoto,Y.
                           ,Nishi
                                no:K.:Yamaguchi
                                              yAœ
                                                yandNoji>H.(2013).Pesignof Zenp X.,andLin,J.(2013).Beta-lab
                                                                                                          ctamaseinductionandcellwallmetabolism in
            alarge-scalefemtoliterdropletarrayforsingle-cellanalysisofdrug-tolerantand       Gram-negativebacteria.Frotït.M icrobiol.4:128.doi:10.3389/fm1cb.2013.00128
             drug-resistantbacteria.Frotlt.Microbiol.4:300.doi:10.:$389/* 1cb.201,5.00300 Zhang,L.,Yan,K.,Zhang,Y.,Bian,J.,Zheng,C.y. Sun,H.yetal.(2007).High-
         Ilina,E.N.,M alalthova,M .V.,Bodoevy1.N.yOparina,N.Y.yFûimonova,A.                  throughputsynergy screening identisesmicrobialmetabolitesascombination
             V.,and Govorun,V.M.(2013).Mutation in ribosomalprotein S5.leadsto               agentsforthetreatmentoff'  ungalinfections.Proc.Natl.Acad.Sci .U.S.A.104:
            specti
                 nomycinresi
                           stanceinNeisseriagtllorrhoctlc.Front.Mi
                                                                 crobiol.4:18d.doi:              4606-4611.doi:10.1073/pnas.0609370104
            10.3389/* 1+ .201:5.00186                    '
    l    Kapl
            an,E.,Ofek,M.,Jurkevitch,E.,andCytryn.E.(2013).Characterizationofl1u- CoxiflictofInterestStatement:Theauthorsdeclarethattheresearchwascon-
            oroquinoloneresistanceandqnrdiversityin Enterobacteriaceaefrom Inunicipal ducted in theabsence ofany comlnercialor6nancialrelationshipsthatcould be
            biosolitls.Front.M icrobiol.4:144.doi:10.3389/* 1cb.2015.00144 ''         construkdàsapotentialconflictofinterest.
         MirandayC.D.,Tello,A.yand KeenyP.L.(2013).Mechanisrt
                                                            'f
                                                             sofantimicrobial
            resistanceinIinfi
                            shaquactlltureenvironments.Frotlt.Mic''obi
                                                                     ol.4:233.
                                                                             .tl
                                                                               oi:         Recei
                                                                                               y'c#;23Oct
                                                                                                        ober2014:accepted:11pllu/ry2015;publishedonline:05February
            10.3389/% 1cb.2013.00233                                                       2015.
         Morita: Y.: Tomida, J., and Kawamura, Y. (2012). MeXXY fntlliidrug Citatiqn:L.in ./,Nishino K,Ro'  bertsM C,TolvlfzskyM ,Aminov Rfand Zhang L
           efllux system of Pseudoîïïotlas aeruginosa.P'
                                                       rottt
                                                           -
                                                           'Microbiol
                                                                    . 3:408-doi: (20î5)Mcchani
                                                                                             smsofantibioticresi
                                                                                                               stance.Front.Microbiol
                                                                                                                                    .6:34.doi:10.3589/fmicb.
            10.3389/* 1cb.2012.00408                                                       2015.00034
         Nosanchuk,J.D.
                      .Lin,J.yHunter,R.l!,andAjninov,R.1.(2014).Low-dosbantibi- Thisarticl
                                                                                         ewt
                                                                                           zssubmittcdtoA?
                                                                                                         llfl
                                                                                                            afcrt
                                                                                                                lll
                                                                                                                  fflll,ResistanceandChentotherapy,Jsection
            otics:currentstatusandoutlookforthefuture.Frottt.Mi
                                                              crobi
                                                                  ol
                                                                   .5:
                                                                     k78.doi: oflhgjol
                                                                                     krlt
                                                                                        zlFroîïticrsf?,Microbi
                                                                                                             ology
            10.3389/* 1c17.2014.00478                                                      Copyright@ 2015 Lin,Nishino,Roberts,TolmaskyAlninovandZhang.'
                                                                                                                                                       T'/lf1isan
         Olivares,J.BernardiniyA.
                                ,Garcia-l-
                                         eon,G.,CoronayF.ySanchezyB.,ahdVa
                                                                         1r
                                                                          tinezo opelt-acce.narticlndistributedtinderthelcrplsoftheCreativeC()    rllrlltpa,
                                                                                                                                                           6'Attribution
            J.L.(2013).Theintrinsiciksistpmeofbacterialpathogens.Front.Mil&sfpl. License(CC:F.).Thcus%di        stributionorreprofijclft)?
                                                                                                                                         ;innrhcr/àra??tsispermitted,
            4:103.doi:10.3389/5n1
                                cb.2013.00103                                    providedt  àeorigillal(ll/là(
                                                                                                             )r(.
                                                                                                                Uorlicensorarecreditedandthatt    het'  rki? lf1lpublica-
         Pehrsson,E.C.yForsberp K.J.   ,GibsonyM.K.,AhmadiyS.,andDantas,G. tionfrIt       hisjàurnaliscited.fl   1accordancel vffhacceptedacademicpractice.No!        f,
                                                                                                                                                                      .6G
            (2013).Novelresistancefunctionsuncovered'using functionalmetagen'
                                                                            omic distributiottorrcprodttctionf,pcrlliilltdwhichlt
                                                                                                                                lc.5'notcomplywiththesetenns.




                                                                                  2




    I                                                    '                   '.   ' Iq'              '

    !    www.frontiersin.org                             .                    .       .                                              Februaw 2015IVolume6lArti
                                                                                                                                                             cl
                                                                                                                                                              e34l3


                                                                     .                      :.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 56 of 130




      U nfol-tunately funding hasnotbeen f'
                                          atlnd lbrthisptopf
                                                           nsal.
      '



                               Study com ponent                                                           Year 1                                                      Year2                                           Year 3
          Developl-     nentofur-lnary quant-ltatl-
                                                   on o
                                                      .(
                                                       jr
                                                        -                    1;
                                                                              ,t
                                                                             , '
                                                                                ojt ;;:)x
                                                                                        ),
                                                                                         t'   )L
                                                                                              '
                                                                                              . (
                                                                                                (
                                                                                                ,1
                                                                                                 ' k
                                                                                                   j
                                                                                                   , ï
                                                                                                     L
                                                                                                     .è
                                                                                                      )
                                                                                                      !
                                                                                                      i
                                                                                                      ë
                                                                                                      ,'
                                                                                                       ()j '
                                                                                                           .1
                                                                                                            t
                                                                                                            i!
                                                                                                             y'i;,l
                                                                                                                  S;ï rt''
                                                                                                                        -
                                                                                                                        ë l
                                                                                                                          ,x.i
                                                                                                                               '-
                                                                                                                               .
                                                                                                                                 ';
                                                                                                                                  )
                                                                                                                                  j'f
                                                                                                                                    j!
                                                                                                                                    ,
                                                                                                                                    r '
                                                                                                                                      yt.
                                                                                                                                        :
                                                                                                                                        j )
                                                                                                                                          ry
                                                                                                                                           t-
                                                                                                                                            j)
                                                                                                                                             '
                                                                                                                                             gi)
                                                                                                                                               l
                                                                                                                                               y,
                                                                                                      ,,
          '
          T        d!
                    i
                    ï' F 1     :(2
                                 1
                                 .                 ,
                                                       -
                                                            .                %-
                                                                               ?-r
                                                                               .. ,
                                                                                  '.,
                                                                                    f;
                                                                                     '
                                                                                     '
                                                                                     -.
                                                                                      j
                                                                                      .
                                                                                      '
                                                                              . . . ..,
                                                                                 . r q:
                                                                                       1C1$' y
                                                                                            :1.
                                                                                              j
                                                                                              '
                                                                                              -?
                                                                                          ) : :.ï
                                                                                                JC . -y
                                                                                                      ij
                                                                                                       : f
                                                                                                         - 'k.
                                                                                                             'kî:
                                                                                                                kfy
                                                                                                                  5
                                                                                                               -. j
                                                                                                              .,   1 ;lp)
                                                                                                                        1
                                                                                                                        (
                                                                                                                       ..
                                                                                                                       .
                                                                                                                         .
                                                                                                                         'j.
                                                                                                                           h
                                                                                                                           .
                                                                                                                         . jî.
                                                                                                                             i'
                                                                                                                              '7
                                                                                                                               -,
                                                                                                                                ?'
                                                                                                                                 '.
                                                                                                                                  y
                                                                                                                                  ?j
                                                                                                                                   :
                                                                                                                                   '
                                                                                                                                  :L
                                                                                                                                   .ïy
                                                                                                                                     '
                                                                                                                                   ,yg
                                                                                                                                      j
                                                                                                                                      @t6 t q
                                                                                                                                            .
                                                                                                                                            1)
                                                                                                                                       ë,y,ë,.
                                                                                                                                              jy
                                                                                                                                               j
                                                                                                                                               ;.
                                                   i
                                                   l                             ' ''''
          Developm entoflnolecularscreenlng .                   .
                                                                             .):rj:g
                                                                                   :îjt
                                                                                     .': X'I    tj r 4'
                                                                                                     jj;
                                                                                                       .
                                                                                                       y.s
                                                                                                         :k y
                                                                                                            rj
                                                                                                             ,.. j,;
                                                                                                                   jyj (.LI
                                                                                                                          ;gj Gjk
                                                                                                                                'j
                                                                                                                                 ,
                                                                                                                                 Ijjt,r
                                                                                                                                    '  jIkjg 'j.k .
                                                                                     .            '
                                                                                                  ,
                                                                                                                   .    u
                                                                                                                        v ,       ..! '
                                                                                                                                       ;     J
                                                                                                                                             ,
                                                                                                                                ).:
                                                                                                                                  '-
                                                                                                                                   :'
                                                                             '                              i'                     '
                                                                              -   i                                    ''l
          4
          :/1
            (T
             --k
               !
               $7
                '
                M O.  é5214
                          ;f
                           kz
                            l
                            1
                            r7
                             1.
                              4
                              2:                        .                    t
                                                                             ' k
                                                                               -
                                                                               iïi
                                                                                 .!;
                                                                                   '!
                                                                                    li'
                                                                                     ,,tr
                                                                                        .E'
                                                                                          :-
                                                                                           ;)
                                                                                            l;
                                                                                             ;j
                                                                                              '
                                                                                              @
                                                                                              ùt
                                                                                               E
                                                                                               ,1-
                                                                                                 (
                                                                                                 !
                                                                                                 . p '
                                                                                                     k
                                                                                                     .)
                                                                                                      '
                                                                                                      :-
                                                                                                       )j
                                                                                                        :'j
                                                                                                         ,
                                                                                                          . y
                                                                                                           -!
                                                                                                             l
                                                                                                             ?)
                                                                                                              -r-
                                                                                                                .$
                                                                                                                 ...
                                                                                                                   hi
                                                                                                                    ..;-;L
                                                                                                               .c -... --
                                                                                                                           y jyk
                                                                                                                               --  ':'L
                                                                                                                                    ,
                                                                                                                                  f- '
                                                                                                                                       J!:1
                                                                                                                                       k
                                                                                                                                        $ .
                                                                                                                                           -)3--
                                                                                                                                           i,:.l
          Generatl    pon ofthem ouseluodelforFM 03
                      I                                 .                    j
                                                                             ')
                                                                              ir
                                                                               yEj
                                                                                 y.
                                                                                  ljtjr
                                                                                     '
                                                                                       jX
                                                                                        .
                                                                                        :
                                                                                        l'.(  :,y
                                                                                                j'
                                                                                                 l
                                                                                                 ( i 'L
                                                                                                      j
                                                                                                      y
                                                                                                      .
                                                                                                      ';
                                                                                                       '
                                                                                                       ..,
                                                                                                         .?
                                                                                                         6 E
                                                                                                           .!'.;.'  %l'
                                                                                                                     .  )r
                                                                                                                         ;x
                                                                                                                          ''  .' rr
                                                                                                                                 ?'
                                                                                                                                  q2'j
                                                                                                                                     :'y
                                                                                                                                       ,' (j
                                                                                                                                           '.)
                                                                                                                                             t.è
                                                                                                                                              ,y't
                                                                                                                                                 )l;t
                                                                                                                                                    :
                                                                                                                                                    )
                                                                                                                                                    '
                                                                                                                                                    k.
                                                                                                                                                    . l
                                                                                                                                                      '.f
                                                                                                                                                       2
                                                                                                                                                       j.tl
                                                                                                                                                          ;x
                                                                                                                                                           .
                                                                                                                                                           L
                                                                                                                                                           '
                                                                                                                                                           .1 '..,.
                                                                                                                                                                  t
                                                                                                                                                                  ,(
                                                                                                                                                                   1,
                                                                                                                                                                    '
                                                                                                                                                                    ;
                                                                                                                                                                    .i
                                                                                                                                                                     '
                                                                                                                                                                     ..i
                                                                                                                                                                       ri'
                                                                                                                                                                         t,''z
                                                                                                                                                                           p    .(k?
                                                                                                                                                                                '  .:'
                                                                                                                                                                                   : 'x'.
                                                                                                                                                                                        '.
                                                                                                                                                                                         .
                                                                                                                                                                                         :
                                                                                                                                                                                         7
                                                                                                                                                                                         '7
                                                                                                                                                                                          l
                                                                                                                                                                                          f
                                                                                                                                                                                          i'i
                                                                                                                                                                                          ' CtFi
                                                                                                                                                                                              ' .
                                                                                                                                                                                                ,'
                                                                                                                                                                                                 j c
                                                                                                                                                                                                   q:
                                                                                                                                                                                                    !
                                                                                                                                                                                                    tl
                                                                                                                                                                                                     .'
          4
          (t
           :
           1
           .4
            k
            12
             ::
              1ë
               @
               '
               r
               :
               I'
                .
                L
                d
                l-
                :r
                 :
                 IL
                  .
                  kz
                  d :
                    r
                    (
                    lr
                     :
                     l
                     .1
                      ::
                      41.
                        :
                        (
                        !i
                         ;
                         ,
                         '-& biocheluicaland phenotypic
                          !
                          ,                                                  'èl' 4
                                                                                 ..

                                                                                  E)
                                                                                   (,
                                                                                     #
                                                                                     y
                                                                                      ,:i
                                                                                      :y
                                                                                       ;
                                                                                        ''
                                                                                        :.
                                                                                        ,t
                                                                                          '
                                                                                          yl,?
                                                                                             .'
                                                                                              î
                                                                                              '
                                                                                              h
                                                                                              .
                                                                                              ,
                                                                                              -
                                                                                              j
                                                                                               )
                                                                                               )
                                                                                               q
                                                                                                9
                                                                                                ;
                                                                                                 ' ' -
                                                                                                     :
                                                                                                      -
                                                                                                      q
                                                                                                      '
                                                                                                      -
                                                                                                       -
                                                                                                       %
                                                                                                       ;
                                                                                                       .
                                                                                                         '
                                                                                                         ..V      A L
                                                                                                                    'lf
                                                                                                                      1 t?
                                                                                                                         ,f
                                                                                                                        , ;
                                                                                                                           1'?   .:
                                                                                                                                  '
                                                                                                                                  'r
                                                                                                                                   )E E
                                                                                                                                      !(S
                                                                                                                               .... . . .
                                                                                                                              ..
                                                                                                                                          J
                                                                                                                                          Ii
                                                                                                                                           ' '   : 'p
                                                                                                                                                    J
                                                                                                                                                    ià'
                                                                                                                                                      ' '.')
                                                                                                                                                           .
                                                                                                                                                           'i'
                                                                                                                                                             .
                                                                                                                                                             ' '
                                                                                                                                                               .  - 'E '
                                                                                                                                                                       è .      '
                                                                                                                                                                               . . ..
                                                                                                                                                                                    ; ''
                                                                                                                                                                                      gg,J
                                                                                                                                                                                         ',
                                                                                                                                                                                          ' C '-   '' '
                                                                              ,.
                                                                               -(, E
                                                                                r!           .  j;
                                                                                                 .,),,
                                                                                                     .-.,. j
                                                                                                      .-                -
                                                                                                                         ggy,      ,,    .. ..           ,
                                                                                                                                                   j.:-.,,jjy:-,y.-gyjj
                                                                                                                                                                      y-
                                                                                                                                                                      .  .-j
                                                                                                                                                                       yyy .-
                                                                                                                                                                            ,yj
                                                                                                                                                                             ..jj
                                                                                                                                                                                rj
                                                                                                                                                                                g.- - g..
                                                                                                                                                                                        ,
                                                                                                                                                                                        .q
                                                                                                                                                                                         l
                                                                                                                                                                                         .
                                                                                                                                                                                         jl-yj
                                                                                                                                                                                             rg  ,j.,
                                                                                                                                                                                               yjr
                                                                                                                                                                                               -    g
                                                                                                                                                                                                    '
                                                                                                                                                                                                    r
                                                                                                                                                                                                    y
                                                                                                                                                                                                    .
                                                                                                                                                                            -- -g         j
                                                                                                                                                                                          jj
                                                                                                                                                                                           .
                                                                                 ,                         -;y:                   . ,, , ...,..                        .
                                                                              J''.:
                                                                                  '!
                                                                                   g:.
                                                                                     4.
                                                                                      :.
                                                                                       ::c
                                                                                         E .
                                                                                           :.j.::...
                                                                                                 . p r
                                                                                                     )
                                                                                                     ..
                                                                                                      ' k( jj
                                                                                                            q ?,
                                                                                                               .... . .
                                                                                                                .   .:   :
                                                                                                                         ?.
                                                                                                                          ,.
                                                                                                                           ).
                                                                                                                            $  g
                                                                                                                               :r;.y
                                                                                                                                 . ..
                                                                                                                                   y.
                                                                                                                                    y.j    y                                      -j    g
                                                                                                                                                                                        yy
                                                                                                                                                                                         r
                                                                                                                                                                                         g          -
          charactensatlon                                 .                  ,,q.,            rqt      :.t:k.            il ':kr     ;.E
                                                                                                                                       :,
                                                                                                                                        ) t:,jgj
                                                                                                                                             , .
                                                                                                                                               y,yj,j
                                                                                                                                                    r
                                                                                                                                                    :j,
                                                                                                                                                          ,,
                                                                                                                                                      g,gy,
                                                                                                                                                          t
                                                                                                                                                           ,
                                                                                                                                                           j
                                                                                                                                                           j,
                                                                                                                                                           ,y
                                                                                                                                                            .
                                                                                                                                                            ::
                                                                                                                                                             ,gr:r:,.;.,;j
                                                                                                                                                                         :,.,
                                                                                                                                                                             .:jggj
                                                                                                                                                                                . ,
                                                                                                                                                                                    yg-
                                                                                                                                                                                      ,:  g
                                                                                                                                                                                       ,, ,
                                                                                                                                                                                        y
                                                                                                                                                                                        . y
                                                                                                                                                                                          j
                                                                                                                                                                                          ,
                                                                                                                                                                                          :y
                                                                                                                                                                                           ,
                                                                                                                                                                                           .
                                                                                                                                                                                           .:
                                                                                                                                                                                            :
                                                                                                                                                                                            ,,.g :y
                                                                                                                                                                                              y      y
                      w                         '                            '
          Generatlon ofarangeofFM O3 nonsense                            .   .
                                                                               t.E y
                                                                                   ,:         '
                                                                                              (.j     ''
                                                                                                       , <
                                                                                                         )(k 'jq
                                                                                                               '. j. '())'
                                                                                                                         rX'')    t
                                                                                                                                  )
                                                                                                                                  .4
                                                                                                                                   )y
                                                                                                                                    :ë:
                                                                                                                                      'j
                                                                                                                                       .
                                                                                                                                       ,p
                                                                                                                                        t j
                                                                                                                                          ,
                                                                                                                                          )y
                                                                                                                                           .j
                                                                                                                                            Jt
                                                                                                                                             E
                                                                                                                                             ,(S
                                                                                                                                               .
                                                                                  jtj
                                                                                    ,?
                                                                                     .)
                                                                                      ,iX
                                                                                        i,,.,,
                                                                                             ..
                                                                                              ?.)î ) ,
                                                                                                     ;,
                                                                                                      :
                                                                                                      .
                                                                                                      .k.   .:.,-y .#
                                                                                   ,
                                                                              -y
                                                                              :.p:;
                                                                                  è  E                           ,r- .-,,-;-     -;  y;:-.
                                                                                                                                   ,--
                                                                                                                                   ë           ;
                                                                                                t
                                                                                                r, L r-.
                                                                                                       -.,  L)           ,k.L;-, l
                  .                .    -       .    . .                         . .. .
                                                                                      ..                                               ...
          m utatlons,& thelrfunctlonalanalysls ln a                           ''.r     i'          .       ,j  ,
                                                                                                                     ,j            zy
                                                                                                                                    ,j$j-y
                                                                                                                                        .



          cellculture systezn
                                                                                         g
                                                                              '-,-#jy.),.,..
                                                                              .             , k
                                                                                              o j  : .:
                                                                                                      .
                                                                                              ,j..(-.;,(
                                                                                                       jzf
                                                                                                       -l,k.,
                                                                                                         :    ;   .ry;
                                                                                                                 -jj ,,ygy
                                                                                                                         j.j
                                                                                                                           .
                                                                                                                           ,y
                                                                                                                            gj.
                                                                                                                              y;..j
                                                                                                                                 -(,
                                                                                                                                   kj,
                                                                                                                                     jyj
                                                                                                                                       rr
                                                                                                                                          z

                                                                                                                                          ;
                                                                                                                                           y
                                                                                                                                           y
                                                                                                                                           j r
                                                                                                                                             ,jr
                                                                                                                                            tyy
                                                                                                                                              ,jy
                                                                                                                                                ,
                        .                                                    ?.#   rt.k..i    .j.,,,,k,-
                                                                                                     ,
                                                                                                                      iE .,?. ,   ,     y
                                                                                                                                              .
          Evaluatl
                 @onoftheefficacy ofPTC124l
                                          vn                                         'r.,:
                                                                                                 '                                           :
                                                                                                                                             j'
                                                                                                                                             )i
                                                                                                                                              1
                                                                                                                                              ,
                                                                                                                                              I
                                                                                                                                              :
                                                                                                                                              q.
                                                                                                                                               $
                                                                                                                                               'X
                                                                                                                                               1'' '>' ''
                                                                                                                                                        .'
                                                                                                                                                         .'
                                                                                                                                                          X,
                                                                                                                                                          '.
                                                                                                                                                           ''
                                                                                                                                                            .
                                                                                                                                                            t
                                                                                                                                                            (
                                                                                                                                                            é>
                                                                                                                                                             '
                                                                                                                                                             z
                                                                                                                                                             ''                             .
          ourin W /rocellculture system                                              ' '                                                     -
                                                                                                                                             k
                                                                                                                                             L
                                                                                                                                             .
                                                                                                                                             i
                                                                                                                                             t
                                                                                                                                             '
                                                                                                                                             1j
                                                                                                                                              y
                                                                                                                                              .
                                                                                                                                              qy...
                                                                                                                                                  .:
                                                                                                                                                   ;;
                                                                                                                                                    :4. .-.),:
                                                                                                                                                             ,.):.
                                                                                                                                                                 .q
                                                                                                                                                                  @
                                                                                                                                                                  j
                                                                                                                                                                  g)
                                                                                                                                                                   .
                                                                                                                                                                   ..
                                                                                                                                                                    '
                                                                                                                                                                    .ï
                                                                                                                                                                     ,;
                                                                                                                                                                      -
                                                                                                                                                                      ?
                                                                                                                                                                      j
                                                                                                                                                                      -
                                                                                                                                                                      iy
                                                                                                                                                                       ..:
                                                                                                                                                                       , ..
                                                                                         .                                                                       .
                                                                                                                                                               ,L
          CVa1llat1.On OfthC Cfflcacy OfPTC 124 1
                                                -n                                                                                                                                                 '7
                                                                                                                                                                                                    C!t':f
                                                                                                                                                                                                          'X
                                                                                                                                                                                                           .':
                                                                                                                                                                                                          .. 'C'':
                                                                                                                                                                                                                 J
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 !
                                                                                                                                                                                                                 E'
                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                  ?
                                                                                                                                                                                                                  i':E
                                                                                                                                                                                                                     :
                                                                                                                                                                                                                     !
                                                                                                                                                                                                                     :4.':''
                                                                                                                                                                                                                           L'
                                                                                                                                                                                                                        (),f1iJtyj,
                                                                                                                                                                                                                                  El,
                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                   ,)Xvij,j,.
                                                                                                                                                                                                    '    .'
                                                                                                                                                                                                          r'
                                                                                                                                                                                                           éë
                                                                                                                                                                                                            ;I
                                                                                                                                                                                                             j#i
                                                                                                                                                                                                               j'
                                                                                                                                                                                                                .,
                                                                                                                                                                                                                 ','r
                                                                                                                                                                                                                    Li
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     .j
                                                                                                                                                                                                                      .i
                                                                                                                                                                                                                       l
                                                                                                                                                                                                                       :5       .)i
                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                  ! ;yi
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                      rE ;-);!
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             j,
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                         , y   .l
                                                                                                                                                                                                                                'i
                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                 ;,
                                                                                                                                                                                                                                  ))
                                                                                                                                                                                                                                   ,5.
                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                     jj
                                                                                                                                                                                                                                      .        ...
          Ol1rm OUSC modelSystem                                                                                                                                                                                                jj, t
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  ; ),skz. r.J
                                                                                                                                                                                                                                       .      g
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                               .


          Evaluation ofthe therapeutic utility                                                                                                                                                     ) .y
                                                                                                                                                                                                      '
                                                                                                                                                                                                      y.X
                                                                                                                                                                                                        , ,t
                                                                                                                                                                                                                    '
                                                                                                                                                                                                   '
                                                                                                                                                                                                   )
                                                                                                                                                                                                   !
                                                                                                                                                                                                   (
                                                                                                                                                                                                   '
                                                                                                                                                                                                    ë
                                                                                                                                                                                                    s '
                                                                                                                                                                                                      .
                                                                                                                                                                                                      ,é
                                                                                                                                                                                                       (;èpE..'
                                                                                                                                                                                                        tà
                                                                                                                                                                                                        ,     ::
                                                                                                                                                                                                               Fjk
                                                                                                                                                                                                                 )j'
                                                                                                                                                                                                                   y
                                                                                                                                                                                                                   ëlt
                                                                                                                                                                                                                     j'
                                                                                                                                                                                                                    ,E
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     @
                                                                                                                                                                                                                     k
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     . g
                                                                                                                                                                                                                       j9
                                                                                                                                                                                                                        j
                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                         )
                                                                                                                                                                                                                         t
                                                                                                                                                                                                                         )
                                                                                                                                                                                                                          t
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                          )
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                           f
                                                                                                                                                                                                                           yt
                                                                                                                                                                                                                            k
                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                            (
                                                                                                                                                                                                                            t
                                                                                                                                                                                                                            g
                                                                                                                                                                                                                            I:
                                                                                                                                                                                                                             X
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             (
                                                                                                                                                                                                                             y,
                                                                                                                                                                                                                              q
                                                                                                                                                                                                                              ).
                                                                                                                                                                                                                               E
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                               .(
                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                .;
                                                                                                                                                                                                                                 jy
                                                                                                                                                                                                                                  s
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                  :à.
                                                                                                                                                                                                                                   ).
          ofsfethylophilus methylotrophusin our                                                                                                                                                        ,'
                                                                                                                                                                                                    ., ,
                                                                                                                                                                                                    h   .,
                                                                                                                                                                                                           ';  ),
                                                                                                                                                                                                                .,n
                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                  i
                                                                                                                                                                                                                  t
                                                                                                                                                                                                                  a;-
                                                                                                                                                                                                                    o
                                                                                                                                                                                                                    i)tt
                                                                                                                                                                                                                       yt :
                                                                                                                                                                                                                          tr
                                                                                                                                                                                                                        kt'
                                                                                                                                                                                                                          oj
                                                                                                                                                                                                                           ,'
                                                                                                                                                                                                                           ls'h
                                                                                                                                                                                                                              y
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              r
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                              E.jlrtr
                                                                                                                                                                                                                               )   .
                                                                                                                                                                                                                                         -        - u
          lr
           ë
           t
           :q
            l                                                                                                                                                                                       )-'...
                                                                                                                                                                                                    .    y
                                                                                                                                                                                                         1.
                                                                                                                                                                                                         '(7j
                                                                                                                                                                                                            ,ît
                                                                                                                                                                                                         . .. .(   #T- L
                                                                                                                                                                                                                       t(
                                                                                                                                                                                                                        qt
                                                                                                                                                                                                                         y
                                                                                                                                                                                                                         :;
                                                                                                                                                                                                                          q1t
                                                                                                                                                                                                                            h
                                                                                                                                                                                                                            y
                                                                                                                                                                                                                            :
                                                                                                                                                                                                                            j-
                                                                                                                                                                                                                             ;)!)i  ).
                                                                                                                                                                                                                                     tif a.
                                                                                                                                                                                                                                        -y j .kq
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                               '-
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                u.
                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                 cj
                                                                                                                                                                                                                                                  -(1-;..
            .I
             E
             :
             P-
              1
              .;
               1
               .
               15
                4
                k
                lk
                 z
                 :
                 ùIF
                   TI
                    :
                    T
                    L4
                    I:
                     E2
                      4:
                       24
                        k
                        1:1.15
                             k
                             (
                             li
                              ?
                              ,
                              '1
                               5
                               4
                               r1
                                I
                                ;
                                4k
                                 1
                                 :5
                                  1
                                  :1
                                   :1
                                    .                                                                                                                                                                    '
                                                                                                                                                                                                    . ,  ,,.:.k...tt t.ty
                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                         yt
                                                                                                                                                                                                                         t
                                                                                                                                                                                                                        -.
                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                           -t
                                                                                                                                                                                                                           .)
                                                                                                                                                                                                                            L
                                                                                                                                                                                                                            -:
                                                                                                                                                                                                                             ;tïî
                                                                                                                                                                                                                             ..-,
                                                                                                                                                                                                                                 k#-r.à(j)kk.4j
                                                                                                                                                                                                                                 -,           5è
                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                );
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                 -;
                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                  ?:
                                                                                                                                                                                                                                                   -,.
                                                                                                                                                                                                                                                     ,..,,



                                              R esearch .
                                                        proposal
                  Developm entofDiagnostic and TherapeuticApproachesto Trim ethylam inuria
                                    .
                                             John, christodoulou1
                                                                         .
                                                                        P           2
                                                                         atrick Tam
                                                                             -
                                                                K
                                                                        evin Carpenter1
                                                                         M arch 2009
                                                                    *
                                             g .
                                              J                 ''
          lW estern Sydney GeneticsProgram ?The Childreli'sHospitalatW estm ead,Sydney,Disciplines
          ofPaediatricsandChildHeatth& denoticM edicine,UniversityofSyclney,Sydney,New South
                                        ' '             W ales 2006,Australia.
          '

                                                                                                                                             '
                    .                                                                                                                            !

              2 Children'sM edicalResearch lnstitute,University ofSydney,W estm ead,New South W ales
                                                            .       21h5# Ausiralim' '


                Addressfor Correspondence:ProfessorJohn Christodoulou,W estern Sydney Genetics
              Program ,Children'sH ospitalatW estm ead,Locked Bag 4001,W estm ead,N ew South W ales
                                         .
                                                       . ..
                                                          rj45 wustrajja
                                                            'rtlc:61.2=9845.3452
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 57 of 130




                                               Fax:612-9845 1864
                                       E-mail:jolmc@ chmedu.au

                                               .   B aèkgkound:
                                                             .
                                                                             .
                     Clinicaland Iaboràtory diatr
                                                J iosis.oftrimethvlam inuria:
      Theconsequencesoftrimethylaminuria(TMAU)wererecognizedbyShakespeare(TheTempest,
       Act2.Scene2),andaselegantly stated inTrinculo'smonologue,oncethediagnosishasbeen
               madeitislikeaboltfrom thebtueforaffected individualsand theirfamilies.

        Excessdietarycholineismetabolisedbyanaerobk micro-organismsinthelargeintestineto
      trimethylamine,whichin ttzrrlisconveitedtoodourlesstrimethylam
                                                                   'ineA-oxideby thelaststep
                                   ,
       in thecholine degradativepathway
                                         flavilimpho-okygenase3(FMO3)j.Primaryorsecondary
                                                           . .       .

                                           ,
                                                       '
        accumulationoftriiethylaminehasno/le1eter  'iousphysicalefrect,butcancausedevastating
      socialdebilitation,becausetrimetiylamipewhen elim inatpd in tlrine,sw eatorbreath,saliva and
                                                                 .

          otherbody fluidshasa very distinctike odöti?ofdecaying fish.Theodottrbecom esm ore
       prom inentduring periodsofstress,with feverand with strenuousexercise asa consequence of
      increased sweating1.ln addition,dietary intake ofm arine fish exacerbates sym ptom ssincethese
      animalscontainlargeamountsoftrimethylamine-N-oxide(whichisbelievedtohaveantifreeze
                                                                              2
              properties),whichcanbeconvertedbacktotrimethylaminebygutbacteria .
      Prim ar
             y TM AU ism ostoften caused by a functionaldefectofFM O33,and the genetic disorder
                                       .




      isinherited in an autosom alrecessive m arm erasa consequence ofm utations in theFM O3 gene.
      A tleast30 differentm utationshave been reported w ithin the 9 coding exonsoftheFM olgene,
      which islocated on the shol'
                                 tarm ofchrom osom e 14-6,and ofthose aboutaquarterare nonsense
         m utations7,although the proportion ofpatientswith nonsense mutationsisunknown.The
       incidence ofTM A U dueto FM O3 deticiency isnotprecisely known,butithasbeen suggested
                                                   '                     <
         thatitm ay rangebetween 1in 100 and 1,in 1000*.W hatisceMain ism any peoplerem ain
                          undiagnosed forunacceptably long periodsoftim e8.

       Secondary TM AU hasbeen d,escribedin patientswith severeliyerdisease(which isthemajor
        site ofacti                      9
                 vityoftheFM O3enzyme) ,cluopicrenaldisease(asaconsequenceofbacterial
                            10 .                                                    .
        overgrowthin thegutl ,and inpatientstreated with largedosesofbetainefo1djsordersof
      cobalaminorhomocysteinemetabolism orpossibl# L-cam itinefororganicacidopathiesand fatty
                               j                   '
        acid oxidation disordersA.In addition,transientTM AU hasbeen reported in a preterm infant
        who wasfed with choline-rich food supplem ents,such asegg yolk.Soy and liver11,andhas
                     b
                      eenreportedinsomewomçnjustattheonsetofmenstruation9.
        Thekey to establishing the diagnosisissuspecting itin the firstplace.TM A U sufferershave
        enduredtheirdisorderforyearsorevefldecades,o/ensubjecttoridiculebytheirpeersand
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 58 of 130




         doubted by theirhealth care profkesyions,'before thediagnbsishasfinally been established.
         Quantitation oftrimethylamineandtimethylamine-N-oxidein arandom urinesamplewill
        confirm clinicalsuspicions,howevériishouldberelnemberedthatexcessivetrimethylamine
                                                                                           ()
        excretionmaybeintenuittent,sottnornplsjpgleresultdoesnotzuleoutthedisorder-.The
       diagnosiscanbemorefirmly establlshed by c
                                               tbnd
                                                 ' uctingacholineormarinefishloadtest-
                                                                                     1, or
         by FM O3 m utationalanalysis.Curreqtly,there ispnly one laboratory in Australia offering
          biochem icaltesting fortrim ethylam lnttria,butw ebelieve thisissuboptim albecausethis
                                                      .

      laboratorydoesnotroutinely quantitaietrimethylamine-N-oxidase,potentiallymissing casesof
       the disorder.Bestpracticeguidelinessuggestthatboth trim ethylam ine and trim ethylam ine-N -
       oxidase should be m easured1.Sim ilarly,'m utation screening oftheFM O3 gene isnotroutinely
                                            availablé in Australia.

        Weproposetodevelop acomprehensiveal/foal!servicefortheaccuratebiochemicaland
                           molqcularscreeningjèrtrimethylaminqria.
                                                     ;.-.;

                   Currentapm roachesto the m anagem entoftrim ethylam inuria:
      The optim um m anagem entofTM AU usually needsto include a com bination ofapproaches1,9,
                                          12 including:

             dietaly restrictionofcholine-containingfoods(includingeggyolk,liverandotherorgan
             meats,legumes,andproductscontaininglecithin(322)andcholine(1001q,whichareput
             intoprocessedfoodsasemulsifiers)andmarinefish(includingcephalopodslikeoctopus
                      andsquidandcnzstaceanslikelobster,crab,prawnsandbalmainbugs)
              *
                    low pl'
                          l(5.5-'6.5)soaps(eggoa't's.ltlilksoap),deodorantsandbodylotions(eg
                                                    LactcydTM)
                  copper-chlorophylloractivated charcoal,which arenotabsorbedacrossthegut,and
               whichcanirreversiàlybindtotrlmethylamineintheguttherebylimitingitssystemic
                                        .
                                                     absop tiop
                                   probiqticsto change thebalance ofgutflora
                          interm ittentoralantibioticsto reducethe gutbacterialload
      Thesetreatm ents,however,arenotperfçct,and can be diftk ultto m aintain consistently. No new
        approachestothetreatmentoftrimetiylaminuriahavebeendevelopedinrecentdecades.An
       importantcom ponentofthe developm entofnew therapiesisto have appropriatecellbiological
      and anim alm odelsofthe disorder,Co thatefficacy and safety ofproposed new treatm entscan be
                                                 tested

                        New strategiesfor the treatm entoftrim ethvlam inuria:
                            -


                            Read thrqugh ofprem ature term ination mutations:
      Prem ature termination ornonsepsemutaiionsariseasaresultofasinglenucleotidechangein a
                                    .

        gene where the change leadstè the converpion ofan amino acid in theprotein sequence to a
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 59 of 130




         prem ature stop codon.Such mutationsoften resultin theprotein losing m ostifnota11ofits
      ftmctionalcapacity.Itw asrecognised a pum berofyearsago thatam inoglycosideantibioticscan
       forcethe transcriptionalm achinely to reàd yhrough thepremature stop m utations,and allow the
          norm alprotein to be m ade, restoring activity oftheptotein13.H owever,am .lnoglycoside
       antibioticshavesignificantsideeflkctsànd ard.ùotaviabletherapeuticoption.M orerecently a
          new classofdrugshasbeerfdeveloped thathasthecapacity to prom oteread through of
       prematuretenninationmutations,andwhichappeartobetotallynon-toxic(Welchreg.Onein
      particular,PTC 124,hasbeen shown to resultin the production ofnorm aldystrophin in the m dx
      m ouse m odelofDucherm elnusculardystrophy14,and has been used in clinicaltrialsin hum an
                                                                 IG
       subjectswithcysticfibrosis,withclearbenefitsbeingfoundx-'.Aninbornerrorofmetabolism
       likeTM AU would be an excellentcandidate forthistype oftherapy,asan increase ofenzym e
        activity to perhapsaslittle as 10% ofnonnalshould be enough to overcom ethe biochem ical
                                                 block.


      l'
       Fèproposeto usean in vitro(cellculturemodel)approach to determinewhetherPTC124isof
      potentialtherapeuticvaluein thisproportionoflMAupatients.Ifwedemonstratepotentialin
        vitroefficacy,Agewillthengoontostudytheep cacyofPTC124inthemousemodel..This
       mousemodelwillltaveaprematureterminationmutationofFM 03de/ciencyfortestingof
                                 new therapiesfortrimethylamlnurla.


                    Otherstrategiesfor m etabolising TM . A in the sm allintestine:
        Anaerobic gutbacteriacan con
                                   'tributeto thetrim ethylam ine load in patientswith TM A U by
                                                                   '
                                              -
                                                                             1
      enhancing them etabolism ofcholine in food to trim ethylam ine in the gutx.Asstated above,one
        form oftherapy ofTM AU,albeitin m oreextrem e cpses,isto treatpatientsw ith antibiotics
       aim ing to reducethe intestinalload ofthesebacteria.However,the antibioticsthatneed to be
        used havepoteqtially seriousside effects,and so can only b: used forshortperiodsoftim e.


        An altem ative strategy forreducing the guttrim éthylam ine load would beto colonisethe gut
          with harmlessbacteria thatare capableofm etabolising trim ethylam ine.One such m icro-
      organism isM ethylophilusmethylotrophus.Thisisan aerobicm onoflagellate bacterium thatuses
                    '
                                                       16
       methanolasthesolesourceofcarbonand energyx<'.Itwasinitiallythoughttöbeofpotential
      com m ercialvalue in the single-cellprotein prodtwtion industry,butitproved to be anonfm ancial
          venture.Whenculturedintrimeihylamin'e'
                                               ,ttleenzymetrimetbylaminedehydrogenaseis
         induced,which convertstrim ethylam ipe to dim ethylam ine and formaldehyde17.Extensive
                                                  k


       studieshave shown thatthism icro-organism isnon-pathogenicand non-toxic in anim als18,19.
      Thereforecolonisationofthegutwith M ethylôphilusmethylotrophusin individualswithTM AU
                                 could be ofpotentialtherapeutic utility.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 60 of 130




       ll/cproposetostudy thepotential///erczpclf/lcbenejitoftvcthylophilusmetltylotrophusJa our
                                        mousemodel/y'TMz   l
                                                             à&.

                                                            'f$'
                                                               ?.-'
                                                 Resekrch Plan:
                                                          Aim s:
                 1. Todevelop compreltensiyebiochqklticalscreeningfortrimethylaminuria
      Previousmethodshaveujed an HPLC apprùqch toquantitatedtrimethylamineinulinesamples.
        Thisis alabourintensive m ethod thathasthe added disadvantage thatitdoesnoteasily lend
             itselfto the quantitation oftrim ethylam ine-N -oxide aswell.W eplan to usea m ass
                                                                                              9n
         spectrophotom etric approach sim ilarto thatdescribed by Jolm sonou.Co-chiefhw estigator,
          K evin Cap enter,head ofthe N SW Biochem icalGeneticsServicebased atthe Children's
       HospitalatW estm ead,isan intem ationalauthority on theuse ofm assspectrom etric teclmiques
        in the diagnosisofinborn errors ofm etabolism :Héw illoverseethe developm entofthenew
          m orecom pletebiochem icaltesting forTM A U.W e have urine sam plesfrom patientsw ith
      TM A U already in storage,and these willbe used aspositive controlsforthe developm entphase.
      Thisne
             w testing procedure,coupled with am arine fish orcholine load asneeded1,willprovide a
                                    .




                   verypowerfulmeansfordiagnosisofthemajorityofTMAU patients.

                                                                                      '
                                                 . . . ..1 ' .        .       .   .

               Todevelop completeiholeculargehktikscreeningoftheFMO3geneforindividuals
                                   suspectèdofhavingtrimethylaminuria-
      Jolm Christodoulou hasnearly two decadesofexperience in the analysisofgene m utations,and
        hisresearch laboratory hasallofthe facilitiesto beable to develop comprehensivem utation
           testingoftheFMO;genezOncetiistestipgéasV endevelopedtoarobuststage,the
      m ethodology w illbetransferred to the m olçculàf'
                                                       genetics diagnostic laboratory attheChildren's
        HospitalatW estmead,forwhich heijtieadministrativehead,and sowillbeavailableasa
                       routine diagnojtic tést.on.referralby cliniciansin Australasia.
                                -
                                y




               Todevelop aninvitrosystemfortestingwhetherPTC124cancorrectthefunctlonal
                    consequehcksofprematureterminationmutàtionsoftheFM O3gene.
      Usingstandardcloning téclmiquesthatarew8llestbblishedin ourlaboratories,kkewillgenerate
                                .       .   ..            '.              *               .
       ahumanFM O3exprejsion W ctor,and then usesite-directedmutagénesistogeneratea1lofthe
        reportedFM olnonserise m utytions.W e willthen expressthem in am am m alian cellsystem
      (suchasCOSor11EK293éells).We'witldevelopafunctional'àâsayoftheFMO3enzyme,using
        previously reported spectro
                                   photometricfnétàods21,arïdthe
                                                               ,
                                                               .
                                                                 n confirm thàtthemutationscause
      noncordysfunctionalFM O3 enzyme.C1Christodoulou an'd Càrpenterhave extensiveexpelience
         in thèuseofspectrophotonietric enzym e assays,havethe necessary equipm entto be able to
      establishthisspecificassay,anddonotanticipateanymajorhurdlesinestablishingtMsmethod.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 61 of 130



     '
                                                        ' .
                                                          k'.
                                                       ,        : Jf'       '
                                                 w      :       .

             wewillalsoperorm westernanalysistif-zl
                                                  lt
                                                   e.wi.ld
                                                     . ...wp
                                                          .''''''ï
                                                                 càncirà
                                                                       'ut
                                                                         antp
                                                                            '''r
                                                                               oteinsusingcommercially
                                                                                      .

              availableantibodies(bothAbcam andAbnovahaveânantibobyagainstthehumanFMO3
         proteinwhichhasbeensuccessfully usedforwesternanàlyses)toidentifythosemutationswhich
                                        .e
             resultin a stable buttnm cat dproteiù àndthosgmutatiènswhich resultintheproduction ofan
                             '
              unstableptotein.Westernanalysisis'astahdéibtècluiiq'ue,andisverywellestablishedinthe
                                      '
                                      '
                                       Clzris'
                                             to81dulou
                                                     ' âfld'Tain labo
                                                                    'ratories.
         '
                                                                                     '.
                                                       r.

         Having donetheseinitialfhnctional.studies,.w e willthen exposecellsto varying concentrations
         ofPTC124,and a'ssay forim provem entin furfctitmalactivity,and perform westernsto determine
            whetherftzlllength protein isnow being m gde.Iniyialdiscussionsw ith seniorstafffrom
              Genzym eTherapeutics,thecurrentpateritholderof1iTC124,suggestthatwewillbeableto
                                                   ,y oft
                                      obtain assuppl    hr drug forourstudies.


               1. Todevelop amousemodelwithaprematuretermination mutationofFM 03dejlciency,
                    andtostudythebiocltemicalandphenotypicconseqttenceofthismutatloninthe
                                                                        ##lfllfNd.
               The outcom e ofthecellculture stt zdy in Aim 3 willinform usofthem ostspecific nonsense
             mutation thatwillcausea prem aturetermination oftranscription and can respond to theread-
             through activity m ediated by PTC 124 to restorethe norm alprotein function.W e willcreate a
              sim ilarlnutation in them ouse genoineby'injerting thejpecific single-nucleotide change into
             theFmo3 gene.Thiswillbe achieved by gene targeting techniqueson mouse em bryonic stem
              cells.The engineered cellsw illbeused to generate livem ice thatcarry the specific mutation.
                  Thegeneticallymodifieàmicewillbeassessedforthelevelsoftrimethylamineand
               ttimethylam ine-N-oxide,using them assspectrom etric teclmiquesdeveloped forPlan 1,to
                          ascertainthattheydisplay the'clinicaffeaturesoftrimethylaminuria.


                   7. Totesttheinvivoem cacy ofPTC124inourmousemodelofFM 03defciency.
         Having developed a m ousentodelw ith a nonsensem utation oftheFmo3geneand dem onstrating
         thatrecapim latesthehum an TM A U disorder;Fe willbein an excellentposition to explorethe in
                                          vivo em cacy ofPTC124.


              W ewillquantitate trim ethylam ine and trim ethylam ine-N-oxide levelsin urine sam plesfrom
             wildtypeand m utantm ice fed on normalchow,anctifnecessary achow rich i
                                             .                                            n choline.W ewill
             alsocarefulmonitortàehealtLandbehaviourofthemice,althoughwedonotexpecttofindany
              physicalorbehaviotzralabnorm alitiesin them utantm ice.The m ice willthen beeuthanised,
                                             .

               liversharvested,and we willgo on to then evaluateFM O3 enzym e activity in the liversof
                                                 .
                                                          .                    n
             wildtypeandmutantmice,theorgapwliichjrimarilyexpressesrMO3 ,andquantitateFM O3
             thelevelofandthesizeofthewilbtypeapdmntintFM O3protein extracted from liversamples.
                                                            .
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 62 of 130




      '

                                                    . .   y.,...
                                                               y' :.           ,
                                                                                                              . ,

      WewilltheninjectPTC124intraperitoneat
                                          ,lyintowildtypeandmutantmiceatvaryingdosesand
      tim e intervals.During tM stim ew ew il!mot
                                                litbithe heaitliofthe m ice,and collectun'ne samples
      forquantitationbftrimethylamineandtrklùèthyl
                                                 Jgmine-N-o
                                                          .xide W ewillthen eutlianisethemice,
                                                                            '
                                                                                                                                     .
                                                .                              !r
           collecttheirlivers,and assay forFV O3 actikityandexamitletheFM O3proteinbywestel'nto
             testwhethermutantm ice are now able to generatea fulllength functionalFM O3 protein.



                    Totesttltetherapeuticey.
                                           /'zcacyofMethylophilusmethylotrophusasatherapeutic
                                   aWunqtinourzzlol/NemodelofFM 03dejlclency.
            A.IIaliquotoftheM ethylophilus methylotrophusm icro-organism w illbe sotlrced and culture
             stocksw illbeestablished.W e will>pp.ly the s>m e m ethodology asin aim 5 to exam ine the
           potentialtherapeutic effectsof'intragastrically deliveredM ethylophilusmethylotrophus,again
                                       given atvarying d  , oses and intervals.


                                                   Concluslons:
               A saresultofthe research program outlined in thisproposalw ew illhave established a
            com prehensive nationaldiagnostic service forTM A U.In addition,we willhavedeveloped the
             unique resotlrceofam ousem odelforTM A U,which willbe ofgreatvalue in assessing new
           therapeutic approachesto tlze disorder.W e w illalso have dem onstrated whetherPTC124 isable
          to correctfunctionaldefects ofFM O3 forsubsetofmutations,and willhave shown whetheritis
          alsoofinWvoefficacyinourmoujemoéel.
                                            'Finally,wewillhaveexaminedwhetherthemicro-
                                                          .        .
                                                                           '                                                ..
          organism M ethylophilusmethklotropàuiisofpotentialtherapeuticvaluein ourmousemodelfor
           TMAU.WebelievethattheseoutcomesWillrepresentamajoradvanceonthecurrentstateof
               play with regardsto the diagnosis and.
                                                    trba% entofpatientswith TM A U in Australia.



                                                               '
                                                              z

                              Time-linesfortheproject(&thalf-yearlymilestones):
      '
      d



                       Study com ponent                                                       Year 1 Year 2 Year 3
           Developm entofurql p
                               nary quantql
                                          '   p
                                              <
                                           tatlon ofT                                    k iX 't)
                                                                                            '
                                                                                                                 'X'      .;
                                                                               .
                                                                                   :ysè;irëj)s')(g...g.7
                                                                                   '
                                                                                   '' .
                                                                                       .               .r
                                                                                                        'r
                                                                                                        ..1
                                                                                                         .':
                                                                                                          ..'
                                                                                                            .'
                                                                                                            :  s'
                                                                                                              ''
                                                                                                             ',
                                                                                                              ..b
                                                                                                                ')
                                                                                                                 t
                                                                                                                 .''
                                                                                                                 i p
                                                                                                                   ?''.;-:'
                                                                                                                   I
                                                                                                                   f       'i
                                                                                                                           :  l
                           d?
                            i
                            k
                            L:i-Iq-
                                  M -?
                                     d
                                     !k.
                                       4
                                       :
                                       E2
                                        '                                          -
                                                                                   ' .
                                                                                     ?#  ,.   ))  ,
                                                                                                        -       t
                                                                                                                ,)
                                                                                                                 . .      .-.''
                                                                                                                              -
                                                                                   'y:r'
                                                                                       .,.'' , ''.:
               Deve1opmentofmolecularscreening                                     I
                                                                                   C
                                                                                   II
                                                                                    ë
                                                                                    X
                                                                                    q
                                                                                    '-9
                                                                                    . .
                                                                                      0'
                                                                                       :C
                                                                                        s
                                                                                        fX '.
                                                                                   )
                                                                                   !
                                                                                   k
                                                                                   .
                                                                                   !
                                                                                   j
                                                                                   .
                                                                                    !7
                                                                                    .
                                                                                    ::
                                                                                     '
                                                                                     )ï E
                                                                                        .:.
                                                                                          ;..
                         4
                         :)
                          k
                          (
                          lE
                           7'.!E
                               h
                               7
                               .
                               '> O.
                                   é
                                   12li
                                      j
                                      p
                                      ji
                                       d
                                       k
                                       ir
                                        lrF
                                          l.
                                           d
                                           k
                                           zr  -                                   .
                                                                                   C
                                                                                   -
                                                                                   E
                                                                                   I
                                                                                   )
                                                                                   -
                                                                                   I(
                                                                                    k
                                                                                    I
                                                                                    $
                                                                                    '
                                                                                    t-
                                                                                     @
                                                                                     )
                                                                                     Eqk-?,'
                                                                                      rr
                                                                                      è.    .;j--
                                                                                           qj   !;?
                                                                                                  $.
                                                                                                   - -:
                                                                                                - ,,,,:
                                                                                                 .        .
                                                                                                         ..
                                                                                                              .



            Generation ofthe m ouse m odelforFM O 3                        , I
                                                                             ,'
                                                                              I '
                                                                                X   ('  Cl'X    :''
                                                                                                  -     l
                                                                                                        ,
                                                                                                        ' ('
                                                                                                           iX      gj
                                                                                                                    't
                                                                               #
                                                                               t ))-j
                                                                                    iy'
                                                                                      jj
                                                                                       .,
                                                                                       '
                                                                                       tt  '
                                                                                           p                         yj,
                                                                                                                       h
                                                                                                                       tjyx.k-. ..
                                                                           .
                                                 .                           ))j  é        yj#-
                                                                                                '
                                                                                               y-rk
                                                                                                  ,r
                                                                                                   r.
                                                                                                     '
                                                                                                    r.
                                                                                                     -
                                                                                                     r.(k
                                                                                                        'k
                                                                                                        j;g3# Io1
                                                                                                             t-
                                                                                                              .
                                                                                                                t
                                                                                                                ï
                                                                                                                t
                                                                                                                -:
                                                                                                                 .gy
                                                                                                                   ,r
                                                                                                                    .ë .
                                                                                       ,tk-t
                 .         .        .       .                                              .         .                      . .,,
            deficlency,& blochemlcaland pheno lc                             r,/
                                                                              ''$-':
                                                                                t                   .      y
                                                                                                           ys.,.y,y,y)j,,.. .
                                                                                                                   .
                                                                                                                                ..
                                                                                                                                         . .
                                                                                                                                             .

                                                                             ;.E
                                                                               (.:!
                                                                                  j:. y                    j):tjy,y,,y,.yy,
                                                                                    tâ.$  .j
                                                                                           )
                                                                                           .)L
                                                                                             ty.. r...  t
                                                                                                        y;g
                                    .    .                ..           .   .              r, .                                           .
                        characterl.  satlon    '                             lj
                                                                             c.
                                                                             . t.l
                                                                                G  ij
                                                                                    l  .,.,-
                                                                                           , )
                                                                                             0    .
                                                                                                  -,)t  . iL..ks lz,jjr..
                                                                                                                            .
                                                                                                                            po
                                                                                                                             ,y
                                                                                                                              i
                                                                                                                              q,
                                                                                                                               .
                                                                                                                               j
                                                                                                                               ly.y
                                                                                                                                  g  ,           .
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 63 of 130


     d
     '




              GC11COti011Of2 O IV C OfFM Q3 ROXS
                                            ''' CDSC  '
                                                      f'X1
                                                      7   ''E
                                                          .
                                                            lE1
                                                              '
                                                              EI'-
                                                                 X'-
                                                                   ''
                                                                    V   ''
                t
              mtlationsy& theirf'             :
                                unctionalanalyjisin a 5
                                                      1;'.j
                                                        ,'t;
                                                           ë  ia
                                                               '   s
                                                                   .t
                                                                    ytt
                                                                      :
                                                           .i
                                                            .',
                                                              t'
                                                               .7
                                                                .t?$
                                                                ;  .;)
                                                                     .
                                                                     'i
                                                                     ..
                                                                    ; ;     .
                                                                            .
                         cellculture systern                         t.
                                                                      y)
                                                                      ,,k:
                                                                       I n,;)j
                                                                         ):  t.
                                                                              >iy:
                                                                                 J.
                                                                                  ;
                                                                               ,, ,
                                                                                . :-

               Evaluation ofthe efficacy ofPTC l24 in                                $ ,y
                                                                                     .  ztl
                                                                                          j
                                                                                          yysr
                                                                                             t.
                                                                                             .
                                                                                             l,
                                                                                              j
                                                                                              y
                                                                                    ?.jy
                                                                                    .
                                                                                    .  '5ë'i
                                                                                           . ..
                     otlrinvitrocellculturesystem                 ..
                                                                   w.
                                                                    ..              t)))
                                                                                       .;.
                                                                                         E
                                                                                         '
                                                                                         !,.'.
                                                                                    . ..q.J

             Evaluation ofthe ef
                               ,
                                 ficacv
                                      *.'
                                          ofPTC 124-in'our.                 ,                     :X:'t.
                                                                                                  .
                                                                                                        ,,'
                                                                                                       Jr
                                                                                                          X:     .
                                                                                                                      k(tij(
                                                                                                                           ,J
                       mouse.modelsysteln... ,... .. .
                                 ..
                                                              '
                                                                                         '        t,,
                                                                                                    'c:lt)l.
                                                                                                           ysl
                                                                                                           t ë.
                                                                                                              i
                                                                                                              '
                                                                                                              i:
                                                                                                               à
                                                                                                               .
                                                                                                               j
                                                                                                               ;:
                                                                                                                y.E
                                                                                                                (          .

                 Evaluation ofthetherapeuticutility  .                                            )(
                                                                                                   .X''' ':
                                                                                                          tq
                                                                                                           (
                                                                                                           (
                                                                                                           t
                                                                                                           jy
                                                                                                            kj
                                                                                                             y
                                                                                                             gx
                                                                                                              j'
                                                                                                               ':
                                                                                                                'L
                                                                                                                 j
                                                                                                                 q    '
                                      .                                                           . ..
                                                                                                       k;
                                                                                                       gg.qj y
                                                                                                          j   jy
                                                                                                               r
                                                                                                               jy
                                                                                                                jyt
                                                                                                               ,a
                                                                                                          . . .- .y
                                                                                                                  ,
               ofklethylophiluslnethylotroph
                                           .usinour                             '                 'y
                                                                                                  j.yjj,
                                                                                                       j
                                                                                                       y
                                                                                                       .
                                                                                                       y
                                                                                                       j(
                                                                                                        j'
                                                                                                        y
                                                                                                        j
                                                                                                        y
                                                                                                      .- .y
                                                                                                          y/
                                                                                                          .yyjt
                                                                                                              jj
                                                                                                               ,t
                                                                                                                yy
                                                                                                                 jy
                                                                                                                  j
                                                                                                                  y  .y
                                                                                                                     , -
                                                                                                                               y

                          mouse m odelsystem              '          .'                           ''î't'h ëqtjE,.(
                                                                                                      .      .   ë,  .. ,
                                                                                                                       .




                                             Réfer'
                                                  eflces:
         1 ChalmersRA,Bain M D,M ichelakalcisH,Zsdhoèkè J,IlesRA.Diagnosisand m anagem entof
            trimethylaminuria(FMO3deticiency)inchildren.JInherMetabDis2006*
                                                                          ,29:162-172
         2ArseculeratneG,WongAK,GoudieDR,FergusonJ.Trimethylaminuria(fish-odorsyndrome):
                                a case repol't.Arch Dermatol2007,
                                                                *143:81-84
          3Ayesh RoM itchellSC,Zhang A,Sm ith RI,.The fish odoursyndrom e:biochem ical,fam ilial
                              and clinicalaspects.BrM ed J 1993;307:655-657
         4 Hernandez D ,A ddou S,Lee D,Orengo C,Shephard EA ,PhillipsIR.Trimethylam inuria and a
         '
                              humanFM O3putation database.HumanM ut2001,
                                                                       .22:'209-213
                 5 Cashm an JR.The im plications ofpdlymotphism sin m am rhalian flavin-containing
             monooxygenasesin dnlg discoveryanddevelopment.DnzgDisdov Today2004,'9:574-581
             6Yamazald H,FujitaH,GunjiT,zhangJ,Kamatald T,CashmanzlltoShimizuM.Stopcodon
                 mutationsintheflavin-containingmonoöxygenase3(FM O3)generesponsiblefor
                     trim ethylam inuria in a Japanese population.M olecG enetM etab 2007,
                                                                                         .90:58-63
             7PhillipslR,ShephardEA.Flavin-contaànipgmonooxygenases:mutations,diseaseanddrug
                                          response.TrendsPharmacolSci2008,
                                                                         .29:294-301
              8MountainH,BrisbaneJM ,liooperAJ,BumçttJR,Goldblattj.Trimethylaminuria(fish
             malodoursynclrome):a''benign''genetiçconditionwithmajorpsychosocialsequelae.M edJ
                                                  Aust2008;189:468
             9 M itchellSC,Sm ith RI..Trim ethylam inuria:the fish m alodorsyndrom e.Dnzg M etab Dispos
                                                   2001;29:517-521
                        10 Relunan H U.Fish odorsyndrom e.Postgrad M ed J 1999,  '75:451-452
                11 Blumenthal1,Lealm an GT,Franldyn PP.Fracttzre ofthe fem ur,fish odourand copper
                 '        .
                            deficiencv
                                    J - i
                                        n apr
                                           .*. et
                                                énn infant.Arch D isChild 1980,
                                                      .
                                                                              .55:229-231
               12BusbyV G,FischerL,t
                                   v CostaKA,ThompsonD,MarMl-
                                                            1,ZeiselSH.Choline-and
         betaine-defm ed dietsforuse in clinicalresearch and forthem anagem entoftrim ethylam intuia.J
                                              AtnerDietxssoc2004,
                                                                .104:1836-1845
         13 Helnnarm T.Am inoglycoside antibiotics:o1d dnzgsqnd new therapeuticapproaches.CellM ol
                                        Life Sci2007' ,64:1841-1852
           14WelchEV ,BartonER,ZhuoJ,TomizawaYkFriesenWJ,TrifillisP,PaushkinS,PatelM ,
         TrottaCR,Hwang S,WildeRd,Karp G,TakasugiJ,Chen G,JonesS,Ren H,M oonYC,Corson
         D,TurpoffAA,CampbellJX,Colm M M ,Khan2A,AlmsteadNG,Hedrick J,M ollinA,RisherN,
                                                              .

            WeetallM ,YehS,Branstrom XA,CoicinöJM ,BabiakJ,JuWD,HirawatS,NorthcuttVJ,
'



    J                                                     .y
                                                           ;
                                                           .
                                                           v..g
                                                              ,.
        Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 64 of 130                     ,
:        .




              MillerLL,SpatrickP,HeF,KawanaV ,FengH,'
                                                    JàcobsonA,Peltzsw,sweeneyHL.PTC124
                     targetsgenetic disorderscaused by nönsen'se mtltations.Nature2007;447:87-91
              15Kerem E,HirawatS,ArmoniS,Yaakov% ShpseyuvD,CohenM,Nissim-kafiniaM ,BlauH,
                    Rivlin J,Aviram M ,Elfring GL,N orthcuttVJ,M ilierLL,Kerem B,W ilschansld M .
                   EffectivenessofPTC124treatmentofcysjc
                                                       'fibrosiscausedbynonsensemutations:a
                                   prospectivephase 11trial.Lancet2008,.372:719-727
                     16 D awson M J,JonesCW .Respiràtion-linked proton translocation in the obligate
                       m ethylotp ph M ethylophilus methylotrophus.Biochem J 1981,'194:915-924
              17ShiW ,M ersfelderJ,HilleR.TheJlnteractionoftrim ethylaminedehydrogenaseand electron-
                              transfening flavoproteih.J BiölChem 2005*  ,280:20239-20246
                 18 H am bleton P,M elling J,Salusbury TT.Biosafety in lndustrialBioteclm ology.London:
                                                      Springer,1994        '
    j         19StringerDA.Industrialdevelopmentandevaluationofnewproteinsources:micro-organisms.
    l                                         Proc NutrSoc 1982,
                                                               *41:289-300
              20JolmsonDW.A flow injectionelectrosprayionizatitm tandem massspectrometricmethodfor
               the sim ultaneousm easurem entoftrim ethylam ipè and trim ethylam ineN -oxide in urine.J M ass
                                               Spectrom 2008;43:495-499
              21Zhang J,Cerny M A,Law son M ,M osadeghiR,Cashm an JR.Functionalactivity ofthem ouse
               flavin-containing m onooxygenase form s 1,3,and 5.JBiochem M olToxicol2007,      *21:206-215
                   22 KruegerSK ,W illiam sDE.M am m alian flavin-containing m onooxygenases:structure/
                  function,geneticpolym orphism sand role in dnzg m etabolism .PharmacolTher2005,    .106:
                                                         357-387



                                                    Prbposed Budget:            '
                                          .     k
                                                '    '
                                                         jtafnng:
              Given to widerangeoftechnlques,thel
                                                rcom plexity and the volum e ofwork thatw illneed to be
              undertaken,fundingfortwopostdoctpra!researchscientistsisrequired.ltisexpectedthatthese
               individualswillhaveatleasttiveyearsjostdoctora:
                                                             lresearchexperience,andwillbeadeptin
              generalmolecularandcloningteclmiques,mouseexperimèntalwork,bacterialand mammalian
                cellculture work,and tlzevariousbiochem icaland protein based sttzdiesthatw illneed to be
                                                     undertaken.


                             Each scientistwillbe çmplpybd a'
                                                            tResearch OfficçrH SM Ilevel:
                              Annualjalary(includjhgbasesala/,andalloncosts)$88,573

,                                                  yjjgij4yperyearj

                                            M olecularBiolpgicalReagents:
                     dN TPS,Taq polym erase,restriction enzymes,ligases,kinases,agarose,''clean-up''
                kits,antibodiesforw estem s,plasm id m iniprep kits,M W m arkers,oligos forsequencing and
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 65 of 130




                                         PCR ($12,000peryr!

                                    G eneralCellCulture Reàgents:
           Plasticware and tissue culttzrerèagents:forculturing m amm alian celllines and their
              manipulation,includingDM EM /F12.media,PBS,FBS,etc.($7,500peryearj
                                            .' D .:
                                                  ''




                                    G eneralLaboratory R eagents:
      Bufrers,solvents,salts,acrylam ide,m icrofugetubes,pipette tips,foil,cleaning supplies,gloves,
                syringes,parafilm,reagentsforFMO3enzymeassays,etc.($5,500peryr1

                                        M oliseAgistm entCosts:
                           1latgebox(houses10mice)= $8.00/week
                   1Sma11box(housesmatingpai'rorpregnantmice)= $5.50/week
      15smallboxes(tohouseneonatal,juvenileandadultmice)for20weeks-15x$5.50/weekx 15
                                                       =   $1650
      6largeboxes(tohousefemalemiceinpreparationforbreeding)for52weeks-4x$8.00x52=
                                                           $2496
       10smallboxes(tohouseabreedingpairthenthepregnantmouse)for52weeks-10x$5.50x
                                            52 = $2860
                                      Totalholding cost$7006
                                Animalhealthmoùitoring costs$2214/yr
                    (TotalAnimalCost= holding+healthmonitoring= $9220/y1j
                Mouseexperimentalworkwilltakeplaceover3.0yr(totalcost= $27660).

                                   Ammalbudgetrequested:$211,266


             Totalbudgetrequested lbrtheIifeofiMs3-yearresearch proposal:$633,798
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 66 of 130




                                  ExhibitF
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 67 of 130


M AY O
CLIN IC




 D yslexia

 O verview
 Dyslexia is a Iearning disorderthatinvolves difficulty reading due to problem s identifying speech
 soundsandIearning how they relatetoIettersandwords (decoding).Also called reading disability,
 dyslexia affects areas ofthe brain thatprocess Ianguage.
 People with dyslexia have norm alintelligence and usually have norm alvision.M ostchildren w i
                                                                                              th
 dyslexia can succeed in schoolwith tutoring ora specialized education program .Em otionalsupport
 also plays an im portantrole.
Though there's no cure fordyslexia,early assessm entand intervention resultin the bestoutcom e.
Som etimesdyslexia goes undiagnosed foryears and isn' trecognized untiladul thood,butit's never
too Iate to seek help.

 Sym ptom s
 Signs ofdyslexia can be difficultto recognize before yourchild enters school,butsome early clues
 m ay indicate a problem .Once yourchild reaches schoolage,yourchild's teacherm ay be the first
 to notice a problem .Severity varies,butthe condition often becom es apparentas a child starts
 Iearning to read.
 Before school
                                                      '
                                                  .
 Signs thata young child m ay be atrisk ofdyslexia include:
  . Late talking
  . Learning new words slowly    .


  .   Problem s form ing words correctly,such .
                                              as reversing sounds in words orconfusing words that
      sound alike
  .   Problem s rem em bering ornam ing letters.num bers and colors
                                              .


  . Difficulty learning nursery rhym es orplayipg rhym ing gam es
 Schoolage
 O nce yourchild is in school,dyslexia signs and sym ptom s m ay becom e m ore apparent,including:
  .   Reading w ellbelow the expected Ievelfprage
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 68 of 130

    .   Problems processing and tlnderstanding whathe c)j'she hears
    .   Difficulty finding the rightword orform ing answers tè questions
    .   Problems rem embering the sequence öfthings
    .
        Difficultyseeing (andoccasionallyhearing)similaritiesand differences in Iettersandwords
    . Inabilityto sound outthe pronunçiatipn ofan unfam iliarword
    .   Difficulty spelling
    . SpendinganunusuallyIonjtiméèompletingtasksthatinvolvè reading orwriting
    .   Avoiding activitiesthatinvolve reading
Teens and adults
    Dyslexia signs in teens and adults arq sim ilarto thbse in childrqn.Som e com m on dyslexia signs
    and symptoms in teens and adults include:
    . Difficulty reading,including reading aloud
    .   Slow and Iabor-intensive rqading and pritiqg
    *   Problems spelling
'

    .
         '            tiesthatinvolve re@di
        Avoiding activi                  .
                                        ' :
                                            nq
                                             ''
                                              <
                                                '
                                                    ;.
    . M ispronouncing names orwordy,orprob. lqm
                                              , sretrieving words
    . Troubleunderstandingjokesorexnression:.t  yhat
                                             ,. . : have a meani
                                                    .    .
                                                                 ng noteasilyunderstoodfrom
      the specificwords(idioms),such as''piece ofcake''meaning ''easy''
    . Spending an unusually Iong time com pleting tasksthatinvolve reading orwriting
    . Difficulty sum m arizing a story
    . Trouble Iearning a foreign Ianguage
    . Difficulty m em orizing
    .   Difficulty doing math problem s
    W hen to see a doctor
ThoughmostchildrenarereadytoIqarnrea'dingdykindergartenorfirstgrade,childrenwith
    dyslexia oflen can'
                      tgraspthe basics ofreading by thattim e.Talkwi
                                                                   th yourdoctorifyourchild's
    reading Ievélis below what'à bxpected forhis orherage orifyou notice othersigns ofdyslexia.
    W hen dyslexia goes undiagno'
                                sed and untr
                                           'eatéd,childhoqd reading difficulties continue into
    adulthood.

    C auseà
    Dyslexia tends to run in fam ilièt.Itappears t: be linked to certain genes thataffecthow the brain
    processesreading àhd Ianguage,aswellà$ riskfactossinthe environment.

    R isk factors
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 69 of 130

Dyslexia risk factors include'
                             .
 .   A fam ily historyofdyslexia orotherIearning disabilities
 . Prem ature birth orIow bidh w eight         ,



 . Exposure during pregnancy to nicotine,drugs,alcoholorinfection thatm ay alterbrain
   developm entin the fetus
 * lndividualdifferences in the parts ofthe bi'
                                              ail
                                                t.thatenable reading

C om plications
Dyslexia can Iead to a num berofproblems,iiclue
                                              ding:
 . Trouble Iearning.Because reading is askillbasicto mostotherschoolsubjects,achild with
     dyslexia is ata disadvantage in m ostclasses and m ay have trouble keeping up with peers.
 . Socialproblem s.Leftuntreated,dyslexia m ay Iead to Iow self-esteem ,behaviorproblems,
     anxiety,aggression,and withdrgwalfrom friqnds,parqnts and tepchers.
 . Problem s as adults.The inability to read and com prehend can preventa child from reaching
   his orherpotentialasthe child grows up.This can have Iongderm educational,socialand
   econom ic consequences.
Children who have dyslexia are atincreased risk ofhaving adention-deficivhyperactivity disorder
(ADHD),andviceversa.ADHD cancausedifficultysustainingattention aswellas hyperactivity
and impulsive behavior,which can m ake dyslexia harderto treat.
By M ayo Clinic Staff

Any use ofthis site constitutes youragreementto the Term sand Conditionsand Privacy Poli
                                                                                       cy I
                                                                                          inked below.

 Term sand Conditions
 Privacy Policy
 Notice ofPrivacy Practices
 Notice ofNondiscrim ination

M ayoClinic isa nonprofitorgani zation and proceedsfrom W eb advertising help supportourm ission.M ayo Clinicdoesnot
endorse any ofthe third pal
                          'ty products and services advertised.

 Advedising and sponsorship- policy
 Advertising and sponsorshipm pportunities

A single copyofthese m aterialsm ay be reprinted fornoncom m ercialpersonaluse only.'M ayo,''M ayo Cli     nic,''
'Mayoclinic.orgj''''Mayo Clinic Heal
                                   thy Living,''and the triple-shiel
                                                                   d Mayo Clinic logo are tradem arks ofM ayo Foundation
forMedicalEducation and Research.




@ 1998-2021Mayo FoundationforMedicalEducationand Research(MFMER).AIIrightsreserved.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 70 of 130




                                 Exhibit G
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 71 of 130




 @ Home Today Foll
                 owing                                                  8 P P v


                                               V
                                  V ikram Kum ar
                                          @vklnansingh
                                      1follower.0following

                                     Message       ..    .


 =*   ...


                                Vikram Kumarhasn'tsavedanyPinsyet




                                                                                9
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 72 of 130




                                   EXHIBIT A - M M NI'S OKCUPID PRO FILE

               gallantvk/28/Sydnty.Australia1Okcugid                                            itto:lfsvsvw.okcupid.
                                                                                                                    coYpoqlefgilaqts.k?cfcmtuagex




                                                                                                 .. -                      ...         #'q
                                                                                                                                      .'%
                                                                                                                                        .!l
                                                                                                                                         p ,e'j
                                                                                                                                            .1xv.
                                                                                                                                                i




                            ldyself-summary                                                     (X3 slroi
                                                                                                        qkmMan,Sil/te.6*1-.Fit
                            I
                            H'
                             z
                             iz
                              rd
                               rtb
                                 alaayhlppieCCKI?NoU1ofst%rrm!'aridspafitSomefmeva
                                      allYogi-.ba/eftxtandali.Now 1Kvearshoes.al)rl'
                                                                                     Sa
                                                                                   'zorltasan
                                                                                                e.
                                                                                                 x rrtdzn.speal.sElviczjarl
                                                                                                                          dHindi,
                            i                                                                          mtendedPostsrad,H:ridu
                             kwcstmqn!lmalystforabankjilroezupinSpdneyandiuttrtrturntbd
                                                                                      .
                            afterafewyearhavva'
                                              /intxndun,ïknçcpc)rc&Mumbal.                      t5- NwersfxkssDofTkssooall
                                                                                                                         y.
                                                                                                       L'kyesn'tdodru'gs.Docsn'tthmzeksds
                            Whatl' m dojngwithmyljfe
                            Weli
                               .ljustgotbackloSydney.ItisabitIlkelimctrakela%Iamjust              LookingforsintlTeworrtcr.ncarnle.
                            Trymgtoprccor.saIbtitocbanjlesl
                                                          niny(zhudhcczdhcnlo.                    a9es21.42 10rshtm &loriglerrn
                                                                                                  datinganerbawfnends..
                            l'
                             m reallygoodat
                            ljuslrecelclycameemottl'ecloset-1a!narnamsfu
                                                                       letq.
                            Peopl
                                fzareriitchmoreoptm mindeclttlescöays.

                            Favoritebooks,moviesshows.mtlsicandfood
                            hzlovle-DeadPoelsCpocioty          '
                            Booi.HeartofDarknest
                            stlow.Semlel   d
                            r'zilsir:-Mofow'
                                           zl
                            FooU-Korean



                             ThesixthingsIcotlldneverdowithout
                            tDytoslz3yi
                                      1)astateolrltm-aliachmfmttrlt:erpatert
                                                                           alworl
                                                                                d
                            Ok.o1dllabltsd>ahard..
                                                                                                YoumightIike
                            iltititpnwsed..
                                                                                                                      xee>ax
                                                                                                 'Jx      ..       >...iax ..)1q
                                                                                                                               '...         ''.......
                             1.'rltec'ompleteworksofJosepl!Conrâd
                            2.ESPNWriI    ?% '                         .                          41,2 5 dF.'ucxxknthebuildin                      i
                                                                                                                                                   t

                                                                                                                                              4/l&l6.l:41PM
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 73 of 130




             gallantvk/28/Sydney,AustraliaIOkcupid                                          https://svvvw.okcupid.coe prohle/gallantvk?cf=messages

                          3.TheFinancial'Iimes
                          4.'IèleBestoffblarvinGaye
                          5.iioll
                                pvoodActroaIilms(wl3icp)arareallycorperlles...theoldtxand
                           fattertheactionheromebettec,.andmemoreurlfeaiMlctlle aGlion.
                           th&l'
                               nofellovethemovie).
                           6.SafaribyRalphLauren.

                           IspendaIotoftimetilinklngabout
                           nefutureoftnegsom-ileconomy(9-5/
                           Whrch'stheverybestlittleIestaut'
                                                          antInChinatmvn.tonmywafhome).
                           TheClasho!C'vilisations(i1larnfeeli
                                                             ngJntellectual
                                                                          ).
                           Howtonpacross-tzour:backbandsvlnnerpn1hetennpscoufo.
                           Howtodanceilkeabtmcrliyandstln:likeabee(Iplthoboxlnr
                                                                              ll'
                                                                                lngl,
                           Kamla(as1dozeotrl
                                           .

                           OnatypifalFridaynightIam
                           Thm'swhaliamlrymgtofintlclm...whmtodoinZyuneyonaPriday
                           night??

                           YoushouldmessagemeIf
                           Youarestylisl
                                       xartdsrruartandfunayandfragrarlt.



                           Ihetwoofus




                             20%                   20%
                             Lifestyle             Dating




                                                                                            I .2 )
                                                                                            i    i
                                                                                                 ë p' Loveintl
                                                                                                             aebuldin              !
                                                                                                                                   I
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 74 of 130




                  Vikram KMs
                  To:

                        tI'Iusnvaali
                  lamjustgoingloslayinkarmayogimYc.Aclingwitboutlhoughtsofthefrui:ofsuchactioas.
                  Tha!is.Iam dmlicalingmysciftoyouandllmprospcctofuswilhoutanythougla!ofthejoywhichwtwould
                  share.andwithom imposinganydcmandstm youatall.
                   'S:iIP isanimportantword.Youhavcneverrcpllykt'gooftha.   !smue'oofcautionwilhmesiuccdayone.I
                  tcndtothinktllatGceaulion?is= 11),aeupbentism forarangcofotherthings.ThethingislhouglllimtIam not
                  andhavcnevcrbeencautiouswithm u.Infwerwillbe.Icanncvcrtcllm uhow tofeelaboutm@,a1lIcansay
                   Is*at:his''cautionpisabigobsucleloollrhappincss.11kqdiflicaltloundcrstandbow youcanIove,
                  cautiotlsly.How youcanbcsoulmates,cautiously.How yoacanbavcIbLIcvcrpresen!scnseofcau:ion lvith
                   yourfutum husballd.Bu!maybcyoucanenligblentno,Iam from Marsaftcra11.
                  BuLil'sOK noneofthiA'willJnopmeIzying.
                  1u'
                    ustyou.Ihavent
                                 werlandwillncver(1
                                                  ()
                                                   :mls!7ou..
                  Youknow.Ihavertlwayslriedtocornmunlcalcwit:youintllemos:clearandopenwayatalltimes.Buttlwre
                  areacoupleofrhingsIam'no:goingtbsay.Dopt t.w'orry,Iamnotreallykeepinganythingfrom you.Itisjust
                  tlualIwouldlB:cyoulo'comctosomcmalisaïionsatsomepoint,unpromplcdbymc.ltisnotllbatIdon'twant
                  loSaytt
                        lcscl
                            hings.SomrtimcsIjustfallAcblurlinjlhcm eut.lti s
                  yousofar.IlookfonvardLotllodaytha:Ihtaril111from yo'urmia'
                                                                            justthatIlavcnm'crheardtll
                                                                           dandhcart:
                                                                                                     '
                                                                                                     )mfrom
                  Youknow whathasbeenkecpingmegoingthisp-  mstwhîlz?n crzwaxasplitsecond,adclightfulimagewhen
                  wewerconskypet'ilfllastthne,andIwasjlatopmyback,andwewcreLalkin:abotltsurprisesnndyou
                  tltuhcdthishugcsmilcandxolltdyoureyc.
                                                      stoonesideandyourwholeface1itup-ltwaspureandwholcsomc
                  lovelyIovelinesg.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 75 of 130




j
td
 o
 A
 c
 t
 s
 r
 e
 w
 h
 n
 i
 f
 E
 S
 a
 X
 m
 H
 e
 d
 I
 B
 .
 c
 W
 o
 l
 (
 )
 p
 =
 r
 '
 t
 M
 f
 i
 A
 N
 a
 k
 e
 n
 S
 m
 2
 4
 6
 H
 W
 s
 è
 u
 b
 z
 g
 î
 -
 r
 l
 D
 :
 .
 d
 t
 !
 'I
  f
  >
  j
  )
  9
  h
  C
  R
  ï
  8
  ,
  E
  0
  O
  o
  q
  $
  a
  1
  p
  V
  i
  ë
  ;
  w
  (
  e
  y
  X
  P
  x
  J
  é
  n
  /
  s
  S
  m
  c
  L
  ?
  #
  t
  r
  l
  v
  j
  d
  h
  )
  k
  o
  i
  g
  a
  e
  x
  u
  c
  l
  .
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 76 of 130




)
/E
 X
 H
 I
 B
 T
 D
 S
 -
 u
 F
 b
 r
 c
 j
 e
 a
 M
 m
 t
 o
 :
 N
 A
 1
 W
 v
 h
 w
 s
 y
 g
 f
 J
 V
 l
 i
 n
 k
 7
 ;
 œ
 d
 '
 p
 P
 .
 ,
 Y
 2
 K
 0
 6
 E
 I
 L
 $
 5
 4
 u
 b
 ç
 r
 e
 ö
 x
 a
 t
 M
 c
 o
 f
 s
 l
 m
 w
 N
 n
 y
 i
 g
 v
 W
 d
 T
 h
 k
 q
 R
 j
 O
 '
 ,
 D
 p
 S
 .
 I
 U
 A
 C
 H
 e
 r
 u
 a
 M
 o
 m
 b
 t
 s
 l
 f
 ic
  n
  d
  w
  k
  g
  y
  h
  v
  P
  L
  j
  K
  p
  ,
  I
  N
  T
  .
  F
  A
  r
  e
  '
  4
  !
  -
  a
  %
  u
  7
  m
  o
  t
  5
  l
  S
  E
  1
  R
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 77 of 130
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 78 of 130




                                                                                                      t'
                                                                                                       k
                                                                                                       :
                                                                                                       !
                                                                                                       '
                                                                                                       jy'
                                                                                                        '.
                                                                                                         l
                                                                                                         h
                                                                                                         -
                                                                                                  VY'YI
                                                                               C-li
                                                                                  lk-surveiliôpc
                                                                                   - .-
                                                                                                  e
                                                                                              tgot.o             .



                           sul
                             te86,l25Oxfor
                                         dRr
                                           eet.aondiJunctl
                                                         onNS'
                                                             &2022IPhone:1300365883                                                                TAX INVOICE
                           ABN:811618527:14IMastertiwense?Jo:410944186
                                INVOICE'r0:                  .                ..
                                NAME:                                                                                                  DATE:       30Jun2016
                                                                                                                                 INVOICENO:        INW149l
                                ADDRESS;
                                             USA                                                                                   MAUER:          Mansingh/Sydney
                                                                                                                             INVOICEDUE:           301un2016
                       '
                                    .
                                    '
                                , ' ..                                                                 ,     .               ,                                  . .
                       ,        .
                                ( . .             !2...' :
                                                  J      h
                                                             .        .... .',            . . ,.t' '. ' ...' ''                       ' '
                                                                                                                                               .    .
                                                                                                                                                        ';
                                                                                                                                                                        .

                                        '                                                         . # z'                                                       !, t

                           Tuesday,28thIune2016-OP1
                           SurveillanceHotlrs(Hrs.)                                                                                     80.00                  360.00
                           TravalNme(Hrs.)                                                                                              800()                   8000
                           Kilometers(Kms)                                                                                               o80                    1600
                           Tuesdm/,28111Jtlne2016-OP2
                           SuweillanceHours(Hrs.)                                                      4.50                             80.00                  36000
                           Travel'
                                 rime(Hrs.)                                                             1.n0                            80.00                   8000
                           Kilometers(Kms)                                                             20.00                             0.80                   16.00
                           AdminiKtrationFee(15%ofFleldHours)                                           1.00                            54.00                   54.00


                                .       ,        ..      . . ...                          ;
                            .       g       Jr               :.                            .                                        stjgT'
                                                                                                                                         om k                966.110
                            . .                                   :   .   lr .u. .Jv.                                                                          2.
                           ComlnonweaIthBankofAustralia                                                                               GSTP10%                96.60
                           AccountName:CrypticoConsultingPN Ltd                                                                        ,
                           BSB:062l?4                                                                                             ' '''' '
                           AccountNumber:11115579                                                            4                     . TOTAL                   1,062.60
                                                                                                                         '
                                                                                                                     .
                                                                                                                             LjSSPAYMENTS                     (,.00
                                                                                                       '
                                        .                                                         .   .'                             ,1 , ..                  ç.. ..
                                                             ;            . k.




                                                                          '          ' .
                                                                  .                           )       . .'                              .
           Plaintiffhad to retain a)privateinvestigatibn company to discoverM aini'strue identity.
           '- '



,
    Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 79 of 130




                         EXHIBIT E - M AINI'S FAKE SO CIAL M EDIA PROFILES
                             4BacktoAppStore                11:27AM   lw (#t* $ 91% r
                                                                                    - ''
                              z)
                              '
                              )  >'7,î.
                                      z    ajjantv'
                                                  k
                               .r
                                'j
                                j
                                J  ()1j
                                     L.,? 9
                               .)  ,,:
                                , ..
                                      g   uagosjPortugal>                          @**




/                             O Q /
                               gallantvkOk,Iet'sdothis.

                                                             rc       Vl
                                                                       *


                  continued using thegallantvk username on afakelnstagram accountto dupePlaintiffinto
                                  believing hewasarçalage28investm entbanker.




/M
 a
 l
 n                                                             8
'




        Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 80 of 130

!                                                             '




                        AmarhfainiI1h14'
                                       e1*                                                           hp s:?/wwwlacebtxo..c<e anxaTauaH .7l6

                                                                                                   EfnailerPborla                              Pauw

                                                                                                                                               Fœtpll
                                                                                  .                          AmarMalni
                                                                                      .                      Ison Facsbooka
                                             'E '
                                    ,.       ..           .                               .              .   'rccorineciwithAmar,s
                                                              .                                               slgnIlp Logln

                                    .
                                                                  gmatu a
                                                                        ..
                                                                         jnj
                                                                           .
                                             (k           $                   '
                                                                    Friends   Photos      Videos

                                                                                                              )
                                            AboutAmarMaini                                                    )
                                                                                                                   Pb0tOS
                                                                                                                       jj
                                                                                                                        J'!:
                                                                                                                           '
                                    EDUCXTION                                                                 . ':
                                                                                                                 r'                        '
                                                                                                                               .           ë
                                                                                                              t ...'' ,kk$j1?
                                    ,.
                                     k.
                                     .     Uni vefsityofS#dne#                                       .        j     . L,o( F'1 k
                                                                                                                          'ryj
                                           .
                                      .. . Clasaof2œ 1'Econclmics.SydneyzAu<ralia                                        xc  .p;
                                                                                                              . .'. .y'.    y'
                                                                                                              l '... -
                                                                                                              .
                                                                                                                       ,
                                                                                                                       x.
                                                                                                                        xt
                                                                                                                         '..
                                                                                                                         .    f#
                                                                                                                              '',
                                    &ë
                                     kxê TheHillsGrammarSchool
                                                                                                              .
                                                                                                              '
                                                                                                                ''
                                                                                                                 .
                                                                                                                 pt
                                                                                                                 3W
                                                                                                                    -;
                                                                                                                  'Si1
                                                                                                                      kk  :.
                                                                                                                         '' $'.
                                                                                                                               t),r-
                                                                                                              t ,;..,
I
                                    i.
                                     P,
                                     'I cussot1%7.Kenlhur
                                                        smNw:souzwal
                                                                   es,Aust
                                                                         raëa                                 . -..'
                                                                                                                '   s'
                                                                                                                     ;r
                                                                                                                     r?
                                                                                                                      *k1y
                                                                                                                      .        ,s
                                                                                                                               :  i
                                                                                                              ' . -. '.'.''''h' ,..:
                                                                                                                                   ig:t
                                                                                                                                      'y:
                                                                                                                                          '
                                                                                                                                          '
                                                                                                                                        ;':
                                                                                                                                              .
                                                                                                                                          j.y4!
                                                                                                                                              )p
                                                                                                                                                :'
                                                                                                                                                 .
                                                                                                                                               IEI
                                                                                                                                                 g
                                                                                                                  .                    .:        ),:
                                                                                                                                                 i ...::
                                                                                                                                        ... . . . ..
                                                                                                                                                   .   j!
I
I                                                                                                             !    .
                                                                                                                     .
                                                                                                              .                        .
                                    CURREIITCITYAND HOMETQWN                                                               !
'                                                                                                             (                                '             .
.                                   )X
                                    P7   ..      gytjneyyAustmlia                                             j    :               Sea
                                    k*j
                                      r'
                                       ,wxs*.*$' ()urrefltE:1$f
                                            ,'
                                             !
                                             .                                                                ( -''
                                                                                                                  --'''.*->.v-''.''-'
                                                                                                                                    ..'

!
i                                   j:
                                     sr1k1i
                                     r    ii Sydney   ,Australla                                                   Othfo rlzmod $
:                                    . ,.    HortxjTown
                                              .                                                               .

                                                                                                              :            ,


.                                                                                                                     , .          .    ytyjytyrjjgjjr
                                                                                                                       ist..4.t.'.
                                                                                                                       ,

                                                                                                                   .-. 4
                                                                                                                    .
                                                                                                                   .f
                                                                                                                    .-
                                                                                                                   .;
                                                                                                                      :j
                                                                                                                      :$,11,
                                                                                                                       .'
                                                                                                                       id
                                                                                                                        ,
                                                                                                                        '..
                                                                                                                           /j
                                                                                                                          èç
                                                                                                                            -Ama
                                                                                                                           . qlrDevi
                                                                                                                   11.,
                                                                                                                      @'
                                                                                                                       ..
                                                                                                                        '
                                                                                                                        E': ):i
                                                                                                                        .     j

                        1of''z                 '                                                                                           11/..
                                                                                                                                               5/16,2:13PM




I


I
;
i                                              ..




1                                                 '' ''           ''


I                                              .

                                                      .
                                                                                      9



    l
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 81 of 130




)C
 #
 -
 t
 s
 j
 k
 )
 +
 .
 r
 %
 ;
 W
 9
 '
 w
 7
 /
 x
 z
 l
 a
 :
 A
 F
 L
 b
 i
 v
 o
 O
 e
 è
 m
 u
 n
 M
 d
 S
 y
 ,
 >
 g
 V
 N
 ê
 .
 J
 +
 $
 -
 t
 k
 1
 h
 )
 A
 I
 r
 l
 a
 p
 z
 s
 j
 m
 u
 P
 L
 o
 i
 S
 0
 K
 3
 O
 ?
 V
 v
 a
 r
 M
 *
 oe
  F
  i
  n
  d
  s
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 82 of 130




)*
 A
 a
 s
 M
 h
 5
 S
 e
 P
 f
 '
 k
 t
 L
 ,
 0
 m
 y
 n
 o
 z
 u
 p
 6
 d
 c
 O
 b
 g
 8
 -
 .
 i
 r
 l
 9
 :
 /
 V
 w
 N
 v
 R
 4
 â
 é
 G
 I
 e
 K
 W
 h
 ,
 a
 '
 u
 P
 M
 A
 H
 &
 s
 t
 m
 o
 ï
 L
 g
 k
 y
 d
 i
 f
 .
 -
 n
 E
 r
 5
 à
 c
 ö
 p
 2
 0
 l
 :
 S
 j
 7
 C
 R
 *
 v
 3
 1
 I
 T
 e
 b
 (
 !
 >
 w
 ë
 u
 A
 )
 '
 t
 h
 G
 s
 o
 a
 ,
 d
 m
 n
 r
 .
 V
 g
 é
 y
 i
 q
 k
 f
 -
 c
 5@
  4
  7
  D
  K
  X
  2
  I
  E
  O
  0
  S
  e
  t
  ï
  :
  (
  ?
  a
  o
  %
  j
  )
  ,
  '
  G
  .
  *
  l
  9
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 83 of 130




)l
 X
 ,
 ;
 '
 j
 <
 .
 z
 s
 o
 r
 :
 e
 -
 *
 A
 p
 Y
 k
 P
 g
 d
 i
 x
 (
 W
 E
 !
 J
 ?
 y
 b
 7
 V
 t
 u
 f
 >
 #
 m
 4
 à
 a
 1
 c
 M
 Q
 h
 w
 ö
 %
 C
 v
 L
 2
 ç
 )
 n
 ë
 N
 T
 G
 D
 6
 K
 î
 .
 =
 â
 o
 p
 $
 i
 -
 l
 '
 s
 d
 b
 z
 ?
 /
 c
 k
 ,
 j
 à
 g
 t
 8
 è
 r
 q
 1
 m
 a
 J
 :
 4
 u
 e
 ï
 P
 3
 n
 >
 h
 (
 2
 )
 M
 F
 E
 .
 6
 Q
 ,
 0
 e
 1
 s
 t
 5@
  i
  o
  )
  S
  7
  n
  :
  r
  a
  M
  y
  p
  g
  2
  m
  h
  %
  j
  C
  f
  w
  -
  $
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 84 of 130




                   *lloo verizon LTE                                                                             8:43 PM                        (#::
                                                                                                                                                   # 12% (
                                                                                                                                                         -
                                                                                                                                                         1-.
                                                                                                                                                           7.
                                                                                                                                                            4
                                                                                                        okcqpid.cörh                                    G

                           7 *r.ç okcupidDating
                   :)
                    .C
                     :
                     L j-ksstb
                            '           okcupidxcom                                                                                                   View
                           O -) j
                                ).
                                 f
                                 jjj,I
                                     '
                                     ,
                                     j
                                     '
                                     jg
                                      jxr
                                      .
                                        y
                                        jys
                                          j
                                          g
                                          yx.
                                            -
                                            j(
                                             r,
                                              yy-.
                                                 j(
                                                  f
                                                  j.
                                                   o ms, osv- ontiaeAppstore




                                                                                                                                                       G* *
                     '

                                #!>
                                  .         >n
                                          'M;  =.
                                             m%P#J''.
                                                ?     '6'*<'k.2*à'
                                                    ''W
                            >z
                          s.e.
                               ,
                               ..E
                             ;..i .:
                                 h4
                                à.
                                   rE
                                    :.
                                    .F+
                                    è:
                                    a
                                    . çG
                                       i.
                                        j.
                                         I:
                                         .
                                          X
                                          .'
                                           h
                                           A.
                                            ''.
                                              kj.
                                                'ke
                                                  ..AA'w.:
                                            .''Y'p ''.
                                                         k
                                                         'x
                                                          :.
                                                          '
                                                          .X''
                                                             Ct'
                                                               w: *
                                                                  .
                                                                  '.
                                                                  .
                                                                   '
                                                                   ''
                                                                    w&
                                                                     '.:
                                                                       >
                         f'                  ï v;..x . h .      f' '
                             (. .>$                                             ..
                                                                                 x4 qi
                         U +...
                         p                                                                      '   f .          !(
                                                                                                                  e:
                                                                                                                   ',
                                                                                                                    .$
                                                                                                                     1.j
                                                                                                                       jG
                                                                                                                        m4
                         y
                         2'
                          .4
                           .
                           .Efr
                              vx
                            kh.j.î.
                               .i  .L
                                  .:
                                   ')
                                    $.>:
                                       h.
                                       :! öy
                                        h:'
                                        '  b.
                                            '.
                                             ''
                                              .J'::
                                                  ''àX  ?*:x'.'';'
                                                     !Q''
                                                                  'v. ,.':
                                                                 '.''';.J
                                                                          .
                                                                          '' &
                                                                         ..
                                                                             ;                                   $      ,(
                                                                                                                         .j
                                                                                                                          s
                                                                                                                          va$ jj'
                                                                                                                                xj j(
                                                                                                                                    q'
                                                                                                                                    .
                         . .                     f..              ..& ' '' :ïE
                                                                             PEEE
                                                                                                        ---,'
                                                                                   k.-,t
                                                                                       -.
                                                                                        '
                                                                                        .L
                                                                                         -';
                                                                                           :à
                                                                                            '   --
                                     '
                          -.'.t-.
                         ..     -.-.
                                   -.--
                                     ...
                                      -;'
                                        ,-
                                         ;.
                                      . .g
                                    ...
                                          ,9y.'t
                                      z,.2%%...
                                                .',
                                               ..,
                                              ).
                                              'S.
                                                  ;,
                                                q..
                                                    k...,,k
                                                   k-
                                                   .
                                                  i,.,.
                                                 .-....
                                                  ja
                                                   q.
                                                    biv
                                                        ;,.-
                                                        ,  $.
                                                            ak;
                                                              .,-jk.  ,....
                                                                   j:..
                                                      è.jyk5$;aIcrâaox
                                                                             ,-- .,.
                                                                      +..n..'.,+.'
                                                                                                         t.
                                                                                                        -.-l
                                                                                                          ' kvl
                                                                                                              k
                                                                                                              -
                                                                                                              .
                                                                                                              yl
                                                                                                               .
                                                                                                               r
                                                                                                               .1
                                                                                                                L
                                                                                                                .
                                                                                                                k:
                                                                                                                 2
                                                                                                                 :
                                                                                                                 ;
                                                                                                                 'k
                                                                                                                  i
                                                                                                                  .)
                                                                                                                   (


                           A bout                                               L'
                                                                                 7eta1ls                          F'hotos                Q uestions



                          l'm looking for                                                                    )
                          * W om en who like men
                          * Ages 23-50
                          * Nearrr!e
                          * W ho arè single
                          * Fornew friends


               '

                                                     am arcm
                                                          x'4
                                                               ha
                                                                '
                                                                  sn''t'1:11Iedt outthe'
                                                                          '1 '
                                                                         .y
                                                                                       ir
                                             -
                                                   .
                                                     Drof'
                                                         lIe ,                         '
                                                                                                    '              .                           U-
                                                                            .'. '                                                  .
                                                                              .

                                                                   :' ,       k
                                                                         . .. ..
                                                                                   ,
                                                                                    o-s                                'jxaj              (.
    l
        Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 85 of 130




                      AmarMansingN.SydncyIZomato                                                ' bttpsl//wqv%v.zomato.coeuseo/amar-mansingh-7l3593/fœdjourney



                                                                                 ;

                               #'Sydney
                               '                               Q Searclltorrestauj
                                                                                 antcuislneoradish...
                                    Search             v
                                                                                           .                         Resel'veaTable       togiI)


                                                                           ,
                                                                           4. >,) .. gm ar ansl
                                                                                       .
                                                                                              .nE
                                                                                                u j
                                                                                                  ,                               .

                                                                $l
                                                                .ft..' .
                                                               t ...,k:   '''î

                                                                  . k.
                                                                    ';
                                                                     .P*
                                                                     y . ).
                                                                          .k
                                                                  !E.:
                                                                     ;k '         t
                                                                                  '
                                                                   .      !
                                                                          h'
                                                                          .!:
                                                                            î'
                                                                            :
                                                                            '.'.
                                                                               k;,..



                                                                                           4 BIG FOODIE
                                                                                       25POINT5TOLEVELtIP


                                Dineline

                                Reviews                                                                                                     19

                                Photos                                                                                                       0
i
.                               Followef'
                                        s                                                                                                   s4
:                                                          .
;                               Bookmarks                                                                                                    ()

.                               BeenThere                                                                                                   12
i
I
I
I



                              Dineline .
                                sri.r'
                                     .L sagarRatna
I                                       sector3.5.chandlgarh
                                j. . ..ï


                      Iofl2                                                                                                                  6/29/l6.l2:43PM



!                                                                  '
I
I                                                                                                '
i




!
i
i
I
!
I



                                                                                               14
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 86 of 130




                                        15
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 87 of 130




($
 .
 r
 :
 (
 '
 -
 A
 E
 f
 k
 ;
 u
 l
 %
 n
 a
 x
 ,
 4
 o
 *
 d
 t
 Q
 e
 v
 g
 y
 h
 /
 j
 C
 c
 m
 i
 V
 w
 O
 p
 R
 b
 K
 s
 z
 M
 X
 Y
 ù
 S
 2
 ë
 H
 ?
 I
 >
 )
 B
 P
 û
 q
 !
 :
 .
 T
 r
 A
 '
 a
 G
 t
 l
 ,
 ;
 E
 -
 d
 c
 f
 e
 w
 j
 i
 4
 N
 u
 s
 y
 S
 o
 >
 m
 =
 M
 $
 (
 h
 .
 !
 )
 U
 k
 L
 A
 n
 1
 O
 '
 g
 t
 ,
 :
 l
 6
 T
 ;
 î
 @
 /
 r
 x
 z
 I
 a
 P
 w
 -
 C
 E
 v
 K
 d
 e
 Y>
  .
  S
  N
  q
  m
  h
  J
  s
  A
  !
  t
  g
  n
  y
  <
  F
  '
  5
  ;
  p
  O
  U
  l
  f
  j
  z
  ,
  W
  T
  a
  i
  )
  u
  c
  2
  1
  G
  r
  :
  v
  e
  C
  -
  #
  d
  o
  .
  m
  *
  t
  $
  x
  ;
  '
  g
  E
  k
  à
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 88 of 130




'
t
/V
 x
 h
 i
 b
 t
 H
        l
            Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 89 of 130



                From:Dr.JenniferRhodesJenni
                                          fer@Rappol
                                                   '
                                                   tRelatiolshi
                                                              ps.com #                                                          rYl
                                                                                                                                  Vh
                                                                                                                                   'r
                                                                                                                                    .
                                                                                                                                    ,
                                                                                                                                h.XE;
                                                                                                                                    '
                                                                                                                                    .
              Sub
                Dject:Re:Question
                  ate: September5,2016 at10:03 PM
                                                                                                                                q
                                                                                                                                k)
                                                                                                                                 ;
                                                                                                                                 '.
                                                                                                                                  'k
                                                                                                                                  qip
                                                                                                                                    '$b.,
                  To: MishaKaura mkaura@ mac.com

                    Perfect.Speaktoyouthen.


                    JenniferB.Rhodes,PSy.D.             '      .
                    Founderand CEO
                    Licensed Psychologist(PSY 23201-CA;#18122 -NY)
                    web: rapportrelationships.cönl
                    phone:415.735.6150 SF
                    phone:646.952.3715 NYC
                    email'.J
                           'ennifel'@ rapportrelationships.com
                    Ifyou orsomeone you know could benefitfrom a free m inidating/relationship consultation,
                    schedule a connplimentary callnow !

                          y
                          *                                        FACEBOOK I INSTAGRAM 1 TW ITTER
                     /.' qb#k
                      ,
                            '
                            ;R     A (7 k
                              k1./ â
                                        p)    g
                                                          g) 'j
                                                              E,
                                                               '
                                                               t
                               /          .
                                              ;
                                              s:i+
                                                 7)î
                                                   :lkFI!p
                                                         y:$



i                                                     .
                    CO NFID ENTIALITY NOTICE'  .
                    Thisemailmessage and accompanying attachmentsare confidentialand privileged.Thisinformation isintended
                    solelyforthe addressee;accessby anyoneelse isunauthorized.Noconfidentialityorprivilege ïswaived orIostby
                    erroneoustransmission.Ifyou are nottheintended recipient,ortheagentresponsiblefordeliveryto theintended
                    recipient,youareherebynotified thatanyforwarding,openingofattachments,disclosure,copying,distributionof
:                   contents,orany otheraction isstrictlyprohibited. Ifyou have receivedthiselectronicmessagein error,please
                    delete itand anyattachments,and notifythesenderatthetelephone numberIistedabove.
                    OnSep5,2016,at8:47 PM,Misha Kaura<mkaura@mac.coml wrote:
                      Notaproblem.Wedsat8am workforyou?
                              On Sep6,2016,at9::39 AM,Dr.JennifiarRhodesulennifer@ RappodRelationships.comn wrote:
                              HiMisha -                                    '

                              l'
                               m s()Gorl
                                       y!l'
                                          m notsulekvhathappenecli
                                                                 nutijustgotyotdl
                                                                                't
                                                                                 gmail.Iwilb:avail
                                                                                                 ablearound11:
                                                                                                             30am yourtimeTuesday.Or
                              kvednesdayat9 am .


                              JenniferB.Rhodes,PSy.D.                    ..
                              Ft.
                                )ul)(.Ieran('
                                            .
                                            J(.
                                              -E(.)
I                             1-i(.
                                  '(:
                                    ,r1sf
                                        ëcllzAslv
                                                zq
                                                 ''1.
                                                    1(.
                                                      )I()gis1.(i7S
                                                                  .h'2r
                                                                      :
                                                                      1.2
                                                                        ',()1
                                                                            .-()
                                                                               -z'
                                                                                 4;)'11:
                                                                                       3122 -l
                                                                                             *x1Y)
j                             tv(:)t.): rarzportrelationslnips-com
                                .
                                .
                                                                      '
                              ph(.)1,e:415.7.:
                                             ,
                                             )5.t)
                                                 '15()SF
                              I
                              '
                              )I)one:( a'4f
                                          a
                                          '.f
                                            -
                                            )52.(9;-1.
                                                 '   qN''j'(-
                                                            .
                                                            -
                              el-
                                naiI:jennifer@)raj
                                                 ,
                                                 ),
                                                 'portrelationshiI7s.cop.'
                                                                         l
                              lfyou orsolneone '
                                               ytlu lklltlkv (-
                                                              .oulcibenefitfron'
                                                                               )a fl'ee I73inidating/l
                                                                                                     'elationslnip const.
                                                                                                                        lltation,
                              schedule a col
                                           nplim entary callnoïv!          '

    I                                                                                                .
    )                                                                       '                 ..
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 90 of 130




)O
 <
 P
 n
 N
 (
 a
 3
 ,
 S
 f
 J
 s
 '
 .
 :
 1
 j
 F
 v
 I
 e
 )
 c
 t
 -
 o
 i
 h
 p
 z
 y
 l
 d
 u
 2
 A
 b
 G
 !
 %
 x
 C
 r
 E
 V
 4
 7
 B
 L
 0
 6
 5
 R
 K
 @
 a
 (
 Y
 ,
 8
 s
 N
 )
 .
 '
 1
 M
 j
 o
 :
 -
 m
 S
 i
 F
 P
 T
 z
 n
 e
 A
 h
 q
 l
 t
 C
 f
 I
 G
 /
 E
 k
 D
 b
 r
 >
 ;
 u
 O
 y
 Z
 V
 c
 v
 !
 Q
 2
 p
 3
 J
 ?
 K
 a
 W
 x
 @
 N
 s
 '
 .
 -
 S
 <
 R
 T
 1
 o
 h
 A
 t
 l
 j
 i
 m
 e
 G
 (
 :
 d
 n
 f
 g
 z
 r
 &
 M
 )
 w
 c
 $
 ,W
  b
  @
  v
  .
  ;
  3
  '
  I
  >
  1
  a
  T
  k
  î
  E
  ?
  i
  p
  R
  l
  o
  e
  t
  j
  d
  n
  -
  f
  r
  y
  g
  (
  )
  *
  /
  s
  h
  '
  c
  .
  a
  i
  I
  A
  l
  ,
  >
  p
  u
  t
  N
  1
  7
  r
  o
  f
  n
  :
  e
  !
  d
  -
  '
  (
  )
'                                                                        '                                         '
                               .       .              .              .                     .       .           .        .           .                    '.


    j   Case 9:20-cv-80147-RLR Document 86' Entered on FLSD Docket
                                                             '     07/06/2021 Page 91 of 130


                     1.11t. It;t.5i'*1t111it.,kl1 ;lC1tQ.l1t. %.1i t1kl'
                                                                       Je


                     Stayil'
                           lg
                            .calrn,                                          ''-.                  . .
                     1
                     $.
                      1isl
                         na                                                                                                        '

                     (31)Ser.
                            l(
                            ').
                              :
                              $,.
                                L
                                tt'
                                  )16,at()'
                                          1:29 ,
                                               lh
                                                .1$.
                                                   1,''(*
                                                        .
                                                        )1
                                                         ,
                                                         .Jen!1iferR1
                                                                    .1
                                                                     6.3(
                                                                        1
                                                                        .f
                                                                         as'zr
                                                                             -l()n1
                                                                                  -1ifer@lRavlntnrtReIati()r1ships.c.
                                                                                                                    ()r'
                                                                                                                       n-
                                                                                                                        s-%.
                                                                                                                           vr('
                                                                                                                              )t(t-
                                                                                                                                  .
                          tlkah
                              ,
                              z.Stntltnc'
                                        lsgtlt-
                                              )cl. ,
                                              '    1-
                                                    alks()f)t1.
                               ;       .         '

                          JellniferB.Rhodes/PSy.D. '. '' ' ' .' '' ''                              .                                        .                     '
                          i-(.
                              )bIntlera1.
                                           1('
                                             1(. -EC3 . ''              ' -'
                                                               - . ,. , .
                                                                                   '           ' '                            '     '           *'   '   '
                                                                                                                       -.
                      .
                          1..I('
                               -epse(11. 7s, $/('
                                             /  .
                                                -holojlj)r
                                                         jt(Pb%( 2,
                                                                 .
                                                                      :$20 l.-.(..A;#18 I.2.2.'.-N Y.) .
                                                                                               .                              ..
                                                                                                                                   .
                                                                                                                                                                      .    .
'                         kve.1-
                           '
                                 ,-
                                 .. raoo.ortrelationsh1os-conn.'. - . .                          '. '                                                                 '
                                          g- .       ..      ,            :'
                          r)I1one:z.   )-
                                        1. '
                                           ).735.(   n
                                                     '15()SF             ... .                    ' .. '                                                          ,    .
                           ')h())e- '(74.6.fJ  .51 37'  15''
                                                           )x1Y(-
                          enlaiI:J   'ennif   -el-@ rappor
                                                      -     trelat- lol lships!com         ..      .
                                                                                                   .




j
                          Ifyou
                             e
                                  orsonleoy le yot.
                                                  1knk'
                                                      l'
                                                      -bz
                                                        v couIcI 'l'
                                                                   lfi
                                                                     z
                                                                     -llt
                                                                        .lfit'frorp C
                                                                                    -:
                                                                                     '
                                                                                     tfree n)in1cliAl
                                                                                                    .11)q/
                                                                                                    '   v.
                                                                                                           reIa'
                                                                                                               t1onsh1p
                                                                                                                   .

:                         t-
                           .('
                             .
                             )l1suItation,schedule a cornpl-1rtnelltarv caIIn('   .
                                                                                  )kv1
                                                                                     .

                            FACEBOOK I lN'STACIRAM I TW/ITTER




                          C(J)N'FID EN.TIAL1*I-Y N C)TIf-E:
                          1-hisell-
                                  )aiIl'
                                       ntrssagea,1(.1a(2t.
                                                         -
                                                         cln'
                                                            li'
                                                              )anq
                                                                 y'ing.al'
                                                                         t
                                                                         '
                                                                         ac'
                                                                           .
                                                                           hnnentsarec'
                                                                                      onfitl
                                                                                           entiala,1t
                                                                                                    :
                                                                                                    1Inrivileg.
                                                                                                              ecl.l-hisînftlrnlatit'
                                                                                                                                   nnis
                          inIf.
                              pnf.
                                 '
                                 I
                                 f.
                                  :
                                  -c!soIelyfol'theaddressee;accqàsst
                                                                   '
                                                                   ).
                                                                    /'
                                                                     anyolleelseisullatltllorized.N(7confi
                                                                                                         dentiality('
                                                                                                                    )r
                          j.
                           lr'
                             l-
                              x
                              ,'iIege isvvaiveqi(.   )1
                                                      'Iost! .
                                                             ))reli  -t.llnetf
                                                                             )ustl
                                                                                 '
                                                                                 atlslllission-lfyou areno1tle.intencletlrecipiel          ll,(7rthcagent
                          rest'lollsibieftlr  '('
                                                ieliveryto tl' lfainl'   i?l
                                                                           '
                                                                           lded rec.ipiellt;youarehel      -eby notified '
                                                                                                                         l'
                                                                                                                          l
                                                                                                                          7tttanyfflrb  zvarciing,opening
                          ofi Alr
                                at'
                                  at'
                                    .
                                    -lnletl!'s,discIost,
                                            .            l,
                                                          .
                                                          e,ctlpyitlg,distt'il.   )t,Iti(.
                                                                                         )1)(.
                                                                                             )f(.
                                                                                                -('
                                                                                                  )l
                                                                                                   )1'
                                                                                                     .
                                                                                                     e,l1'
                                                                                                         .
                                                                                                         s,(.)r<
                                                                                                               aIly('
                                                                                                                    )thera('
                                                                                                                           .1'
                                                                                                                             .
                                                                                                                             i()n isstrîctlyp.rohibited.lf
                          yt'
                            .t.
                              IIlave I -t?tw
                                           .eiv-
                                               .
                                               -ed1.1)iseif?t.
                                                             'tl
                                                               -ol',it- 'nlessa-yeinerrf    nrgpleasedel   , ete i
                                                                                                                 l aI
                                                                                                                    3d any at tachrnents,anclk'   lol
                                                                                                                                                    'ifythe
                          senderatIileteiepllone nulllt          '
                                                                 .
                                                                 hel'1isted above.
                     '(.
                       )n $ep 1r2t)'
                                   1('
                                     ),
                                      .at6.
                                          '50 P/
                                               v1,'/ziishal
                                               '          '
                                                          taul'
                                                              a.<'
                                                                 rf1kaura(
                                                                         17nlac.cornp.vvrote:
                            Sf
                             '
                             Iturclay al8 al1)is pcrfec'
                                                       t. '                                                                                                   '
                                              . .          .                 '
                                   (-    ?I)2.2()16,at'.l:..
                                    -ln St                 28i..
                                                               2'
                                                                k1
                                                                 N-   ..
                                                                  1,. 1
                                                                      -,
                                                                       h1
                                                                        '.Jf:
                                                                            sl
                                                                             '
                                                                             lnif'
                                                                                 f:
                                                                                  .
                                                                                  tl
                                                                                   'Rhotlesx
                                                                                           c-len1
                                                                                                -1ifer@Rallportlkela
                                                                                                                   .tionshilns-cor'
                                                                                                                                  np '
                                                                                                                                     kvl'
                                                                                                                                        ()l'
                                                                                                                                           e:
                                   (,'
                                     J.
                                      )k<
                                        '
                                        l-
                                         )c !t
                                             .
                                             '
                                             .at
                                               )'tk
                                                  ltaSatul
                                                         '(
                                                          .
                                                          '
                                                          layat8 arn. '
                                                                      kAv
                                                                        .
                                                                        ?
                                                                        klt.
                                                                           l1(L1tl'
                                                                                  lat.z
                                                                                      &-
                                                                                       ,clr
                                                                                          'l
                                                                                           t?
                                                                                                           :
                                                                                               .   .
                                                                                                       .           ''       : '.        .                .


                                   JenniffF
                                          .r                     '               .                                 .
                               JenniferB.Rlnodes,Psy.D.
                                FoulncI(
                                       .
                                       ?-1-and C-FC.
                                                   )       .     ...'.
                                LicellseclPsvz cl
                                                nolop n
                                                     t. i
                                                        st(PSY 23201 -CA;41t
                                                                           s122 -N Y)
                                   uze.17: raoportrelationships-com
                                   I:
                                    )17ol1C
                                          -.:415.735.('
                                                      .)1.
                                                         !
                                                         50 SF
                                   plnone:(  $46.952.3715 N'YC. 2
                                   elzla1I:jenn1fer@'rqpportrelationsh-
                                                                      1ps.conn
                                   lfyotl()1.s(.  )rne('
                                                       .
                                                       )f)e y('
                                                              .
                                                              )tlkn()v,
                                                                      v (-
                                                                         .,
                                                                          :)61l(:
                                                                                1'
                                                                                 oenefitf1
                                                                                         -(7
                                                                                           .
                                                                                           )rn a free l
                                                                                                      'i
                                                                                                       nin1tlatinc''
                                                                                                                   rela.tionshir)
                                   t'
                                    .
                                    -tlhst.
                                          l1l.
                                             at.ic.
                                                  ll1,sclnecluIe a connoliI  '
                                                                             nentarv caIIn()ïv!
                                                                                 ' '           '
                                   .                                              .            J           '




                                                             x                                         '
                                                                                       .   :                            .
'




    j   Case 9:20-cv-80147-RLR. Document 86..Entered
                                              ...: on.FLSD
                                                        . Docket 07/06/2021 Page 92 of 130
    j                                                         .               ..     .

                                                      J




                            qpastedGraphic-lz.tiffsx FACEBOOK i
                                                              . INSTAGRAM l TVVITTER




                            C(3h1FI1-)I:N
                                        ''
                                         -1'I'
                                             AL1
                                               7*Y )x1(77*i(-'F-                                  '
                            -I-hise.rna1Irflessage at'        ld acf.-tllmlnanyinga1     41.
                                                                                           :t'
                                                                                             :
                                                                                             .
                                                                                             'lrf1i-
                                                                                                   .nts1
                                                                                                       4rec' (.
                                                                                                              )nfidentialatld.I  nrivilegecl.This
                            infori    l')ati()n isinI .
                                                      'eIldt:
                                                            .'dso,l e.lyforthe.    ad .clressee;accessbyanyon.(
                                                                                             .                         ::eIse isunauthorizecl.N   i'
                                                                                                                                                   o
                            c-'f.)l
                                  ')fif.
                                       '
                                       q
                                       Ie1.1tia1i'
                                                 ly(.
                                                    ')rp'
                                                        lrivzi1(.
                                                                zgL.
                                                                '  tis'
                                                                      .  s
                                                                         arai,-.
                                                                               e(.
                                                                                 1(.)1
                                                                                     -Itnst1nye.rr()nt?f .
                                                                                                         lustralhs1))issi(.
                                                                                                         v                 )I'
                                                                                                                             ).lfy('
                                                                                                                                   )ual'
                                                                                                                                   .    en()ttllt:
                                                                                                                                                 ?intt.
                                                                                                                                                      -r'
                                                                                                                                                        kt-
                                                                                                                                                          let.
                                                                                                                                                             l
                            l': .
                                't:irlifll
                                         7t,, :.
                                               41
                                                .1'
                                                  1-
                                                   ,eagtântrflsj   nkansil aieffll'.fje,Iiverytd  F)the intçcncle.cll'
                                                                                                                     ecijnie-nt,Tq.
                                                                                                                                  )uare I'
                                                                                                                                  '       lefelnyIlotifie.fl
                            ti
                             '
                             1at.
                                '
                                :
                                1t
                                 '
                                 1J-
                                   'f(.
                                      '
                                      ))
                                       avvardingt()I7e.nfng.(.
                                                             3fattachnlctl'
                                                                          lts,'ciiscltlsure,cf
                                                                                             npying.distril
                                                                                                          '
                                                                                                          lt
                                                                                                           lltitln()fcflnte.nts,(41
                                                                                                                              ,   -any
                            t'
                             ?11-1(
                                  -3:ac1i(.
                                   .      ln isstri(.
                                                    -1.
                                                      1yl.)1'
                                                            ûlli1)it(?t'
                                                                       l.1fw
                                                                       .    yt.
                                                                              ltl1)avft
                                                                                      .rect.
                                                                                           :
                                                                                           li'
                                                                                             veclthis(
                                                                                                     :
                                                                                                     !1ectr(.
                                                                                                            )nic.nl(?.
                                                                                                                     ssac
                                                                                                                        je in (?rrt.
                                                                                                                        t
                                                                                                                                   lr,171ease
                            t'
                             lt-
                               zltl'te ilt
                                         r
                                         '
                                         tnclanyatl   k
                                                      nt'
                                                        -I)roents,aj'   l
                                                                        f'
                                                                         -lnfntif'
                                                                                 ythfase
                                                                                     -  .nclerattineteIe.j
                                                                                                         nl'
                                                                                                         ' ltr
                                                                                                             lfle
                                                                                                                .nunltlerIiste.d al 'lf
                                                                                                                                      nvf?.
                            (-
                             )nStlr)l.
                                     '201(),a1.(
                                               $:03
                                               :  .th
                                                    .?
                                                     vt,s
                                                        .lislla KauI
                                                                   'a<n'
                                                                       1katlra(4
                                                                               3rnac-conl> '
                                                                                           azrote:
                              1
                              -1it.
                                  3IRlodes, .
                              V'
                               t-
                                ould jtbe.nos
                                          '  sib1
                                                .f:
                                                  Jto sche('
                                                           luI(
                                                              .a-
                                                              ? vve
                                                                  .t
                                                                   ?l
                                                                    (end apptlilptrnent?1'vf?beel'
                                                                    ,                            ld()ing son'
                                                                                                            )ethin1
                                                                                                                  <ingand
                              113i:-
                                   1k.!1
                                       's(.
                                       , .
                                          )dc1thatheonf
                                                      ,'
                                                      -
                                                       y-Nvah
                                                            -ls1.
                                                                0sf
                                                                  g
                                                                  .
                                                                  v
                                                                  xp
                                                                   ?1
                                                                    >ea1.8pn'
                                                                            lrnostd
                                                                                  .ays,ancjonj:
                                                                                              k
                                                                                              ,tod()sjec.jfi
                                                                                                           c-!as-
                                                                                                                ks.1.
                                                                                                                    -16-
                                                                                                                       .
                                                                                                                       ,
                              tl
                               aty(:
                                   .tsn'trccspc
                                             '
                                               tcl13-1(.:
                                                        ),)-
                                                           1
                                                           .
                                                           1!
                                                            '.    qzs.- ()rnl'
                                                             'viesa          !
                                                                             ,
                                                                             ''ide-as,t
                                                                                      al-
                                                                                        id Ialn fedup
                                                                                                    ' v
                                                                                                      vith 1)in'ln()1gi
                                                                                                                     ' vi
                                                                                                                        ng'.n,
                                                                                                                             )eenotlg14
                                  .
                              affc.
                                  ?t.
                                    -
                                    .
                                    tit
                                      '
                                      )1)('
                                      .   )rallf
                                               àsntiontlnrotl
                                                            glloul'tll(:
                                                                       ; lay.Fle,.sgonetotal1ycold ;
                                                                       '(.
                                                                         '                         4nd tI
                                                                                                   .            lastln l,n)'
                                                                                                        aeonly l'
                                                                                                                t
                                                                                                                .
                                                                                                                r          kvith 1)iri
                                                                                                                                     'l   .


                              rigbitnf-
                                      .
                                      )t
                                       .x
                                        zisbecauseI 3eI(lsthisj:
                                                               .
                                                               )1
                                                                t).lv.,-
                                                                       asreatll
                                                                              -
                                                                              ,1.
                                                                                ()(1unlp17in:ï,
                                                                                              vI1(
                                                                                                 o
                                                                                                 -nlg(.)'
                                                                                                        Ibackfron- tKoreazi )utit
                              vszasn/tu11ilhetf
                                              .
                                              )ld.rneabouthisj01' .)situationl'
                                                                              hatldecicledtostay.11 t.fn1'
                                                                                                         l,
                                                                                                          -
                                                                                                          1.
                                                                                                           'seeaftlttireSvi
                                                                                                                          ti'
                                                                                                                            l1)in7,
                              t-a:-
                                  1ilf
                                     .
                                     '
                                     ltsta
                                     .   .nclhis(.
                                                 -'
                                                  t'
                                                   a
                                                   iiistal'
                                                          4.%s'
                                                              %.%
                                                                jn(.
                                                                   1e.l'ilhj
                                                                           t
                                                                           i(.
                                                                             ?ve
                                                                               .an('
                                                                                   .
                                                                                   1tes ndency1. (.
                                                                                                  )1-ustig.nore rrlyfeelinj.
                                                                                                                           ls/nt:
                                                                                                                                lt
                                                                                                                                 ?.
                                                                                                                                  ds,anc1ne-ecl
                              sorrlf?1.
                                      3e1pbuiIdil'
                                                 lpjtll'
                                                       .
                                                       )g:
                                                         .ts()c'.iaIlifeotltsideofI  '
                                                                                     )il))so it'se.asie1-tt3leave.1inn.ldon'tvva.l  .
                                                                                                                                    )t1
                                                                                                                                      '
                                                                                                                                      0 leave
                              hir
                                'nl
                                  'igIltnovv,ptlsli1
                                                   .
                                                   )!yl
                                                      nyt.
                                                         I
                                                         1j
                                                          :?ead.
                                                               01
                                                                -
                                                                .ti'
                                                                   lisl
                                                                      '
                                                                      nol
                                                                        ltl.Icl
                                                                              f?finitelyIlet
                                                                                           .
                                                                                           'f
                                                                                           ?-ltogetnnt.
                                                                                                      ll
                                                                                                       -
                                                                                                       ead1usted./
                                                                                                                 Any
i                             f
                              Advit-'(!#-
                                        .
                                        )rfet:
                                             )cllna'ckyou have&,
                                                               v(lt'
                                                                   ild
                                                                     '
                                                                     -'5
                                                                       17()i
                                                                           1ll
                                                                             -i
                                                                              claapjnrec.ia.teda.slx
                                                                                                   al
                                                                                                    asllltllc
                                                                                                            '
                                                                                                            u
                                                                                                            tlh
                                                                                                              l.
                                                                                                               -neeclevela
                                                                                                                         zp
                                                                                                                         ,
                                                                                                                           .iece()1
                                                                                                                                  -
I                             f
                              jI
                               .j
                                j
                                .;
                                 y!
                                  .
                                  ;,(.
                                     ?
                                     kr
                                      .j
                                       )jt:
                                          .k
                                           .
                                           r,I
                                             -
                                             )q .i:
                                                  ?l
                                                   k.
I                                 ''            '''
l                                                       .

I                                     ?'
l
!                             lh
                               ,.
                                -
                                ti:
                                  4
                                  9
                                  1'
                                   )<
                                    -
                                    y                                                                             .
!                                                                                                                                                  .
l
j                 ec11)
                      .s1l
                         :
                         ?cl
                           t'
                            -
                            Jraphic.1.
                                     '
                                     t
                                     '.tiff->




                                                          .                              J




I

                                      .         J                 l                 .                                 .




                                                                          .        . .   ; :. '           .               .
                            , .             .       .                     .         ,.   2                                :
                                                                                                              .                       .
                                      .                                                  . .'.        .                           :




!
I
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 93 of 130



    From:Dr.JenniferRhodesJenni
                              fer@8apportRelation
                                                'shiçs.com Q
  Subject:Re:Updatel!lneedhel
                            p!                                             '
    Date: August31,2016at8:46PM
      To: MishaKaura mkaura@mac.com


      Jenni
          ferB.Rl
                lodes,PSy.D.
      Founderand CEO
      Licensed Psychologist(PSY 23201 -C.
                                        A;#18122 -NY)
      web: al zjlorll
                    '
                    elati
                        onslli,ls.com             '
      phone:415.735.6150 SF
      phone:646.952.3715 NYC
       email:jenniftère#rar
                          zptll
                              'trt
                                 llittitylshirls.
                                                '
                                                ctlla
       lfyouorsomeoneyouknow couldbenefitfrom afreeminidatinsrel
                                                               ationshipconsuitati
                                                                                 on,scheduieaconlplimentarycall
       now!


       W X RA P PO R T FACEBOOK IINSTAGRAM I'
       '
                                               RYITTER
         ?,'.'
             ?'' ',jhz ''.- ; s;s:4 ,.9, E;? ,
       X     -




       CONFIDENTIALITY NOTICE:
       Thisemailmessageandaccompanyingattachmentsareconfidentialandprivileged.Thisinformationisintendedsolelyfortheaddressee;access
       byanyoneelseisunauthorized.No confidentialityorprivilegeiswaivedorlostbyerroneoustransmission.lfyouarenottheintended recipient,
       ortheagentresponsiblefordeliverytotheintendedrecipient,youareherebynotifiedthatanyforwarding,openingofattachments,disclosure,
       copying,distributionofcontents.oranyotheractionisstrictlyprohibited.Ifyouhavereceivedthiselectronicmessageinerror,pleasedeleteit
       andanyattachments,andnotifythesenderatthetelephonenumberIistedabove.
       OnAug31,2016,at8:33PM.MishaKauraxcmkaura@mac.com>wrote:
           Hi,
           Are%%LtstillonIor'oday?I'm mishaskatlraonSRype.
           Best,
           Misha
           Sentfroln mgiphone
           Beginforwardedmessage:
            From:':()fJûnniiefRlAodes':ecleilniler/pqaqpodRelationships,com'z,
            Oale;September1.201(iM 5:13'.    4()AM Ghv!1-+10
            To)Misl'taKi3uraK--rnkauratlimac.comzy
            SubjectrRe:opdatet!1needhalp!



            woor
               ryabc'ulth,aI'




                                                                                            ciorisultalion,schedule aconnplinlentary-


             <pastecl
                    Grapl
                        pi
                         c-lz-tiffz. F/ï.
                                        CEBIItIK             INSTAGRAM           TSVI
                                                                                    '
                                                                                    FI'ER
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 94 of 130
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 95 of 130




)(
 O
 t
 J
 N
 j
 4
 e
 F
 I
 <
 :
 '
 .
 v
 )
 i
 o
 p
 n
 a
 r
 H
 T
 L
 B
 l
 !
 c
 f
 -
 u
 z
 h
 b
 s
 m
 E
 P
 g
 3
 d
 y
 k
 2
 A
 G
 ;
 K
 1
 6
 ?
 0
 5
 /
 R
 ê
 $
 7
 9
 C
 è
 @
 *
 ,
 Q
 ï
 #
 M
 î
 >
 S
 Y
 %
 t
 D
 e
 .
 F
 i
 '
 w
 r
 v
 l
 p
 (
 N
 )
 z
 h
 :
 -
 s
 f
 a
 n
 c
 d
 B
 o
 !
 3
 y
 I
 g
 k
 E
 O
 1
 J
 K
 <
 m
 j
 2
 x
 u
 4
 b
 ë
 /
 A
 ,
 ?
 T
 P
 ;
 C
 S
 û
 R
 t
 e
 .
 8
 7
 r
 i
 &
 '
 *
 p
 )
 a
 l
 G
 -
 n
 z
 :
 f
 q
 h
 D
 N
 à
 o
 g
 (
 Y
 s
 k
 d
 m
 y
 I
 1
 V
 c
 E
 !
 J
 ê
 A
 ,S
  w
  T
  e
  x
  /
  %
  3
  r
  '
  -
  .
  t
  l
  a
  h
  u
  i
  o
  s
  ;
  :
  d
  #
  y
  <
  >
  b
  (
  z
  p
  j
  )
  v
  6
  c
  f
  n
  8
  ç
  m
  L
  A
  E
  Q
  '
  T
  -
  a
  l
  1
  e
  d
  u
  S
  .
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 96 of 130




               ClzAuc24 201(5at'i.
                                 1'46A61.3 MishaKauraxzmkaggtêmaqccm>'z.mlltY.



                 itlJ$ï(.)(12.
                             21?8ttjkdê'
                                       ettIh(.
                                             11()lt(#ti:ï1f.
                                                           )fhrltl%qf(.
                                                                      )111!;)l(.
                                                                               )'
                                                                                tit)t11rJI3(!tflit)('
                                                                                                    lllfrlgltiiiilility;Faftt,rrItï/(lisyia:)1r()tlï;-FEEE):lttllpt.
                7'v>:t7(1ii')':  4tgf:t'
                                       frllnltttli':rItpx'tIr).IIïtik:1hfllrltjiplrit)()' ./$
                                                                                            .-:112:,. -z1ts$&'!f9rff,f)t()ri- rz
                                                                                                                               x:lr)i,ri)tll(;(3f'1l)lf)tê:l.zft(' p:tl1(iritlt!t()fh6fjJ1rnrlstllitiv,.$'k;()%$p()rlj1()ritl(Iiïiltll'(;fl
                 1:)rItlllrri'ltlz'rtihk;.27t)fj?ib?k-?r)fItllllt;1lt1()L1s;ricl(,:4rl:ll'1k'3A,f)1)(.   !fdr)ê)()(/I1'l()(!zi()fltltllflr1@)i)plllE;tt$*z()1:1()rtll)t'$.-f'()'  xJ(Ayl/7.()ttllçlrr)tlIt7EI:1)f;rll:I()r:()()rpiIlsiti1;i!
                !:,bliflqjt1:t,lirlçjEntltNpzëlgltf:1:)i)t!.k;f)()r!9'1)yr()('l1-4)rtlg.;réllp'l.!v1b'wf)ekJ!ilitlvllirtvcprritq>mz6)'r(f17thzftï'   lr)kr)
                                                                                                                                                          .t()$
                                                                                                                                                              .*7ttrcJs)étslI'iittlh.
                                                                                                                                                                                    't;r).lî%iIlllt1t)rthilt))l(,tlltlir(?tlf)r)f)rt
                beczlusEttlpq;nmiw inqtoAustlaliaiaad.3                      .ainqisfalateclfrotnevcfl/oneinmvdfkrm,Ihavenofriends.noialnilyxandnosupnof'                                                         tsyslem fo
                navinaye lhlsneœv'cinalnlp .l'ln rc.allyctipesperrlte fof'sc.fneadvl                            'ceonino'.     xv:tt
                                                                                                                                   ahalpdlekvllalIseeasth*eaclofourrelationstlipthatIwassfàsure
                wasgtligptlft)eiTa         ddjr;lnourlnal!Eal         le.Itwt.   'lcouldfcslarttha.tHarchftArsomaonc.t                          a'
                                                                                                                                                 Iso.oncethfjbreakupislinaiizc.dcm l'                      tis()
                                                                                                                                                                                                               .nö thatwouldbe
                t.
                 ';().:)(1J9:9b'i6),1.Its?êlr)tIi)/J(..  ;fëiltplfttkt)rhliltllflLliltflr()r)(1..tlt)tt11Jàtflfltlsp     zll&1jr11;J)7r7i;(.)(1tt)(;llftï(,11tt1Etfstl!lsf)()rlt):ir)1k)k)ftl'      ltl(jli).lrfl21(16àfiItlt()f
                rriihllr.tqt(.)ê2'(4r1(1t)rtbpk(.
                                                )2ti1ltrtlSsl.f)fh3)1lt)(Jtyirritltltll/1:$.)(h-ê8rf).f)rçjrlljljltlt())fhiïil1)()C1(.     )J$,lAtlli1ê)t)ilr:'tI()r(;ix #'t)
                                                                                                                                                                            .rtA(.)(ls$Itllif)à(llhfl1rl2h)tIf)t(1():1fi1:::8f)t:($.
                 kGv't-)'r(.
                           )ë>A1k1tlfhrh. t;i$hg()1)Etttlft.li)(1(11)(1?$2i'g(9tx  .4ptl!c/t(r(' ,k(.)(1()l1tê)rrl(1i!(7I1aIly.lstiös)       *$1stittl.t)utfëïlllrltjirl1()1?1. )&>?i1t1Llifnbb  Ihï(,rlEtll()ftllisvœvztl.rjtkAw():w
                                                                                                                                                                                                                                    ?r3.)
                (1.:)rl'lthê)v(:ttlf)à)kiII    .stk&rlllîriti.zttll(;.v.)rytl3irlçj:.)rltl1(1t)rI)kr3<n>vklt?yvI'ft).        (;(lirlt)t()(j(9(11k>vilfl1t1e()rlt#ifl(;   ,()ft/lt:qrlhràlNrstsoTious-S(.         )rl'f)l1srlhlzttil)flSlliD()i
                 !!,Jrllfll
                          ..()rifilcaflb??:()
                                            -!')LFtlsê1lv(k
                                                          .9JC,i'
                                                                .I.(h't(,sCt;JS@)askIILvaftlh)1f3fïltArrj?rlt(9,tltlîl'cn(lr/LI)irr)lk(16,stal.ld(,'svq/itl'!rT'
                                                                                                                                                               tflr;lClr:s()ut.:hf()bli'
                                                                                                                                                                                       gëttitlllt)()catl'
                                                                                                                                                                                                        se
                tlt,plr(:
                        .lptltif.
                                '(j?$()%.
                                        1ç,tlltyE1(ghif)tlt.%
                                                            ,ik'
                                                               s'(.
                                                                  )Iltijëirlfï2it)tlêAi:bl'
                                                                                          Ir3(4lrfl
                                                                                                  ..kttlJ4lllirlgk:lf)fttl@)::i'
                                                                                                                               iI'iishh?:jtf3.'
                                                                                                                                              )
                 Ican'tdi'
                         v'Lllt?eLclomanydi'éiiilsclut.;tf.
                                                          )the.natute()fourrelaliransl'lipalld'theexactstzrtt:tzzol'
                                                                                                                   khedclils, L'utI;.
                                                                                                                                    'nokx.
                                                                                                                                         'youw'el'eofgrealassistance
                 Iomobeforr.i  ?andlIfulttina!vouv/,11giveraeexcellûntgtlidanc:onhow tr.jpfoceedIurtlner.




                    ?..(
                    .  ).;)r().
                              r')ltlilkil'I.
                                           :)r)t)w
                                                 zrçktli
                                                       .)(ilré)fnïîf)lI&*:fk11
                                                                             .1

                   JenniferB.Rl
                              lode
                               -
                                  s-I
                                    7sy.D.
                   Fot.  fn(ltc'
                               rt:
                                 l1-
                                   1d (..E()
                   t-if.
                       '.
                        eï 'lset.
                            .   lPjv7
                                    zf.
                                      -'hl.llog'i6t(PSY. 232()1 ('
                                                                 J
                                                                 ..
                                                                  A),
                                                                    t1
                                                                     . 8.1?
                                                                          r 2 h:
                                                                               '
                                                                               Y)
                   :.
                    v6 21): rarzllortrelati   onships-ctll.r
                   pl n(.1t'
                           tç?:.1l5.L'.'f
                                        $5.6,
                                        .     150 SF
                   p)'
                     i()ntE
                          r
                          .
                          '64.('
                               f..952..)71.:
                                           5N:'r'(
                                                 '
                                                 -
                                                 '
                                                 .
                                                 .                                                        '
                   elrl
                      kïii:jpl
                             jnifef(
                                   t
                                   .
                                   lri
                                     lr
                                      x
                                      lpt'
                                         .
                                         lrtrt
                                             .
                                             lriltitll
                                                     nship'
                                                          s.c.()ri
                                                                 )
                    1:'.j,;t.)ui
                               .)j
                                 'sfln-
                                      i
                                      eol
                                        le youknokvceuld l'
                                                          Jellefitfrol'
                                                                      n a freet'
                                                                               l
                                                                               ninidating/rel
                                                                                            ati
                                                                                              onship consuItati
                                                                                                              on,schedulea
                    conlplintel-
                               l
                               tarycaI1I
                                       '
                                       1('
                                         .v
                                          .
                                          v!




                                             t                                   .(
                    <pttSLerlcrapùic-lz.tïff,- I
                                               nh.
                                                 CI
                                                  .
                                                  :Btr
                                                     jt
                                                      '
                                                      3K. l Ix'
                                                      .       sT
                                                               'Ac.
                                                                  ,
                                                                  a.
                                                                   AM 'i '
                                                                         IU/I
                                                                            T-I
                                                                              -ER




                   OnFe#)2S.201(5.at8.42Plvq,MiullaIdkauraecrnkatlfafl
                                                                     tipmagvcfzmwsvrole'
                                                                                       .
                        Sf
                         lrryttprtheeztfmdeddelayl'


                           65(.
                              )(!iln1()!kslltrclflc'
                                                   srrl(;
                                                        .t)fict(;(#.
                                                                   ..

                           From t.'>.#l'vic'
                                           erfzp-q'
                                                  gpal'
                                                      .corc''xcservjcee
                                                                      upzypal.com>
                           S1$bjeflt)Y()usent;3pa9l'
                                                   nflnt
                           Date:J:ei7r:ihrg'2i?,2t
                                                 ?'1i;'ali?':zl.
                                                               :/:1zî>.N!E$T
                           Fo'
                             .fler,zpetel<mkatlra@ mac.comp
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 97 of 130



                      i1
                       'y
                        I
                      ..,
                         lkpi!
                             I
                             j
                             .
                        ......
                             ,




                              You senta paym ept                                  Transaction ID:4HF256601
                                                                                                         -134863111

                              DearDermetel,
                              Y0usenta paymentfor'$975.00 USD toRappol't.ABoutiqueRelationshipAgency LLC.
                              Please note thatitm ay take a little while forthls paymentto appearin the RecentActivity
                              liston your.AcçountOverview.




1
t
                              VieW the detailsofthiétrahsactibnonlirie
                              Youtmonthlfaècoùntstaiémenti
                                                         savalla'bI
                                                                  eanytimf
                                                                         ?;jus'tI
                                                                                oiintoyouraccountat
                              MlRmt/wsvîz
                                        x
                                        z.oMpal
                                              '
                                              .com/dkïjL-e /b
                                                            v'
                                                             ebscr?cmd=.-hi
                                                                          stod.Tocorrectanyerrors,please
                              contactusthrough'
                                              ourHel
                                                   p Cçi
                                                       nterat.httrl//ïvww.
                                                                         lqypal.
                                                                               comlokgL-kz /webscr?
                              cm d= contact g.#,.       '           '
                   !
                   1j
                    u
                   .(-'
                    ..   'j
                      . ..j

                                       Amotlntyou have sent: $975.00 USD
                                           Yourtotalcharge: $975.00 USD
                                 ''
                                           Rapport,A Boutique
                                  R*l
                                    atioùshi
                                           p AgèncyLLC wi
                                                        ll $975.00 USD
                                                      receive;
                                                     Senton: February 28,2016
                                      Message in yourpayment
                                                       email: Couldn,tfigure outhow to m ake Intuitwork.

                              Sincerely,
                              Paypal



                   Help IResolutionCenterlSecurityCenter

                   Thisemailwas.sent.by anautomated systern,sclIfyou reply,nobody willsee it.To getin touch with us,log into
                   youraccountand click ''Contad Us''atthe bottom ofany page.
                   Copyright@.2016 Paypal,Inc.AlIrightsreserved.Paypalislocated at2211N.FirstSt.,SanJose,CA 95131.




4
!
        Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 98 of 130



               From:Dr.JenniferRhodesJel
                                       qnifer@RapportRelatiolléil
                                                                ips.com #                                                                 i
                                                                                                                                          r
                                                                                                                                          '
                                                                                                                                          fll7t
                                                                                                                                              ,
                                                                                                                                              .
                                                                                                                                              R
                                                                                                                                              l,
                                                                                                                                               j
          Subject:Re.Yousentapayment
                              '
                                                                                                                                          ë
                                                                                                                                          k
                                                                                                                                          .
                                                                                                                                          tE'
                                                                                                                                          :.q,Vl
                                                                                                                                            , Lit
                                                                                                                                              ;,
                                                                                                                                               .rl
                                                                                                                                                 i
               Date: February28,2016at10:28 PM                                                                                                 -

                 To: MishaKaura mkaura@mac.com

                  No problem!Hope you have been well!

                  JenniferB.Rhodes,PS)' .D.
                  Founderand CEO
                  Licensed Psychologist(PSY 23201 -C.  A ;/118122 -NY)
                  web:Jgpportrelationship.s.com      .           '
                  phone:415.735.6150 SF
.
                  phone:646.952.3715 NYC
                  email:J'ennifer@ray
                                    aportrelationship
                                                    .s.com
                   Ifyou orsomeoneyou know could benefitfrom afree m inidating/relationship consultation,schedulea
                  complimentary callnow!

                  Join meon Feb 11th in SF forthe ScienceofSedtl
                                                               cti
                                                                 onwilhINFCJRUM



                         tz                                     FACEBOOK l INSTAGRAM I TW IU ER
           .
                     ?'#y'R
                    ..
                               A P P1))J rkiiiR(;.T!)
                          $1 ï! lkyls: 14L              .




                  CO NFIDENTIALITY NOTIOE:
                  Thisemailmessageand accompanyingattachmentsare confidentialand privil    eged.Thisinformati   on isintended solel
                                                                                                                                  y
                  fortheaddressee;accessby anyoneel   se isunauthorized.No confidentialityorprivilege iswaived orIostby erroneous
                  transmission.Ifyou are notthe intended recipient,ortheagentresponsible fordelively to the intended recipient,you are
    1              herebynotifiedthatanyforwarding,openingofatlachments,disclosure,copying,distributionofcontents,oranyother
                  adtion isstrictly.prohi
                                        bited.lfyoq!haverecei
                                                            yel.thisel
                                                                     eclronicmessageinerror,pleasedel
                                                                                                    eteitandanyattachments,
                  and notifythe.senderatthetelephopenumbeiltsyedabove.
                  On Feb 28,2016,at8:42 PM,Misha Kaura qmkaurattèmac.com> wrote:
                    Sorryforthe exlended delayl!        '
                     Misha
                         Btigir!forkvarded message: ' .                                                   '
                         From :''serviceec ypal.cotn''erservicet'
                                                                ibpmkpal.col'b>                                                                      .
                         Subjecl:Yousentapayfnant           ,
                         Date:Februi)ry 28)201o at8:4.2:14 Alvl'EST               .'      '
                         To)Derrnelelqtlnkatlracitmac.co-r-nl,
                                  t
                                  c
                                  :
                                  ,..i
                                    -.
                                     )

                         .                                                            .       .      .                               .
                                                                                                                                     r
                         -
                         !. .        Y0u Sent a paYm ent                                          Transaction ID:4HF25660H34863111   k
                                                                                                                                     '




                         )                                                        '                                                  'S
                                                                                                                                     (
                         '           DearDermetel,                                                                                   )
                         1           You Senta paymentfor$975.00 USD to Rapport,A Boutique Relationship Agency LLC.                  t
                                                                                                                                     1
                                                                                                                                     .
                                                                                                                                     p
                         j           Please note that itmay take a little while forthis paymentto appearin the RecentActivity
                         '
                         .           liston yourAccountOvelwiew.                              .



                                                    l           ,   : .




                                                                '
                             :
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 99 of 130




)C
 .
 T
 y
 H
 E
 f
 t
 1
 -
 o
 e
 h
 i
 u
 l
 p
 s
 '
 j
 r
 a
 m
 V
 Y
 c
 g
 S
 P
 R
 n
 w
 d
 @
 z
 è
 x
 2
 M
 /
 0
 v
 A
 ,
 6
 b
 à
 k
 t
 y
 C
 .
 -
 o
 q
 l
 f
 h
 r
 u
 I
 e
 a
 c
 i
 s
 m
 B
 S
 p
 H
 U
 L
 1
 n
 '
 g
 d
 w
 :
 b
 $
 F
 9
 ?
 /
 v
 7
 t
 N
 5
 o
 l
 h
 .
 0
 f
 e
 r
 ,
 P
 y
 a
 c
 u
 2
 i
 p
 S
 8
 m
 D
 s
 d
 g
 =
 w
 1
 n
 6
 4
 ;
 j'
  t
  o
  I
  T
  l
  a
  e
  c
  /
  k
  N
  u
  r
  i
  .
  F
  y
  s
  g
  -
  S
  b
  n
  w
  ,
  J
  o
  t
  h
  p
  ?
  l
  e
  C
  a
  A
  u
  9
  5
  I
  1
  3
  g
  i
  .
  n
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 100 of 130




)E
 x
 h
 i
 b
 t
 l
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 101 of 130
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 102 of 130




                                  ExhibitK
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 103 of 130




   Akfla!'ChafldefV:irli                                                                                                               9/13/19.7:50Pèxl




                     Wftdrovttay,Feptêmk- 4.D 1:

                     DrSitaram Katlra M D
                     Whstâ11tifc/j/kmdfaltlklfnrlfl.(>'Silafaffl'Qtjrk'kVDitlrsfli'toVlllklijl../ifligrtkstetlftl:/e4l11fj)Y.X1).l)
                     (lon'kigflccpafâtrtatlt&frfxqn ffe.Stm otpitlllctltykjrrfaflt1flilduïo res> lltl(lrlse

                                                                                         lt%
                                                                                           >1:
                                                                                             )
                                                                                             '1
                                                                                              %u
                                                                                               ,.e
                                                                                                 ss
                                                                                                  d'
                                                                                                   .$
                                                                                                    ..
                                                                                                     --gy.f
                                                                                                          !J
                                                                                                           tT
                                                                                                            Q1
                                                                                                            ''

                     Ttjesela'j'.Scpteîttlzfr>.2:13

                     )$.
                       19
                        .s13a i.kaura Vl11kD1e
                     'Tltatful-kingbitc:lkpirph-aKtpufa !tlntïw ouirls'
                                                                      .lf
                                                                        oeu:-.)t
                                                                               .jldm so =:)
                                                                                          .rc.tl..Ietns)mklftgartdtloyjfïlt1,l'ivi)j
                     kilttlkxbct)l'lbtk
                                      lrore .
                                            (.
                                             Jli:fel
                                                   zerjgelrsallk-w'hnre.1lkaveacitland l*m ff   kctlvtotlirow it.

  '                   f>ttt;$%
                             zç'
                               ;fffj
                                   s>Aq?p':
                                          .utzqï'
                                          '     .I5.:xlxj,JJlvf'
                                                               t;:,?$)tW11'
                                                                          :j?hi
                                                                              .<$        èspxal
                                                                                              x1?q*vîé1:.'r.
                                                                                         'z-w r
                                                                                              kr
                                                                                              wtzfz-'
                                                                                                    ztwi
                                                                                                       ktl
                                                                                                         p?1Yj
                                                                                                          w.
                                                                                                          .$ ll
                                                                                                              ,jy,s
                                                                                                            .x:
                                                                                                           wy x
                                                                                                              .)
                                                                                                              ,.z tx,
       - ':     !
                I
       ',
         y..>::14    tsijhtftlay,Aktgtpld34.zill:

      j
      ')j'
          l
          kr
           lisha K
                 'aura IS JbGODDAMN BITCH
                                        '
         ..
                r
                j
                l
                l
                l
   .     . ....
                j
                )
         '.
                tk
               :j
              ,.
               ..
               (
               2
               j
         .
               (
               t




   httpst/,
          /amatchanderînaili-bloqsgot.cofn/                                                                                                 Page lof2
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 104 of 130



  ArrtarCht
          -jpdt!Klairki                                                                                                                                     9/13/19,7:60p



              MisbaKatlrai!itlr:arkortlxicbxch.Ht!rpaflmluLuptsgtq ilt::surmetktk,Fuciizqg gtyjttlmjatlitchMlrsha
              NEED.ZT(7CBE.GS-tE NC-EûS T0 FUCKJRG.DIE,-r#1t;,      'Gf.'lllD;4MN KNQW tT/4st.SIITCf'iVsskx1A
              ACTSSCt61C-LRLESS1 .:
                                  .
                                  /81:t.
                                       4AS E'
                                            SREALLVJUG'    Tz$J-POILLD  'RICH ZRAX dtioti
                                                                                        datrtntzi
                                                                                                lch
              Mjsfm andiKrjatcuw dauDO(' .1rR 3kllrarrint'
                                                         i
                                                         lboti'YCJII;G 1-
                                                                        1 ENDI JP'IN#IELL,f lO.THOF
              THEM.jtyffApil/tilserOcldalhdherevilfrespofldH s14. :,t'f'nrkatngeettdtbrltyughelotblstiadght/ror. t$1
              femcnsf?,Fuckin'  passrjolofatnih/.Tl4e WHOLE CAtQLY iscbrtoxipttsastlélitit'ërirz:tluzdû. Mitih? is
              Iw diflergntffom tkerelitistlmilv.Goddamllassfiole ttlflily.




              ToglttayyAuvuwt2?.2#99

              G cnddam n Bitch f
                               klistka t
                                       xx
                                        -auf
                                           'i.
                                             h
              MisbaKautajsf3goddamnhilch-ThectfntNlltiha is/30.        ,3,takè,gthixto IJttl'fedeft)lcourt.l'f'
                                                                                                              rjerltitbd
              towritealèytlling1wpfltlïbfa:t'terGndklitffkllrkljy.Obvlfiifsly$1*riizverw'tlnttspUNsM/btgthat
              dt
               zeuov
                   lr
                    ni
                     zanidt?sef'
                               kelober
                                     sueö.Mt
                                           sllaisartj
                                                    cki
                                                      fppbi
                                                          ttllwLe,
                                                                 àdl
                                                                   z
                                                                   i'
                                                                    !rknqiff
                                                                           #ttl
                                                                              ia/
                                                                                zBuzlwui
                                                                                       ngt
                                                                                         '
                                                                                         rt
                                                                                          e
              fmd fûptmirm l'r?a1%(mtyftkaktin'g14* angry.ilïklqze4tt#rjgt'
                                                                          iktovaltewhatevor1w-aritabou:mlyoflee
              îL*%nota #falsg Matefkentoffat-toolt':mooy.presirtpmkx tf.Migha lloildstodte,1wafltt.   o killiwr.11
              lseel'ki'rajlalnjinlertdtokiîlites.



              çfjday,xfufy12.2:1lj



              Apparentjy.laf',rio'kvbokkgst/+.àd h)fIlbelat'ltjtlttevtacflGl.mrgflsl5rcfksijmljt.
                                                                                                &eL..a1lthflnk&fo
              Mtsttaeoura.Bls.okrjm'kn a:,
                                         i'I-he illsd)oîth/Cfmlury..t.'    4Moat J'otj
                                                                                     'ustpa/l'
                                                                                             i
                                                                                             gforrenxxut     '
                                                                                                             zr
                                                                                                              sht
                                                                                                                ftl
              draggicgfîx4yoçourt.

               Csf/itïl:j2,
                          >;zJè,fvtqtfd.
                                       -#?r$'
                                            >xj1!Ct>1.'::,:7:k:.$
                                                                'J)1é/?yt


              Wldf'v: '..1u14119,::11

              !vl1l$trjurd'er'
                             rkl1shc
                                   -
                                   ntlz
                                      taura

              M1tl'W Wttt-:6 DI-
                               :AD F#M? i't/m l)S
              MtGHA WtLHAVQ ACCO lîztiyG&f&N (W MY ISANLV
              MIEHA sMkkBE RUPIED BY 9% tIANDS
                                           '.     .                 .            .,
              l'tn f'tûld4t-iflw-ithtl33$bktch.I'
                                                kv;
                                                  tlJ       !Fiuï'
                                                    stf*lkkv:    (!robl'
                                                                       ;'dyekkœ mlllrim.;ilïpr,m'
                                                                                                ll1.tN..j.
                                                                                                         e1tprbfz#'?.
                                                                                                     ..:

               t
               :
               >t
                ):
                 k
                 1k
                  :
                  ,;
                   ptt
                     ,rj$
                        .
                        t,
                         a
                         .k
                          f?(
                            .
                            -l
                             sù
                              tr
                               tt
                                c
                                t2
                                 :î
                                  -3x!
                                     t
                                     :
                                     ,.
                                      :vsî
                                         ttif).
                                              t1.$C'#'xf                                      .s
                                                                                              tl.;
                                                                            ît:,fà.';,?tt'ltï.f
                                                                            ;
                                                                                                 t   ;
                                                                                                            :J
                                                                                                             l
                                                                                                             x
                                                                                                             e'
                                                                                                              i!
                                                                                                               .
                                                                                                               i7
                                                                                                               xz-
                                                                                                                 9
                                                                                                                 1'.i
                                                                                                                 e  ê...
                                                                                                                       w.
                                                                                                                        't:..
                                                                                                                            ''jih
                                                                                                                            ',
                                                                                                                                x
                                                                                                                                t
                                                                                                                                'k
                                                                                                                                l
                                                                                                                                ,lk
                                                                                                                                  ; ''



              Vutrztritht:ito:tl:
                                p'
                                 ;$LsJ<ts'friè




                                                                                                           St'
                                                                                                             rl:ptefl'):r4,
                                                                                                                          :)
                                                                                                                           .,rx'pwc+rfîd1::/.r:s
                                                                                                                                               àlflq4ttr.




  hftps://nnlirchtlndcrmainl.blggspot.ùoul/                                                                                                                     Page 7of
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 105 of 130
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 106 of 130




          Monday,May 20,2019

          lw antto m urderM isha Kaura
          My namo isAmarChanderMainiand lwantto murderMisha Kaufa.Ican'tstand her.Everything
          abouthermakes me furious.lhate her.lwish she had married me.l'm so angry ather.
'




        Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 107 of 130
    l




                                          VxhibitL




r
k!l
!
                                                       ''
.
                                             .

:
    ;




I.
 l
 -
    I
        Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 108 of 130
    1
                                                                                    t(
                                                                                     ;
                                                                                     E
                                                                                     )
                                                                                     (
                                                                                     )
                                                                                     !
                                                                                     ,
                                                                                     )
                                                                                     è7
                                                                                      ë
                                                                                      C'
                                                                                       ..$
                                                                                         .
                                                                                         -.0:
                                        S E L E C T , hi E      ql     :-            -.
                                                                                      r.#,g:-,   fkg
                                                                                                   t
                                                                                                   (
                                                                                                   ë
                                                                                                   t
                                                                                                   j
                                                                                                   ?or
                                                                                                     ,
                                                                                                     -,,
                                                                                                       -E   Rj
                                                                                                             t
                                                                                                             :
                                                                                                             yyy
                                                                                                               rjy
                                                                                                                 ---
                                                                                                                   j.
                                        CX EC UT IVE SCA Q CH M ECTG PERS O /IA C M ATC R M A KtN G

                    THISEXECUTIVECLIENTSERVICESAGREEMENT(thi   s'Azreement'')ismadeandenteredintoasofthedateexecutedbyClient(as
           setfor'
                 thonthesignaturepagehereto,the''EffectiveDate'),byandbetweenSelecti veSearchHoldings,LLC,d/b/aSelecti veSearchLLC
           ('
            YelectiveSearch''),andtheundersi
                                           gnedexecuti
                                                     veclient(the''Client'andtogetherwithSelecti
                                                                                               veSearch,coll
                                                                                                           ectively,the'Tarties''and
           eaCh,a'Partv'').
                     ClientdesirestoengageandretainSelectiveSearchtoprovidethe matchmakingservicesmorefull  ydescribed inthisAgreement
           upon the termsand condi  ti
                                     onshereinaftersetforth,and Selecti
                                                                      ve Search iswill
                                                                                     ingto pedorm and provide such servicesto Client. ln
           considerati on ofthemutualcovenantsand agreementshereinafter'setforth, and forothergood and valuableconsideration,the receipt
           and sufficiencyofwhich arehereby acknowledged,thePartiesagreeasfol lows:
                    1.          SconeofAcreement.TheterrnsofthisAgreementestabl
                                                                              ishthe ri
                                                                                      ghtsandobligationsofthePartieswithrespecttothe
!          provisionoftheMatchmaki
                                 ngServices(asdefinedbelow)bySelecti
                                                                   veSearch.ThisAgreement(includinganyandalIschedules,exhibi
                                                                                                                           ts,
'
1          addendumsandattachmentshereto,thetermsofwhich areherebyincorporated byreference),containstheentireagreementofthe
I          Partieswith respectto the Matchmaki
                                             ng Services and supersede any and aIIpriorunderstandings,agreements, representations and
           warrantiesbetweenthe Parties.                             '




                    2.      Term. Exceptasi  tmaybeearlierterminatedinaccordancewi thSection10bel
                                                                                                ow,theterm ofthisAgreement(the
           ''
            Term'')willcommenceontheEffectiveDateandwillconti
                                                            nueineffectfortheperiodoftimesetfor'
                                                                                               thonExhibitAtothisAgreement(the
           'Servi
                ceAttachment')andidentifiedasthe'Term'
                                                     '.                           ''
                    3.          Services.
                              (a)      During theTerm,Selecti  ve Search willprovide Clientwi th the matchmaking servicesdescribed in this
           AgreementandontheServiceAttachment(thq''MatchmakincServices'').InperformingtheMatchmakingServices,Selecti         veSearchhas,
           orwillhereafter,interview Clienttoidentif'
                                                    ythe(i)typeofrelationshiphe/shei  slookingfor;and(ii
                                                                                                       )criteriathatanindividualmustmeet
           forpurposesofengaginginapersonalrelationshipwi    thClient(col
                                                                        lectiv'
                                                                              'él
                                                                               : y,t
                                                                                   he'MatchmakinRCri
                                                                                      ..
                                                                                                    teria'').DuringtheTerm,SelectiveSearch
           willpresentClientwi ththeprofilesofindividualsthathavebeenrevklwedbySelecti    veSearch,andaredeemedtomeettheMatchmaking
           Criteria,andthatresideinthegeographicmarketssetfàrth''
                                                                bntheSe'rki
                                                                          ceAttachment (eachsuchindi
                                                                                                   vidual,a'Candidate').Clientmay,
           inhis/hersolediscretion,requesttobeintroducedtoanyCandidate..IfClientisintroducedtoaCandidateandtheClientandCandidate
                                                  .
           engageinsomeform ofvideocommuriication,tj  aen.
                                                         theintroductionandcommunication. willqualijyasan,,jntroduction''forpurposesof
           thisAgreement.ClientacknowledgesthatSelectiveSearchwilluseitsskill.and'experienceinan effortto provideCl
                                                                                                                  ientwiththeCandidates
           and lntroductionsnecessaryto meetClient'sgoals,butin no evvntwi
                                                                         llthe numberofIntroductionsprovided by SelectiveSearch during
           theTerm exceedthemaxi
                               mum amountspecifiedonthçServiceAttachment(the''
                                                                             Totallntroductions').Clientmaychoosenottomeeta
           CandidateorpursueaformalIntroduction witha Candidate,andsuch CandidatewillnotcounttowardstheTotallntroductions;provided,
           however,Clientagreesthathe/sheshall,ingoodfai
                                                       th,diligentl
                                                                  yandthoughtfull
                                                                                yconsidereachCandidatepresentedbySelectiveSearch.
           If.cl
               ientfail
                      stocomplywi ththeforegoingand/orconsistentlyrejectsorfail
                                                                              stofollow-uponpotentialmeetingswithCandidates,then
           SelectiveSearchwillbeentitledto countanyoraIIsdchCandidatesand/orpotentialmeetingstowardstheTotalIntroductions.Client
           understandsthatnoCandidatehasanyobligation ofanykind tbmeetorcommunicateinanyWàywith Client,and neitherSelectiveSearch
           norany Candi datewilhaveany Iiabilitvofanykindarising outof6rinconnectionwith anydecisi
                                                                                                 on byany Candidateto rejector
           discontinuemeetingswi thand/orcommunicationgto/frprpCli
                                                                 ent.              ' .        .
                             (b)     ClientacknowledgesthatélthoughSel
                                                                     'ecti
                                                                         versearchworkstoensurethatClienthasapositivematchmaking
           experience,personalrelati
                                   onshipsarecomplexand Selecti
                                                              veSearchdoesnotguaranteèthatthe MatchmakingServiceswillresultinCl
                                                                                                                              ient
           findingasuitablepartnerformarriage,compani
                                                    onshiporanyothersimilartypeoffelationship.Clientfurtheracknowl edgesandagrees
           thatwhileSelectiveSearchdoescompletefocklsed interviewsandscreeningsofi
                                                                                 tsclients(including Client)and Candi
                                                                                                                    dates,Selective
           Searchhasnoobligationtoandhasnotagreedto (il-completqanybackgroundcheckorformalevaluationregarding;or(ii)di    scloseor
           di
            vul
              getoClientoranyCandidate,any medical,criminal,psyçhologicalorothersimilarconditionsafectingClientoranyCandidate.Client
           agreesthatClienti
                           ssolelyandexcl
                                        usivelyresponsibleforhis/herinteractionswithanyCandidatesandassumesaIIriskassociatedwithany
           such interactions.
                    4.          Privacv.Selecti
                                              ve Siarch respectsCli
                                                                  ent'sprivacy and the need to providethe Matchmaking Services i
                                                                                                                               n a discrete
           manner.IfCl ientdesiresthatanyofhis/herpersonallyidentifiableinformati
                                                                                on(a)notbedi  sclosedtoanyactualorpotentialCandidate;or
           (b)onl ybedisclojedatacertaintime'ofuponihçsatisfadtionofcertainlconditions,tiïenClientmustprovidepriornoticetoSelective
           Search,describingindetail(i)thainfo
                                             'rrr
                                                hationtha'
                                                         tshouldn'otbedisclosed,or(ii)theçonditionsthatmustbemetbeforetheinformation
           isdisclosed.Upon receiptofanysuch- notice,the'Partiesshallmeettodiscussandm
                                                                        .               'utuall
                                                                                              yagreewi threspecttoanyadjustmentstobe
           madetotheMatchmakingServicesinIightofClient's/equest.ExceptasotherwiseagreedtobythePar
                                                                                                liesascontempl
                                                                                                             atedinthisSection
           4,Cl
              ientauthorizesSelectiveSearch'touseandreleas'
                                                          eiheMatchmakin'gCri
                                                                            teriaandpersonallyidantifiableinformationprovidedbyCl
                                                                                                                                ient
           inconnectionwiththeperformanceofthe MatchmakingServices.                                         .

                    5.          ClientObli/ationsandRenresentations.
                           (a)    Clientcovehantsandagreesthat-clientshall(i)cooperatewithSelectiveSearchinal1mattersrelatingtothe
           MatchmakingServi
                          cesorotherwisepertainingto'
                                                    this'Agr
                                                           'eèment;(ii
                                                                     )res'
                                                                         pondpromptlytoanyrequestfrom Selecti  veSearchto provide


    j                                            .            ' k. '..'.    D   'J
                                                                                .
.                                                                .. . .               1
.                                          '        '       '           ' ' ''   1'       .   '
                                                                . . .'r
        Case 9:20-cv-80147-RLR Document 86 Entered;:on FLSD
                                                         .
                                                        .
                                                            Docket 07/06/2021 Page 109 of 130
                                                                          . ,


r


           direction,informati
                             on,approvals,authorizations,ordecisionsthatarenetèsjaw fortheMatchmakingServices;and (iii)notdiscloseany
           confidentialinformation providedto Clientwi
                                                     threspect'
                                                              .
                                                              to anyCandidateorSelecti
                                                                                     ve Searchwi
                                                                                               thoutthepri
                                                                                                         orconsentofsuchCandidate
           orSelectiveSearch(asthecasemaybe).
                             (b)     Cl
                                      ientrepresentsandwarrantsfh4t(i),he/shehasneverbeen convictedofafelony;(ii)he/sheisnotand
           neverhasbeenrequiredtoregi sterasasexoffenderWithàhyIocal,stateornationalgovernmentalenti
                                                                                                   ty;and(iii)al
                                                                                                               Iinformationprovided
           byClienttoSelectiveSearch,whetherpriortoorafterthe EffçctiveDate,isandwillbetrue,correctand complete i n aIlmaterialrespects.
           l
           fany information previously provided to Selective,
                                                            search by Clientchangesorotherwi
                                                                                           se becomes untrue,Clientshall, aspromptly as
           possible,provide Selecti
                                  veSearchwith notice ofsuch changp. ''
                            (c) ' Clientcovenantsand agrees'thathe/she(i)willnot(anàwillnotattemptto)exploi      t,abuse oruse the
           MatchmakingServicestoharassanyperson,orforanyillejzl,immoralorothersimilarpurpose;and(ii)will
                                                                                                       ,ataIItimesinconnectionwi    th
           theMatchmakingServices,condud himself/hersel
                                                      fappropriatei
                                                                  y,andrefrainfrom engaginginanydisrespectfui,abusive,indecent,illegal
           orotherwi
                   seinappropriatebehaviorwithanyCandidate orany employee,agentorrepresentativeofSelecti
                                                                                                       veSearch.
                   6.      Fee forServices.AsconsiderationforSelective jéàl-ch'swill
                                                                                   ingnessto enterintothisAgreementand performance of
1          the MatchmakingServices,on the Effecti
                                                ve Date,concuirentl
                                                                  y with the execution ofthisAgreement,Clientshallpay afeetoSelecti
                                                                                                                                  ve
           Search in the amountsetforth onthe Service Attachmenta'
                                                                 nd'ide'
                                                                       nti
                                                                         fiedthereon asthe ''
                                                                                            ClientService Fee''. Clientacknowledgesand
           agreesthat,asoftheEsecti
                                  veDate,SelectiveSearchhasalreadycommenced preparingforandactuallypedormingthe Matchmaking
           Services,andthattheClientjervice/eewillbedeemed'tohavebeenearneàonthèEffeciiveDateandwillthereafterbenon-refundable            .


                    7.       Limi
                                tedW arrantv;LimitationofLiabili
                                                               tv.
                           (a)     Selective'Searcbrepresentsandwqrrantsthati twillpedorm theMatchmakingServicesinaccordancewith
           thetermsandsubjecttothecondi tionsinthisAgrerment,andinapro 'fessionalmannerinaccordancewithrecogni
                                                                                                             zedindustw staôdards
           forsimilarservices. SelectiveSearch,ssole and exclusi      ity,and Clientpssole and exclusi
                                                               veIiabil                              ve remedywith respecttoany breach:ofthe
           warrantysetforthinthi
                               sSection7(a),istoterminatethisAgreementinaccordancewithSection10(c)(ii),orbywri
                                                                                                             ttennotice,require
           Selecti
                 veSearchto usecommerci
                                      all
                                        y rèasonableeffortsto cureanysuchbreach.
                           (b)     EXCEPT AS EXPRESSLY SET FORTH IN SECTI
                                                                        ON 7(A),TO THE MAXIMUM EXTENT PERMIU ED UNDER
           APPLICABLELAW (i)THEMATCFIMAKING SERVICESARFPROVIDED 'ASIS'#WITH ALLFAULTSAND WI  THOUTWARRANTYOFANYKIND;
           AND (ii)NEI
                     THER SELEG IVE SEARCH,NOR ANY OTHER PERSö' N OR EXTIW ON lTS BEHALF,HAS MADE ANY REPRESENTATION OR
           WARRANTY,WHETHER EXPRESS,IMPLIED,WRI   U EN/ORAL,SYATUTORY;OR OTHERWISE,INCLUDING ALLIMPLIED WARRANTIES OF
           MERCHANTABILITY,FITNESSFORA PARTICULARPURPOSE,AND ANYW ARRANTIESTHAT MAY ARISEOUT OFCOURSEOFDEALING,COURSE
           OFPERFORMANLE,USAGE,ORTRADE PRACTICE.                                                                                               '
                           (c)     TO THE MAXIMUM EXTENT PERMI       U ED BY APPLICABLE LAW, IN NO EVENT WILL
           (l)SELECTI
                    VE SEARCH,ITS AFFILIATES AND/OR ANY OF I
                                                           TS'OR THEIR RESPECTIVE OFFI
                                                                                     CERS,DIRECTORS,MEMBERS,MANAGERS,
           EMPLOYEES, AGENTS, REPRESENTATIVES, SUCCESSORS AND ASSIGNS (COLLEWIVELY, THE 'SSH PARTIEV') BE LI
                                                                                                           ABLE FOR ANY
           CONSEQUENTI
                     AL,INDIREG ,INCIDENTAL,SPECIAL,PUNITIVEOR ENHANCED DAMAGESOFANY KIND ARI
                                                                                            SING OUT OF,RELATING TO,OR
           IN CONNECTION WI
                          TH THISAGREEMENTORTHEUSEORPROVISION OFTHEMATCHMAKING SERVICES,REGARDLESSOF(A)WHETHER
           SUCHDAMAGESWEREFORESEEABLE;(B)WFIETHERORNOTSELECTIVESEARCH WASADVISED  ' OFTHEPOSSIBILITYOFSUCH DAMAGES;
           AND (C)THELEGALOREQUI TABLETHEORYUPONWHI  CHANYCLAIM ORTHEDAMAGESAREBAjED;AND(11)THEAGGREGATELIABILI  TY
           OFTHESSH PARTIESARISING OUTOF,RELATING TO,O!
                                                      iIN CONNECTION WI
                                                                      TH THISAGREEMENTORTHEUSEOR PROVISION OFTHE
           MAK HMAIIING SERVICES,EXCEEDTHECLIENT SERVICEFEEPAIDTO SELECTIVESEARCH.
                          (d)    TO THEMAXIMUM EXTENTPERMIU ED BYAPPLICABLELAW,IN NO EVENTWILLTHESSHPARTIES(ORANY
           ONEOFTHEM)BELIABLE FOR ANY DAMAGESWHATSOEVER,,WHCTHER DIRECT,INDIRECT,GENERAL,CONSEQUENTIAL,INCIDENTAL,
           SPECIAL,PUNI
                      TIVEAND/ORENHANCED,ARISING OUTOF,ORRELATINGTO THEACTS,OMISSIONSOROTHERCONDUCTOFCLIENT,ANY
           CANDIDATE OR ANY OTHER PERSON IN CONNECTION W ITFJTHIS AGREEM ENT OR THE USE OR PROVI
                                                                                               SION OF THE MATCHMAKING
           SERVICES,INCLUDING WI  THOUTLIMI   TATION,BODILY INJURY,EMOTIONALDI       STRESS,AND/ORANYOTHER DAMAGESRESULTING FROM
           COMMUNI  CATIONSORMEETINGSBETWEEN CLItNTANDANYCANDIDATE.
                            (e)        TheIlmitationofIiabilityprovisionàsetforthinthisSection7wilapplyevenifClient'sremediesunderthis
           Agreementfailoftheiressentialpurpbse,andClientaéknowledgejqand agreesthatthePartiesenteredintothisAgreementin ril        iance
           upontheIimitationsofliabilitysetforthinthisSection7,thaithesamereflectanall     ocationofriskbetweentheParties(includi
                                                                                                                                ngtherlsk
           thatacontractremedymavfailofi    tsessentiil'
                                                       purposean'dcat  isèconséquentialIoss),andform anessentialbasisofthebargainbetween
           theParties.                          .           .             ''              '
                    8.       Indemnification.Clientagl'
                                                      eestiind'
                                                              em nify,'defend and holdharmlesstheSSH Partiesfrom andagainstanyandaII
           Iosses,costs,Iiabili
                              ties,fines,penal
                                             ties,damagesorexpenjesJfanykind(includingreasonableattbrneysJfees)arisingoutoforrelatedto
           (a)Client'sbreachorotherviolationofthisAgre'emint;(b)theac'tidro'missionsofClient;and(c)theMatchmakingServices(excepttothe
           extentproximatel
                          ycausedbythegrossheglig
                                                'enceofSel-
                                                          ectiveSearch).
                     9.        Force Maieure.SeljctiveSearchwillnotbe deemed to have defaulted orbreached thisAgreementforanyfailureor
           delay in ful
                      filling or performi
                                        ng any tetm ofthi s Agreement to the extentsuch failure ordelay is caused by orresultsfrom actsor
           2                                                          . ' .'


    1
    ;                                                       ' .   .        ..
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 110 of 130



   circumstances beyond the reasonable controlofSelective Search, iucluding,wi
                                                                             thout l
                                                                                   imitation,acts ofGod,flood,fire,earthquake,
   explosion,governmentalactions,war, civilunrestor'othérslmilaravents.
                10.     Termination.ThisAgreementwilltefçninate upon theexpiration oftheTerm.Priorto the expiration oftheTerm,this
   Agreementmayonlybeterminated:(a)bvmutualagreementoftheParties;(b)byeitherPartyuponwritten noticetotheotherPat           '
                                                                                                                           ty
   followingClientreceivingtheTotalIntroductions;(c)by'C'lient(i)foranyreason,uponthirty (30)dayspriorwrittennoticetoSelecti
                                                                                                                           ve
   Search;or(ii)effecti
                      veimmediatelyuponwrittennoticëtb'selecti  ve.
                                                                  searchi
                                                                        fSelectiveSearchbreachesthisAgreement;or(d)byselecti
                                                                                                                           ve
   Searcheffectiveimmediatelyupon written noticeto Clier!tifClientbreachesthi
                                                                            sAgreement. ProvisionsofthisAgreement,which bytheir
   nature should apply beyondtheirterms,willremain in force aftertermination orexpiration ofthisAgreementincluding, butnotIimited
   to,Sections5,*1, 8and 10through13.
                11.     Notices.Xinotices,consents,daims,wài
                                                           vers,andothercommunicationshereunder(each,a''Notice'
                                                                                                              ')mustbein
   wri
     tingand addressedtothePartiesatthemiilingaddressor.emalfaddresssetfor
                                                                         '
                                                                         th beneaththeirsignaturestothisAgreement.Any
   Noti
      cewillbedeemedtohavebeenrightfullygi
                                         vén'ta)whenreceivedbytheaddresseeifsentbyanational lyrecognizedoverni
                                                                                                             ghtcouri
                                                                                                                    er
   (receiptrequested);(b)onthethirddayafter!hqdaîemailed,bycertifiedorregistered,
                                                                                mail(returnreceiptrequested,postageprepaid);
   or(c)onthedatesentbyemail(wi   thconfirmationoftransmi
                                                        ssion)ifseptduringnormalbusinesshoursoftherecipi  ent,andonthenext
   businessdayifsentafternormalbusinesshoursofthe recipient.
            12.     Governin/Law. ThePartiesagree thata11mattersari  sing outoforrelatingtothisAgreementwi  llbe governed by
   theinternallawsoftheStateofDelaware,and l
                                           fanysuitoqproceedingis'broughtin connecti
                                                                                   onwith orarisingoutofthisAgreement,such
   suitorproceedingwilbebroughtinthestateorfederalqourtslocated inNew CastleCounty,Del aware,andthe Partiesshallsubmitto the
   exclusi
         vejurisdictionofsuchcourtsandwaiveanyandaIIjuri sdi
                                                           ctional,venueandinconvenientforum objectionstosuchcourts.
            1B.       Miscell
                            aneous.l
                                   f any provi
                                             sion''
                                                  ofthi
                                                      s Agreement is held to be invalid orunenforceable i
                                                                                                        n any jurisdiction,such
   invalidityorunenforceabilitywillnotaffectanyotherprovi
                                                        sion ofthi
                                                                 sAgreementorinval
                                                                                 idateorrenderunenforceablesuchprovisi
                                                                                                                     on in
   anyotherjurisdiction.ThisAgreementrnayonlf'be amended ormodified by an agreementinwri ting signed by al1Padies.No waiverby
   anyPartyofany ofthe provi sionsofthisAgreementwillbe effectiveunl
                                                                   esssetforthinwri
                                                                                  ting and si
                                                                                            gned bythe Par' tvso waiving. Client
   maynotassignanyofitsrightshereunderwi     thoutthepriorwritten consentofSel
                                                                             ectiveSearch,and anypurportedassignmentinviolation
   ofthisSection wilbe nulland void.Thi  sAgreementshallbe binding upon and shallinureto the benefi
                                                                                                  tofthe Partieshereto and their
   respectivesuccessorsand permitte.d assigns.Thi
                         ' .
                                                 sAgreementmay beexecuted in counterparts,eachofwhich isdeemed an original,but
                                           1 .             ''
                                                              eemen't. al
                                               .
   aIIofwhichtogetheraredee.
                             medto.beone
                                       .
                                          q'
                                           ndithesamecagr               h.d a signed copyofthisAgreementdeli
                                                                                                           vered by emailorother
                                             .          .
   meansofelectronictransmissionwillhavathejàrr.lelejal'e#ec.yasdelivaryofanoriginalsignedcopyojtjjj  sAgreement.
                                    '
                                                                         + ,.        * ..   . ..   #
                                                                                 '     )
                                        Thankyou forthisopportunitytpServqyou.W eIookforwardto workingwith
                                                  youandintroduqingyout . pyomeonet
                                                                                  rulyexceptional.


       CLIENT                           '                                                              SELEU IVESEARCH LK
       Signature:         'ao.,'s.v.u,... ..,<(1.3.2
                                                   ..(.$,).';
                                                                                                                 JlJ6
                                                                                                                    'J/Jivt
                                                                                                                          'c
                                                                                                       iig)j!:   ::'t'tl!zk
                                                                                                                          t'..:Iêrt!;24.;.(i;.l18.4(!f6'l!
                                                                :   ..' ''   '

       printName:         M isha Kaura                              .                                  Name: NicoleW all,SeniorVicePresident

       Emai
          lAddress:       m kaura@ m ac.com                                                            Date: 24 February2021
       DateSi gned:        Feb25,2021                                    .                             Address:35 E.WackerDrive,Suite 1920,
                                                                                                                Chicago,Illinoi
                                                                                                                              s60601
       (Effecti
              veDate)                                      '                 .' :                               Attn;CiientRelations




   3
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 111 of 130




                                                                                                             EXHIBiT A:SERVICE AU ACHM ENT
                                                                                                                     ..   ; '. j
     ThetermssetforthinthisExhibi
                                tA:SérviceXttachment'willapplywithrespecttothatcertainEXECUTIVECLIENT
     SERVICES AGREEM ENT by and betWeen 'Selective Search Holdings, LLC d/b/a Selective Search LLC and the
     undersignedexecutiveclient.tthe''Client''jjss'bftheEffecti
                                                              keDate'setforthbelow.Intheeventofanyconflict
     betw een thisServiceAttachm entand the Agree ent,thisServiceAttachmentwillcontrol.
      '



               -'                 d!
                                   r             ,'' dl
                                                      '        .',é
                                                                  ': .                                                                        . .                                                     '
                                                               .
                                                                   j ''
                                                                   y                                                                         .
           .                 .                                                   .   :          .:       . .g
                                                                                                            (
                                                                                                            r
                                                                                                            .
                                                                                                            lr
                                                                                                             .(.... . .....
                                                                                                                          g
                                                                                                                          y<:.
                                                                                                                             y
                                                                                                                             .
                                                                                                                             ;..       .yuy(j
                                                                                                                               :. .... ,    g
                                                                                                                                            .
                                                                                                                                            ;.:y
                                                                                                                                               j:
                                                                                                                                                (
                                                                                                                                                j
                                                                                                                                                (
                                                                                                                                                @...... .,:r
                                                                                                                                                           ..
                                                                                                                                                            l
                                                                                                                                                            E:
                                                                                                                                                             ,
                                                                                                                                                               ) j.j.:.:.. .
                                                                                                                                                                          ,        ..        ..                             .
                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                            yr..,r
                                                                                                                                                                                                                                                 ;p
                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                  ry
                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                   g.
                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                    !,.
                                                                                                                                                                                                                                                      2ly
                                                                                                                                                                                                                                                        k.             ..   ..
                                                                                                                                                                                                                                                                             ( .2.ë
                                                                                                                                                                                                                                                                             .    :E
                                                                                                                                                                                                                                                                                   .j.y
                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                       .y
                                                                                                                                                                                                                                                                                        E: .
          clientName:M isha Kaura ..                                         .
                                                                                                    ''':,.'.  .                                        ;                                'ë
                                                                                                                                                                                         (.;
                                                                                                                                                                                         j '
                                                                                                                                                                                           .
                                                                                                                                                                                           .j
                                                                                                                                                                                           ;,i : i'                 ;k
                                                                                                                                                                                                                    :'.: .                      E.(
                                                                                                                                                                                                                                                  ..q
                                                                                                                                                                                                                                                    jy)
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                      .,)
                                                                                                                                                                                                                                                        .                        , ','j'..
                                                                                                                                                   ...                                  .
                                                                                                                                                                                            'l
                                                                                                                                                                                             r     .      .         (   '   '                  .'          @
                                                                                                                                                                                                                                                           ..                                .. . . ''.

          ContactInformation:qm kaura@ m ac..d<om '                     ' .                              .        . .          .                                                        .. ,.;j   (
                                                                                                                                                                                                                                                     ';i
                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                                 '(L
                                                                                                                                                                                                                                                '
                                                                                                                                                                                        .;J.E..
                                                                                                                                                                                                                                                                   .
                                                                                                         .. . .            .                                        .                                          .                    .. ..             ..   E..:                          .      ..
                                                                                                                                                                                                                                                                                                 '..


      '
                        : r;7:                                     y                                                                                                                                                            :                               .



          Term:OneYear1Four    TptàlInt.r
                                      ,q
                                         dduc
                                         . .ti
                                         :
                                         )
                                         '     ons:Up
                                                    . .t.o'
                                                          '.. Personal
                                                           ''            .Re
                                                                        .;
                                                                        .   ,crui terLeyqI
                                                                                         j: ...M eetYourF
                                                                                                .        ....ut.
                                                                                                               ure Proce,ys:
                                                                                                                          j.                                                                                                                                                                    ..
          Moq thépl d
             . . j.,y
                    .'      '  Ten
                              ( . ',
                                   .;cy,2'
                                        'x
                                         yj  ,,
                                          ...: '. :).
                                                    k..
                                                     '.
                                                      j.
                                                       'y)
                                                        ;k )yy
                                                         .. .; Fpunà è r
                                                                  . r:j(j:à
                                                                          ;gh
                                                                           t.
                                                                            u d
                                                                            ;:ëip
                                                                              ::;residept
                                                                                     .. (.:
                                                                                          s
                                                                                         :.. .( :Ye;  ,
                                                                                                     .t  ,
                                                                                                         :
                                                                                                      j.(j
                                                                                                         g
                                                                                                         yj  (
                                                                                                             y       ,y
                                                                                                                     .:(E: -
                                                                                                                         j:,.
                                                                                                                            ;y.
                    i                                                                                                                               ;           Execut!QPT(
                                                                                                                                                                          è@1                                                        . ,q
                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                        ':, '
                                  .     :r                                                           ,                                                                                                                                                                              q;
                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                     ,,!
                                                                                                                                                                                                                                                                                       ('
                     . .          '                                     ,                            .       . ... .      .. . . .                     ..               ..              .;       , .,                   J                        . .:
                                                                                                                                                                                                                                               ' .y                                      i. t!
                                                                                                                                                                                                  g a


          No.èfgarkets:Na
                j. .    .
                         tional '...' lark
                             .
                                          ettit:.Natinn
                                         . Frk....    .
                                                       al.' (.                          ,
                                                                                                                                                                              ., -:'.
                                                                                                                                                                                    'è',                           ..'
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     ' '' '                         ï'
                                                                                                                                                                                                                                                     ,...                         7 ,
                                                                                                                                                                                                                                                                                    .
          '     ..            .
                             .q
                             . J(
                                !.
                                 ((
                                  ..
                                   ....                  (s
                                                          ..:'c.
                                                          ..
                                                           .'. y(
                                                                .';
                                                                  E
                                                                  L'; ..' ' ..'..:'
                                                               .: :. .           :
                                                                                 .:..:
                                                                                 7r
                                                                                  ...
                                                                                    '
                                                                                     E:.
                                                                                       6
                                                                                       .)       .
                                                                                                '
                                                                                                . '.
                                                                                                   ?
                                                                                                   :
                                                                                                   .)q
                                                                                                     .:::''.. i'. .
                                                                                        (. . . r '.)..,.
                                                                                                       . ' ..
                                                                                                   . . . . ...' r ).. 1:
                                                                                                                    0..'. j '.         .



          OtherConsiderations:5SLMeetYourFutureProcess:prospectvetting,written presentations,biosand photos.Researchand support
          Team,CustomizedCoachingProgram,Ongoing'     àelatjon'
                                                              shipCoaching,ConciergeSupport(Assistancewithtravelmanagementand
          datescheduling),PhotographySession lPortfolioRqview.PreandPostlntrodudionCoaching-PostlntroductionFeedback.


                        .     L              .                     :     '       .                                .
          #             .          K.                              .                                          :                                     '
                                             '                                                                (                                    .

          ClientSqrviceFee:$500,000                                                                 . C:7 ... .                                 ,'
                                                                                                                                                 : :' '                            '2'
                                                                                                                                                                                     ,
                                                                                                                                                                                     :
                                                                                                                                                                                     1                             ''                          ' ''m'
                                                                                                                                                                                                                                                    i.                      ' ,ë::
                                                                                                                                                                                                                                                                                 '.'''
                                      .. .       .    .    .                                    .            . <..
                                                                                                                  C! .
                                                                                                                  #                         ' ..:
                                                                                                                                                ',:(;.E).                      .     ( .... :? , .. Ir.. . .. ë .
                                                                                                                                                                                        .
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                           ''
                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                    ,, k. ... ;.
                                                                                                                                                                                                                                                                   '              ' '
                                                                                                                                                                                                                                                                                 ,,.         (...1
                    '       ' . '.
                             .               . .               .       . .,. ..         .   .
                                                                                                     . ..     k
                                                                                                              ;
                                                                                                              -
                                                                                                              );:E,. ..,
                                                                                                               2       ..-. ..;j
                                                                                                                               .
                                                                                                                               i.:
                                                                                                                                 2
                                                                                                                                 ë(
                                                                                                                                 ..
                                                                                                                                  . .
                                                                                                                                  . ,                           . ..         . ..
                                                                                                                                                                             .
                                                                                                                                                                                 .;
                                                                                                                                                                                  ..
                                                                                                                                                                                   r
                                                                                                                                                                                   .:.
                                                                                                                                                                                     y
                                                                                                                                                                                     ::
                                                                                                                                                                                      .
                                                                                                                                                                                      ,
                                                                                                                                                                                      y;r
                                                                                                                                                                                        yë
                                                                                                                                                                                         .
                                                                                                                                                                                         y
                                                                                                                                                                                         ë
                                                                                                                                                                                         k;
                                                                                                                                                                                          :.;7
                                                                                                                                                                                             ,
                                                                                                                                                                                             .(. . ...E.
                                                                                                                                                                                                       :.
                                                                                                                                                                                                        ,
                                                                                                                                                                                                        ;
                                                                                                                                                                                                        .ë
                                                                                                                                                                                                         p
                                                                                                                                                                                                         ....
                                                                                                                                                                                                            y.
                                                                                                                                                                                                             ::;
                                                                                                                                                                                                             .,
                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                            ;:@..:,...:..j.-:.,... .        .
                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                        ....
                                                                                                                                                                                                                                                                                    y g..
                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                        ,
          MethodùfPaymeni:                                                                  crvdit#'
                                                                                                  /b
                                                                                                   'ebit.f
                                                                                                         %so
                                                                                                           UrvicerV'0
                                                                                                                    '
                                                                                                                    è'
                                                                                                                     1
                                                                                                                    ?#                                                  . ''J; Wire                                         '               ' ' càeck                             , 'c        ,
                              .                                              '                               J        .,           .            '.4...
                                                                                                                                                     R'''.      .            . . .1 '                                                                          i                 . 'r
                                                                                                                                       '.    . .            '       .
          Notes:



          CLIENT                                                                                                                                                                        SELECTIVESEARCH LLC
                                                                                                                                                                                                              /J/J
                                                                                                                                                                                                                 'J/JJ/J
                                                                                                                                                                                                                       '?
                                                                                                                                                                                                                        //
          Si
           gnature:                                   '
                                                      i
                                                      p.
                                                       u.
                                                        b'au- .-.....1ô?2:
                                                                         ,
                                                                         :
                                                                         J.
                                                                          1!''à                                                                                                         1
                                                                                                                                                                                        E
                                                                                                                                                                                        !
                                                                                                                                                                                        9l
                                                                                                                                                                                         jl
                                                                                                                                                                                          ':                  r
                                                                                                                                                                                                              1
                                                                                                                                                                                                              I
                                                                                                                                                                                                              '.
                                                                                                                                                                                                               '
                                                                                                                                                                                                               .i
                                                                                                                                                                                                                ë'
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 %.
                                                                                                                                                                                                                  11I
                                                                                                                                                                                                                    Fz
                                                                                                                                                                                                                     r
                                                                                                                                                                                                                     1
                                                                                                                                                                                                                     )?.
                                                                                                                                                                                                                       :.)
                                                                                                                                                                                                                         ï
                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                         ?èl1
                                                                                                                                                                                                                            7
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            4t
                                                                                                                                                                                                                             l.
                                                                                                                                                                                                                              E
                                                                                                                                                                                                                              #
                                                                                                                                                                                                                              'T)
          PrintName:                                  M isha Kaura                                                                                                                      Nam e: Nicole W all,SeniorVice President
          Datesigned:                                 Feb25,2021                                                                                                                        Date: 24 February 2021
          (Effective Date)                                                                                                             .




     4
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 112 of 130



                       SELECTIVE SEARCH EXECUTIVE CLIENT SERVICES AGREEMENT
                                   NEW YORK STATE LAW ADDENDUM
   THIS NEW YORK STATE LAW ADDENDUM TO EXECUTIVE CLIENT SERVICES AGREEMENT (this
   'Addendum')suppIemeflts thatcertain Execuiive ClientSprvi
                                                           ces Agreement(as the same may be amended,
   modified,supplemented,extendedorrestated froim timetotime,the''
                                                                 Agreemenf')datedasof24 February2021
   byand betweenSelectiveSearchand Client(bothasdefinedintheAgreement).
   1. Termsofthi     sAddendum. ThisAddendum shallsupplementand serve asanadjuncttotheAgreement,
   which isand shallhereafterremain infullforce ahd effect;nrovided,however,in the eventofany conflictbetween
   the terms ofthi
                 s Addendum andthe Agreement,the termsofthis Addendum shal       lcontrol. Capi tali
                                                                                                   zed terms used
   and nototherwise defined inthisAddendum shallhave the meaning ascribed to such terms inthe Agreement.
   2.      Terms Appli cable to Clients Residinn in New York. The terms and condi tions setforth in this Section 2
   shallonly apply to and supplementthe Agreementinthe eventthatCli   entis, as ofthe Effective Date,a residentof
   New York,and (n aIlothercases,this Section 2 shalibe disregarded and have no force oreffecton the Agreement:
   Clientmay cancelthe Agreem ent,withoutany pFnalty orobligation,atany tim e priorto m idnightofthe
   thirdbusinessdayfollowingthedateoftheAgreementbyprovidinjwrittennoticetoSelectiveSearchat:
   Selective Search LLC,35 E.W ackerDrive,Suite 1920,Chicago,Illinols 60601,Attn:ClientComm unications.
   Any such notice should be provided in accordance with Section 11 ofthe Agreement,and upon tim ely
   receiptthereof,Selective Search shallrefund the ClientService Fee to Client.
   If,duringtheTerm,Clientdiesorisdisabledandcannotthereafterusethe Matchmaking Services,(i)Client
   and/orClient's estate m ay,by w ritten notice to Selective Search,electto be relieved ofthe obligation to
   makeanyadditionalpaymentsin respectofthe Matchmaking Services;and (ii)uqonwritten noticeto
   Selective Search,Clientshallbe entitled to a refund ofthatportion ofthe ClientServlce Fee,ifany,which
   is allocated to the period afterClient's death ordisability.
   The Matchm aking Servicesdo notguaranteeany numberpfCandidatesorIntroductions.The Matchm aking
   ServicesmaybeqrovidedtoourClientsinIocationsacrosstheUnitedStateà.IfClientisconcernedthat
   ithas oris plannlng to m ove to a Iocation outside ofw here Selective Search does or can provide the
   Matchmaking Services,please contactSelective Search at:Selective Search LLC,35 E.W ackerDrive,Suite
   1920,Chicago,Illinois 60601,Attn:ClientCom munications. Any such com m unication should be provided
   in accordance with Section 11ofthe Agreem ent.

                                                         *       *
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 113 of 130




                                                        *
                                        .      è.
                                                         B
                                                      .. .   .
                                                                 .-


                                        B ERKELEY
                                          iNTERNATIOIVAI-
                                                IN V O IC E

                                   V.A.T N UM BER: B21 2774 43




                3rdApril,2020



                M isha Kaura



                       ProfessionalServices                                        f15,000.00


                       VAT @ 20O/o                                                  f3,000.00




                       Total                                                      f 18,000.00




                             PaymentcanbemadeW creditcard(notAmericanExpress)
                                         Overseas:Berkel
                                                       eyInternational
                                       IBAN:G839NW 8K60101487009951
                                                BIC:NW BKGBZL
                                       NatW estFarnham,SurreyEngl
                                                                and
                                 SortCode:60-10-14 AccountNumber:87009951

                                             Berkeley InternationalLtd.
         CompanyRegistrationNo.04698672(Engl
                                           andandW ales)Registeredaddress-Harrow House,23WestStreet,
                                            Haslemere,Surrey,GU272AB
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 114 of 130




                                      B    er   kel    ev
                                      lN T E R N A T IO N A L

                                              IN V O IC E

                                   V.A.T NUM
                                          .
                                             BER:
                                               '
                                                  821 2774 43
                                                   .




                8th March, 2021



                M isha Kaura



                       ProfessionalServices                                       f20,000



                       VAT @ 200/o                                                 f4,000



                      Total                                                       f24,000.00




                             Pa.ymentcanbemadebycredi
                                                    tcard(notAmericanExpress)
                                         Overseas:Berkel
                                                       eyInternational
                                       IBAN:6839NW 8K60101487009951
                                                BlC:NW BKGBZL
                                        NatbvestFarnham,Surrey England
                                 SortCode: 60-10-14 AccountNum ber:87009951

                                           BerkeleylnternationalLtd.
         CompanyRegistrationNo.04698672(EnglandandW ales)Registeredaddress-Harrow House,23WestStreet,
                                          Haslemere,Surrey,GU272AB .
                                               VatNo.821277443
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 115 of 130




                                       B  er  kel ev
                                       INTtR NATIO NA L
      THIS AGREEM ENT dated the        day of                2021


                                                BETW EEN


      (1)BERKELEY m TERNATIONAL LIMIZIYD ofj3BérkeldySquare,LondonW 1J6EJ(hereinaftercalled
         EBerkeley')                    '                    '
      and

      (2) MishaKaura
      (hereinaftercalledthetclient')
      Clientpersonalinform ation

      M arià lSt.atus:
      DateofBirth:
      N ationality:
      Occupation'  .
      M obileNo:
      E M ailaddress:
      ResidentialAddress'
                        .

      Pream ble

      W HEREAS theClientisseekingaPartnerandwishestosubscribeto theBerkeley match-maldngagency to
      enableBerkeley tointroducetheClienttoprospectivePartnersand Berkeleyagreesto dosouponthetenns
      andconditionsassetoutbelow
      N OW IT IS AGREED asfollows:

      ThetotalamountpayableatcommencementoftheBerkeleyUK and US membershipis:20,000plusVAT.

      D efinitions

      ForthepurpqsesofthisAgreementthefollowing expressionswillhavethemeaningssetagainstthem.
      lsubscription'meansthesttm off10,000 plusVAT thepalquentofwhich entitlestheClienttoremain a
      M emberandto receiveBerkeley'sPartnerintroductionservicesfortheM embership Periodforaterm of
      12 monthswhich shallcommence9om thedateofthisAgreement.

      ThefirstSubscription paymentwillbemadeon signatureofthisAgreementandiftheClientwishesto
      renew thisAgreementforafurtherperiod,he/shecando sobypaying subsequentSubscriptionsonthe
      anniversaly dateofthesigning ofthisAgreem ent.

      ThisSubscriptionpaymentissubjecttochangeprovidingnoticeisgiventotheClient.Theinitial
      iloiningFee'(seebelow)isnon-refimdable.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 116 of 130



      ûloiningFee'meanstheonce-only feeoff10,000 plusVAT payableby theClientoa thesigningofthis
      AgreementtobecomeaM ember.
      çclientProtile'meanstheinform ation providedby theClientto theBerkeleyquestionnaireand/orany
      additionalinformationregardingprofileprovided totheClientby Berkeley priortotheClientinterview
      which informationisnotedby theClientM anagcrduring the interview soastoestablish arangeofthe
      Client'sessentialcharactedsticsand criteriathatBerkeley reasonably considerspertinentto sourcing an
      appropriatePartner.

      tlntroduction'meansBerkeley tproviding'theClient,in accordancewith clause2.3with theM ember's
      Profileofapotentiaiiy compatiblePartnerto whom Berkeiey hasprovided theClient'spersonalproiiieand
      who hasexpressed thewish tocontact,ortobecontacted by.theClient.Forthepurposesofclarity itis
      agreedthatforthepurposesofthisAgreemerltBrçrkeleyhaschosenprotilesusing theirknowledge,expertise
      andprofessionalisln andthatprovidinéaprofilétgtheClientisdeemedtobeanappropriateandvalid
      introduction-forexaluplewhen numbersareexchanged,when aClientrefusesaprofileofsomeone
      Berkeley deemedsuitableorFhen oùeparty refusesaprotileand theotherhasaccepted-llnless
      circumstancesbeyondeitherparty'sreasonablecoi
                                                  ,ityolprecludeit.
      lM embers'meansthosepersonswho areactivepaidup subscribersto theBerkeleydatingagency orpersons
      whom ithasspeciticallyheadhunted.From tjmetotipe,Berkeleymayfinditnecessarytoseek
      introductionsoutsideitsdatabaseto satisfyparticularorunusualClientcriteda.Such headhunted
      intoductionstypically fonn partoftheBerkeley serviceand donoteffectthefeespayablebytheClient
      unlesstheClientgivespriorapproval.

      'M embership Period'meansaperiod of 12 monthsplusan additionalextènsionperiodofup to 6 months
      intheeventtheClientelectstojpspendplpyilion ofintroductionsfurthertoclause1.7 below.
      'M ember'sProtile'meansthesamecategoriesofinformationabouttherelevantM emberasisprovidedby
      theClientProtile.                      ; .   .


      -partner-meansany person who,beinga.vemàerqsde
                                                   'sneàin-v embers-above,isintroducedbyserkeley
      totheClient.                           .

      çpartnerProfilermeansthePartnerprofilecompleted by theClientforBerkeley allercompletionofthe
      questiolmaireby theClientatinterview.Seeçlyuse 1.7beloF forchangesm adetoPartnerProfile'safler
      CommencementOfmembersiziP.                          >'     '
      Pream ble

      Attractivehumanqualitiesandcharactçrijticsipa'
                                                   prtneraresubjëcttotheClient'spersonaltaste.
      lnterpreting thatpersonaltasteidnotan exactsqience.ClientswillprovideBerkeley withcriteriaorqualities
      they arelooking forin apotentialpartnerforindicativepu'rpojesonly.'
      '
      Berkeley willuseitsreasonablqendeavourstointroduceclientstopotentialpartnerswho meetasmany
      criteriaaspossiblebutarenotunderanydbii
                                        .     gatibnt
                                                    .(
                                                     ?ensure,thàteach andevery potentialoracttlal
      introductionhasanyora11ofthecriteria.Anycriteriabpecifiedlgyaclientwillbeforguidancepurposes
      only andshouldnotfonu5 aftp dam entalrequirem ent*of'any
                                                            ' '
                                                               pot
                                                               G'
                                                                  entialintroduction.Furtherm ore,theclient
      recognisesthatBerkeley sskilland expertijeliesinidentifying and recommendingintroductionsbasedon
      bothobjectiveandsubjectivetactorswhereBerkeleybelievethatthereisthepossibilityoftheclientforming
      a relationship.

      1.Introductions
                         '

      1.1Berkeleyreservestheabsoluteèlijcretioli'àn'(
                                                    '
                                                    1lihttointrodticetà,
                                                                       the'clientPartnerswhoBerkeley
      considersm ightbeacceptabletothe.Clientpotw ithstandingthattheprospectivePartnerm ay onlym atch the
      PartnerProfiletoadegree.                            '
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 117 of 130



      1.2 BerkeleywillmakeunlimitedsuitableIntroductions.

      1.3Berkeleydoesnotacceptanyresponkibiiityorliabilityforthe'
                                                                acctlracyorcompletenessoftheMember's
      ProtileoftheClientorofanyPartner.orény otherM ember$rforany offensiveorotherbehaviouroractions
      oftheClientorofany introducedPartnrr'or.4ny otherM ember.
                                                     '           .
                                                  :

      1.4 Berkeley reservestherightto tenninafethisAgreementwith immediateeffed atany timeby giving the
      ClientwlittennoticeiftheClientisinbreachofthisAgreementorifBerkeleyhasreasonablecausein its
      absoluteopinion ahd discretionto doso..
                                                 .           :       .
      1.5Berkeleyw illnotbeliableto theClientforcom pensation orfortherettll'nofany portion ofthe
      Subscription orJoining Feeorotherwise,i
                                            .f:. -

      (a)PartnersintroducçdtotheClientbyBerkeleyiàrgoodfaithdonotmatchtheClient'sexpectation;
      (b)TheClientnotifiesBerkeleythattheClientnolongerwishestoreceiveIntroductions;
      (c).BerkeleytenninatesthisAgreementunderclausé1.4above.
      1.6Subjectonlytoclause2.2membershipdoesnotentitletheClienttoreceiveBerkeley'slistofM embers
      orany detailsofM embersotherwisethan by'anlntroduction.
                                                 ' '

      1.7 IntheeventaClientwishestochangethecriteriaoftheirPartnerprotileafterhis/hermembership has
      strted,dependingon thescopeofthosechanges,thismay mean additionalfeesbecomepayableand/or
      affectthenumberofintroductionsmadetotheClient.

      l.8IftheClientrequeststhatBerkeleysuspendtheprovisionoflntroductionsforaperiodoftime(because,
      forexample,theClientbelievestheyhavefpund açompat
                                                      iblepartner)Berkeleywillextendtheinitial12
                                                         .

      monthperiodforaperiodequivalenttotheperiobtsjofthesuspensionsubjecttoamaximum extensionof6
      months.

      1.9IntheeventthattheClientrequeststhatBerkelçysus/endtheprovisionoflntroductions(inaccordance
      withclause1.8above)foraperiodinexdessof 6 monthsandsubkequentlydecidestoliftthesuspensionof
      themembership,Berkeleywillmakereasonableendeavoursto11t11theminimum numberofIntroductions
      totheClient(ifagreedfurthertoclause1.2)withintheMembershipPeriod.However,ifthelengthofthe
      Client'ssuspension periodrendersBerkeley incapableoffulfilling them inimllm ntlmberofIntroductions
      within theM embershipPeriod,theClientapeestowaiveImroductionsBerkeley mightotherwisebe
      requiredtomake.Berkeley willmakeasmahy introductionsasitcanbereasonably expected todo sotaldng
      into accounttheamountoftimeremainingwithinthèM embership Periodul      qiltheexpiry ofthe
      membership.

      2.O bligations

      2.1Berkeleyhereby acknowledgesthereceiptofthepaymentbytheClientoftheJoining Feeand thefirst
      Subscription and inconsideration ofthosepaylpentsandoftheClientagreeing tothetermssetoutherein
      Berkeley continusthattheClientisaM embetwith e   'ffectfrom thedateofthisAgreem ent.

      2.2TheClientagreestocompletetheClieptProtiletrtlthfully(togetherwiththéClient'scontactdetails)and
      theClientagreesto completethePm nerPrpfilerealistically.Anyphotograph provided by theClientto
      Berkeleyforthe ClientProtilemustbeup to d>tè.TheClientwillpromptly notifyBerkeleyin writingofany
      changesto theClientProtile'
                                ,includingany chângesinrelationship stams.

      2.3 TheClientauthorisesBerkeleyto provideacopyoftheClientProfileto any M emberwhoBerkeley
      considerscould besuitbleasaPartnerpnd BerkeleywillintroducetotheClienton aone-by-onebasis
      M em berswho notifyBerkeley thatthey w ouldliketo beintroduced totheClient.

      2.4 IftheClientdoesnotwishto goptactthatllntroduçedPartner'Berkeleywilleffectthelntroduction of
      anotherPartner,whenavailable,whowouldlikétobelntroducedtotheClient.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 118 of 130



      2.5TheIntroduction processwillcontintleforsolong astheClientisapaidup M emberortmtiltheClient
      notifiesBerkeley inwritingthathe/shenolongerwishestoreceivePartnerIntroductionsorthecontract
      expires.

      2.6W heretheClientorany Partnerreasonably requests,Berkeleywilluseitsreasonableendeavoursto
      facilitateany aspectoftheIntroduction.Berkeley willalso beavailabletoassisttheClientin reviewing any
      aspectofhis/herClientProfileandanyasjèd ofhis/hereypectationscontainedinthePartnerProfilethat
                                                         '
      he/shehasproducedortalked about.      .'
                                            .



      2.7TheClientundertakesata1ltimesto treathis/herPartnerwithrespectand courtesy atal1timesduringthe
      term ofthisAgreementandnottodiscloseany detailsto any otherparty.

      2.8Berkeley w illprovideto theClientacopy ofBerkeley'sinternalcomplaintshandlingprocedureupon
      writtenrequestby theClient.                    .

      2.9TheClientundertakestotreatBerkeleyandttsstaffFithcotzrtesyandrespectatalltimes.Intheevent
      thataclientdoesnottreatBerkeley andits'   staffwithcourtesyandrespectby engaginginahostile,
      aggressive,orabusivecom m unication styleprthere.being actionsby theClientcausing aflmdamental
                                                 .

      breakdown oftrustand confidencebetween Berkeley and theClient,then Berkeleyreservestherightto
      term inatethisagreem entwith im m çdiateeffectand theClientunderstandsthatno tinancialrecoursewillbe
                                                     .
      available.                               '

      2.10TheClientunderstandsthattheBerkeley serviceisdeeplypersonalandthattheClientmustkeep the
      identity oftheindividualswhoaresuggestedaspotentialintroductionsortowhom theclientisintoduced
      totlly confidential.

      2.11.lftheClientfollowsBerkeley'sintenialcomplailitsàandlingprocedureandisstillnotsatisfied,
      Berkeleyisprepgredtohavetltedisputesubmittedformeéiationasmethodofalternativedisputeresolution.
      ItistheClient'sobligationto initiatesuch proceedingsand shouldonlybeundeMaken should Berkeley's
      internalcpmplaintsprocedtzre(see2.8above)havebeenfollowed.Berkeley'sselectedmediationprovideris:
      M EDIATELEGAL
      Suite3
      4cExchangeCoul'
                    t
      1D aleStreet
      Liverpool
      1-2 2PP

      Email:help@mediatellegal.co.tlk
      W ebsite:www.mediatelegal.co.uk
      Telephone:01513633972

      2.12ln theabsenceofresolution following 2.11thisAgreementwillbeinterpreted and enforcedin
      accordancewith English 1aw and in theabspncrofany otheragreedforum fordisputeresolution any dispute
      arisinghereunderwillbesubmittedtotheCountyCourtnominatedbyBerkeley.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 119 of 130


      '

      2.13Doyouhaveanyunspentconvictions '
                                         YES/NO (pleaseindicate)
      Guidance:pleasetick tYES, ifyouhaveany : convictionsthatarenotyetspent. Theterm :convictions,js
      usedto refertoany sentenceordijposalisgue'dby acottrt.Ifa1lyotlrc'
                                                                       onvictionsarespentyou shouldtick
      CNO'.lfyouareunsurethen pleaseadviseusandwecan referyou totheappropriatetoolto check.


      3.Conndentiality

      3.1Both Partiesacknow ledgethesenjitive,peppnalandprivatenatureoftheintroduction servicesprovided
      ptlrsllanttothisAgreelnentand theimportanceofconfidentialityanddiscretionasregardsthemnnnerin
      which an Introduction isfacilitated.

      3.2 Accordingly,bothBerkeley and theClientagreethateachpartyto thisAgreementshallnot,either
      directly orindirectly,atany timeduring theperiod oftheAgreementorforaperiod of2yearsafter
      termination,make,publish,transmitorcommtmicatetoanyperson orentity orinternetsiteorotherforllm
      any disparagingorderogatoly remarks,commentsorstatementsconcerning eitherBerkeley itsemployeesor
      theClientandortheperformanceofthisAgreementwltichwouldreasonablybeexpectedtoleadto
      unwanted orllnfavourablepublicity ordamageto reputation ofBerkeley itsemployeesortheClientwhether
      ornotthoserem arks,com m entsorstatem entsrepresenthonestlyheldbeliefsofeitherparty.

      3.3Any breach ofclause 3.2aboveby oneParty w illentitletheotherPartyto seek dam agesand or
      injunctiverelief.Fortheavoidanceofdoubt,thisclausewillnotrestrictthelegalrightsofeitherpartyunder
      common law,contractorstatuteto commenceordefendany legalproceedingsarising from abreach or
      alleged breach oftheA greem ent.By signingthisA greement,bothpartiesacu ow ledgethatthisclausehas .
      been sufticientlybroughtto theirrespectiveattention.     .
                                                                                                         ;'
      3.4Itisalso understood bytheClientthattherepultionofBerkeley Internationalisbuiltupon thetrustand
      respectofitsmembers.Forthisreason,Berkeleytakesanyandal1claimsofdissatisfactionwithotlrservice
      extrem ely seriously.Asoneoftheworld'spre-em inentintroduction agenèieswhichpridesitselfon
      professionalism,discretion and contidentiality,itisinappropriateto discussplivateclientmattersin apublic
      fonzm,withpersonstmveritied byourselves.TheClientthereforeagreesnotto discussanymatterspursuant
      to tMsA greem ent,whetherpositiveornegative,on anypublicforum ,notablyany socialm ediaplatform .


      4.D ataProtection

      TheClienttmderstandsthatBerkeley usesClient'spersonaldataprimarily toprovidematchmakingservices
      to theClientbutalsoforrelatedpurposesincluding:.

      Conducting identity checksto verifyidentity and screen forfinancialorotherinform ation;gathering and
      providing information required by orrelatingto audits,enquiriesand investigationsby regulatorybodies;
      complying with professional,legalandregplatöry obligationsthatapplyto otlrbusiness;ensuring business
      policiesareadheredto,egpoliciescoveringqecurityànd internetuse;operationalreasons,such asimproving
      efficiency,trah ingandquality control',ensm ingtheconfidentialityofcom m ercially sensitiveinfonnation;
      statisticalanalysistoheipusmanageourbusiness;updating clientrecords;preventing unauthorised access
      and m oditk ationsto system s;preparing andfiling statutoa returns;ensming safew orkingpractices,
      monitoringandmanagingstaffabsencesandstaf/accesstosystemsandfacilities'    ,staffadministrationand
      assesslnents,m on'
                       itoring staffconduct, anddisciplinarymatters;marketi
                                                                          ngourservices;creditreference
      checksviaextenmlcreditreferenceagencles;externalauditsandqualitychecks,egforISO orhwestorsin
      People accrediu tion.             '

      AnyuseofClientpersonaldataissubjecttohis/herinstmctions,theEU GeneralDataProtectionRegulation
      (GDPR),otherrelevantUK andEU legislationandourprofessionaldutyofconfidentiality.
      BerkeleyisadatacontrollerforthepurposeoftheGDPR and otherrelevantdataprotection legislation.For
      any queries,StevieH igginsonisthecom pany'srepresentativeforthepurposeoftheGDPR.
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 120 of 130




      W etakeyourprivacyvely seriously.Pleaseread thePrivacy Policy on-                .
                                                                                       berkeley-intem ational.com asit
      containsimportantinfonuation,inqluding:

      W hatpersonaldatawecollectaboutyou alïd.
                                             how thatdataiscollected',how,why andonwhatgroundswe
      useyourpersonaldata;whoweshare.yotlrpersonaldatawith;whereyotlrpersonaldataisheld andhow
      longitwillbekept;whetheryotlrpersonaldataiuay betransferred outoftheEuropeanEconomicareaand,
      ifso,themeasurestaken toprote
                                  'ctthatdata;yourriglitsin relation tothepersonaldataweholdoruse;the
      stepswetaketo secureyourpersonaldatâ;how tomakeacomplaintinrelation to ouruseofyotlrpersonal
      data;how to contactusw ith any queriesorcon'
                                                 cernsin relation toyourpersonaldata.

      ltisalsoagreed betweenthePartiesthat:
      TheClienthereby acknowledgestheyhavenotrelied onany otherstatem entorrepresentationm adeoutside
      thepre-contractinfonuation brtheten'
                                         nsofthisAgfeem ent.      .

      ThisAgreementandattached documentsconstimtetheentireagreementbetween theClientand Berkeley
      andsupersedeandextinguish al1previousagreements,prom ises,assurancqs,warranties,representationsand
      understandingsbetweenthem,whetheroralorinwritingrelatingtothesubjectmatter.
      Subjecttoclause2.2thePartiesagreeandcontirm thattheywillnotmakeanytmauthoriseduseordisclostlre
      ofany secretorconlidentialinformation relating totheotherparty.Berkeleyalso agreesthatatnotim ewill
      they discloseanymember'spersonalandprivateinfonnation toany thirdpartywithouttheexpress
      agreementandpenuission ofthemember.

      Forceslajeure(PostCoronavirus)
      Unlessotherwiseagreedin thecontractbetweentheparties,whereaparty failsto perfonn oneormoreofits
      contracmalduties,theconsequencessetoutin thisclausewillfollow ifand totheextentthatthatparty
      proves:(a)thatitsfailuretop'erfol'
                                       m wascausedby''ànimpedimentbeyonditsreasonablecontrol;(b)thatit
      couldnotreasonablyhavebeen expectedtohavbtaken theôccurrence oftheimpedim entinto accountatthe
      timeoftheconclujionofthecontract'
                                      ,an'
                                         d(c)thgtitèouldnptreasonablyhaveavoidedorovercomethe
      effectsoftheimpedim ent.
                                          ;
                                          '                                '
      A partyinvokingthisClauseshallbepresllmed tohaveestablished the conditionsdescribed in thepreceding
      paragraph inthecaseoftheoccurrenceofoneormoreofthefollowing impediments:epidemic,pandemic,
      outbreaksofinfectiousdiseaseorany ottlerpublichealth crisisincluding quarantineorotheremployee
      restdctions,compliancewithgnyl>w orgpvelpnentorder,anactofGo2orothereventnotsubjecttothe
      reasonablecontrolofthesubjectparty.                            ..
                                                                      '
                                                      '     ..                 .

      ElPleaseticktoconfirm thgtyouyhaveread and undqrstood thisAgreement.
                                                  .              :                 ;




      SIGNED forqndonbehalfoJ' '     .
                                              '       ,.
                                                      ' .             slGxko bytheclient
      BERKELEY m TERNATIONAL LIM ITED




                                                                          D ated:
'
I                                         .                                               .

!           Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 121 of 130
        I
        !
        i



                                                  . '' '. ,                   ..
                                                          )
                                                          .                        . .
                                                                  '
                                      .           .       ,           L.
                                                                      .        ..                 .




                                  '                                                    '' '
                                              : ...'      ,.
                                                           ...        '
                                                                          .        ,          '
                                                      .




                                                          ExhibitM



        l
        1




        I

r                                             .




        p                                                   '
    i
        l
        p
        h




    q                                                         .


        1
        k
        p
        1
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 122 of 130




     R evised ListofExpertW itnesses

         M s.M inalShah,LPC
     2. D r.H orstGriesser,M D
         M rs.H eatherCollinsGrattan Floyd
         M rs.Kim Evazians
         Dr.A nna Salter,PhD
      6. D r.PaulEkm an,PhD expel'tw itness
         M s.DonnaA nderson
      8. Dr.M arsha Linehan,PhD
         Dr.W illard Harley,PhD
      l0.Dr.George Sim on,PhD
      ll.Dr.DanielLanger,PhD
      12.Dr.Sitaram K aura,M D
      13.M s.Sasha Lçah Kaura
      l4.M rs.M onikaChopraIt.aura
                               .
'



1
            Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 123 of 130
    .
        !
        !
        l




                                              ExhibitN


        I
        p
        I




I       I                                                        .
        E



        1
        i
        l
        t
        I
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 124 of 130
                              '
           . .
                 .   )
                     rt
                     .)(
                      '   .
                                                               .,k-               ,,,
             )ki
               k':                Sa nc ta Jop h/g                                                   o//eg e
          k       ,a
          .... s..-


                                  CasualAccom m odation - Key lnform ation
        Please find detailed information foryou to read priorto arri
                                                                   ving atSancta Sophi
                                                                                     a College.Thi
                                                                                                 s information i
                                                                                                               svi
                                                                                                                 lal
        forwhen you arrive and depart
        CHECK-IN AND CHECK-OUT
        Check-in                  Weencouragecheck-inbetweenbusinesshours(9-5pm)-ifcheck-inisrequiredafterthistime
                                  pl
                                   ease letthe Events and Accommodation departmentknow.Af
                                                                                        lerhours check-in is deal
                                                                                                                twith
                                  bya ResidentAnending (RA)oftheCollegeand mustbedoneonl
                                                                                       ybefore9pm.l
                                                                                                  fyou cannot
                                  check-in by this time pl
                                                         ease noti
                                                                 fy the Events and Accommodation department as other
                                  arrangements maybe able to be made.
        Check-out                 Stri
                                     ctl
                                       y by loam.Shouldthis nothappena furthernight'
                                                                                   s charge willbe applied.
         Pleasebeawareofthefollowingwhencheckingouti
           * W hen checking outduring business hours please handyourkeys/access cardsto Reception.
           @ Ifchecking outatthe weekend oroutofhours,orifthe Receptionistis notavailabl
                                                                                       e pleaseplaceyour
             keys/access cardsin thesloton the doorofRecepti on.
           * Please do notIeave keysin rooms.
        ACCESS TO THE COLLEGE
        The College addressis:
        8 Missenden Road
        Camperdown
        2050
        On arri
              valyoucan access theCollegeviathe pedestri
                                                       an entrance orthe drivewaythrough the main gateson
        Missenden Road.                          '
         INSTRUCTIONS ON ARRIVAL                               '      .           '
         I
         farrivingduringbusinesshours,MondaytoFri    day9ani-5pm pl  easemakeyourwaytoourmai   nReception.The
         Receptionoflice i
                         slocated withinthe foyerarea1:.)thj I
                                                             eftoftheglassdoorsatthe mainentrance.Youwillbe
        abl
          e to check-in here duri
                                ng these times only. '...                 '''

         I
         fyouarechecking inoutofthesehoursyouwilneedtofoll
                                                         o: thesespecialinstructi
                                                                                ons:
           * W hen youarrive you areto make yourwayto eitherthe Graduate House buil
                                                                                  ding orthe main Sancta
                         buildi
                              ng(l
                                 ocationwillbedi
                                               splayedonbookingconfirmation).TheGraduate Housebuil
                                                                                                 dingi
                                                                                                     slocatedon
             the Iefthand side as you walkdown thedrive way and i fyoucontinue round the drivewayyou willgetto
             the main building.                           '                            .
           * Ifstaying atthe main buildingdial7777 onthekeypad and provide yourname tothe RA who willrespond.
           * lfstaying atthe Graduate Housebuil ding dial#8 on the keypad and provideyournameto the RA whowil
             respond.                                                    ,
           @ The RA willgreetyouatthe doorand provide youwi     thyourcard which ali
                                                                                   owsyou into yourroom and
             around the buildings.          '
         BREAKFAST                                 .
         Breakfastisavail
                        abl
                          e during 7am - 9.30am in our,Dining HallIocated inthe main building.
         PARKING
         Parkingi
                sonlyavailableduri
                                 ngthe.
                                      summerBreak(December,JanuaryandpartofFebruary).Shouldyourequire
         parki
             ngpleasenoti
                        fytheEventsandAccommodationdepadmentpriorto arri
                                                                       val.Thereisafeeof$10aday.This
        mustbe paid before arrivingatthe Coll
                                            ege.A permitwillthenbe readyforyou when youcheck-in.Youwillneed
        to contactthe Eventsand Accommodationdepadmentpriorto arrivalto acquire thecodeto gainaccessthrough
        the gateontothe College grounds.
         SMOKING
         Please note thatSancta Sophi
                                    ais a non-smoking Col
                                                        lege and isnotpermi
                                                                          tted anywhereon thegrounds.
        SANCTA SOPHI     A COLLEGE PRIMARY PURPOSE
        W e would Iîke to make aIIguestsaware thatthe main purpose ofthe College i
                                                                                 s a residentialhomeforour
        students.W ehope to operate the casualaccommodation business alongside,butwe have to makesure thi  s does
        notconflictthe purpose ofourstudentbusiness. '




                                               '
                                                   EstabllYhed 7926within l/7e Universityc)fSydney
                                           8Mi
                                             ssend@nRoad,Camperdpln2050(ABN32684514418)
                         T +61295772333 IF+61295772388 lE conf@sancta.usvd.edu.au IW - .sanctasoohiacoll
                                                                                                       eue.
                                                                                                          edu.au
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 125 of 130



    From:Loui
            seSunderlandconference@sancta.edu.au #
   Subject:RE:mi
               shakaura
     Date: March 2,2017at8:44 PM
       To: MONIKA KAURA mkaurazz@ yahoo.com
       Cc: Misha Kaura mkaura@mac.com

        HiM onika & M isha,
                                                      ..œ.   .   '.   .


        Ihavebookedyouinfrom 6th-lbthùarch,
                                          2017v
                                              andtakenpaymentof$665from the
        creditCard yOu supplled.

        Below are some detailsforyou arri
                                        val.Do you know whattime you willbe checking in?
        Please find attached yourCheck In Inform atiön foryour upcom ing stay atSancta
        Sophia College as wellpsyourpaym entteceipt. There is someone in ourreception
        off/ce between the hours of9am to 5pm M onday to Friday Ifyou arrive outside ofthese
        hoursyou willneed to contactGuestManageron 0498 000 855 orour Resident
        Assistanton 0428 661 157 and they willassistyou with check in.The College Ground
        FloorM ap shows where reception is Iocated forCheck In.
        Please letm e know ifyou have any questions.

        Kindestregards

        LOU ISE SUND ERI,AND
        Ftmctions,Eventsand CasualAccomnlodation D epartm ent

        (Pleasent?/cthat1tw'zinf/TcofhceMonday,TuesdayandFridayfrom 8am-4pm)




        8Mi
          ssendenRoad CamperdownNSW 2050 Australia (withi
                                                        n Uni
                                                            versi
                                                                tyofSydney)
        T +61 2 9577 2100 F +61 2 9577 2388 D +61 2 9577 2346
        conference@ sancta.edu.au www.sanctasophi
                                                acollege.edu.au


         @ 1*
        PRIVACY Thecontactinform ationyouprovide maybeusedtomaintaincontactandkeepyouup-to-datewithinformationabout
        SanctaSophiaCollege,itsservices,events,achievementsandalumni.lfyoudonotwishtoreceivethisinformation,pleasecontact
        theCollegeatLqgistrar@sancta.edu.au.TheCollege abidesbytheaNSW PrivacyandPersonalInformation ProtectionActz.This
        email,andattachments,isconfidential.Ifyouhave receiveditinerror,pleasedeleteitfrom yoursystem ,donotuse ordisclosethe
        inform ationin anywayand notifymeimmediately.Thecontentsofthismessagemaycontain personalviewswhich are notthe
        viewsofSanctaSophia College,unlessspecificallystated.
        Think.Grevn.Do.
        Please think before printing this em ail.


        From :MONIKA KAURA (mailto'
                                  .mkaurazz@yahooocom)
        Sent:Friday,3 M arch 2017 9:45 AM                        '
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 126 of 130



       Io :Loulse Yunuerlanu <conterencee sancta.euu.au>
       Subject:mishakaura
       Hello my nam e is Monika Kaura Iam Mlsha's mom can you please use my creditcard form y daughterIwi
                                                                                                        ll
       reall
           y appreciate it
       itis visa m ailing add should be




       pleasedo notgi
                    ve mycard inform ationto anyone
       and emailme asap
       thanks
       m

                  '
                      j
                      '
                      (
                      . !
                      .                sj.
                 t7(r
                    t
                    ,:
                     ,t,
                       s .îa nc t
                      ,..
                                .l
                                 . Sop
                                    . hl
                                       r
                                       j
                                       s
                                       apvè
                                             Cru
                                          qtpe 1
                                                 .cl/  ./
                                               ze.svvàgk'
                                                         .
                                                         eg
                                                        o.
                                                         ,;+
                                                             e
                                    CasualAccomm odation - Key lnfbrmation
                Pteeaelûl
                        'ddeln' /M iasc4mae tzàxltjkhw.xqa FdozjoarEsla: al.
                                                                           omnnu *+ h1 (1kbx'e* .Th1 ktknzlreliY knO al
                fcrwllem jvnu artveand di'pa!t
                r..
                Qtlt
                   'z,
                    mb
                     +%jv
                        f'jN .
                             v
                             y'
                              k
                              .jt)(
                                  J'
                                   éjjg
                                      .Ck.Gjz'j(
                t'
                 lbadq-ttz        Weeni  xttxagedledGnbeYzk
                                                          eenb'  zkat'
                                                                     exhûupa(13* )-16+* .  lngarequkedaller$11:tme
                                  p!*a*et e!leE#e:1a1::4Aœomr   rmdatO d/palmed t*,o'
                                                                                    *.Xitwrhz
                                                                                            auracheck4litsdeaq9$%
                                  byaReddeasAY dA E(@A)r    z11he G lë
                                                                     eqeatdmuptbe dorm èltyblofe%'  .
                                                                                                    m.11mueafmol
                                     chek-Ln W lbb:!l  k
                                                       T* ptea' ae nxyks'!* Evenl and Ao7akranealtxtde- mumla:ojh.
                                                                                                                 isl
                                     an'mtgefrlestqmay,kyeat.ferobemate.
                Cêt
                  edï.axz            Sl/pzçyW 1cmn.&= z   d#1? 2ralila;'
                                                                       lpt.
                                                                          naluzkl
                                                                                e:lf
                                                                                   gtt
                                                                                     l'
                                                                                      aci
                                                                                        u ew25bearaçlle'
                                                                                                       d.
                Pteœ eG awa:eoltletd-
                                    lawlaJ'ph,amttleuMzlgtxd:
                  * WàenrNl zltblgoul(#H tg *:1- 9hy v sjkeaozhacdyourkey:  tœtjessqarlb ltlReueyl
                                                                                                 on.
                  * 11cX+.
                         '
                         1<% oulallluz'r.
                                        '
                                        2ek'md4x'ottld Et
                                                        nura,o:d1% PaFJ+lR.
                                                                          )JiallanolavAihit& pl
                                                                                              eas
                                                                                                .;
                                                                                                 r
                                                                                                 erlaceptlr
                       kep/aoneM e-ern rate A 1onte df- e$Reeaptmk
                       Pleasedofwvtleœ ek@ sklpx fre.

                T*eC.72'.ëtkae tsasls:
                8 m stKqden Rfad
                             MQ


                CLRaTrtvalk'fucaoalttei:,:.3P,c#ptu*vtd*t4:t*.
                                                             segl'k'wltmranc,eG fa*(fâs'eœavtubuohQlêraatmqaleaœl
                lM œh- F> 4.
                i
                )4w
                  @1*qt,
                       p
                       oljz
                          f/
                           ljjl
                              iu
                               ol/.
                                  /kt
                                    lf
                                     tkll
                                        kx
                                         6z'
                                           ,
                                           l
                                           .
                                           w
                :an1$* &lrl   ngG ' e
                                    '
                                    .1ly
                                       aéhsurs.Nkmday11Srttktyfœnwspnplease1* w jïbmxyAactzfr* Reoolon.'        Ihe
                Rm'zsgl4zkox'loeiukm ledele lft  llojsararealolth efeàJ1leG qadoorsalo mïlG amne.Y6uW11te
                abtep dl ikdoh K-edtt   e thes'atmasqmby.
                *F:u axetkt e l
                            w   nqineul:ojhçb .
                                              kzhf.
                                                  Tuz.>
                                                      '''' . Wzr
                                                               yaadlott
                                                                      kow theaemeulle v ftms'    .
                  + WhenmuaT/ekem:az*bmakeypfzT'piy1:em'             erlbeflreaalel'
                                                                                   l:pu- 11k+ 4 tyG matnszineM
                      bu'>'>'1tlo'
                                 ûalfdnwa beI LV.salizduo bzxki :
                                                                n'jomt'
                                                                      hmall
                                                                          (m).Tbeûrnebmle*ld yasebu'
                                                                                                   l
                                                                                                   t
                                                                                                   d.
                                                                                                    êm i'knûaledon
                       the 1:band ald,eaayouwalk ts:fwa > ddve v/ay kaztd k1m ueorttmt.lre ad11- *i
                                                                                                  '-                          yyzu zlâ:*1k.
                       lhefrtaktb* g.                    .        :
                          1*- a.<m.. >.*-.a m afa LLOZIAA'
                                                         NQ -M
                                                             4ktYG .'.V.m.eqkxww-xa.yk.--A w-ww:Ax waaawe,a.-.-,xu G .
                                                                                                                     a D A ...94.- .l.th w-.- wvtno
d
*
'




                      Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 127 of 130




                                                                                                                                                                                                             '
                                                                                                                                                                                                                     A                                                           ë                                                                      '                 :: :'
                                                                                                                                                                                                                                 E Mlb%%''M'                                   ,,
                                                                                                                                                                                                                                                                                : . ',
                                                                                                                                                                                                                                                                                     è'                 ,k6 ' .'                                                                                            ,
                                                                                                                                                                                                                                   ' .
                                                     -.                                                                                                                                                          '               -..
                                                                                                                                                                                                                                   .-.-)
                                                                                                                                                                                                                                       -                                            :.L'
                                                                                                                                                                                                                                                                                       .... . ..--..,-.-:-'...
                                                                                                                                                                                                                                                                                                             u..a.. ... .-'.'                                                                                               >
                                                                                                                                                                                                      ,                                                                                                               V
                                                                     *oa                                            O                                                                          '    .                    058aj
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         X        .
                                                                                                                                                                                                                                                                                                                                                                                  ejzszpjqxtx
                         j-1                                         w
                                                                     Y's
                                                                     z zK
                                                                        -
                                                                        . 5,                                     .
                                                                                                                 *
                                                                                                                 8                                                                                                       cQ!
                                                                                                                                                                                                                           #
                                                                                                                                                                                                                           .                                                                                                                                        V1M!
                                                                                                                                                                                                                                                                                                                                                                      )       .,
                           o .
                           : v
                             1                                       t
                                                                     h
                                                                     a'x
                                                                      . yn<',
                                                                            /
                                                                            4.                                                                                                                                           :                                                                                               -                                            n1i    .
                                                                                                                                                                                                                                                                                                                                                                             e,
                         ' '
                         8
                         .                                           * B.                            . ,
                                                                                                       --
                                                                                                        ,
                                                                                                        .1
                                                                                                         -                                                     p,                              '                                            * * * * * '-.
                                                                                                                                                                                                                                      *' *' '                                                                                                                        m-' ''i
                         '
                         rï
                          -
                          R                                          m.
                                                                      '
                                                                      .
                                                                      ,.
                                                                       o
                                                                       e1?:!,                   .
                                                                                                T
                                                                                                s
                                                                                                -' c
                                                                                                   ?
                                                                                                   t
                                                                                                   -.
                                                                                                    3'
                                                                                                     *
                                                                                                     -                                                       -p
                                                                                                                                                              '
                                                                                                                                                              3
                                                                                                                                                              ,                    .                                         . .,.' '                                                                        ,             '                            ' ;                                                 '
                         1 =.1            s.                           r-YxQ
                                                                          * v hz                 x
                                                                                                 G,
                                                                                                  '        opa *                                                              . .                                                                                                                            .
. .
                         j
                         S:
                          *
                          $:
                           1 y                                       .y
                                                                      ku x
                                                                         :j
                                                                          .t,oA
                                                                              !j                 YJ                 !                                        .                ''                                                         .*                                      .u  .,.g .j
                                                                                                                                                                                                                                                                                           ....z. .y, .                                                                                      ,5;;
                                                                                                .d
                                                                                                 j
                                                                                                 .p                              -                                                                                                                                               ,
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 ',
                                                                                                                                                                                                                                                                                  .;
                                                                                                                                                                                                                                                                                   :.
                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                    t.::
                                                                                                                                                                                                                                                                                       .5;                                                                                               . j
                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                           1 j
                                                                                                                                                                                                                                                                                                                                                                                             vJ1 ,
                                                                                                                                                                                                                                                                                                                                                                                                 $
                                  .
                             .,.
                               vb                                             t
                                 1 ma                                A v!f-j'Vq.lX              5           = ..xj
                                                                                                                ,                                            .                                 ,                                                            ,                       .  . ).
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                      ' )ï.. .;:
                                                                                                                                                                                                                                                                                                   ''
                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                    , ,.,         .
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                      ,.                                     .   '
                         -                                                       '-v                           vm                                            .                                                                                                            . .                                         . ,                                          t,                              ..                       .
                         k                .
                                          %           y:k
                                                        ,-                re'
                                                                            *v'
                                                                              t
                                                                              e
                                                                              1'                 qp
                                                                                                 Q         3
                                                                                                           .-.qj                                               .                                                                                                       .':         ,ï -k'    L
                                                                                                                                                                                                                                                                                             .. ,...,'            '. .,'                                      '' -.'         '.  2                     ,I
          '              *      lq>'                                      u?   .                                    >                                                                                                                    .
                                                                                                                                                                                                                                                                       s    '              t  :                                                                     :.n:::
                                                                                                                                                                                                                                                                                                                                                                         q
                                                                                                                                                                                                                                                                                                                                                                         i),.k,(; ,
                         :
                         1
                         .
                         'ikji!l: jj
                         pI
                                   !
                                   t
                                   j      '           !
                                                      ;
                                                      ë
                                                      ;
                                                      ! . .-'.:)t':i'-1rJ';I'i11
                                                     ''''
                                                     -'
                                                      -i
                                                       !5
                                                        :,-:
                                                           ;'                  !
                                                                               ,
                                                                               2                 d
                                                                                                 i
                                                                                                 ;l
                                                                                                  ët
                                                                                                   I
                                                                                                   !p
                                                                                                    i
                                                                                                    p -
                                                                                                      .
                                                                                                      k
                                                                                                      ;.
                                                                                                       ,  ,!, J
                                                                                                              ,ë
                                                                                                               r j
                                                                                                                 L
                                                                                                                 I. .
                                                                                                                  !                                                                       '
                                                                                                                                                                                                                 .               '      . '' :
                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                             '...'
                                                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                                                 ,?.
                                                                                                                                                                                                                                                   'y
                                                                                                                                                                                                                                                    2
                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    @
                                                                                                                                                                                                                                                    jr
                                                                                                                                                                                                                                                     ï
                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                     ,:j:
                                                                                                                                                                                                                                                   ' 'j 'r
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         :j
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           .,
                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                          'i-,
                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             4,
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                              !u..
                                                                                                                                                                                                                                                           (-j.
                                                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                                                               j'2
                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                 ,,
                                                                                                                                                                                                                                                                .ir
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                  .)
                                                                                                                                                                                                                                                                  :,,
                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                     -,
                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                      :y
                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                       ;t
                                                                                                                                                                                                                                                                       ë.Eë d
                                                                                                                                                                                                                                                                          - l9
                                                                                                                                                                                                                                                                            '.-
                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                            ' . -.
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                            -...'
                                                                                                                                                                                                                                                                                .: .-
                                                                                                                                                                                                                                                                                    . !
                                                                                                                                                                                                                                                                                      @
                                                                                                                                                                                                                                                                                      i E
                                                                                                                                                                                                                                                                                        jt
                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                        '!
                                                                                                                                                                                                                                                                                         Et
                                                                                                                                                                                                                                                                                           E                   :
                                                                                                                                                                                                                                                                                          i:.. ië:,.-i.lq-.:---!
                                                                                                                                                                                                                                                                                          -  '                     .
                                                                                                                                                                                                                                                                                                                 -.-'   .
                                                                                                                                                                                                                                                                                                                         -j
                                                                                                                                                                                                                                                                                                                         ï     .                .r(     '
                                                                                                                                                                                                                                                                                                                                                  -.E- -::         .:
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                  :ë  .ë
                                                                                                                                                                                                                                                                                                                                                                       .q
                                                                                                                                                                                                                                                                                                                                                                       -   :qs
                                                                                                                                                                                                                                                                                                                                                                             p
                                                                                                                                                                                                                                                                                                                                                                            ëë1
                                                                                                                                                                                                                                                                                                                                                                              i  ..
                                                                                                                                                                                                                                                                                                                                                                                 i  :'.l,j-: i
                                                                                                                                                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                                                                                                                                                 :-i
                                                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                                                   q
     .                   ,. #
                         - .

                         1
                           ,
                            x
                            jy.
                             '
                             .
                             1
                             4. ;
                                ..
                               1).:,/
                                    1
                                    j
                                    .!
                                     1
                                                     F
                                                     ,.:,
                                                        .
                                                        1
                                                       j:
                                                        ;
                                                        r
                                                        4
                                                        ;
                                                        5
                                                        j
                                                        :
                                                        )
                                                              .'
                                                                      .
                                                                      j
                                                                      r
                                                                      :
                                                                     ,i
                                                                      l
                                                                      '
                                                                      r
                                                                      .j
                                                                       ij
                                                                       d
                                                                      ,d
                                                                       t
                                                                       :!
                                                                       j
                                                                         .
                                                                         !
                                                                         j
                                                                         ë
                                                                         g.
                                                                         j (
                                                                           1
                                                                           j
                                                                           k
                                                                           i!.
                                                                          i.
                                                                           .
                                                                            7
                                                                            1
                                                                            9
                                                                             4.
                                                                              44
                                                                              1
                                                                               1j
                                                                               4
                                                                               j
                                                                               1
                                                                                                --
                                                                                                 2141
                                                                                                 k?6
                                                                                                  6
                                                                                                    : ptl
                                                                                                    1b
                                                                                                        L).l.:t3S',
                                                                                                            rkjj,
                                                                                                     ' I4j;j1'.t,rj1I4
                                                                                                                                         ,.

                                                                                                                                                 .iI
                                                                                                                                                 '
                                                                                                                                                     ;
                                                                                                                                                     .j
                                                                                                                                                     '
                                                                                                                                                   !.@
                                                                                                                                                      i
                                                                                                                                                      ,y
                                                                                                                                                       !
                                                                                                                                                       ,;
                                                                                                                                                     g;!
                                                                                                                                                        :
                                                                                                                                                        E
                                                                                                                                                        .;
                                                                                                                                                       Il
                                                                                                                                                         .,
                                                                                                                                                          ....                ,        ..
                                                                                                                                                                                       . ..:
                                                                                                                                                                                       7.:.
                                                                                                                                                                                              .. .
                                                                                                                                                                              .:, ,'. .,.,..t..: . ,.,.
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                ë :ë.I'-iy
                                                                                                                                                                                                                                               I:I
                                                                                                                                                                                                                                                   .l
                                                                                                                                                                                                                                                    pr
                                                                                                                                                                                                                                                   .t
                                                                                                                                                                                                                                                 , r
                                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                                    j.
                                                                                                                                                                                                                                                    kj
                                                                                                                                                                                                                                                        ;'
                                                                                                                                                                                                                                                        -  i
                                                                                                                                                                                                                                                     :c':,.'.()
                                                                                                                                                                                                                                                              jq
                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                                Eë
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                                j: g!
                                                                                                                                                                                                                                                                -,.-.g
                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                    g,-
                                                                                                                                                                                                                                                                       ,r
                                                                                                                                                                                                                                                                      -q
                                                                                                                                                                                                                                                                      :g
                                                                                                                                                                                                                                                                        ,E
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                         -(
                                                                                                                                                                                                                                                                          -,
                                                                                                                                                                                                                                                                          E
                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                         ;j
                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                           .1
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           x
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           j2
                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                              4,
                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                p
                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                 :..E
                                                                                                                                                                                                                                                                                 si
                                                                                                                                                                                                                                                                             gjygrt
                                                                                                                                                                                                                                                                             j  ;2y
                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                  ;j
                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                     ir
                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                     .g
                                                                                                                                                                                                                                                                                      g:j
                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                                        k@
                                                                                                                                                                                                                                                                                         pgg
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                           r j:
                                                                                                                                                                                                                                                                                              4:
                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                               y.
                                                                                                                                                                                                                                                                                                y :
                                                                                                                                                                                                                                                                                                  j   j   jyy
                                                                                                                                                                                                                                                                                                          l  a
                                                                                                                                                                                                                                                                                                             j g
                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                .E
                                                                                                                                                                                                                                                                                                               ,k
                                                                                                                                                                                                                                                                                                                -(ë
                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                y yë
                                                                                                                                                                                                                                                                                                                  :. !
                                                                                                                                                                                                                                                                                                                      t-y,
                                                                                                                                                                                                                                                                                                                   g..j
                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                      ; .
                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         j.
                                                                                                                                                                                                                                                                                                                           q.r
                                                                                                                                                                                                                                                                                                                          ,,
                                                                                                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                               .. ,

                                                                                                                                                                                                                                                                                                                               : ,
                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                  ,t
                                                                                                                                                                                                                                                                                                                             E....k
                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                                                                   yy
                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                                                                                                    j:-,,:,
                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                    j   .
                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                        g ;(
                                                                                                                                                                                                                                                                                                                                            .;
                                                                                                                                                                                                                                                                                                                                           y,
                                                                                                                                                                                                                                                                                                                                          y,
                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                                             jr
                                                                                                                                                                                                                                                                                                                                             s
                                                                                                                                                                                                                                                                                                                                             ,j
                                                                                                                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                               ..E--
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                               ;.j
                                                                                                                                                                                                                                                                                                                                                 ;.
                                                                                                                                                                                                                                                                                                                                                  kfj
                                                                                                                                                                                                                                                                                                                                                     E,
                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                      :!
                                                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                      .:
                                                                                                                                                                                                                                                                                                                                                        j,.-;
                                                                                                                                                                                                                                                                                                                                                       yt
                                                                                                                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                                                                                                                           , :
                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                              E:
                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                             ;-
                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                               Eë
                                                                                                                                                                                                                                                                                                                                                               j..jj
                                                                                                                                                                                                                                                                                                                                                               j .
                                                                                                                                                                                                                                                                                                                                                                  .

                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                    .I
                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                                                                                                                                   r)
                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                     ri
                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                      x
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                      .1
                                                                                                                                                                                                                                                                                                                                                                      g.
                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                        .y
                                                                                                                                                                                                                                                                                                                                                                         ; g
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                            y:
                                                                                                                                                                                                                                                                                                                                                                        ,-g.g
                                                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                                                                             q;
                                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                                                              yy,;
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                              g  q
                                                                                                                                                                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                 ::j
                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                   li
                                                                                                                                                                                                                                                                                                                                                                                    kr
                                                                                                                                                                                                                                                                                                                                                                                    a  j--.
                                                                                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                       : .
                                                                                                                                                                                                                                                                                                                                                                                         j yg
                                                                                                                                                                                                                                                                                                                                                                                            :..
                                                                                                                                                                                                                                                                                                                                                                                             j,,
                                                                                                                                                                                                                                                                                                                                                                                                                        ,

                                                                                                                                                                                                                                                                                                               ,E
                                                                                                                                                                                   '
                                                                                                                                                                                                                                                           ;:ë::                 y ? .g
                                                                                                                                                                                                                                                                                         :jj
                                                                                                                                                                                                                                                                                           yjt)
                                                                                                                                                                                                                                                                                               ;.
                                                                                                                                                                                                                                                     ..j.#:.i
                                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                                :I
                                                                                                                                                                                                                                                                 '!
                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                  :g
                                                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                                                    ..j,
                                                                                                                                                                                                                                                                       ,E
                                                                                                                                                                                                                                                                        .j
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                        ,ç                                                .                  r        .
                                                                                                                                                                                                                                                                                                rjjg  (
                                                                                                                                                                                                                                                                                                      .;
                                                                                                                                                                                                                                                                                                                                                                   .         .
                                                                                                                                                                                                                                                                         ,j
                                                                                                                                                                                                                                                                          <g
                                                                                                                                                                                                                                                                           ut
                                                                                                                                                                                                                                                                           ::).':             ,(j
                                                                                                                                                                                                                                                                                                :                                           )
                                                                                                                                                                                                                                                                                 .,                                          k                        )                                                       .,
                                                                                                                                                                                                                                                                                                                                                                                                               k,y
                                                                                                                                                                                                                                                                                                                yj
                                                                                                                                                                                                                                                                                                                 :à.         r.: kj
                                                                                                                                                                                                                                                                                                                                  .s
                                                                                                                                                                                                                                                                                                                                   .à
                                                                                                                                                                                                                                                                                                                                    y   g
                                                                                                                                                                                                                                                                                                                                        s g           k
                                                                                                                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                                                                                                                       g..,jj
                                                                                                                                                                                                                                                                                                                                                            ?
                                                                                                                                                                                                                                                                                                             .             y ;             .       ...
                                                                                                                                                     .u.
                                                                                                                                                       :,u
                                                                                                                                                         . .                      :                                                                 .,:
                                                                                                                                                                                                                                                    ;                           y:
                                                                                                                                                                                                                                                                                 ;j,.t
                                                                                                                                                                                                                                                                                     :g
                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                      :j,(
                                                                                                                                                                                                                                                                                         2    :                   ,j
                                                                                                                                                                                                                                                                                                                   (kj.
                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                      j  ;
                                                                                                                                                                                                                                                                                                                         k                   ,g
                                                                                                                                                                                                                                                                                                                                              .::.t
                                                                                                                                                                                                                                                                                                                                                  gg
                                                                                                                                                                                                                                                                                                                                                   .p,      .)gr
                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                                                                                                                                                 ggj(
                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                    .j
                                                                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                     (,
                                                                                                                                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                       y q
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         y ..
                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                            ,,
                                                                                                                                                                                                                                                                                                                                                                             yk
                                                                                                                                                                                                                                                                                                                                                                              s
                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                              ;  k
                                                                                                                                                                                                                                                                                                                                                                                 ; :
                                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                                   yj
                                                                                                                                                                                                                                                                                                                                                                                    :  ;,k
                                                                                                                                                                                                                                                                                                                                                                                       : y.ijc.y
                         1
                         ,1
                          1è èiilâ 'W                <.          'q!Ijj:j;sj
                                                                 .          lp
                                                                             );I                 r)rl utn .,jj:
                                                                                                     .
                                                                                                                                               q'.v
                                                                                                                                                  --.t
                                                                                                                                                     !
                                                                                                                                                     ë,
                                                                                                                                                      js
                                                                                                                                                       l                       . .,                                                      7
                                                                                                                                                                                                                                         .                     :L
                                                                                                                                                                                                                                                               ..      ( '
                                                                                                                                                                                                                                                                         E...rc
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                           ;  t  :  t
                                                                                                                                                                                                                                                                                    . j .
                                                                                                                                                                                                                                                                                        , ë
                                                                                                                                                                                                                                                                                          's t
                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                             l:
                                                                                                                                                                                                                                                                                              '.;
                                                                                                                                                                                                                                                                                               kt     j
                                                                                                                                                                                                                                                                                                          .4 .:
                                                                                                                                                                                                                                                                                                             . kj
                                                                                                                                                                                                                                                                                                                .g
                                                                                                                                                                                                                                                                                                                 .t
                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                   .  <à
                                                                                                                                                                                                                                                                                                                      . ...
                                                                                                                                                                                                                                                                                                                         t   ;
                                                                                                                                                                                                                                                                                                                          k:. .;  sy    .  ..
                                                                                                                                                                                                                                                                                                                                           .,jr  .
                                                                                                                                                                                                                                                                                                                                                   ):
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                     .. J
                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                        h  .j.y
                                                                                                                                                                                                                                                                                                                                                              ?,
                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                 F
                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                   ty
                                                                                                                                                                                                                                                                                                                                                                    ky
                                                                                                                                                                                                                                                                                                                                                                     :)
                                                                                                                                                                                                                                                                                                                                                                      ;j
                                                                                                                                                                                                                                                                                                                                                                       y.E
                                                                                                                                                                                                                                                                                                                                                                         # q;
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                            ys
                                                                                                                                                                                                                                                                                                                                                                             yr
                                                                                                                                                                                                                                                                                                                                                                              q  r
                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                 ) r
                                                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                   .:  y
                                                                                                                                                                                                                                                                                                                                                                                       v .
                                                                                                                                                                                                                                                                                                                                                                                         g  .
                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                            :y
                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                             2         .
                         ;
                         i!.I .1;
                          ,        ,p
                                    1
                                    ;1                (,t1. !1::1q
                                                                  .J
                                                                   >.
                                                                   .l
                                                                      .!414
                                                                       ji:kp'
                                                                                                ,
                                                                                                E
                                                                                                k,
                                                                                                ,;.
                                                                                                  I.
                                                                                                       . ,I.'!
                                                                                                    $. *1$3-=
                                                                                                   9.
                                                                                                                t
                                                                                                                - l  ;
                                                                                                                     '                         l
                                                                                                                                               j
                                                                                                                                               l
                                                                                                                                               !%=
                                                                                                                                              .q:-
                                                                                                                                                ';
                                                                                                                                                 'r
                                                                                                                                                  vk:rq.:trljb:.1a;.,,.        ',         u
                                                                                                                                                                                                                                               dli :.   . '5.
                                                                                                                                                                                                                                                               ..''       I
                                                                                                                                                                                                                                                                          tr'
                                                                                                                                                                                                                                                                            . (
                                                                                                                                                                                                                                                                              ' s
                                                                                                                                                                                                                                                                                'ï
                                                                                                                                                                                                                                                                                 't;.
                                                                                                                                                                                                                                                                                    '1
                                                                                                                                                                                                                                                                                  .. .
                                                                                                                                                                                                                                                                                      t s
                                                                                                                                                                                                                                                                                        .r:I  F
                                                                                                                                                                                                                                                                                              '..;
                                                                                                                                                                                                                                                                                               ::     7.'L   -,
                                                                                                                                                                                                                                                                                                               ' r. .p
                                                                                                                                                                                                                                                                                                                 .           .      t..1; .r';,....z.:    .
                                                                                                                                                                                                                                                                                                                                                                 ., :E
                                                                                                                                                                                                                                                                                                                                                                       ë':'q
                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                      x.,
                                                                                                                                                                                                                                                                                                                                                                       z..F.  kï' .':'.d
                                                                                                                                                                                                                                                                                                                                                                           k':.              '.    .                        .

                                                                                                                                                                                                                                              . ..tr        y:.
                                                                                                                                                                                                                                                              g)(.
                                                                                                                                                                                                                                                                 :..' ,... ,
                                                                                                                                                                                                                                                                           :.sh.
                                                                                                                                                                                                                                                                               ' ..'
                                                                                                                                                                                                                                                                                   u,
                                                                                                                                                                                                                                                                                    1'
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                                                                      .' .
                                                                                                                                                                                                                                                                                         k.'                                                                       ,,
                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                  . ..     j                                                                     ..:
                                                                                                                                                                                                                                                                                                                                                                ,,   ;).  .. ..
                                                                                                                                                                                                                                                                                                                                                                                                                .           .
                             qu '                    x'r j    ltj6  81,.                        zj
                                                                                                 'g!j I,     y                                N
                                                                                                                                              y
                                                                                                                                              z
                                                                                                                                              $
                                                                                                                                              '
                                                                                                                                              .
                                                                                                                                              j
                                                                                                                                              <
                                                                                                                                              ;';
                                                                                                                                               .
                                                                                                                                               jj
                                                                                                                                                k
                                                                                                                                                jr
                                                                                                                                                 kx
                                                                                                                                                  q
                                                                                                                                                  '
                                                                                                                                                  ,
                                                                                                                                                  x
                                                                                                                                                  q'
                                                                                                                                                   :
                                                                                                                                                   p
                                                                                                                                                   .                                                                                                        . ,
                                                                                                                                                                                                                                                              F.      .              .   :
                                                                                                                                                                                                                                                                                         . .:
                                                                                                                                                                                                                                                                                            yjpr y.                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                      1r1 j   ;;r
                                                                y. :j!l.tar;l                    j!jkj        1
                                                                                                              ' i 9                           *
                                                                                                                                              1
                                                                                                                                              !
                                                                                                                                              .3:
                                                                                                                                                =
                                                                                                                                                .                                                                                      4
                                                                                                                                                                                                                                       : . '..'          :<:;
                                                                                                                                                                                                                                                            .y
                                                                                                                                                                                                                                                            ï  't '@  , . ' ' '. :..!yy':J :1jk'.,'r                                                                                                   J:
                                                                                                                                                                                                                                                                                                                                                                                                        *%:
                         s../:., 1                    '
                                                      y      -
                         *                           -.                                                                                                                                                                                                                                               .                         . ,. ,.,
                                                                                                                                                                                                                                                                                                   ,, , ' . .
                         t                                                                                                                                                                                                                                                                                                                                                                                      .
'                        ''''    u
                                 !
                                 :                   '
                                                     :
                                                     '                    .                     .
                                                                                                .
                                                                                                y ,
                                                                                                o 4
                                                                                                  <,
                                                                                                   .a       .
                                                                                                            ,                        .        4
                                                                                                                                              q ,                                          ,
                                                                                                                                                                                                    ,.                                . ,.-,
                                                                                                                                                                                                                                           2.
                                                                                                                                                                                                                                          .g(,$:,'
                                                                                                                                                                                                                                                 ):.'
                                                                                                                                                                                                                                                  . j,,E'
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        ,.,
                                                                                                                                                                                                                                                          u
                                                                                                                                                                                                                                                          ,,
                                                                                                                                                                                                                                                    :(.;g.,
                                                                                                                                                                                                                                                           ,'.'
                                                                                                                                                                                                                                                              t.7
                                                                                                                                                                                                                                                               , ,'
                                                                                                                                                                                                                                                                  (,
                                                                                                                                                                                                                                                                   :':
                                                                                                                                                                                                                                                                     .-, ''
                                                                                                                                                                                                                                                                          . . ., ,,,,,:.,t.j:tk()
                                                                                                                                                                                                                                                                                                ,.(
                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                  ,r
                                                                                                                                                                                                                                                             r!(j(yg.,.,.. ,,. ,,y; : ,,,,,j:E,sj..
                                                                                                                                                                                                                                                            yy                              ,,     t.
                                                                                                                                                                                                                                                                                                   :   ,
                                                                                                                                                                                                                                                                                                         .. .
                                                                                                                                                                                                                                                                                                                      , , , , ,, ,,,                                                                   t 5,
                                                     .*'
                                                       .                  .w1
                                                                            ?
                                                                            t
                                                                            1                   !
                                                                                                ; 4
                                                                                                  ,
                                                                                                  :,i
                                                                                                    qk
                                                                                                     !
                                                                                                     j                                        j
                                                                                                                                              rl.,,
                                                                                                                                                  .                       .                                                              ,;      .c.
                                                                                                                                                                                                                                                 :                                                                                                                                                     ,.
              .
                         :
                         S)
                                                                                                                                                                                                                                                                                               .:r.v
                                                                                                                                                                                                                                                                                               q   .     ..r::..yr
                                                                                                                                                                                                                                                                                                       yyq                  jr:...(j.    :jy..,
                                                                                                                                                                                                                                                                                                                                              t.
                                                                                                                                                                                                                                                                                                                                               ,yyy                                                    ..:,
                         jl
                          b 1
                             :2
                              1
                              1k
                               1
                               :1
                                1 z
                                  .;
                                   ,r
                                    .
                                    ,l
                                     jl              .
                                                     1 '             ....
                                                                        :,1'1
                                                                            jjjj,tj44
                                                                                    ,            ljy)
                                                                                                 j  j      ,.jt
                                                                                                              jjjjj
                                                                                                                  ljjt                                                                                                                                              '                             , r, ,
                                                                                                                     ,j      .       .         ë.
                                                                                                                                                ;j
                                                                                                                                                 g;
                                                                                                                                                  .$
                                                                                                                                                   ,::
                                                                                                                                                     ,4 ,                           ,                                                                  ,,.gtj
                                                                                                                                                                                                                                                         .q   (gjjj
                                                                                                                                                                                                                                                                  ,j,
                                                                                                                                                                                                                                                                    rjyg  j:,
                                                                                                                                                                                                                                                                            j,yj
                                                                                                                                                                                                                                                                              . :jj.
                                                                                                                                                                                                                                                                                 g jg((g,:
                                                                                                                                                                                                                                                                                         ,y
                                                                                                                                                                                                                                                                                          ,g
                                                                                                                                                                                                                                                                                           ,:
                                                                                                                                                                                                                                                                                            g:
                                                                                                                                                                                                                                                                                             j,g                              .
                                                                                                                                                                                                                                                                                                                              ,
                  .       '
                          j...,1
                              *'  14
                                   1:
                                    ;1,,
                                      1                ,                 jr
                                                                          .l:jjj
                                                                               44jj
                                                                               j  ,             4...:.      .,,.ç
                                                                                                                jr,
                                                                                                                  z;                          4:
                                                                                                                                               jg..
                                                                                                                                                  ,j,
                                                                                                                                                  :
                                                                                                                                                  y jj
                                                                                                                                                     r,
                                                                                                                                                      gj4
                                                                                                                                                        ,                                  . .
                                                                                                                                                                                           h                                               jj.., r,,,j
                                                                                                                                                                                                                                         , j
                                                                                                                                                                                                                                         .           ,y:
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                       gjjy.
                                                                                                                                                                                                                                                          : g..r
                                                                                                                                                                                                                                                           ,j
                                                                                                                                                                                                                                                            ;rj
                                                                                                                                                                                                                                                              rj                               y
                                                                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                               yj
                                                                                                                                                                                                                                                                                                jj
                                                                                                                                                                                                                                                                                                 jj
                                                                                                                                                                                                                                                                                                  j.
                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                   jg
                                                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                    j.
                                                                                                                                                                                                                                                                                                     q,
                                                                                                                                                                                                                                                                                                      rjjy;;,.
                                                                                                                                                                                                                                                                                                      .       ,.:
                                                                                                                                                                                                                                                                .,, . y ..:::,,:,::: ...,, : ., ;,. ,g , ::: js.
                                                                                                                                                                                                                                                                .ayj(jjE(:,j
                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                               j             y
                                                                                                                                                                                                                                                                             :jjy(gtjt
                                                                                                                                                                                                                                                                                     $,j
                                                                                                                                                                                                                                                                                       ;j                     jj
                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                ;;
                                                                                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                                                                                 gj
                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                 ;4
                                                                                                                                                                                                                                                                                                                  y.
                                                                                                                                                                                                                                                                                                                  : g,
                                                                                                                                                                                                                                                                                                                   ,,.:
                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                     g,y
                                                                                                                                                                                                                                                                                                                      :gjj
                                                                                                                                                                                                                                                                                                                       ,,
                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                       j:rrr
                                                                                                                                                                                                                                                                                                                           j,,
                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                         jgg
                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                             jg
                                                                                                                                                                                                                                                                                                                             yj
                                                                                                                                                                                                                                                                                                                              yr
                                                                                                                                                                                                                                                                                                                              jg
                                                                                                                                                                                                                                                                                                                               jE
                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                jgy
                                                                                                                                                                                                                                                                                                                                  jjj
                                                                                                                                                                                                                                                                                                                                   ryj
                                                                                                                                                                                                                                                                                                                                     ,r
                                                                                                                                                                                                                                                                                                                                    jy
                                                                                                                                                                                                                                                                                                                                  gjj yg
                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                       jgg
                                                                                                                                                                                                                                                                                                                                       g rg
                                                                                                                                                                                                                                                                                                                                          Ej
                                                                                                                                                                                                                                                                                                                                           :j.
                                                                                                                                                                                                                                                                                                                                           yjg jj.
                                                                                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                                                                                 (.r,
                                                                                                                                                                                                                                                                                                                                                  jj
                                                                                                                                                                                                                                                                                                                                                   , ,                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                       jj
                                                                                                                                                                                                                                                                                                                                                                                                        yj
                                                                                                                                                                                                                                                                                                                                                                                                         jr r..kj;
                                                                                                                                                                                                                                                                                                                                                                                                          g j    ,
                                                                                                                                                                                                                                                              tyg
                                                                                                                                                                                                                                                                t                                                                      j
                                                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                                                       ,yg
                                                                                                                                                                                                                                                                                                                                         j j
                                                                               .;                                                                                                                                                                                               :4
                                                                                                                                                                                                                                                                                y    .
                                                                                                                                                                                                                                                                                     g  y,
                                                                                                                                                                                                                                                                                        ,:
                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                         $,j
                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                               ,   y                             j:           ji
                                                                                                                                                                                                                                                                                                                                               sj
                                                                                                                                                                                                                                                                            .jj             ., j         gyg,
                                                                                                                                                                                                                                                                                                            .j,     !. jj( :
                                                                                                                                               .                                                                                                       .                                                                                                                                                 y,
                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                  .          g:
                                                                                                                                                                                                                                                                          ,,..  gg
                                                                                                                                                                                                                                                                              g,g;;,y ,..k,     g ,, g ,: , , .,, :     ,,g
                                                                                                                                                                                                                                                                                                                          gy,., g
                                                                                                                                                                                                                                                                                                                                ,;
                                                                                                                                                                                                                                                                                                                                 .,g;
                                                                                                                                                                                                                                                                                                                                    .g gygg
                                                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                                                    ,,       gag;j
    '
    v. .
    k  '                 :kh
                         j y<
                            j
                            k
                            j
                            q
                            j
                            j;s
                              ij1
                                  .       x
                                          y
                                          o          g
                                                     js
                                                      jj...'
                                                     ..
                                                           jj
                                                            .
                                                            j
                                                           jg
                                                            j
                                                            t
                                                            s
                                                             #
                                                             -j,
                                                            k. j
                                                               j
                                                               l
                                                               g
                                                               j
                                                               y
                                                               l
                                                               ,
                                                               r
                                                                i
                                                                f
                                                               ;,
                                                               d
                                                               j
                                                                 R
                                                                 .
                                                                                                '.
                                                                                                 b
                                                                                                 3
                                                                                                 '
                                                                                                 j '.,
                                                                                                 :
                                                                                                 j
                                                                                                 j
                                                                                                 k
                                                                                                 j
                                                                                                     $
                                                                                                     j
                                                                                                     k
                                                                                                      '
                                                                                                     j;
                                                                                                      j
                                                                                                      j
                                                                                                      ,
                                                                                                      r
                                                                                                       b
                                                                                                       '
                                                                                                       !
                                                                                                       .
                                                                                                       r
                                                                                                       .
                                                                                                       j
                                                                                                       gj
                                                                                                        r                                     t
                                                                                                                                              q
                                                                                                                                              L
                                                                                                                                              :
                                                                                                                                              y
                                                                                                                                              t
                                                                                                                                              ;
                                                                                                                                              .
                                                                                                                                              j
                                                                                                                                              y
                                                                                                                                              l
                                                                                                                                              j
                                                                                                                                               l
                                                                                                                                               +'
                                                                                                                                               i
                                                                                                                                               ,
                                                                                                                                               .
                                                                                                                                                .
                                                                                                                                                p
                                                                                                                                                j,
                                                                                                                                               l :
                                                                                                                                                                              .                    y
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   .
                                                                                                                                                                                                   )
                                                                                                                                                                                                   j
                                                                                                                                                                                                   .
                                                                                                                                                                                                   à
                                                                                                                                                                                                   è
                                                                                                                                                                                                   ).
                                                                                                                                                                                                    j
                                                                                                                                                                                                     '
                                                                                                                                                                                                    L jgjlj
                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                          .j
                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                           y.,'
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              'yt.
                                                                                                                                                                                                                                              !  ,'
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                 v
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                  ;.
                                                                                                                                                                                                                                                 .;jjga,
                                                                                                                                                                                                                                                    .n .
                                                                                                                                                                                                                                                       y.
                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                         s
                                                                                                                                                                                                                                                         j.
                                                                                                                                                                                                                                                          j.j
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                          j j.j
                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                              .y
                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                               ,i
                                                                                                                                                                                                                                                                r.
                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                .y
                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                :,;
                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                 ,y
                                                                                                                                                                                                                                                                  ..,
                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                , .;
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                              ' . ''y
                                                                                                                                                                                                                                                                    .y
                                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                     p
                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      ç
                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       d
                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                        ç
                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                         gy
                                                                                                                                                                                                                                                                          j,
                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            jy
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                          ( .:
                                                                                                                                                                                                                                                                        . . .:
                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                              .jj; (t:
                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                       y'.:j
                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                       (   (
                                                                                                                                                                                                                                                                                              3
                                                                                                                                                                                                                                                                                            y'y
                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                            j .
                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                  t':
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                          .. .
                                                                                                                                                                                                                                                                                               ..,:.r.'., z ,:,, .
                                                                                                                                                                                                                                                                                              j(.
                                                                                                                                                                                                                                                                                                        .. . r
                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                         ,,
                                                                                                                                                                                                                                                                                                                          E
                                                                                                                                                                                                                                                                                                                    , . . , .. .n.          J   ...
                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                       jj:
                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                           j,. . .g               . ;.
                                                                                                                                                                                                                                                                ,. ;    yg,g
                                                                                                                                                                                                                                                                           ,k
                                                                                                                                                                                                                                                                            y     .,. y   . .
                                                                                                                                                                                                                                                                                           .y.y,t.. ,                   ;y,
                                                                                                                                                                                                                                                                                                 t.jj L. .y                                ,.,
                                          .
                  '           t),                     kttr
                                                         î                                                                                                                                      Av.y.                                                                . ..
                                                                                                                                                                                                                                                                     . y
                                                                                                                                                                                                                                                                                                                          . .,,r,               yz.
                                                                                                                                                                                                                                                                                                                                                .
                                                      y. . .    e l     ps! l                             .k
                                                                                                           .
                                                                                                           jj
                                                                                                            ,:
                                                                                                             @
                                                                                                             j                   .        7
                                                                                                                                          )
                                                                                                                                          1                                                    -
                                                                                                                                                                                               r.k!:
                                                                                                                                                                                                   ..                                                                          ,
                                                                                                                                                                                                                                                                               Jt.
                                                                                                                                                                                                                                                                                 . k..
                                                                                                                                                                                                                                                                                     ;.(
                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                        -....-.,
                                                                                                                                                                                                                                                                                               r.
    -             .      .                                                                                                                                                                                                                     yy
                                                                                                                                                                                                                                                jy                                   .j                                 .       g.... y
                                                                                                                                                                                                                                                                                                                                      jg
                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                       .,., y
     ?.                  i
                         t!
                          !.$
                            0)
                             t
                             1 ,x
                                i
                                z'                   x
                                                     .               j(
                                                                      ,'
                                                                      .
                                                                      :.t
                                                                        :
                                                                        3s
                                                                         -.;y
                                                                            r
                                                                            ;.                  ,1
                                                                                                 $
                                                                                                 q!
                                                                                                  ;
                                                                                                  l1
                                                                                                   ;.
                                                                                                    r     .                                                                                                                                                                                     :; t k;.u .                                                                                                -'., ,.
                                                                                                           ,Sj
                                                                                                             a
                                                                                                             u
                                                                                                             .                           ..
                                                                                                                                          t
                                                                                                                                          j
                                                                                                                                          -
                                                                                                                                          x
                                                                                                                                          à.<
                                                                                                                                          r ...                                                j:!k                                      .                   .. .. ..                '..  ''       '                        .   . .   .
                            -                                  #- .                                                                                                                                                          .                                                .- ' ;                               .             ..--
                                zà                   <);dE ... -
                                                     .            .(11;;,,j:,yjkl                   l z
                                                                                                      .s;
                                                                                                        s.j
                                                                                                          g
                                                                                                          '
                                                                                                          e
                                                                                                          o'
                                                                                                           %                 .                 j;
                                                                                                                                                k.                                                   .-
                                                                                                                                                                                                                     .           .                                        .'                .. . .                  w r
                                                                                                                                                                                                                                                                                                                    '      >,ç  c
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                .. . ï
                                                                                                                                                                                                                                                                                                                                     E                               j)gy                                  i
                  .      '
                         d*
                          j
                          ,!
                           ..
                            jj
                             r .,
                                <
                                4
                                t,
                                 1                   i
                                                     r
                                                     :
                                                     zl
                                                                                                                                                                                                                                                                                            . L
                                                                                                                                                                                                                                                                             ...... ;.j....f., ..                 4s. y'.d , ..
                                                                                                                                                                                                                                                                                                                                                                   jj y$:.                                 j;j
                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                           j j
                                                      r'
                                                       x.
                                                        ,..,j
                                                            d
                                                            j
                                                            ;
                                                            ,
                                                            '
                                                            :jjj:
                                                             r  .                               .
                                                                                                I
                                                                                                L
                                                                                                ;1
                                                                                                 lu'
                                                                                                   '
                                                                                                   .
                                                                                                   ry
                                                                                                    j:
                                                                                                     ;
                                                                                                     .
                                                                                                     .!
                                                                                                      2
                                                                                                      $
                                                                                                      1                      .       , y
                                                                                                                                       u
                                                                                                                                       k;,
                                                                                                                                         e
                                                                                                                                         jb
                                                                                                                                          r
                                                                                                                                          jz,j
                                                                                                                                             k
                                                                                                                                             qj                                                    t
                                                                                                                                                                                                   a,,
                                                                                                                                                                                                   = .,j                                       jë..,              . ;  .,
                                                                                                                                                                                                                                                                   çy ,,,.jj,s :j:                                 t y.,.,$ r     7.- , ,
                                                                                                                                                                                                                                                                                                                      .r;) ,(                 k
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                              ,.
                                                                                                                                                                                                                                                         ,;                                         , . .;.. . c;                                                                                            ..
                               ,!
                                jB                   .
                                                     ?
                                                     %.   i
                                                          l
                                                          d                                     à
                                                                                                r;
                                                                                                 r y
                                                                                                   s
                                                                                                   z
                                                                                                   t  i
                                                                                                      ;
                                                                                                      i
    ' '
    . .'                 .
                         .                                                                                          .        .                                                                                                                     , ,, 2..;),,j.j,y.t. :,y,. .. ,.
                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                          ,. , .      j.        .. ,. ,
                                                                                                                                                                                                                                                                                                               .;        ..,, ...a
                                                                                                                                                                                                                                                                                                                               . ,,y.
                                                                                                                                                                                                                                                                                                                                     yt. .,
                                                                                                                                                                                                                                                                                                                                         ..,:x., r,
    .. .
                         li4 t
                             :
                             )
                             2
                             ,
                             .
                             *1i4
                                1:
                                 ,
                                 j
                                 ;
                                 j                    J
                                                      !;. i
                                                          p
                                                          t
                                                          l .g
                                                             !
                                                             jk
                                                              j                                 t
                                                                                                ;j
                                                                                                r
                                                                                                :
                                                                                                j
                                                                                                pi;q
                                                                                                   '
                                                                                                   y
                                                                                                   :
                                                                                                   i
                                                                                                   e
                                                                                                   .
                                                                                                   mçu. jjk
                                                                                                   j
                                                                                                   ,      )
                                                                                                          r
                                                                                                          j                              ' ..
                                                                                                                                            -?
                                                                                                                                             .,
                                                                                                                                              !
                                                                                                                                              .j
                                                                                                                                               ;
                                                                                                                                               j
                                                                                                                                               kj                                                  k
                                                                                                                                                                                                   :
                                                                                                                                                                                                   !
                                                                                                                                                                                                   :!
                                                                                                                                                                                                    ;
                                                                                                                                                                                                    l                            .                  . ;j       ...'.,
                                                                                                                                                                                                                                                                gjt h,:
                                                                                                                                                                                                                                                                    u è
                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                      p
                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                     ..q
                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                       .;
                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        #y
                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                         :.
                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                          :.
                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                           x-j.
                                                                                                                                                                                                                                                                         ;g,r (,
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                               ,s
                                                                                                                                                                                                                                                                                .,   ,..r..;.(.yy,.!.j           ,
                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                    ,j2)  ,g, .:
                                                                                                                                                                                                                                                                                                                            ,. .z;
                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                t    , t
                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                                                                                       ..  ysy
                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                                                             ;r
                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                              :t;
                                                                                                                                                                                                                                                                                                                                                (j
                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                 ,                                                 ,j ,
                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                      ,y
                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                       F..
                                                                                                                                                                                                                                                                                                                                                                                                        r,,
    '''       .
                         q..
                          u
                         Y-
                         n
                             y
                             jjj ,
                             .
                             g.    pI
                                    j
                                    t.' (
                                     j  lk
                                         jgj
                                           jq. k
                                               ;
                                               )
                                               .
                                               z
                                               ;
                                               $
                                               .
                                               !
                                               (l
                                                1, j
                                                   4:
                                                    2r
                                                     jx
                                                     , j
                                                       r
                                                       j
                                                       g
                                                       ry
                                                       .  j
                                                          jt
                                                           j
                                                           j                                     j
                                                                                                 ,
                                                                                                 k
                                                                                                 .
                                                                                                 j
                                                                                                 j.
                                                                                                 J
                                                                                                 l
                                                                                                 ë j
                                                                                                   jj
                                                                                                   !
                                                                                                   .
                                                                                                   k
                                                                                                   '
                                                                                                   2j
                                                                                                    i.
                                                                                                     4
                                                                                                     q
                                                                                                     t
                                                                                                     .
                                                                                                     4
                                                                                                     ,
                                                                                                     j:
                                                                                                      .
                                                                                                      .
                                                                                                      v
                                                                                                      !y
                                                                                                      !
                                                                                                      1.
                                                                                                       ,
                                                                                                       i
                                                                                                       p g
                                                                                                         ,
                                                                                                         .
                                                                                                         $
                                                                                                         :
                                                                                                         .
                                                                                                        f'
                                                                                                        rj
                                                                                                         j
                                                                                                         '
                                                                                                         ,)'                             .dl
                                                                                                                                           4
                                                                                                                                           )
                                                                                                                                           t
                                                                                                                                           j
                                                                                                                                           ,
                                                                                                                                           h.
                                                                                                                                           i
                                                                                                                                           j
                                                                                                                                           h
                                                                                                                                           '
                                                                                                                                           j
                                                                                                                                           ,
                                                                                                                                           ;
                                                                                                                                           i4j
                                                                                                                                             7j
                                                                                                                                              :y
                                                                                                                                              ;
                                                                                                                                              .u
                                                                                                                                               <
                                                                                                                                               r
                                                                                                                                               ;
                                                                                                                                               <
                                                                                                                                               r
                                                                                                                                               4
                                                                                                                                               j
                                                                                                                                               I
                                                                                                                                               .
                                                                                                                                               ,
                                                                                                                                               l
                                                                                                                                               gy
                                                                                                                                                ç
                                                                                                                                                .
                                                                                                                                                j                                      ..
                                                                                                                                                                                        kjj
                                                                                                                                                                                         zl
                                                                                                                                                                                          j
                                                                                                                                                                                          .
                                                                                                                                                                                          y
                                                                                                                                                                                          .
                                                                                                                                                                                          yr
                                                                                                                                                                                           jt                                            .j
                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                          yj.
                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                            f
                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            ë
                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                            '.
                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                             ,t
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                              <
                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                              :j
                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                               d
                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                               là
                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                c
                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                ;4
                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                 r'
                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                    gE
                                                                                                                                                                                                                                                    jj
                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                     â
                                                                                                                                                                                                                                                     /
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                        s
                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                        d
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                         :j
                                                                                                                                                                                                                                                         ?
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                            q
                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                            z
                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                            )
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             7
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                               h
                                                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 jy
                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                                 r;
                                                                                                                                                                                                                                                                 i.
                                                                                                                                                                                                                                                                 yE
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 j2
                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                   u
                                                                                                                                                                                                                                                                   î
                                                                                                                                                                                                                                                                  ;4
                                                                                                                                                                                                                                                                  1,
                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                  ,j
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                    s
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                     ,. :
                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                     ' yo
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                     L  j
                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                        /
                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                         .y
                                                                                                                                                                                                                                                                       . g
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                         î
                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                          2
                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                            ry
                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                           .4;
                                                                                                                                                                                                                                                                     .. , a .
                                                                                                                                                                                                                                                                          :,
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                           ; ,
                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                             j,
                                                                                                                                                                                                                                                                             :j
                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                               sy
                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                             gty:
                                                                                                                                                                                                                                                                        (y(yy,  r.y:
                                                                                                                                                                                                                                                                                   ,t  ;,
                                                                                                                                                                                                                                                                                     y:j   jj,:
                                                                                                                                                                                                                                                                                           .  j$,. :,jyg;,
                                                                                                                                                                                                                                                                                                         .jyrj
                                                                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                                                                              .,)t;t
                                                                                                                                                                                                                                                                                                                   ...t.
                                                                                                                                                                                                                                                                                                                  ;y
                                                                                                                                                                                                                                                                                                                         y.
                                                                                                                                                                                                                                                                                                                          :tE ..
                                                                                                                                                                                                                                                                                                                               y.
                                                                                                                                                                                                                                                                                                                                L.t.yoysy:.    j,:                                                              , ,,
                                                                                                                                                                                                   i.
                                                                                                                                                                                                    d.
                                                                                                                                                                                                     '.
                                                                                                                                                                                                      k.
                                                                                                                                                                                                      ''.
                                                                                                                                                                                                        '.
                                                                                                                                                                                                         '                                        '.ë
                                                                                                                                                                                                                                                  2                                         .J1..'t
                                                                                                                                                                                                                                                                                                  j,,
                                                                                                                                                                                                                                                                                                  $  -;.,iy'y...:.!
                                                                                                                                                                                                                                                                                                    ''
                                                                                                                                                                                                                                                                                                     .
     '-
     .
                  '      j
                         J   jkjk t
                                 .. j
                                    gj
                                     i. $:7
                                         1
                                         .  '..j
                                            p
                         ijry..j.. 't . lllt'
                                                   j
                                                   .ij,   '
                                                          :
                                                 Tiz:ji .4k
                                                           -
                                                           ,
                                                           .
                                                           -
                                                           .
                                                           5
                                                           ,
                                                           1
                                                           l
                                                           :
                                                           l
                                                            ,
                                                            k                                    j
                                                                                                 ;
                                                                                                 .
                                                                                                 j
                                                                                                 ,
                                                                                                 s '
                                                                                                   ,
                                                                                                   r
                                                                                                   .
                                                                                                   !y
                                                                                                    :
                                                                                                    t
                                                                                                    z
                                                                                                     j
                                                                                                     ,
                                                                                                     !1
                                                                                                      t
                                                                                                      L
                                                                                                      ,
                                                                                                      .;
                                                                                                       j
                                                                                                       :
                                                                                                    j11,
                                                                                                    i
                                                                                                        j
                                                                                                       :,
                                                                                                         .
                                                                                                         ù
                                                                                                         i
                                                                                                         k
                                                                                                         !
                                                                                                         l
                                                                                                         i
                                                                                                         p
                                                                                                         d
                                                                                                         j
                                                                                                         .
                                                                                                         !
                                                                                                         r
                                                                                                         j
                                                                                                         (
                                                                                                         ,
                                                                                                          E                               d
                                                                                                                                           :
                                                                                                                                           .
                                                                                                                                           g
                                                                                                                                           :
                                                                                                                                           !
                                                                                                                                           r
                                                                                                                                           r
                                                                                                                                           i
                                                                                                                                           s
                                                                                                                                           j
                                                                                                                                           i
                                                                                                                                           v
                                                                                                                                           k
                                                                                                                                           .
                                                                                                                                           ï
                                                                                                                                            .jj
                                                                                                                                           ù',
                                                                                                                                              $j
                                                                                                                                               r
                                                                                                                                               ;
                                                                                                                                               ,
                                                                                                                                               j
                                                                                                                                               j
                                                                                                                                               :
                                                                                                                                               ,
                                                                                                                                                              ...
                                                                                                                                                                -,
                                                                                                                                                                 -
                                                                                                                                                                                      ,
                                                                                                                                                                                      .        .
                                                                                                                                                                                                   ;
                                                                                                                                                                                                   :
                                                                                                                                                                                                   r
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   x
                                                                                                                                                                                                    s
                                                                                                                                                                                                    :
                                                                                                                                                                                                    ;..
                                                                                                                                                                                                         ,
                                                                                                                                                                                                                J.
                                                                                                                                                                                                                (t
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                 L
                                                                                                                                                                                                                 .L.
                                                                                                                                                                                                                   -.
                                                                                                                                                                                                                   E:.:..-
                                                                                                                                                                                                                    .     .
                                                                                                                                                                                                                          -
                                                                                                                                                                                                                          p
                                                                                                                                                                                                                          ..:
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            C
                                                                                                                                                                                                                            ).
                                                                                                                                                                                                                             5
                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             zE
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              -
                                                                                                                                                                                                                              t
                                                                                                                                                                                                                              r
                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                               E
                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                :!,
                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                   t-
                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    E,
                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                      ;.
                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                         . /l
                                                                                                                                                                                                                                        .q
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                            ,E 51
                                                                                                                                                                                                                                         ..,t
                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                            E:
                                                                                                                                                                                                                                            ;..
                                                                                                                                                                                                                                                L
                                                                                                                                                                                                                                                ..g

                                                                                                                                                                                                                                              .::
                                                                                                                                                                                                                                                c.
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                    ,j-
                                                                                                                                                                                                                                                  k-.
                                                                                                                                                                                                                                                 '.:
                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                      :'.
                                                                                                                                                                                                                                                      5
                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      L
                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                      'i
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                       è
                                                                                                                                                                                                                                                        (.
                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                        L
                                                                                                                                                                                                                                                         ,,:
                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                         ;à
                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                           'E
                                                                                                                                                                                                                                                            ...,.-
                                                                                                                                                                                                                                                          .. .:.
                                                                                                                                                                                                                                                                 t-
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                'Ei-
                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                               ....
                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                   :ë
                                                                                                                                                                                                                                                                   :1ù
                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                    :-'.
                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                     .'
                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                      tà,
                                                                                                                                                                                                                                                                       h
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                       ,-;
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                         jq
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                         d.k
                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                          .'
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                            . s
                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                           -.)
                                                                                                                                                                                                                                                                             .:C.E.
                                                                                                                                                                                                                                                                                  -.ty
                                                                                                                                                                                                                                                                                   ).-:;
                                                                                                                                                                                                                                                                                     . ..k
                                                                                                                                                                                                                                                                                         .,:
                                                                                                                                                                                                                                                                                           .2
                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                    , ... - .J                    :: E.îJ
                                                                                                                                                                                                                                                                                                                    ,i   EE.-:j-
                                                                                                                                                                                                                                                                                                                        -.      p.r.'k.E-.7,.-
                                                                                                                                                                                                                                                                                                                               .-            .
                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                             kj
                                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                              -.
                                                                                                                                                                                                                                                                                                                                               éi:
                                                                                                                                                                                                                                                                                                                                                !2
                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                   , '
                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                -                                                 '                                                                                                    '
                             T
                             i
                             l
                             i!
                              E
                              '            4.1
                                          ..
                                          -
                                                       l <:
                                                          14!I
                                                             j
                                                             1(1
                                                               4
                                                               1
                                                               qudl
                                                                  '
                                                                  r
                                                                  k
                                                                  . ,
                                                                  I  '
                                                                     *' p
                                                                        Am.'
                                                                           l
                                                                           r
                                                                           l10'
                                                                              =
                                                                              *                                                                      p.;t
                                                                                                                                                        '
                                                                                                                                                        û
                                                                                                                                                        '                     .                 1è
                                                                                                                                                                                                 .5
                                                                                                                                                                                                  ,
                                                                                                                                                                                                  .
                                                                                                                                                                                                  '
                                                                                                                                                                                                  1
                                                                                                                                                                                                  .,       .)'
                                                                                                                                                                                                             . '.' .'.'   '
                                                                                                                                                                                                                         ''
                                                                                                                                                                                                                            1
                                                                                                                                                                                                                            r':
                                                                                                                                                                                                                              't
                                                                                                                                                                                                                               ''l'
                                                                                                                                                                                                                                  E''
                                                                                                                                                                                                                                  . s
                                                                                                                                                                                                                                    )i
                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                      ' ''J'' 5r'    urè
                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                       .i
                                                                                                                                                                                                                                                        7
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        -:C
                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                          '       ''
                                                                                                                                                                                                                                                                       ;,..
                                                                                                                                                                                                                                                                                     .'*
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                              .            ..
                                                                                                                                                                                                                                                                                                                                                                         .., .
                                                                                                                                                                                                                        :s
                  '             A# *.
                                .   --
                                     .
                                     v
                                                      j '..
                                                          e-gJ
                                                             .
                                                             go
                                                             -.- '
                                                                 y
                                                                 .. A
                                                                    -.' d
                                                                        aj.p
                                                                           esu                                                                       .
                                                                                                                                                     v
                                                                                                                                                     4ae.
                                                                                                                                                        0                                      :J . j        e. .                                                   .a .,.,
                                                                                                                                                                                                            . N
                                    vz               t.h                                                                .-
                                             % y*4 '
                                                     2.,, ,<&'ï urz.;.
                                                                     *J1'
                                                                          ?v.                                                               e                                                     j  r:
                                                                                                                                                                                                     .42      vj                  .., . xy u g,                        y.
          ..                                                .
     '
          .              j. x)...
                         *
                             .
                                  w, .,:t* )  a-.j'w
                                                   w
                                                   j.                l .4.a
                                                                       4                                                                 ' u.
                                                                                                                                           --                                          .
                                                                                                                                                                                                j. . o
                                                                                                                                                                                                Q
                                                                                                                                                                                                o    ,4
                                                                                                                                                                                                      :       j                                               .... ,,!,
                                                                                                                                                                                                                                                                        ,j. .
                                                                                                                                                                                                                                                                        ,...,
          '              z1'J *-''g     ;j .
                                        t  *  . j'N,
                                                   ' , N r, *ij
                                                              '.'
                                                                t.
                                                                 v'                                                              .                           g
                                                                                                                                                             .                                 mp .
                                                                                                                                                                                                  ,
                                                                                                                                                                                                  l  <1                                                    '    .,2,
                                                                                                                                                                                                                                                                   k- i
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      :J
                                                                                                                                                                                                                                                                       E.
                                                                                                                                                                                                                                                                        I ..'
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            ,,
                                                                                                                                                                                                                                                                             y
                                                                     ..
                         h
                         l
                         h
                         .
                         r,
                          t
                          j: j
                           1 l
                             k
                             l
                             .
                             ,
                             '
                             $ '
                               -
                               .
                                  .-
                                   i
                                   t
                                   -:
                                    $ '
                                      ,   .
                                          t
                                          .
                                          ;I
                                           E
                                           t1
                                            ë
                                            ,-j
                                              :t
                                               jw. , .. k  @:
                                                           ii
                                                            )
                                                            .
                                                            4,
                                                             5,f
                                                               ç
                                                               .t-
                                                                ;                                                                                            $
                                                                                                                                                             1
                                                                                                                                                             :
                                                                                                                                                             )
                                                                                                                                                             1                                  '-7   .
                                                                                                                                                                                                      1                                                    :      .   p
                                                                                                                                                                                                                                                                      j.
                                                                                                                                                                                                                                                                       j-@
$
;                        -
                         t
                         1 .
                           4
                           ,
                           -
                           *
                           t
                           1 t
                             :
                             pZ
                              dj
                               j
                               -
                               k <
                                 '    :'
                                       :?.k
                                          o'
                                           ït   yj.
                                                  -
                                                  o'     .7
                                                          <
                                                          -
                                                          .)
                                                                                                          .,
                                                                                                                                                             r
                                                                                                                                                             v
                                                                                                                                                             o                                 ..
                                                                                                                                                                                               o
                                                                                                                                                                                                      -
                                                                                                                                                                                                          .,. .  4                    .   .
                                                                                                                                                                                                                                          : .        j      . . :
                                                                                                                                                                                                                                                                  -,
                                                                                                                                                                                                                                                                  :  :t
                                                                                                                                                                                                                                                                      pr
                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       è
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       s.-
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                         r;:
                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                                                                                                      .                            .    .

'                        x   .  A'
                                 1 ' ..t
                                      . !lç lI1
                                              !9t
                                                $
                                                u'.
                                                  * *'
                                                  g    *.7-
                                                         . 4r
                                                          .19
                                                            5
                                                            g:.
                                                              :
                                                              a!l
                                                                L
                                                                ,.
                                                                'i             .                                                                             (
                                                                                                                                                             i
                                                                                                                                                             y
                                                                                                                                                             .
                                                                                                                                                             v)                                 tg        jC ,   k
                                                                                                                                                                                                                 )y
                                                                                                                                                                                                                  t
                                                                                                                                                                                                                  k
                                                                                                                                                                                                                  ,$. l        'jp .  ,,.... ....
                                                                                                                                                                                                                                      .                       ,'j. ''..
                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                      .t.<
                                                                                                                                                                                                                                                                         ,g(                                                                                                                                        ,

                         t '
                           x
                           Q5 '  *
                                 - .   >e 4
                                      w. >
                                         x:4'. rti,x .               ..                         ) r
                                                                                                  y
                                                                                                  k1.
                                                                                                    1,
                                                                                                     .x.A       .                                            m1                                .-        ,.q
                                                                                                                                                                                                           .                        .. E                       '' ,                                                                                                                                                 .

                         1N
                         ë*'
                           K.
                           @'7=,)-* .4u
                           .          '.'-
                                         4
                                         4,j'oJua
                                                ,,j
                                                  N=
                                                   .
                                                   J..
                                                     j
                                                     -
                                                     *.,
                                                       .. a
                                                          @j 1
                                                             '
                                                             -
                                                             t
                                                             :
                                                             '
                                                             y
                                                             .''
                                                               j
                                                               '#*
                                                                 .'
                                                                  #p
                                                                   <,
                                                                    , .                                                                                     j                                  m%'                                     jï                                              , .,. ''
                                         .
                  .      z=w.- M J g               ,
                                                   y   ,  u  p
                                                             .
                                                             , y v.o                                                                                        s.                                  o                                    ,-
                         :#  +  '
                                <
                                i
                                k
                                .
                                rh
                                 '
                                 rj
                                  j'
                                   p
                                   !-
                                    m1
                                     '-1
                                       !
                                       1-)
                                         'v
                                         a-
                                           s
                                          '-il
                                             iùe= mj$ y   :
                                                        ,..
                                                          j
                                                          g
                                                          -
                                                          $
                                                          'rz
                                                           :
                                                           t
                                                           j -
                                                             J
                                                             -
                                                             k
                                                             t
                                                             ,
                                                             (
                                                             -
                                                             l:R
                                                              l.
                                                              .
                                                              ':
                                                               4
                                                               ,
                                                               .
                                                               ',j
                                                                 ::y
                                                                  .v
                                                                   o                                                                                                                           w'-v.'                                (
                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                     u v
                                                                                                                                                                                                                                      ''                                               1 '' .'(.-;6,L.''
                                                                                                                                                                                                                                                                                                     ë...
                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                         !:. ir,.
                                                                                                                                                                                                                                                                                                               .,
                                                 '
                                                 .     t'        ,ï
                                                                .'t
                                                                  )
                                                                  k,
                                                                   -i.k
                                                                      j
                                                                      z:t
                                                                        .
                                                                        l
                                                                        1
                                                                        kl
                                                                         . .4'..
                                                                               ' z
                                                                                 vy.i
                                                                                    l
                                                                                    p
                                                                                    :i
                                                                                     -:
                                                                                      r
                                                                                      ;
                                                                                      E;. ' .
                                                                                       ',
                                                                                        <.
                                                                                        ..  .                                                                                             ..   .
                                                                                                                                                                                               :
                                                                                                                                                                                               .
                                                                                                                                                                                               r
                                                                                                                                                                                               k-
                                                                                                                                                                                                :
                                                                                                                                                                                                -
                                                                                                                                                                                               k7
                                                                                                                                                                                                 !                                                                                       41 ;
                                                                                                                                                                                                                                                                                            .  -
                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                ..L.-. t
                                                                                                                                                                                                                                                                                         1. .,..'.:'.t g
                                                                                                                                                                                                                                                                                                        ''' ' ..;.. 'i
                                                                                                                                                                                                                                                                                                             y)
                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                                                                         J                    jSt ''
                                                                                                                                                                                       ' c
                                                                                                                                                                                         ..
                                                                                                                                                                                          .                                                                                                      f          .*'.;'). .'y
                                                                                                                                                                                                                                                                                                                       F':.'
                                                                                                                                                                                                                                                                                                              ,               .        .;
                                                                                                                                                                                               dr
                                                                                                                                                                                                .k/-                                                                                                        '''' '
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 128 of 130



     From: Misha Kaura mkaura@ mac.com
   Subject:Re:Moveappointmenttoday
     Date: February27,2017at7:30 PM
       To: LouiseSunderland conference@sancta.edu.au

         6iVS6UOY011ZRd
         Sorandom!Therainjuststopped!Well,I
                                          et'
                                            sjujtgowi
                                                    tht:m6rrow at12sincelalreédychangedi
                                                                                       t,haha.Iguessifyoudon'
                                                                                                            tlike
         Sydneyweather,justwai
                             l30mi
                                 nutesj
                                      'andi
                                          tchaniesagsn!                  '
         Kind regards.                                    .
         M isha
           On Feb28,2017,at11:
                             29AM,Loui
                                     se Sunderl
                                              and<conference@ sancta.edu,au> wrote:
           HiMisha;
           12pm oktomorrow?
           Cheers

           LOUISE SUNDERLAND
           Functions.Eventsand CasualAccommodation Department

           (Pl
             easenotethatlam intheofficeMonday,TuesdayandFridayfrom 8am-4pm)



           8Mi
             ssendenRoadCamperdownNSW 2050Auslralia(withinUniversityofSydney)
           T +612 95772100 F+612 95772388 D +612 9577 2346
           conference@ sancta.edu.au www.sanciasophiacollege.edu.au



           PRIVACY Thaec
           SanctaSophi
                        onlt
                       Col
                            actinférmationyoliprovidema
                           ege,itsservic'es events'achi'
                                                         ybeusedtomamint
                                                       evementsand alu'
                                                                         aincontactàndkeepyouuj-to-datewithi
                                                                        ni
                                                                                                           nformationabout
                                             ,      ,                      .Ifyo'u donotwish torecelvethisinformation, please contact
           the College at registrar@sancta.edu.au.TheCollege abidesbythe3NSW PrivacyandPersonalInformation ProtectionAcl2.This
           email,andattachments!isconfidential.lfyouhave receivedilinerror,please delete itfrom yoursystem,do notuseordisclosethe
           information inanywayand notifymeimmedialely.The contentsofthis message maycontainpersonalviewswhicharenotthe
           viewsofSancta Sophia College,unlessspecifically stated,
           Think.Green.Do.
           Pleasethinkbefore printing thisem ail.
           -----
                   originalMessage-----
           From:MishaKaura(mailt
                               o:mkaura@rnac.com)
          Sent:Tuesday,28February2017 11:07 AM
          To:Louise Sunderland<conference@sanctaxedtl.aul
           Subject:Moveappoi
                           ntmenttoday '
          '
           DearMs.Sunderland,
           Duetotherain,wouldi
                             tbepossi
                                    bl
                                     etorescledul
                                                ethevi
                                                     ewinit
                                                          oIatertodayorsometimel
                                                                               omorrow?Idon'thaveanumbrellaon
           me,and itwould beverydangerous towalkttnSSC andcarrymyIaplop bagwithsuchrain.
                                                                 '
                                                              ;.
           Please Ietme know.
           Kind regards.
           Misha
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 129 of 130



    From: Loui
             seSunderland conference@kancta.edu.au
   Subject:RE:Nevermi
                    nd
     Date: March12,2017 at5:14 PM
       To: MishaKaura mkaura@mac.com ..
       Cc: Mom Kaura mkaurazz@yahoo.com

        HiMisha,

        Notaproblem toextendyourstayuntil4thApri
                                               l.Aslmentionedwearefullybookedonth:23rdMarch(1nightonlynow).11this
        changeswewiIofcoqrse.I
                             etyou know. .      .   ..
                                                         '  '.
                                                         ;:; '
                                                                          '       .
                                                                                      .
                                                .                .,           .           .


        ThereforeIwi
                   llbookyouinfrom 13t13-23rdMarch(1Oni
                                                      ghts)and24thMarch-4thApri
                                                                              l(11nights).Totalcostat$95pernighti
                                                                                                                s
        $1995.                                                        '
        Iwiltake paymentfrom yourmum'
                                    screditcardwhichyou menti
                                                            oned inapreviousemai
                                                                               l.
        Youwi
            llneedto cometoreception sowecanextend yourcardas i
                                                              texpi
                                                                  restoday.
        Kindestregards


        LOUISE SUNDERLAND
        Functions,Events andCasualAccommodation Department

        (PleasenotethatIam intheoffi
                                   ceMonday,TuesdayandFridayfrom 8am-4pm)



        8MissendenRoadCamperdownNSW 2050Australia(withi
                                                      nUni
                                                         versi
                                                             tyofSydney)
        T +6129577 2100 F +61294772388 D +$129577 2346
        conference@sancta.edu.au wwW.sanctàsophiacollege.edu.au


        PRIVACY The contactinformationyouprovide maybeusedto maintain contactand keepyou up-to-datewithinformationabout
        SanctaSophiaCollege,itsservices,events,achievementsandalum'ni. Ifyoudo notwishto receivethisinformation,pleasecontact
        the College at registrar@ sancta.edu.au.The College abides bytheBNSW Privacy and PersonalInformationProtectionActz. This
        email,and attachments,isconfidential.Ifyou have received itinerror,please delete itfrom yoursystem,do notuseordisclosethe
         informationinanywayand notifyme immediately.Thecontentsofthismessagemaycontainpersonalviewswhicharenolthe views
        ofSancta Sophia College,unlessspecificallystated.
        Think.Green.Do.
        Please thinkbeforeprintingthisemail.
        -----   originalMessage-----
        From:Mi
              shaKauraEmai
                         lto:mkaura@mac.
                                       com)
        Sent:Saturday,11March20174:50 PM
        To:LouiseSunderland<conference@ sancta.edu.aup
        Cc:Mom Kaura<mkaurazz@ yahoo.com>
        Subject:Nevermind
        HiLouise
        Ihaveto meetwith aprofessorhere,soIwillstayuntilthe 4th ofApril.lt's notidealbutthere's nowayto getoutofit.
        Kind regards
        M isha
        Sentfrom m yiphone
Case 9:20-cv-80147-RLR Document 86 Entered on FLSD Docket 07/06/2021 Page 130 of 130




    Sancta Sophia C ollege G round FloorPlan
                                            MISSENDEN ROAD
